

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made effective as of
November 22, 2017 (the “Effective Date”), by and among HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”). In consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
1.PURCHASE AND SALE. Subject to and in accordance with the terms and conditions
set forth in this Agreement, Purchaser shall purchase from Seller and Seller
shall sell to Purchaser, all of Seller’s right, title and interest in and to the
following property (collectively, the “Property”):
1.1    those certain parcels of real estate located at (i) 4454 Nuhoe Street,
Lihue, Kauai, Hawaii, commonly known as Hokulei Village, (ii) 91 – 1119 Keaunui
Drive, Ewa Beach, Oahu, Hawaii, commonly known as Laulani Village, (iii) Lot 7
of the "Laulani Ewa Subdivision", Ewa Beach, Oahu, Hawaii, commonly known as Pad
G and (iv) 100 Ho’okele Street, Kahului, Maui, Hawaii, commonly known as Puunene
Shopping Center and legally described in attached Exhibits A-1, A-2, A-3 and
A-4, respectively, together with any and all appurtenances, hereditaments,
privileges, development rights and easements belonging thereto (“Hokulei Land”,
“Laulani Land”, “Pad G Land” and “Puunene Land”, respectively, and,
collectively, the “Land”);
1.2    all buildings, structures, improvements, and fixtures located on the Land
and owned by Seller (collectively, the “Improvements”; the Land and the
Improvements are collectively referred to as the “Real Property”);
1.3    all leases, occupancy agreements and license agreements affecting the
Real Property or any part thereof, as of the Effective Date, and all guarantees
thereof, together with any New Leases (as hereinafter defined) which do not
require Purchaser’s consent or to which Purchaser has consented (or is deemed to
have consented) pursuant to Section 9.3.1 (the “Leases”);
1.4    all furniture, furnishings, equipment, machinery and other tangible
personal property, if any, owned by Seller, located in or on the Real Property
and used solely in connection therewith, including but not limited to the
tangible personal property described in the attached Schedule 1.4 (the “Tangible
Personal Property”);


ImanageDB:4161238.11

--------------------------------------------------------------------------------




1.5    all maintenance, service, and other like contracts and agreements with
respect to the ownership and operation of the Real Property or any portion
thereof (excluding contracts affecting other properties in addition to the Real
Property), to be listed on Schedules provided by Seller within seven (7) days
after the Effective Date, together with any new contracts which do not require
Purchaser’s consent or to which Purchaser consented (or is deemed to have
consented) pursuant to Section 9.3.2 (the “Service Contracts”), except as
expressly set forth to the contrary in this Agreement;
1.6    all intangible property, permits, licenses, approvals, guarantees and
warranties pertaining exclusively to the Real Property and in each case used
solely in connection with the ownership and operation of the Real Property (the
“Intangibles”); and
1.7    those documents set forth on Schedule 1.7 attached hereto or listed on an
amended Schedule 1.7 prepared by Seller within seven (7) days of the Effective
Date (the “Other Agreements”).
Those documents referenced in Sections 1.3, 1.5 and 1.7 are collectively
referred to in this Agreement as the “Property Agreements”. Prior to the date
hereof, Seller has delivered or made available to Purchaser copies of the
Property Agreements in Seller’s possession.
Notwithstanding anything set forth herein to the contrary, the term “Property”
expressly excludes (i) all property owned by tenants or other users or occupants
of the Real Property, (ii) all rights with respect to any refund of taxes
applicable to any period prior to the Closing Date (as defined in Section 4
below), (iii) all rights to any insurance proceeds or settlements for events
occurring prior to Closing (subject to Section 5 below), (iv) all of Seller’s
interest in cash, securities, lender deposits and reserves and accounts
receivable (except to the extent Seller receives proration therefor),
(v) financial data with respect to the Property for the period prior to the
Closing (subject to Section 4.5 below), (vi) any promissory notes relating to
any Lease in favor of Seller for accounts receivable arising solely prior to the
Effective Date, (vii) the names “Terramar”, “TRC”, “TRC Retail”, or “Terramar
Retail Centers, LLC”, and any derivation or combination thereof, and (viii) the
Excluded Documents (as hereinafter defined), and Seller shall retain all of the
property and rights referenced in the foregoing clauses (ii) through (viii). The
property referenced in the foregoing clauses (i) through (viii) is referred to
as the “Excluded Property.”
2.    PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller
for the Property is Two Hundred Sixty-Two Million Five Hundred Thousand and
No/100 Dollars ($262,500,000.00) (the “Purchase Price”), plus or minus
prorations and adjustments as hereinafter set forth. The allocation of the
Purchase Price among the components of the Real Property is set forth on
Schedule 2.1 Prior to Closing the parties shall amend this Agreement to reduce
the Purchase Price by the amount of the credits set forth on Schedule 2.2
(Leasing & Construction Credits) and Section 9.4, as they may be adjusted
pursuant to Sections 4.3.8 and 9.4, and the Schedule 2.1 allocations shall be
adjusted accordingly. For the avoidance of doubt, after reducing the Purchase
Price as contemplated in the preceding sentence, the credits accounting for such
reductions shall no longer be applicable.




2
ImanageDB:4161238.11

--------------------------------------------------------------------------------




2.1    Earnest Money. Within two (2) business days after the Effective Date,
Purchaser shall deliver to Title Guaranty Escrow Services, Inc., attention
Jeremy Trueblood, as escrow agent for Title Insurer (as hereinafter defined)
(“Escrow Agent”), an amount equal to One Million and No/100 Dollars
($1,000,000.00) in immediately available funds (the “Initial Earnest Money”). If
Purchaser delivers Notice of Acceptance (as hereinafter defined) pursuant to
Section 8.1 below, then Purchaser shall deliver to Escrow Agent an additional
amount equal to One Million Six Hundred Twenty-Five Thousand and No/100 Dollars
($1,625,000.00) in immediately available funds (the “Additional Earnest Money”)
within two (2) business day after the expiration of the Due Diligence Period (as
defined in Section 8.1), so that the total earnest money deposit held by Escrow
Agent (exclusive of interest earned thereon) shall equal Two Million Six Hundred
Twenty-Five Thousand and No/100 Dollars ($2,625,000.00). The Initial Earnest
Money and the Additional Earnest Money, to the extent deposited, together with
any interest earned thereon and net of investment costs, are referred to in this
Agreement as the “Earnest Money.” The Earnest Money shall be invested as
Purchaser directs. Any and all interest earned on the Earnest Money shall be
reported to Purchaser’s federal tax identification number. Except as expressly
set forth herein to the contrary, the Earnest Money shall become nonrefundable
upon the expiration of the Due Diligence Period if Purchaser delivers Notice of
Acceptance pursuant to Section 8.1 on or before the expiration of the Due
Diligence Period. Notwithstanding the prior sentence, if the transaction fails
to close because of Seller’s default under this Agreement and Purchaser elects
to terminate this Agreement pursuant to Section 7.1, or if the transaction fails
to close due to failure of a condition precedent to Purchaser’s obligations to
close, then the Earnest Money shall be returned to Purchaser. If the transaction
closes in accordance with the terms of this Agreement, then Escrow Agent shall
deliver the Earnest Money to Seller at Closing as payment toward the Purchase
Price. The parties shall promptly direct Escrow Agent to deliver the Earnest
Money in accordance with this Agreement.
2.2    Cash Balance. At least two (2) business days before Closing, Purchaser
shall deposit with Escrow Agent the Purchase Price in immediately available
funds, less the Earnest Money, plus or minus the prorations described in this
Agreement (such amount, as adjusted, being referred to as the “Cash Balance”).
2.3    Independent Consideration. Notwithstanding anything to the contrary
contained in this Agreement, if this Agreement is terminated for any reason
which entitles Purchaser to the return of the Earnest Money, then the sum of One
Hundred and No/100 Dollars ($100.00) of such Earnest Money (the “Independent
Contract Consideration”) shall be paid to Seller from the Earnest Money, which
amount Seller and Purchaser have bargained for and agreed to as independent and
sufficient consideration for Seller’s execution and delivery of this Agreement.
The Independent Contract Consideration is non-refundable and separate
consideration from any other payment or deposit required by this Agreement, and
Seller shall retain the Independent Contract Consideration upon any termination
of this Agreement notwithstanding any other provision of this Agreement to the
contrary.




3
ImanageDB:4161238.11

--------------------------------------------------------------------------------




3.    EVIDENCE OF TITLE. Seller agrees to furnish Purchaser with good and
marketable title to the Property in accordance with the terms of this Agreement,
subject only to the Permitted Exceptions. Notwithstanding the foregoing, Seller
shall be obligated to at Closing discharge any mortgages, mechanics and
materialmen’s liens, and other monetary liens of any kind affecting the
Property, except for (i) the lien of real property taxes not then due, and (ii)
the recorded Loan Documents affecting the Laulani Land to be assumed by
Purchaser as provided in Section 11.20. Purchaser’s obligation to close this
transaction shall be subject to the irrevocable commitment by Title Guaranty of
Hawaii, Inc. and Land Services USA, Inc., as agents for Chicago Title Insurance
Company (collectively, the “Title Insurer”) to issue to Purchaser at Closing
Form 2006 extended ALTA Owners Protection Policies of Title Insurance for each
of the Hokulei Land, the Laulani Land, the Pad G Land and the Puunene Land in
the respective amounts set forth in Schedule 2.1, subject only to the Permitted
Exceptions (as defined in Section 3.2) and with endorsements against mechanics
and materialmen’s liens and such other endorsements as Purchaser may elect
(individually and collectively, the “Title Policy”); provided, however, the
failure of Title Insurer to irrevocably commit to issue the Title Policy shall
not be a Seller default hereunder. Seller shall at its expense provide the Title
Insurer with such affidavits, agreements and surveyor certifications customarily
required or reasonably requested by the Title Insurer in order to issue the
Title Policy; provided, however, the failure of Seller to provide such items
shall not be a Seller default hereunder.
3.1    Title and Survey Review. Purchaser hereby acknowledges that Seller has
delivered to Purchaser (a) the title commitments listed on Exhibits F-1 through
F-4 attached hereto (the “Preliminary Title Commitments”); and (b) the most
recent existing surveys of the Real Property in Seller’s possession, if any (the
“Surveys”). Seller has ordered updates of the Surveys with respect to the Real
Property (the “Updated Surveys”). Seller shall cause copies of the Updated
Surveys to be delivered to Purchaser when available, and, subject to Section
3.2, Purchaser shall thereafter coordinate directly with the surveyor(s) to
address any comments or requested changes Purchaser has to the Updated Surveys.
3.2    Permitted Exceptions. No later than December 7, 2017, Purchaser shall
notify Seller in writing of any matters shown on the Preliminary Title
Commitments (or updates thereto) and the Updated Surveys to which Purchaser
objects (the "Disapproved Title and Survey Exceptions"). All matters shown on
the Preliminary Title Commitments and the Updated Surveys to which Purchaser
does not so object shall be deemed “Permitted Exceptions”. No later than five
(5) business days following Seller's receipt of Purchaser's Disapproved Title
and Survey Exceptions, Seller shall inform Purchaser in writing as to whether
Seller will cause the Disapproved Title and Survey Exceptions to be removed from
title to the Property prior to the Closing. If Seller fails to deliver its
response within such period, Seller shall be deemed to have elected not to
eliminate the Disapproved Title and Survey Exceptions. If Seller elects (or is
deemed to have elected) not to eliminate any of the Disapproved Title and Survey
Exceptions, then Purchaser may at any time prior to the end of the Due Diligence
Period elect to terminate this Agreement. If Purchaser does not elect to
terminate this Agreement and proceeds with the transaction, then Purchaser shall
be deemed to have approved or waived all Disapproved Title and Survey Exceptions
that Seller has elected not to eliminate or that Purchaser did not object to and
such exceptions shall be Permitted Exceptions.




4
ImanageDB:4161238.11

--------------------------------------------------------------------------------




3.3    If after the date of Purchaser’s notice of Disapproved Title and Survey
Exceptions any new title matter of record or new survey matter first arises as
identified on any updates or amendments to the Title Commitments or Updated
Surveys, respectively ("New Title and Survey Exceptions"), Purchaser may request
in writing that Seller remove such New Title and Survey Exceptions from title to
the Property prior to the Closing provided however that any request to remove
New Title and Survey Exceptions must be made within three (3) business days of
Purchaser’s discovery of the New Title and Survey Exception. Seller shall have
three (3) business days following Seller's receipt of Purchaser's request to
give Purchaser written notice as to whether any of the New Title and Survey
Exceptions will be removed from title to the Property prior to the Closing. If
Seller fails to deliver its response within such period, Seller shall be deemed
to have elected not to eliminate the New Title and Survey Exceptions. This
Agreement shall terminate upon Purchaser's written notice to Seller given within
three (3) business days following Purchaser's receipt of Seller's response
regarding any New Title Exceptions that Seller elects not to eliminate, or the
date of Seller’s deemed election not to eliminate them. If Purchaser does not
provide written notice of termination within this time period, then Purchaser
shall be deemed to have elected to proceed with the transaction and to have
approved or waived all New Title and Survey Exceptions that Seller has elected
not to eliminate and such exceptions shall be Permitted Exceptions. If a New
Title or Survey Exception first arises after the Due Diligence Period, the
Closing Date shall be extended by the number of days (if any) necessary to allow
the foregoing objection and response process to be concluded no later than three
(3) business days prior to the Closing Date.
4.    CLOSING. The closing of the transaction contemplated by this Agreement
(the “Closing”) shall occur at 8:01 a.m., Hawaii-Aleutian Standard Time, on
January 18, 2018, or on such other date as the parties may hereafter agree (such
day being sometimes referred to as the “Closing Date”), through escrow at the
office of Escrow Agent located at 235 Queen Street, Honolulu, Hawaii 96813.
4.1    Seller’s Closing Deliveries. No later than two (2) business days prior to
the Closing Date, Seller shall execute or cause to be executed (as necessary and
as applicable to the entity comprising Seller and/or the sale of such entity’s
right, title and interest in and to the Property as contemplated by this
Agreement) and deliver to Purchaser (either through escrow or as otherwise
provided below) each of the following:
(a)    limited warranty deeds for each of the Hokulei Land, the Laulani Land,
the Pad G Land and the Puunene Land, and the Improvements thereon (individually
and collectively the “Deed”), substantially in the form of Exhibit G attached
hereto, conveying each such portion of the Real Property to Purchaser or to a
Purchaser’s Designee (as hereinafter defined), duly executed by Seller;
(b)    counterparts of (i) an Assignment and Assumption of Leases for each of
the Hokulei Land, the Laulani Land, the Pad G Land and the Puunene Land in the
form of Exhibit R attached hereto (individually and collectively the “Assignment
of Leases”) in favor of Purchaser or Purchaser’s Designee, and (ii)




5
ImanageDB:4161238.11

--------------------------------------------------------------------------------




with respect to any of the Leases for which there is a recorded memorandum or
short form, a recordable memorandum of assignment;
(c)    counterparts of a General Assignment and Assumption of Seller’s interest
in the Service Contracts, the Intangibles and the Other Agreements for each of
the Hokulei Land, the Laulani Land, the Pad G Land and the Puunene Land in the
form of Exhibit S attached hereto (the “General Assignment”) in favor of
Purchaser or Purchaser’s Designee, together with any counterparty consents that
are required for such assignments; provided, however, Seller’s failure to
deliver any such consents shall not be a Seller default hereunder;
(d)    a bill of sale for each of the Hokulei Land, the Laulani Land, the Pad G
Land and the Puunene Land in the form of Exhibit O attached hereto, conveying
the Tangible Personal Property to Purchaser or Purchaser’s Designee;
(e)    one original notice letter to each tenant, substantially in the form
attached hereto as Exhibit H;
(f)    one original notice letter to each Service Contract vendor, substantially
in the form attached hereto as Exhibit I;
(g)    Seller’s certificate of non-foreign status, in the form attached hereto
as Exhibit J;
(h)    counterparts of the Closing Statement (as defined in Section 4.3 below);
(i)    such transfer and/or conveyance tax forms for each Deed as are required
by law, including without limitation Hawaii Conveyance Tax Certificate Form
P-64A in a form reasonably acceptable to Seller and Purchaser (“Conveyance Tax
Certificates”);
(j)    to the extent not addressed in clauses (e) or (f), above, one original
notice letter to each party to any Property Agreement, substantially in the form
attached hereto as Exhibit Q;
(k)    an affidavit of Seller as to debts and liens in form mutually acceptable
to Seller and the Title Insurer which shall permit the Title Insurer to issue
the Title Policy subject only to the Permitted Exceptions;
(l)    an executed Hawaii Withholding Tax Return For Dispositions By Nonresident
Persons of Hawaii Real Property Interests Form N-288 and Form N-288B, if not
exempt;
(m)    a Report of Bulk Sale and Transfer, State of Hawaii form G-8A, for Seller
and/or Terramar Retail Centers, LLC, as applicable, bearing the Certification of
the Director of the State Department of Taxation dated no more than ten (10)




6
ImanageDB:4161238.11

--------------------------------------------------------------------------------




business days prior to Closing that such reports have been filed and that all
taxes, penalties and interest payable by with respect to Seller’s business at or
income from the Property have been paid;
(n)    counterparts of a recordable Assignment and Assumption of Declarant
Rights for each of the Hokulei Land, the Laulani Land, the Pad G Land and the
Puunene Land in the form of Exhibit V attached hereto (individually and
collectively the “Assignment of Declarant Rights”) assigning to Purchaser or
Purchaser’s Designee all of Seller’s rights under the recorded declarations,
reciprocal easement agreements and other documents listed on Schedule 4.1(n);
(o)    the Guaranty in the form of Exhibit W attached hereto, duly executed by
the Guarantor as provided in Section 10.2;
(p)    such documents as may be required to effectuate the Loan Assumption;
(q)     such releases, amendments, terminations or other documents required to
remove any Disapproved Title and Survey Exception that Seller agreed to remove
pursuant to Section 3;
(r)    such other documents or instruments required hereunder or reasonably
necessary to effectuate the Closing in accordance with this Agreement; and
(s)    such authorizing documents of Seller as shall be reasonably required by
the Title Insurer or Escrow Agent to evidence Seller’s authority to consummate
the transactions contemplated by this Agreement.
The Closing Statement may be signed in .PDF counterparts on the Closing Date.
Within five (5) business days following the Closing Date, to the extent
available, Seller shall deliver to Purchaser the original (or copies, if Seller
does not have originals) Property Agreements, and all plans and specifications,
licenses and permits pertaining to the Property (all of which, to the extent at
the Property, shall be left at the Property, and if not at the Property, shall
be delivered to such address as Purchaser may elect).
4.2    Purchaser’s Closing Deliveries. No later than two (2) business days prior
to the Closing Date, Purchaser or the applicable Purchaser’s Designee shall
execute or cause to be executed (as necessary) and deliver or cause to be
delivered to Seller each of the following:
(a)    counterparts of the Assignment of Leases and any memoranda thereof;
(b)    counterparts of the General Assignment;
(c)    counterparts of the Closing Statement;




7
ImanageDB:4161238.11

--------------------------------------------------------------------------------




(d)    counterparts of the Deed;
(e)    counterparts of the Assignment of Declarant Rights;
(f)    the Conveyance Tax Certificates;
(g)    the Cash Balance;
(h)    such documents as may be required to effectuate the Loan Assumption;
(i)     such other documents or instruments required hereunder or reasonably
necessary to effectuate the Closing in accordance with this Agreement; and
(j)    such evidence of Purchaser’s due formation, valid existence, good
standing, power, authority, authorization and due execution and delivery as
Seller, Title Insurer or Escrow Agent may reasonably request.
4.3    Closing Prorations and Adjustments. Seller shall prepare a statement of
the prorations and adjustments required by this Agreement (the “Closing
Statement”), and submit it to Purchaser for approval at least ten (10) business
days prior to the Closing Date. Except as otherwise provided below, the items
listed below are to be equitably prorated or adjusted as of 12:01 a.m. local
time at the Real Property on the Closing Date, it being understood that for
purposes of prorations and adjustments, Purchaser shall be deemed the owner of
the Property on such day and Seller shall be deemed the owner of the Property
prior to such day. The provisions of this Section 4.3 that contemplate
post-Closing adjustments shall survive Closing for the applicable period of time
set forth in this Section 4.3.
4.3.1    Real estate and personal property taxes and assessments and other
state, county and municipal taxes (other than conveyance or other transfer
taxes), charges and assessments, as well as any assessments by private covenant
constituting a lien or charge on the Property (collectively, “Real Estate
Taxes”) shall be prorated at Closing for the then-current fiscal year of the
applicable taxing authority in which the Closing Date occurs (the “Current Tax
Year”), such that Seller shall be responsible for all Real Estate Taxes that are
attributable to the period prior to the Closing Date and Purchaser shall be
responsible for all Real Estate Taxes that are attributable to the period from
and after the Closing Date. Notwithstanding the foregoing, in the event and to
the extent that the tenants under the Leases have paid, shall pay or are
required to pay any portion of the Real Estate Taxes directly to the relevant
taxing authority or authorities, such portion of the Real Estate Taxes shall not
be prorated. Notwithstanding anything contained herein, any refunds or rebates
of Real Estate Taxes which accrued before the Closing Date shall remain the
property of Seller, and Seller shall have the right to pursue any appeals filed
prior to the Effective Date of Real Estate Taxes attributable to Seller’s period
of ownership of




8
ImanageDB:4161238.11

--------------------------------------------------------------------------------




the Property (including any appeal of Real Estate Taxes for the year in which
Closing occurs) with respect to tax assessments for the Property. Seller may
also file appeals for the 2018-2019 Real Property Tax year if the deadlines for
such appeals fall before the Closing Date, provided that upon Closing Seller
shall upon Purchaser’s request either dismiss such appeals or cooperate with
Purchaser’s substitution for Seller in the appeals. Purchaser shall cooperate
with Seller in connection with any such appeal at no out of pocket cost to
Purchaser. If Seller is successful in any such tax appeal related to the fiscal
tax period in which Closing occurs, any rebates or refunds shall be apportioned
between the parties in the same proportion as the proration of Real Estate Taxes
set forth on the Closing Statement executed by the parties at Closing. Seller
will also calculate and refund to the Tenants’ accounts credits and charges if
and where applicable. Seller will provide copies of this calculation, along with
copies of the statements, to Purchaser, along with any balance due to Purchaser.
If Purchaser is successful in any appeal of Real Estate Taxes which accrued
during Seller’s period of ownership of the Property, any rebates or refunds
shall be apportioned between the parties in the same proportion as the proration
of the Real Estate Taxes set forth on the Closing Statement executed by the
parties at Closing. Purchaser will also calculate and apply credits and charges
to Tenant’s accounts, where applicable. Purchaser will provide copies of this
calculation, along with copies of the statements, to Seller, together with any
balance due to Seller. Either party that is successful in any appeal of Real
Estate Taxes contemplated by this Section 4.3.1 shall be able to deduct its
actual, documented, out-of-pocket costs paid to non-affiliated third parties in
connection with the tax appeal from the rebates or refunds received before
apportionment of the balance thereof. The provisions of this Section 4.3.1 shall
survive the Closing.
4.3.2    Rent.
(a)    Base Rent. Except for Percentage Rents covered by Section 4.3.2(b), all
“minimum” or “base” rent, common area maintenance (“CAM”), tenant reimburseables
or similar charges, and any other amounts or charges payable by tenants under
the Leases for the calendar month in which the Closing occurs shall be prorated
on the basis of the number of days of such month prior to the Closing Date
(which shall be allocated to Seller) and from and after the Closing Date (which
shall be allocated to Purchaser). However, there shall be no proration at
Closing of any rent which is delinquent as of the Closing Date, which shall be
handled as provided in Section 4.3.2(c).
(b)    Percentage Rent. Overage or percentage rents (“Percentage Rents”) which
are payable with respect to any period ending prior to the Closing Date or which
have been accrued prior to the Closing Date shall be apportioned as soon as
reasonably practical (and in any event 30 days after) Closing, so that the
amount thereof under each of the Leases to which Seller shall be entitled, as
finally determined, shall be the entire amount thereof with respect to any
fiscal period ending prior to the Closing Date, and, for the applicable fiscal
period in which Closing




9
ImanageDB:4161238.11

--------------------------------------------------------------------------------




occurs, an amount which bears the same ratio to the total Percentage Rents as
the number of days in such fiscal period which have elapsed prior to the Closing
Date bears to the total number of days in such fiscal period. At the Closing,
Seller shall deliver to Purchaser a schedule setting forth in reasonable detail
the amount of Percentage Rent collected for the portion of the applicable fiscal
period through the Closing Date. Following the Closing, Purchaser shall use
reasonable efforts to collect any Percentage Rents which belong to Seller, and
shall remit the same to Seller promptly upon their receipt, to the extent not
credited to Seller at Closing, but Purchaser will not be obligated to institute
any lawsuit or other collection procedures to collect delinquent rents. All
Percentage Rents collected by Seller or Purchaser with respect to the fiscal
period in which Closing occurs shall be applied in the same ratio as Seller and
Purchaser are entitled pursuant to this Section 4.3.2(b). Upon Seller’s request,
Purchaser shall promptly deliver to Seller a copy of each bill relating to
Percentage Rents submitted to tenants. The provisions of this Section 4.3.2(b)
shall survive the Closing.
(c)     Tenant Delinquencies. Rent and other charges under the Leases unpaid and
delinquent as of Closing that are collected by Seller and Purchaser after the
date of Closing shall be delivered as follows: (a) if Seller collects any unpaid
or delinquent rent for the Property, Seller shall, within fifteen (15) days
after the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (b) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing. Seller and Purchaser agree that all rent
received by Seller or Purchaser after the date of Closing shall be applied first
to rentals due the month of Closing and then to delinquent rentals, if any, in
inverse order of delinquency. Purchaser will make a good faith effort after
Closing to collect all rents in the usual course of Purchaser’s operation of the
Property, but Purchaser will not be obligated to institute any lawsuit or other
collection procedures to collect delinquent rents. Except as set forth herein,
from and after the Effective Date, Seller shall not apply any tenant security
deposit under the Leases, or initiate any litigation to collect amounts payable
by Tenants under the Leases, provided that Seller may initiate (a) lease
termination and collection actions regarding the Russo’s lease at the Laulani
Land (which shall not be assumed by Purchaser at Closing), (b) collection
actions with respect to certain pre-Closing Tenant Reconciliations as provided
in Section 4.4, and (c) apply the security deposit under the Fresh Press Hawaii
LLC (Russo’s) Shopping Center Lease dated June 20, 2013 in accordance with such
lease.
(d)    In the event that there shall be any amounts payable under any Leases
other than those described in Sections 4.3.2(a), (b), or (c) that, although
relating to a period prior to Closing, do not become due and payable until after
Closing or that are paid prior to Closing but are subject to adjustment after
Closing, then any rents or charges of such type received by Purchaser or its
agents or Seller or its agents




10
ImanageDB:4161238.11

--------------------------------------------------------------------------------




subsequent to Closing shall, to the extent applicable to a period extending
through the Closing, be prorated between Seller and Purchaser as of Closing.
(e)    Notwithstanding anything contained herein to the contrary, Seller shall
retain the right after Closing to take such actions as it reasonably elects to
collect amounts owed to Seller which are attributable to Seller’s period of
ownership of the Property under this Section 4.3.2 or under Section 4.4,
provided that Seller shall not be entitled to seek termination of any Lease or
otherwise evict any Tenant in connection with any action brought by Seller with
respect thereto.
(f)    This Section 4.3.2 shall survive Closing.
4.3.3    Costs Relating to New Leases. Any tenant improvement costs, tenant
inducement costs, leasing commissions, or other leasing costs (excluding legal
fees) paid or payable pursuant to any New Lease entered into in accordance with
Section 9.3.1 below with a tenant other than the tenants listed on Schedule 2.2
shall be the responsibility of Purchaser, and to the extent Seller has paid any
of the same prior to Closing, Seller shall receive a credit therefor from
Purchaser at or as soon as reasonably practicable (not more than 60 days) after
the Closing.
4.3.4    Security Deposits; Utility Deposits. Attached hereto as Exhibit B is a
rent roll reflecting any unapplied security deposits and other forms of security
held by Seller or its agents under the Leases. Purchaser shall receive a credit
at Closing in the amount of all cash security deposits under the Leases. In
addition, Seller shall assign and deliver to Purchaser as soon as reasonably
practicable (and not later than 60 days) following Closing any and all letters
of credit and other instruments held by Seller as security deposits under Leases
and cause such letters of credit to identify Purchaser as the named beneficiary
thereunder (which obligation shall survive Closing). Seller shall receive a
credit at Closing in the amount of all refundable cash or other deposits posted
with utility companies servicing the Property which are duly assigned to
Purchaser at Closing or which remain in place for the benefit of Purchaser.
4.3.5    Utilities. As soon as reasonably practicable (and in any event no later
than sixty (60) days) after Closing, Seller and Purchaser shall prorate all
water, electric, cable, internet, telephone and all other utility and fuel
charges, fuel on hand (at cost plus sales tax), and any other payments to
utility companies based on actual charges incurred.
4.3.6    Service Contracts. Except as set forth in Section 9.3.2, amounts due
and any prepayments made under the Service Contracts shall be prorated as soon
as reasonably practicable (and in any case within sixty (60) days) after
Closing.
4.3.7    Fees Payable. License and permit fees, and similar fees and similar
expenses of operation shall be prorated as soon as reasonably practicable (and
in any case within sixty (60) days) after Closing.




11
ImanageDB:4161238.11

--------------------------------------------------------------------------------




4.3.8    Tenant Inducement Costs and Leasing Commissions. Except as contemplated
in Section 9.3.1, Purchaser shall be responsible for the payment of all of the
following Tenant Inducement Costs (as hereinafter defined) and leasing
commissions: (a) those set forth in a Lease existing as of November 15, 2017
which relate to any renewal or expansion of any Lease occurring after November
15, 2017; and (b) any others that are not Seller Commissions, including, without
limitation, those set forth in Section 4.3.3 above (collectively, “Purchaser
Commissions”). Seller shall be responsible for the payment of all of the
following Tenant Inducement Costs and leasing commissions: (i) those
specifically identified as Seller’s obligation on Schedule 2.2; and (ii) those
set forth in a Lease existing as of November 15, 2017 which, pursuant to such
Lease, are payable prior to the Closing Date or relate to the base term of any
Lease or the renewal or expansion of any Lease that occurred prior to November
15, 2017 (collectively, “Seller Commissions”). For purposes hereof, the term
“Tenant Inducement Costs” shall mean any payments required under a Lease to be
paid by the landlord thereunder to or for the benefit of the tenant thereunder
which is in the nature of a tenant inducement, including specifically, without
limitation, tenant improvement costs, tenant allowances, costs of required
landlord work under a lease, lease buyout costs (other than those accruing as a
result of a buyout option executed by Purchaser after the Closing Date, which
buyout costs shall be Purchaser’s sole and exclusive responsibility), conveyance
tax, moving, design, refurbishment and club membership allowances, but
specifically excluding legal fees or loss of income resulting from any free
rental period (it being agreed that Seller shall bear the loss resulting from
any free rental period until the date of Closing and that Purchaser shall bear
such loss from and after the Closing Date). The agreed tentative credit to
Purchaser with respect to Tenant Inducement Costs and leasing commissions is set
forth in Schedule 2.2. Prior to Closing either party shall have the right to
update Schedule 2.2 to reflect (a) any change to the scheduled Closing Date, (b)
amounts credited to Purchaser on Schedule 2.2 that Seller actually paid prior to
Closing, (c) adjustment to the Hawaii State Federal Credit Union credit shown on
Schedule 2.2 based on the actual date of its lease execution and the date of
substantial completion of the landlord’s work thereunder, and (d) adjustment to
the Bedmart credit based on the date of substantial completion of the landlord’s
work under its lease. The updated Schedule 2.2 shall be subject to the other
party’s approval, which shall not be unreasonably withheld, and upon such
approval the parties agree to reduce the Purchase Price to reflect the final
amount of the credit. Seller hereby indemnifies, protects, defends and holds
Purchaser and the Purchaser’s Designees, and their respective constituent
members or partners, subsidiaries, parent companies and affiliates, and each of
their respective directors, managers, trustees, officers, employees and agents,
and each of their successors and assigns (the “Purchaser Indemnified Parties”),
harmless from and against any and all claims, actions, suits, demands, losses,
damages, liabilities, obligations, judgments, settlements, awards, penalties,
costs or expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”) that any or all of Purchaser or the Purchaser
Indemnified Parties actually suffers and incurs as a result of the failure by
Seller to timely pay or discharge any of the Seller Commissions (except to the




12
ImanageDB:4161238.11

--------------------------------------------------------------------------------




extent Purchaser receives a credit therefore hereunder). Purchaser hereby
indemnifies, protects, defends and holds Seller and the Seller Indemnified
Parties harmless from and against all Losses that any or all of Seller, its
constituent members or partners, subsidiaries, parent companies and affiliates,
and each of their respective directors, managers, trustees, officers, employees
and agents, and each of their successors and assigns (the “Seller Indemnified
Parties”) actually suffers or incurs as a result of the failure by Purchaser to
timely pay or discharge any of the Purchaser Commissions.
4.3.9    Other Agreements. Amounts, if any, payable by Seller or owed to Seller
under the Other Agreements that are not credited to Purchaser at Closing
pursuant to Section 9.4 shall be prorated at Closing.
4.3.10    Other Items. All other items customarily apportioned in connection
with the sale of similar properties similarly located shall be prorated at
Closing with an appropriate reproration as reasonably practicable (and in any
event no later than sixty (60) days) following Closing.
To the extent any item of income or expense set forth in this Section 4.3 is
expressly subject to final adjustment after Closing, then Seller and Purchaser
shall make, and each shall be entitled to, an appropriate reproration to each
such item promptly when accurate information becomes available. Any amounts due
from one party to the other as a result of such reproration shall be paid
promptly in cash to the party entitled thereto. Seller and Purchaser hereby
covenant and agree to make available to each other for review such records as
are necessary to complete such reprorations.
4.4    Tenant Reconciliation. Certain tenants under the Leases are currently
paying Seller certain amounts (referred to herein as “Tenant Reimbursements”)
based on Seller’s estimates for real estate taxes and assessments, common area
maintenance, operating expenses and similar expenses (collectively, “Tenant
Reimbursable Expenses”). Purchaser and Seller acknowledge and agree that Tenant
Reimbursements which Seller collects from tenants at the Property for the period
from January 1, 2017, through and including the date immediately prior to the
Closing Date (“Seller’s Reconciliation Period”), may not yet have been
reconciled with the tenants to the extent Seller’s recovery of such expenses
from the tenants for such period exceeds, or is less than, the actual amount of
such expenses for such period (the “Tenant Reconciliation”). In connection with
the Tenant Reconciliation, the parties agree that (a) within a reasonable time
after Closing, and in any event no later than 30 days after Closing, (i) Seller
shall deliver to Purchaser the data reasonably supporting the Tenant
Reimbursements that Seller collected from the tenants, if any, for Seller’s
Reconciliation Period and the amount of Tenant Reimbursable Expenses actually
paid by Seller during Seller’s Reconciliation Period and (ii) Seller shall
prepare the final Tenant Reconciliation for the period from January 1, 2017
through and including December 31, 2017 in accordance with the terms and
conditions of the applicable Leases (the “2017 Tenant Reconciliation”) and (b)
in satisfaction of Tenant Reimbursements for the period after December 31, 2017,
at Closing, Purchaser shall receive a credit in an amount




13
ImanageDB:4161238.11

--------------------------------------------------------------------------------




equal to the Tenant Reimbursements Seller collects from the Property
attributable to the period of time from the Closing Date to the end of the month
in which Closing occurs. Upon completion of the 2017 Tenant Reconciliation
Seller shall provide Purchaser with the results, and Seller shall credit or bill
tenants, as applicable, for any amounts owed with respect to the Seller
Reconciliation Period. If the Tenant Reconciliation for Seller’s Reconciliation
Period shows that amounts collected from tenants during the Seller’s
Reconciliation Period were more than the greater of (i) the amount of Tenant
Reimbursable Expenses actually paid by Seller with respect to such period or
(ii) the amount which Seller is entitled to recover under the terms of each
Lease with respect to such period, as applicable, then Seller shall reimburse
such tenant(s) to the extent of any over-payment of such Tenant Reimbursements
actually received by Seller for such portion of Seller’s Reconciliation Period.
If it is determined that any tenant has underpaid Seller for any portion of the
Tenant Reimbursable Expenses due with respect to Seller’s Reconciliation Period,
Seller shall have the sole right to collect the amount of any such deficiency
from the applicable tenant(s) and Purchaser shall have no obligation to Seller
with respect to such amounts. In connection with the foregoing, Seller shall be
permitted to make and retain copies of all Leases and all billings concerning
Tenant Reimbursements for such period(s). Seller and Purchaser covenant and
agree to reasonably cooperate with the other (at no third party cost) for the
purpose of collecting any amounts due from tenants or responding to any claim by
tenants for reimbursement of Tenant Reimbursements. If Purchaser receives any
payments to which Seller is entitled with respect to the Seller Reconciliation
Period Purchaser shall promptly remit them to Seller. Except as set forth in
clause (b) of this Section 4.4, Seller shall have no obligation with respect to
Tenant Reconciliation for the period from January 1, 2018 through and including
the Closing Date or thereafter. The agreements of Seller and Purchaser set forth
in this Section 4.4 shall survive the Closing.
4.5    Purchaser Audit & Accounting Requirements. In order to facilitate
Purchaser’s preparation and reporting of trailing audited financials regarding
the Property, from and after the Effective Date, and continuing after Closing,
Seller shall provide Purchaser and Purchaser’s auditors with reasonable access
to the accounting records and accounting employees of Seller as reasonably
necessary to complete all SEC reporting obligations of Purchaser. Records
available to Purchaser and its auditors shall include without limitation: (a)
Copies of any unaudited financial statements of Seller for the years 2014, 2015
and 2016, and through Closing; (b) Trial balances (as of year-end and interim
periods) and statement of account for each property; (c) Check Registers for
disbursement testing; and (d) Seller’s general ledger detail of operating
expenses. This Section 4.5 shall survive Closing.
4.6    Code Section 1031 Exchange. Purchaser intends to structure the
acquisition of the Property as a tax-deferred exchange under Section 1031 of the
U.S. Internal Revenue Code (“Code”). Likewise, Seller may convey the Property to
Purchaser as part of a tax-deferred exchange under Section 1031 of the Code.
Either Seller or Purchaser may assign this Agreement to a qualified intermediary
in order to facilitate a Code Section 1031 exchange transaction. Seller and
Purchaser agree to cooperate with each other in effecting such transaction,
including, without limitation, consenting to the assignment of this Agreement to
a qualified intermediary, provided that any such exchange transaction, and the
related




14
ImanageDB:4161238.11

--------------------------------------------------------------------------------




documentation, shall: (i) not require the other party to execute any contract
(other than as set forth herein), make any commitment, or incur any obligations,
contingent or otherwise, to third parties which would expand the obligations
beyond this Agreement, (ii) not delay the Closing or the transaction
contemplated by this Agreement, or (iii) not include acquiring title to any
other property. In connection with Purchaser’s Code Section 1031 exchange
Purchaser may elect to replace the Earnest Money with an equal amount of
Purchaser’s exchange proceeds. In connection with and without limiting the
foregoing, Seller agrees to execute and deliver to Purchaser no later than five
(5) days prior to Closing, the Assignment and Assumption Agreement attached
hereto as Exhibit T and the Assignment and Release Agreement attached hereto as
Exhibit U. This Section 4.6 shall survive Closing.
4.7    Reservation of Rights to Contest. Notwithstanding anything to the
contrary contained in this Agreement, Seller reserves the right to meet with
governmental officials and to contest any reassessment or assessment of the
Property or any portion thereof and to attempt to obtain a refund for any taxes
previously paid. Seller shall retain all rights with respect to any refund of
taxes applicable to any period prior to the Closing Date (and if requested by
Seller from time to time, Purchaser shall assign such right to Seller pursuant
to such assignments as Seller may reasonably request) and, at Seller’s request,
Purchaser shall reasonably cooperate in any such proceeding at no third party
cost to Purchaser. The provisions of this Section 4.7 shall survive the Closing.
4.8    Transaction Costs. Purchaser shall pay for the following closing and
other transaction costs: (a) all title insurance costs and fees related to
extended coverage under the Title Policies, endorsements to the Title Policies,
and loan policy (or policies) title insurance costs and fees, including any
endorsements required by Purchaser’s lender or Lender (as hereinafter defined)
with respect to the Loan Assumption (as hereinafter defined), if any, (b) all
recording charges except recording charges to release or terminate encumbrances
that are not Permitted Exceptions, (c) costs of the Updated Surveys and surveyor
certifications; and (d) one half of all escrow fees. Seller shall pay: (i) all
title insurance costs and fees related to standard coverage under the Title
Policies, (ii) State of Hawaii conveyance tax with respect to this transaction,
(iii) recording charges to release or terminate encumbrances that are not
Permitted Exceptions, and (iv) one half of all escrow fees. Seller and Purchaser
shall each be responsible for the fees of their respective attorneys and other
professional advisors. Any other transaction costs for which responsibility is
not expressly set forth in this Agreement shall be paid by the party incurring
such costs.
5.    CASUALTY LOSS AND CONDEMNATION. If, prior to Closing, the Property, or any
part thereof shall be condemned or destroyed or damaged by fire or other
casualty, Seller shall promptly so notify Purchaser. In the event of a Material
Loss (hereinafter defined), either Seller or Purchaser shall have the option to
terminate this Agreement by giving notice to the other party within fifteen (15)
days of the date of such condemnation, destruction or damage (but no later than
the Closing), provided that if a Material Loss affects only the Hokulei Land and
Improvements, the Puunene Land and Improvements, or the Laulani and Pad G Land
and Improvements (each a “Shopping Center”), then Purchaser and Seller shall
each have the option to (A) terminate this Agreement as to the affected portion
of the Property only (“Excluded Property”), whereupon (i)




15
ImanageDB:4161238.11

--------------------------------------------------------------------------------




this Agreement shall remain in effect as to the remainder of the Property, and
(ii) the Purchase Price shall be reduced by the amount allocated to the Excluded
Property on Schedule 2 or (B) terminate this Agreement in its entirety,
whereupon the Earnest Money shall be returned to Purchaser and neither party
shall have any further rights or obligations under this Agreement except as
otherwise provided for in this Agreement. If the condemnation, destruction or
damage does not result in a Material Loss, then Seller and Purchaser shall
consummate the transaction contemplated by this Agreement notwithstanding such
condemnation, destruction or damage. If the transaction contemplated by this
Agreement is consummated, Purchaser shall be entitled to receive (and Seller
shall assign or pay over to Purchaser) any condemnation proceeds or proceeds of
insurance under all policies of insurance applicable to the destruction or
damage of the Property (including rent loss insurance to the extent applicable
to rents which were to have been paid after the Closing), together with a credit
in the amount of any deductible (and if prior to Closing Seller has incurred any
reasonable costs to repair any of the same, Seller shall receive a credit from
Purchaser for such costs at Closing), and Seller shall, from and after Closing,
execute and deliver to Purchaser all customary proofs of loss and other similar
items. If either party elects to terminate this Agreement in its entirety in
accordance with this Section 5, then the Earnest Money shall be returned to
Purchaser and neither party shall have any further rights or obligations under
this Agreement except as otherwise provided for in this Agreement. For purposes
of this Section 5, a “Material Loss” means condemnation, damage or destruction
of the Property as a whole (or as to any of the Shopping Centers) that is
reasonably estimated to cost or be valued at (as the case may be) more than
fifteen percent (15%) of the Purchase Price (or the portion of the Purchase
Price allocated to the affected Shopping Center) or which causes tenants that
pay, in the aggregate, fifteen percent (15%) or more of the aggregate base rent
with respect to the Property (or the affected Shopping Center), to have the
right to terminate their Leases (and such right has not been waived within
thirty days of the date of the condemnation, damage or destruction). If the
condemnation, damage or destruction occurs after the end of the Due Diligence
Period, Purchaser shall have the option to extend the Closing Date by such
reasonable period (not to exceed 15 days) necessary for determination of whether
a Material Loss has occurred.
6.    BROKERAGE. Seller agrees to pay upon Closing (but not otherwise), pursuant
to separate agreement, a brokerage commission due to Eastdil Secured (“Broker”),
for services rendered in connection with the sale and purchase of the Property.
Except for Broker, which shall be paid by Seller, Seller and Purchaser shall
each indemnify and hold the other harmless from and against any and all claims
of all other brokers and finders claiming by, through or under the indemnifying
party and in any way related to the sale and purchase of the Property, this
Agreement or otherwise, including, without limitation, attorneys’ fees and
expenses incurred by the indemnified party in connection with any such claim.
7.    DEFAULT AND REMEDIES.
7.1    Purchaser’s Remedies. Notwithstanding anything to the contrary contained
in this Agreement, if Closing does not occur due to a Seller default, then
Purchaser may, as Purchaser’s sole and exclusive remedy hereunder and at
Purchaser’s option, either (a) terminate this Agreement by written notice to
Seller, Escrow Agent and Title Insurer given at any time after Seller shall have
failed, for a period of five (5) days after written notice from Purchaser, to
cure such default and, upon receipt of such notice of termination, Escrow




16
ImanageDB:4161238.11

--------------------------------------------------------------------------------




Agent shall refund the Earnest Money to Purchaser and, if Seller’s default was
the result of Seller’s intentional and willful act or failure to act, Seller
shall reimburse Purchaser for all of its actual, documented, out-of-pocket costs
paid to non-affiliated third parties in connection with this Agreement, up to a
maximum aggregate amount of $300,000.00, whereupon neither party shall have any
rights or obligations under this Agreement, except for those obligations which
expressly survive Closing, or (b) upon notice to Seller not more than thirty
(30) days after the originally scheduled Closing Date, and provided an action is
filed within thirty (30) days thereafter, Purchaser may seek specific
performance of Seller’s obligation to convey the Property, but not damages;
provided, however, solely in the event that Purchaser elects to proceed under
this clause (b) and, despite Purchaser’s commercially reasonable efforts related
thereto, specific performance is not available, Purchaser may terminate this
Agreement, whereupon (i) Escrow Agent shall refund the Earnest Money to
Purchaser, (ii) if Seller’s default and/or the unavailability of specific
performance was the result of Seller’s intentional and willful act or failure to
act, Seller shall be obligated to pay to Purchaser an amount equal to
Purchaser’s actual, documented, out-of-pocket costs paid to non-affiliated third
parties in connection with this Agreement up to a maximum aggregate amount of
$300,000.00, and (iii) neither party shall have any rights or obligations under
this Agreement, except for those obligations which expressly survive Closing.
Purchaser’s failure to seek specific performance as aforesaid shall constitute
its election to proceed under clause (a) above.
Purchaser acknowledges and agrees that the waivers, releases and other
provisions contained in this Section 7.1 as well as elsewhere in this Agreement,
were a material factor in Seller’s acceptance of the Purchase Price and
agreement to the terms of this Agreement, and that Seller is unwilling to sell
the Property to Purchaser unless Seller is released and indemnified as expressly
set forth herein. The releases by Purchaser set forth in this Agreement include
claims of which Purchaser is presently unaware or which Purchaser does not
presently suspect to exist which, if known by Purchaser, would materially affect
Purchaser’s release of Seller.
_____________        

(Purchaser’s Initials)    
Purchaser acknowledges and agrees that Purchaser, together with Purchaser’s
counsel, has fully reviewed the disclaimers, waivers, releases, indemnities,
etc., set forth in this Agreement, and understands the significance and effect
thereof. The terms and conditions of this Section 7.1 will expressly survive the
Closing, will not merge with the provisions of any closing documents, and will
be incorporated into the Deed.
7.2    Seller’s Remedies. If the Closing does not occur by reason of any default
by Purchaser, then Seller may, as its sole and exclusive remedy, terminate this
Agreement by written notice to Purchaser, Escrow Agent and Title Insurer given
at any time after Purchaser shall have failed, for a period of five (5) days
after written notice from Seller, to cure such default, whereupon the Earnest
Money shall be released to Seller as liquidated damages.




17
ImanageDB:4161238.11

--------------------------------------------------------------------------------




Purchaser and Seller agree that it would be impractical and extremely difficult
to estimate the damages suffered by Seller as a result of Purchaser’s failure to
complete the purchase of the Property pursuant to this Agreement, and that under
the circumstances existing as of the Effective Date, the liquidated damages
provided for in this subsection represent a reasonable estimate of the damages
which Seller will incur as a result of such failure; provided, however, that
this provision will not waive or affect Purchaser’s indemnity obligations and
Seller’s rights to those indemnity obligations under this Agreement. Therefore,
Purchaser and Seller do hereby agree that a reasonable estimate of the total net
detriment that Seller would suffer in the event that Purchaser defaults or fails
to complete the purchase of the Property is an amount equal to the Earnest
Money. This amount will be the full, agreed and liquidated damages for the
breach of this agreement by Seller.
_____________            ____________

(Purchaser’s Initials)        (Seller’s Initials)
7.3    Post-Closing Remedies. After Closing, Seller and Purchaser shall, subject
to the terms and conditions of this Agreement (including without limitation the
provisions of Section 10 and Section 11.7 hereof), have such rights and remedies
as are available at law or in equity, except that neither Seller nor Purchaser
shall be entitled to recover from the other consequential or special damages.
8.    PURCHASER’S CONDITIONS PRECEDENT. Each of the conditions set forth in this
Section 8 is a condition precedent to Purchaser’s obligation to close on its
acquisition of the Property. If any of these conditions are not satisfied by the
deadline applicable to it (or by Closing where no deadline is specified) or
waived by Purchaser in its discretion, Seller shall not be in default under this
Agreement and (i) Purchaser’s sole remedy related thereto shall be to terminate
this Agreement by delivering notice to Seller on or before the applicable
deadline (or by Closing where no deadline is specified), whereupon the Earnest
Money shall be refunded to Purchaser and Seller and Purchaser shall have no
further obligations under this Agreement except for obligations that expressly
survive termination; and (ii) if Purchaser fails to timely deliver any such
notice of termination, it shall be deemed to have waived the condition(s)
precedent in question, whereupon the parties shall proceed to Closing.
8.1    Due Diligence Period. Purchaser shall have until 5:00 p.m.,
Hawaii-Aleutian Standard Time, on December 18, 2017 (the “Due Diligence Period”)
within which to inspect the Property, obtain any necessary internal approvals to
the transaction, and satisfy itself as to all matters relating to the Property,
including, but not limited to, environmental, engineering, structural,
financial, title and survey matters. Seller shall use good faith efforts to
deliver or make available to Purchaser (which may be through an electronic data
room) copies of any and all reports and agreements relating to the Property
reasonably requested by Purchaser, including without limitation the documents
listed on Schedule 8.1, to the extent in Seller’s possession or control (the
“Documents” or “Seller’s Due Diligence Documents”); provided, however, that
except as provided in Section 4.5 the Documents shall not include, and Seller
shall have no obligation to make available to Purchaser, Seller’s




18
ImanageDB:4161238.11

--------------------------------------------------------------------------------




company records, business plans, internal memoranda (including any internal
evaluations of third-party reports concerning the Property), financial
projections, budgets, appraisals, valuations, opinions of value, property
condition reports, any agreements and documents which Seller is required to keep
confidential pursuant to any agreement, accounting and tax records,
communications between Seller and its attorneys, the work product of Seller’s
attorneys, and similar proprietary, confidential or privileged information
(collectively, the “Excluded Documents”). The Documents and any other due
diligence materials that are provided by Seller to Purchaser are being furnished
for informational purposes only and without representation or warranty as to the
accuracy or completeness of such materials, except as expressly set forth in
Sections 9.1.5 and 9.1.6. From and after the Effective Date Purchaser and its
consultants shall have the right to inspect the Property in accordance with the
terms of the parties’ Right of Entry Agreement dated October 24, 2017 (the
“ROE”), which shall remain effect until Closing or earlier termination of this
Agreement notwithstanding any language to the contrary contained in the ROE
(including, without limitation, Section 2 of the ROE), subject to those
provisions of the ROE which expressly survive termination of this Agreement or
the ROE. If Purchaser determines (in its sole and absolute discretion) during
the Due Diligence Period that the Property is acceptable to Purchaser, then
prior to the end of the Due Diligence Period Purchaser may give Seller notice of
acceptance of the Property (“Notice of Acceptance”), whereupon the parties shall
proceed to close this transaction, on and subject to the terms and conditions of
this Agreement. If Purchaser does not give Seller Notice of Acceptance prior to
the end of the Due Diligence Period, Purchaser shall be deemed to have
terminated this Agreement, whereupon Escrow Agent shall promptly refund the
Earnest Money to Purchaser, and neither party shall have any further rights or
obligations under this Agreement or the ROE except those which expressly survive
termination of this Agreement or the ROE. Purchaser’s right of inspection
pursuant to this Section 8.1 is and shall remain subject to the rights of
tenants under the Leases and other occupants and users of the Property and
Purchaser shall use reasonable efforts to minimize interference with tenants and
Seller’s operation of the Property. No inspection shall be undertaken without
forty-eight (48) hours’ prior notice to Seller. Seller or Seller’s
representative shall have the right to be present at any or all inspections.
Neither Purchaser nor its agents or representatives shall contact any tenants or
any third party to any Property Agreement without the prior consent of Seller
(which shall not be unreasonably withheld or conditioned) and Purchaser shall
permit Seller to participate in any such contact.
8.2    Estoppel Certificates. As a condition to Purchaser’s obligation to close
hereunder, Purchaser shall have received no later than January 12, 2018,
estoppel certificates, dated no earlier than November 27, 2017, in accordance
with Sections 8.2, 8.2.1, 8.2.2, 8.2.3 and 8.2.4 (“Tenant Estoppel
Certificates”). The Tenant Estoppel Certificates delivered to the tenants for
execution shall be in the form of Exhibit L attached hereto (the “Form Tenant
Estoppel Certificate”), without modifications by the tenants materially contrary
to the terms of the leases to which they pertain. In the event that Seller does
not provide to Purchaser the required Tenant Estoppel Certificates when due,
Seller shall not be in default hereunder but Purchaser may, by written notice to
Seller given no later than two (2) business days before the Closing Date, either
(A) elect not to purchase the Property, in which event the Earnest Money shall
be returned to Purchaser, at which time this Agreement shall




19
ImanageDB:4161238.11

--------------------------------------------------------------------------------




terminate and neither party shall have any further rights or obligations under
this Agreement, except for those which expressly survive termination of this
Agreement, or (B) elect to purchase the Property notwithstanding Seller’s
inability to provide Tenant Estoppel Certificates, in which event Purchaser
shall be deemed to have waived the condition contained in this Section 8.2. If
Purchaser fails to deliver such written notice as described above, Purchaser
shall be deemed to have elected item (B) above. If any Tenant Estoppel
Certificate contains statements or allegations that a default or potential
default exists on the part of Seller under the Lease in question or contains
information inconsistent with any representations or warranties of Seller
contained in this Agreement and Purchaser elects to close the purchase and sale
transaction contemplated herein notwithstanding the existence of such
statements, allegations or information, then such Tenant Estoppel Certificates
shall be deemed acceptable for purposes of this Section, notwithstanding the
existence of such allegations, statements or information, and Seller shall have
no liability to Purchaser hereunder with respect to the existence of such
allegations, statements or information (including without limitation any claim
for breach of a representation or warranty).
8.2.1    Laulani Tenant Estoppel Requirements. For Laulani (including the Pad G
Land), Tenant Estoppel Certificates shall be required from tenant comprising not
less than eighty percent (80%) of Laulani’s gross leasable area under lease as
of the expiration of the Due Diligence Period calculated on the basis of the GLA
stated on Seller’s rent roll (“GLA”), which estoppels shall in any event include
estoppels from Safeway, Ross, Petco and Walgreens.
8.2.2    Hokulei Tenant Estoppel Requirements. For Hokulei, Tenant Estoppel
Certificates shall be required from (a) tenants comprising not less than eighty
percent (80%) of Hokulei’s GLA under lease and paying rent as of the expiration
of the Due Diligence Period, which estoppels shall in any event include
estoppels from Safeway, Walgreens and Petco, and (b) tenants comprising not less
than eighty percent (80%) of Hokulei’s GLA under lease but not paying rent as of
the expiration of the Review Period.
8.2.3    Puunene Tenant Estoppel Requirements. For Puunene, Tenant Estoppel
Certificates shall be required from (a) tenants comprising not less than eighty
percent (80%) of Puunene’s GLA under lease and paying rent as of the expiration
of the Due Diligence Period, and (b) tenants comprising not less than eighty
percent (80%) of Puunene’s GLA under lease but not paying rent as of the
expiration of the Due Diligence Period, which estoppels shall in any event
include estoppels from Petco, Planet Fitness and ULTA.
8.2.4    Other Tenants. Tenant Estoppel Certificates shall be required for all
tenants under any New Leases entered into after the expiration of the Due
Diligence Period.
8.3    Real Property Agreement Counterparty Estoppels. No later than January 12,
2018, Seller shall deliver to Purchaser estoppel certificates from each of the
counterparties under the recorded Declarations, Reciprocal Easement Agreements
and other documents




20
ImanageDB:4161238.11

--------------------------------------------------------------------------------




listed on Schedule 4.1(n) (each a “Counterparty Estoppel Certificate”). The
Counterparty Estoppel Certificates shall be in forms prepared by Purchaser prior
to the end of the Due Diligence Period and reasonably acceptable to Seller.
8.4    Construction Counterparty Estoppels. No later than January 12, 2018,
Seller shall deliver to Purchaser estoppel certificates from each of the
counterparties under the Other Agreements listed on Schedule 1.7 involved in the
design, engineering or construction of the Work or the Ulta Work at the Puunene
Land (each a “Construction Counterparty Estoppel Certificate”). The Counterparty
Estoppel Certificates shall be in forms prepared by Purchaser prior to the end
of the Due Diligence Period and reasonably acceptable to Seller and shall, among
other things, certify to Purchaser the total amount payable to the counterparty
under its contract (including retainage) not previously paid by Seller.
8.5    Accuracy of Seller’s Representations and Warranties. All of the
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects as of the date of Closing (with
modifications permitted under Section 9.2 or not materially adverse to Purchaser
or the Property).
8.6    Title Policies. As a condition to Purchaser’s obligation to close
hereunder, provided that Purchaser has complied with all requirements of the
Title Insurer with respect thereto, Purchaser shall have received the Title
Policies (or the Title Insurer’s irrevocable commitment to issue same) dated as
of the Closing Date, in the amount of the Purchase Price, naming Purchaser as
insured thereunder, subject only to the Permitted Exceptions.
8.7    New Leases. Purchaser’s obligation to close is contingent on execution of
New Leases by each of the tenants listed on Schedule 9.3.1 in accordance with
the requirements of Section 9.3.1 prior to Closing.
8.8    Termination of Hokulei CPR. Purchaser’s obligation to close is contingent
on recording by Closing of the documents necessary to (i) terminate the existing
condominium affecting the Hokulei Land, and (ii) vest fee simple title in Lots
1546-A through 1546-F as shown on Map 201 filed with Land Court Application 1087
in the Hokulei Seller.
8.9    Third Party Consents. Seller shall have delivered to Purchaser by Closing
all consents of counterparties to the Property Agreements required for the
assignment of such Property Agreements to Purchaser. Such consents shall be in
forms prepared by Purchaser prior to the end of the Due Diligence Period and
reasonably acceptable to Seller.
8.10    Puunene CPR Documentation. Prior to Closing (a) an as-built condominium
map for all improvements at the Puunene Land shall have been recorded in
accordance with Sections 514B-33 & -34, Hawaii Revised Statutes, and (b) Puunene
Seller shall have received a assignment of the declarant rights under the
Declaration of Condominium Property Regime affecting the Puunene Land. Such
assignment shall be in a form prepared by Purchaser prior to the end of the Due
Diligence Period and reasonably acceptable to Seller.




21
ImanageDB:4161238.11

--------------------------------------------------------------------------------




8.11    Release of Memorandum of Russo’s Lease at Laulani. Prior to Closing
Seller shall cause the release of the recorded memorandum of the Fresh Press
Hawaii LLC (Russo’s) Shopping Center Lease dated June 20, 2013 that affects
title to the Laulani Land, or alternatively cause the Title Company to insure
over it.
9.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
9.1    Seller’s Representations and Warranties. Subject to Section 9.6 and as of
the Effective Date, the following representations and warranties are given by
Seller provided, however, that each representation and warranty below shall be
deemed to have been given individually on behalf of each entity comprising
Seller, solely as to itself and/or the Property owned by the respective Seller
entity only (that is, Hokulei Seller makes representations and warranties only
as to itself and/or the Property related to the Hokulei Land, Laulani Seller
makes representations and warranties only as to itself and/or the Property
related Laulani Land, Pad G Seller makes representations and warranties only as
to itself and/or the Property related to the Pad G Land and Puunene Seller makes
representations and warranties only as to itself and/or the Property related to
the Puunene Land):
9.1.1    Organization and Authority. Seller is duly organized, validly existing,
and in good standing as a limited liability company in the State of Delaware.
Seller has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.
9.1.2    No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of Seller’s organizational
documents. There is no agreement to which Seller is a party or, to Seller’s
knowledge, binding on Seller which is in conflict with this Agreement.
9.1.3    Condemnation. Seller has not received from any governmental authority
any written notice of, and does not have any actual knowledge of, any pending or
threatened condemnation of the Property or any part thereof.
9.1.4    Litigation and Administrative Actions. Except as set forth on Exhibit N
attached hereto, Seller has not initiated or been served with any litigation,
administrative proceeding, appeal (including real property tax appeals) or
similar action which remains outstanding nor does Seller have any knowledge of
any threatened litigation, administrative proceeding, appeal or similar action
against Seller with respect to the ownership or operation of the Property.




22
ImanageDB:4161238.11

--------------------------------------------------------------------------------




9.1.5    Service Contracts. The list of Service Contracts delivered pursuant to
Section 1.5 is materially true, correct and complete as of the Effective Date.
To Seller’s knowledge, the copies of Service Contracts delivered to Purchaser
pursuant to Section 3 of this Agreement are true, correct and complete in all
material respects as of the date of their delivery.
9.1.6    Leases. Exhibit B includes the rent roll used by Seller in Seller’s
ordinary course of business and contains a materially true, correct and complete
list of all tenants and other occupants that are party to a Lease as of the
Effective Date. The Leases delivered to Purchaser pursuant to this Agreement
are, to Seller’s knowledge, true, correct and complete copies, in all material
respects, of same. To Seller’s knowledge, as of the Effective Date, the Leases
are in full force and effect. As of the Effective Date, except as set forth on
Exhibit B, (i) Seller has not delivered any written notice to any tenants under
the Leases alleging a default by a tenant under its particular Lease which
remains uncured, (ii) Seller has not received any written notice from any
tenants under the Leases alleging a default by Seller, as landlord, which
remains uncured, (iii) to Seller’s knowledge, no litigation is pending between
Seller and any tenants under the Leases and (iv) to Seller’s knowledge, all work
to be performed by Seller, as landlord under the Leases, prior to the
commencement of the Leases has been completed (except as otherwise provided in
this Agreement).
9.1.7    Regulatory Compliance. Except as set forth in Exhibit P attached
hereto, Seller has, to Seller’s knowledge, received no written notice from any
governmental agency or authority asserting the existence of an uncured material
violation of any applicable federal, state, county or municipal law, code,
zoning or land use condition, rule or regulation with respect to the Property or
to Seller, or stating that any investigation has been commenced or is
contemplated regarding any of the same, which were caused as a result of or
which arise out of, result from or relate to Seller’s (including Seller’s
agents) ownership, operation, maintenance (or failure to maintain), repair (or
failure to repair), use, improvement (or failure to improve), development and/or
re-development of the Property, including, without limitation, any demolition,
grading, soil compaction, construction and/or reconstruction thereon or related
thereto.
9.1.8    Leasing Commissions and Tenant Improvement Costs. As of the Effective
Date, all leasing commissions with respect to the prior and/or current terms of
the Leases have been paid in full, other than as set forth on Schedule 2.2
attached hereto. As of the Effective Date, all Tenant Inducement Costs and
allowances with respect to the prior and/or current terms of the Leases have
been paid in full, other than as set forth on Schedule 2.2 attached hereto.
9.1.9    United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.




23
ImanageDB:4161238.11

--------------------------------------------------------------------------------




9.1.10    Anti-Terrorism.
(a)    Seller and its directors, officers, employees, agents and affiliates are
not Sanctioned Persons.  “Sanctioned Person” means:  (a) an entity or individual
named on the Consolidated Sanctions List maintained by the U.S. Office of
Foreign Assets Control, or any successor list, or targeted by the U.S.
Department of State under economic or financial sanctions or trade embargoes of
the United States (“Sanctions Laws”); (b) any other entity or individual with
which an entity incorporated in the United States is prohibited from dealing
pursuant to Sanctions Laws; or (c) any entity or individual acting on behalf of
anyone described in the foregoing clauses of this definition.
(b)    Seller is in compliance, and shall remain in compliance, with Sanctions
Laws and Anti-Money Laundering Laws (as hereinafter defined) and shall not,
directly or indirectly, use any funds received from Purchaser in transactions
with a Sanctioned Person or take any action that would cause Seller or Purchaser
to be in violation of Sanctions Laws or Anti-Money Laundering Laws.  “Anti-Money
Laundering Laws” means:  the U.S. Bank Secrecy Act, the USA PATRIOT Act, and all
other laws of the United States that prohibit money laundering or other use of
funds derived from illegal activity.
(c)    Seller covenants to provide any information deemed necessary by Purchaser
to comply with Purchaser’s obligations under Sanctions Laws or Anti-Money
Laundering Laws, and this obligation shall survive the termination of this
Agreement.
9.1.11    Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.
9.1.12    Re-Zoning. Seller is not a party to, nor does Seller have any actual
knowledge of, any threatened proceeding for the rezoning of the Property or any
portion thereof, that would have an adverse or material impact on the value of
the Property or use thereof.
9.1.13    Personal Property. There is no personal property owned by Seller
necessary for the ownership, operation, use, occupancy, leasing, or management
of the Property, used at the Property but located off-site.
9.1.14    Puunene Work. The Contract, the Ulta Contract and all Design
Professional Contracts (all as defined in Section 9.4) have not been amended,
modified or supplemented and, to Seller’s knowledge, are each in full force and




24
ImanageDB:4161238.11

--------------------------------------------------------------------------------




effect except as set forth on Schedule 1.7. To Seller’s knowledge, there are no
defaults under any material provision of such contracts, and all conditions to
the continuing effectiveness of such contracts required to be satisfied as of
the date hereof have been satisfied. Seller has not received any written advice
or information from any of the counterparties to any of such contracts which, if
true, could have a materially adverse effect upon timely completion of the Work
or the Ulta Work, as applicable, in accordance with the terms thereof and the
plans and specifications for the Work or the Ulta Work. To Seller’s actual
knowledge there are no material defects with the Work.
9.1.15    Environmental Matters. To the extent of Seller’s actual knowledge and
except as disclosed in the Documents, the Real Property is free from any
flammable explosives, radioactive materials, asbestos, lead based paint, organic
compounds known as polychlorinated biphenyls, chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, including, without limitation, any substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” or “toxic substances” (collectively, “Hazardous
Materials”) under any federal, state or local laws, ordinances or regulations,
now or hereafter in effect, relating to environmental conditions, industrial
hygiene or Hazardous Materials on, under or about the Property, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., the Clean Air Act, 42 U.S.C. Section 704,
et seq., the Toxic Substances Control Act, 15 U.S.C. Sections 2601 through 2629,
the Safe Drinking Water Act, 42 U.S.C. Sections 300f through 300j, and any
similar state and local laws and ordinances and regulations now or hereafter
adopted, published and/or promulgated pursuant thereto (collectively, the
“Hazardous Materials Laws”), except in compliance with the Hazardous Materials
Laws or for normal amounts petrochemical products stored or used in the
operation of the Property and at all times used, stored, maintained and
dispensed in accordance with Hazardous Materials Laws. To the extent of Seller’s
actual knowledge, and except as specifically disclosed in the Seller’s Due
Diligence Documents, the Property is not currently used in a manner which
violates any Hazardous Materials Laws in any material respect. To the extent of
Seller’s actual knowledge, Seller has not received any notice from a
governmental agency for violation of Hazardous Materials Laws.
As used in this Agreement, phrases such as “to Seller’s knowledge” and similar
phrases, as the context may require, shall mean the conscious actual knowledge
(as opposed to constructive, deemed or imputed knowledge) of or receipt of
written notice by Tim Pettit, Senior Vice President of Investment Management and
CFO, Scott Grady, Senior Vice President of Development, Tom Kuehl, Senior Vice
President of Acquisition and Leasing, and/or Victor Port, Director of Property




25
ImanageDB:4161238.11

--------------------------------------------------------------------------------




Management (individually and collectively, the “Knowledge Party”), and shall not
be construed, by imputation or otherwise, to refer to the knowledge of any other
officer, agent, manager, representative or employee of Seller, any property
manager or any of their respective affiliates. There shall be no duty imposed or
implied to investigate, inspect or audit any such matters, and there shall be no
personal liability on the part of the Knowledge Party.
9.2    Representations Remade. As of Closing, and subject to this provisions of
Section 8.5 and this Section 9.2, Seller shall be deemed to remake and restate
the representations set forth in Section 9.1, except that the representations
shall be updated by delivering written notice to Purchaser (a “Pre-Closing
Disclosure”) in order to reflect any fact, matter or circumstance that would
make any of Seller’s representations or warranties contained herein untrue or
incorrect in any material respect (a “New Matter”) of which the Knowledge Party
becomes aware. If Seller delivers a Pre-Closing Disclosure at any time after the
Effective Date regarding a New Matter, or if Purchaser otherwise discovers a New
Matter after the end of the Due Diligence Period, Purchaser may terminate this
Agreement within ten (10) days of the Pre-Closing Disclosure or the date of
discovery, as applicable (and in any event no later than two (2) business days
prior to Closing), by written notice to Seller. Upon such termination, Escrow
Agent shall promptly refund the Earnest Money to Purchaser, and neither party
shall have any further rights or obligations under this Agreement or the ROE
except those which expressly survive termination of this Agreement or the ROE.
If Purchaser does not elect to terminate, then (i) the breach by Seller of the
representations or warranties with respect to the New Matter shall be deemed
waived by Purchaser, (ii) Seller shall not be in default hereunder and shall
have no liability to Purchaser or its successors or assigns in respect thereof,
and (iii) there shall be no failure of a condition precedent as a result
thereof. Notwithstanding anything in this Agreement to the contrary, if (a) at
any time prior to Closing Purchaser has actual knowledge that any of Seller’s
representations or warranties set forth in this Agreement are untrue in any
respect, then (i) the breach by Seller of the representations or warranties as
to which Purchaser has such actual knowledge shall be deemed waived by
Purchaser, (ii) Seller shall not be in default hereunder and shall have no
liability to Purchaser or its successors or assigns in respect thereof, and
(iii) there shall be no failure of a condition precedent as a result thereof.
9.3    Seller’s Pre-Closing Covenants. The following covenants are made by
Seller provided, however, that each covenant below shall be deemed to have been
made individually on behalf of each entity comprising Seller, as to itself
and/or the Property owned by the respective Seller entity only (that is, Hokulei
Seller makes covenants only as to itself and/or the Property related to the
Hokulei Land, Laulani Seller makes covenants only as to itself and/or the
Property related to the Laulani Land, Pad G Seller makes covenants only as to
itself and/or the Property related to the Pad G Land and Puunene Seller makes
covenants as to itself and/or the Property related to the Puunene Land):
9.3.1    New Leases. For purposes of this Agreement, any Lease entered into
after November 5, 2017, and any modification, amendment, restatement or renewal
of any existing Lease entered into after November 15, 2017, shall be referred




26
ImanageDB:4161238.11

--------------------------------------------------------------------------------




to individually as a “New Lease” and collectively as the “New Leases.” Until the
date that is five (5) business days prior to the expiration of the Due Diligence
Period, Seller may enter into any New Leases without Purchaser’s consent, so
long as Seller delivers a copy of any New Leases to Purchaser at least five (5)
business days prior to the expiration of the Due Diligence Period. Following the
date that is five (5) business days prior to the expiration of the Due Diligence
Period, Seller shall not enter into any New Lease (other than an amendment,
restatement, modification or renewal of any existing Lease pursuant to a right
granted to the tenant under such existing Lease) without Purchaser’s prior
written consent, which will not be unreasonably withheld, conditioned or
delayed. If Purchaser does not respond in writing to Seller’s request for
approval of a New Lease within five (5) business days after Purchaser’s receipt
of Seller’s request, Purchaser shall be conclusively deemed to have approved of
such New Lease. Notwithstanding the foregoing, Seller shall be entitled (but
shall not be obligated) to enter into New Leases with those tenants, if any,
identified on Schedule 9.3.1 attached hereto, and Purchaser shall be deemed to
have approved any such New Lease, provided they are on terms consistent with the
drafts provided to Purchaser prior to the end of the Due Diligence Period.
9.3.2    Service Contracts. Until five (5) business days prior to the expiration
of the Due Diligence Period, Seller may enter into any new Service Contracts (or
cancel, modify or renew any existing Service Contract) without Purchaser’s
consent, so long as Seller delivers notice thereof (together with a copy of any
new Service Contract or modification to a Service Contract, if applicable) to
Purchaser at least five (5) business days prior to the expiration of the Due
Diligence Period. Following the date that is five (5) business days prior to the
expiration of the Due Diligence Period, Seller shall not enter into any new
Service Contracts, or cancel, modify or renew any existing Service Contracts,
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed, unless such new Service Contracts
are cancelable at Closing. If Purchaser fails to respond to Seller’s request for
consent with respect to any such action within five (5) business days after
receipt of Seller’s request, such consent shall be deemed given. At Closing,
Purchaser shall take an assignment of all Service Contracts. On or before the
end of the Due Diligence Period, Purchaser will indicate in a written notice to
Seller which Service Contract(s) Purchaser elects to have Seller deliver notice
of termination to the applicable counterparty(ies) at Closing (the “To Be
Terminated Service Contracts”). Purchaser shall be responsible for any penalty
or payment associated with the termination of the To Be Terminated Service
Contracts; provided, however, such amount shall not exceed the amount stated in
the applicable Service Contract or that Seller otherwise disclosed to Purchaser
during the Due Diligence Period. With respect to the To Be Terminated Service
Contracts, (i) to the extent amounts due thereunder have been pre-paid, at
Closing, Seller shall receive a credit in an amount equal to any such pre-paid
amounts attributable to the period from and after the Closing Date; and (ii) to
the extent amounts due thereunder have not been pre-paid, Purchaser shall
receive a credit in an amount equal to the amount payable under the applicable
Service Contract(s) attributable to the period




27
ImanageDB:4161238.11

--------------------------------------------------------------------------------




prior to Closing. If Purchaser fails to timely deliver such written notice,
Purchaser shall be deemed to have assumed all of the Service Contracts.
Purchaser will assume the obligations arising from and after the Closing Date
under those Service Contracts which Purchaser has agreed to assume (or is deemed
to have assumed) or which Seller is not required to terminate as set forth
above. Notwithstanding the foregoing, Seller shall terminate at Closing, and
Purchaser shall not assume, any property or asset management agreement, any
leasing services agreement and any insurance affecting the Property; and,
notwithstanding anything contained in this Agreement to the contrary, such
agreements and/or contracts shall not, in any event, be or be deemed to be
Service Contracts.
9.3.3    Operations. Between the Effective Date and the Closing Date, Seller
shall operate the Property in the normal course of Seller’s business and
maintain the Property in the same or better condition as of the Effective Date,
ordinary wear and tear excepted, and subject to Section 5 above. Without
limiting the foregoing, between the Effective Date and the Closing Date Seller
shall diligently continue completion of the Work at the Puunene Land in
accordance with the Construction Contract (all as defined in Section 9.4).
Except as provided in the preceding sentence or as required of Seller under any
of the Leases, in no event shall Seller be required to make any capital repairs,
replacements or improvements to the Property.
9.3.4    Conveyance. Except as set forth in Section 9.3.1 hereof, between the
Effective Date and the Closing Date, Seller shall not grant to any third party
any interest or any right to acquire an interest in the Property or any part
thereof or further encumber any of the Property (including, without limitation,
the recording of any covenants, conditions, or restrictions against any of the
Property) without the prior written approval of Purchaser, which shall not be
unreasonably withheld, conditioned or delayed. Between the Effective Date and
the Closing Date, Seller shall not: (a) enter into any binding agreement, formal
or informal, for the sale, transfer or conveyance of the Property; or (b) enter
into any binding agreement, arrangement or understanding for the sale, transfer
or conveyance of the Property.
9.3.5    Property Agreements. Until five (5) business days prior to the
expiration of the Due Diligence Period, Seller may amend any Property Agreement
without Purchaser’s consent, so long as Seller delivers notice thereof (together
with a copy of any such amendment) to Purchaser at least five (5) business days
prior to the expiration of the Due Diligence Period. Following the date that is
five (5) business days prior to the expiration of the Due Diligence Period,
Seller shall not amend any of the Property Agreements, except (a) for amendments
currently contemplated by any of the Property Agreements, or (b) as set forth on
Schedule 9.3.6. On or before the end of the Due Diligence Period, Purchaser will
notify Seller in writing of the Property Agreement(s) for which the
counterparty’s consent to assignment is required at Closing.




28
ImanageDB:4161238.11

--------------------------------------------------------------------------------




9.3.6    Permitted Actions. Notwithstanding anything set forth herein to the
contrary (including without limitation the provisions of Sections 9.3.1 through
9.3.5 hereof), Seller shall be permitted to take the actions, if any, set forth
on Schedule 9.3.6 without the same being a breach of any covenant of Seller
hereunder or causing a breach of any representation or warranty hereunder.
If Seller fails to perform any of the covenants contained in this Section 9.3
hereof, and either Purchaser receives written notice thereof from Seller
pursuant to the notice provisions hereof prior to Closing or Purchaser otherwise
obtains actual knowledge of such failure prior to Closing, Purchaser shall have
the rights and remedies available to Purchaser under Section 7.1 hereof, and if
Purchaser elects to close and consummate the transaction contemplated by this
Agreement in lieu of exercising its rights and remedies under Section 7.1
hereof, then such default by Seller shall be deemed to be waived by Purchaser at
the Closing, and to the extent such default by Seller is the entering into by
Seller of New Leases, new Service Contracts, new Property Agreements, or any
other agreements in violation of Section 9.3.1, Section 9.3.2 or Section 9.3.5
hereof, Purchaser shall at Closing accept such agreements.
9.4    Puunene Construction Credits.
9.4.1    Seller and Purchaser acknowledge and agree that (i) certain site and
shell construction work on the Puunene Land (as further described in the
Construction Contract, the “Work”) is on-going pursuant to those certain Other
Agreements by and between Puunene Seller, as owner, and Maryl Group
Construction, Inc., as contractor (“Contractor”) listed on Schedule 1.7,
(collectively the “Construction Contract”), (ii) the Work will not be complete
or fully paid for on or before the Closing Date, and (iii) Purchaser shall be
entitled to reductions of the Purchase Price at Closing in the amounts necessary
to complete the Work and pay all obligations under each contract relating to the
Work that are set forth on Schedule 2.2 (as updated pursuant to Section 9.4.3)
and/or the Construction Counterparty Estoppel Certificates delivered pursuant to
Section 8.4 (the “Post-Closing Work Credit”).
9.4.2    Seller and Purchaser acknowledge and agree that (i) certain tenant
improvement work on the Puunene Land contemplated by that certain Lease
Agreement by and between Owner, as landlord, and Ulta Salon, Cosmetics &
Fragrance, Inc., a Delaware corporation, as tenant, (as further described in the
Ulta Construction Contract, the “Ulta Work”) is on-going pursuant to that
certain Other Agreement by and between Puunene Seller, as owner, and Contractor,
as contractor, listed on Schedule 1.7 (the “Ulta Construction Contract”); (ii)
the Ulta Work will not be complete or fully paid for on or before the Closing
Date, and (iii) Purchaser shall be entitled to reductions of the Purchase Price
at Closing in the amounts necessary to complete the Ulta Work and pay all
obligations under each contract relating to the Ulta Work that are set forth on
Schedule 2.2 (as updated pursuant to Section 9.4.3) and/or the Construction
Counterparty Estoppel Certificates delivered pursuant to Section 8.4 with
respect to the Ulta Work (the “Post-Closing Ulta Work Credit”).




29
ImanageDB:4161238.11

--------------------------------------------------------------------------------




9.4.3    Prior to Closing, either party shall have the right to update the
Post-Closing Work Credit and the Post-Closing Ulta Work Credit shown on Schedule
2.2 to reflect amounts (if any) credited to Purchaser on Schedule 2.2 that
Seller actually paid prior to Closing. The updated Schedule 2.2 shall be subject
to the other party’s approval, which shall not be unreasonably withheld.
9.5    Purchaser’s Representations and Warranties. Purchaser represents and
warrants that:
9.5.1    ERISA. Purchaser’s rights under this Agreement, the assets it shall use
to acquire the Property and, upon its acquisition by Purchaser, the Property
itself, do not and shall not constitute plan assets within the meaning of
29 C.F.R. §2510.3-101, and Purchaser is not a “governmental plan” within the
meaning of section 3(32) of the Employee Retirement Income Security Act of 1974,
as amended, and the execution of this Agreement and the purchase of the Property
by Purchaser is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans.
9.5.2    Organization and Authority. Purchaser is a series of a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of its organization. Purchaser has the power and authority
to enter into this Agreement and to perform its obligations hereunder, and all
action and approvals required therefor have been duly taken and obtained.
9.5.3    No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of Purchaser’s organizational
documents, or of any laws, rules, codes, ordinances applicable to Purchaser or
any agreements binding upon Purchaser.
9.5.4    No Bankruptcy. Purchaser has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Purchaser’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, (v)
admitted in writing its inability to pay its debts as they come due, or (vi)
made an offer of settlement, extension or composition to its creditors
generally.
9.5.5    Enforceability. This Agreement and all documents to be executed
pursuant hereto by Purchaser are and shall be binding upon and enforceable
against Purchaser in accordance with their respective terms, subject to
(a) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally and (b) the exercise of
judicial discretion in accordance with general principles of equity.




30
ImanageDB:4161238.11

--------------------------------------------------------------------------------




9.5.6    Patriot Act Compliance. Neither Purchaser nor any person, group, entity
or nation that Purchaser is acting, directly or indirectly, for or on behalf of,
is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in this transaction, directly or
indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Purchaser is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transaction or this Agreement is or will be in violation of law.
Purchaser has and will continue to implement procedures, and has consistently
and will continue to consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times
prior to Closing.
9.6    Survival. Purchaser’s right to enforce the representations and warranties
set forth in this Agreement, subject to modifications thereto as a result of any
Pre-Closing Disclosure under Section 9.2, shall survive the Closing for twelve
(12) months (the “Survival Period”). No claim by Purchaser following Closing for
a breach of any representation or warranty of Seller set forth in this Agreement
shall be actionable or payable unless written notice containing a description of
the specific nature of such breach or claim shall have been given to Seller
prior to the expiration of the Survival Period and an action shall have been
commenced in a court having jurisdiction within forty-five (45) days after the
expiration of the Survival Period, in which case such action shall survive until
fully and finally resolved. Seller’s right to enforce the representations and
warranties set forth in Section 9.5 shall survive the Closing for the Survival
Period.
10.    LIMITATION OF LIABILITY. Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred, (a) the aggregate
liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement (or any document
executed or delivered in connection herewith) shall not exceed Ten Million and
No/100 Dollars ($10,000,000.00) (the “Liability Limitation”) and (b) no claim by
Purchaser alleging a breach by Seller of any representation, warranty,
indemnification, covenant or other obligation of Seller contained herein (or in
any document executed or delivered in connection herewith) may be made, and
Seller shall not be liable for any judgment in any action based upon any such
claim, unless and until such claim, either alone or together with any other
claims by Purchaser against Seller alleging a breach by Seller of any
representation, warranty, indemnification, covenant or other obligation of
Seller contained herein (or in any document executed or delivered in connection
herewith), is for an aggregate amount in excess of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “Floor Amount”), in




31
ImanageDB:4161238.11

--------------------------------------------------------------------------------




which event Seller’s liability respecting any final judgment concerning such
claim or claims shall be for the entire amount thereof, subject to the
limitation set forth in clause (a) above. Notwithstanding the foregoing, the
Floor Amount shall not apply to breaches of Seller’s representations regarding
leasing commissions, Tenant Improvement Costs, or under Section 9.1.14, or to
Seller’s obligations with respect to the Work and the Ulta Work. The Liability
Limitation shall be reduced by the amount of any payments to Purchaser from the
Holdback Account establish pursuant to Section 10.1 or by the Guarantor under
the Guaranty set forth in Section 10.2. No constituent partner or member in or
agent of Seller, nor any advisor, trustee, director, officer, manager, member,
partner, employee, beneficiary, shareholder, participant, representative or
agent of Seller or any entity that is or becomes a constituent partner or member
in Seller or an agent of Seller (including, but not limited to, Terramar Retail
Centers, LLC) (“Seller’s Affiliates”) shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Seller’s assets for the payment of any claim or for any performance,
and Purchaser, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability. Notwithstanding anything to the contrary
contained in this Agreement, neither the negative capital account of any
constituent partner or member in Seller or any entity owning an interest
(directly or indirectly) in Seller, nor any obligation of any constituent
partner or member in Seller or any entity owning an interest (directly or
indirectly) in Seller to restore a negative capital account or to contribute
capital to Seller (or any entity owning an interest, directly or indirectly, in
any other constituent partner or member of Seller), shall at any time be deemed
to be the property or an asset of Seller or any such other entity (and neither
Purchaser nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
or obligation to restore or contribute). The provisions of this Section 10 shall
survive the Closing and any termination of this Agreement
10.1    Escrow Holdback; Appointment of Escrow Agent; Term. At Closing, Escrow
Agent shall withhold from Seller’s proceeds from the Purchase Price the sum of
One Million and No/100 Dollars ($1,000,000.00) (the “Holdback Amount”) to pay
any debts, obligations or liabilities Seller may have to Purchaser after Closing
that arise pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations of Seller under this Agreement
(or any document of conveyance executed by Seller or delivered to Purchaser in
connection with Closing) (the “Post-Closing Obligations”). Seller and Purchaser
hereby appoint and designate the Escrow Agent to hold, administer, and disburse
the Holdback Amount, and Escrow Agent accepts such appointment. The Holdback
Amount shall be placed in one or more interest-bearing FDIC insured accounts
(the “Holdback Account”). If Purchaser incurs any cost, expense or liability
with respect to any of Seller’s Post-Closing Obligations, Purchaser shall have
the right, but not the obligation, to require payment from Escrow Agent out of
the Holdback Account for the amount of any such costs, expense or liabilities.
To draw on the Holdback Account, Purchaser must send written request for payment
to Escrow Agent and Seller detailing the amount payable and including supporting
documentation of the amount requested in reasonable detail. Seller hereby
irrevocably instructs Escrow Agent to pay




32
ImanageDB:4161238.11

--------------------------------------------------------------------------------




Purchaser any undisputed amounts that Purchaser requests in accordance with the
preceding sentence out of the Holdback Account no less than five (5) business
days of receipt of a Purchaser’s written request, provided that unless Seller
approves such payment in writing within such 5-business day period Escrow Agent
shall only pay the portion (if any) to which Seller approves in writing, and
shall continue to hold the balance of the requested payment until its
disposition is resolved by mutual written instructions of the parties or final,
non-appealable court judgment. Any fees of Escrow Agent for establishing and
administering the Holdback Account shall be paid by Purchaser. The Holdback
Amount, or any remaining portion thereof, shall be remitted to Seller upon the
expiration of the Survival Period, provided however that if any Purchaser claims
for reimbursement are pending or unresolved at either such time Escrow Agent
shall withhold 120% of the amount of any such claims pursuant to the terms of
this Section 10.1 until such claims are paid in full or resolved by mutual
agreement of the parties or final court judgment.
Escrow Agent at its sole discretion may file a suit in interpleader in any court
having jurisdiction in the matter, for the purpose of having the respective
rights of disputing parties adjudicated, and may deposit with the court any or
all monies held hereunder with deductions for Escrow Agent’s attorney’s fees and
costs. Upon institution of such interpleader suit or other action, depositing
such money with the court, and giving notice thereof to the parties thereto by
personal service or in accordance with the order of the court, Escrow Agent
shall be fully released and discharged from all further obligations hereunder
with respect to the monies so deposited.
10.2    Limited Guaranty. At Closing, Terramar Retail Centers, LLC, a Delaware
limited liability company (“Guarantor”) shall guaranty payment of the
Post-Closing Obligations for twelve (12) months after Closing by way of a
guaranty in the form attached hereto as Exhibit W (the “Guaranty”). Guarantor’s
liability under the Guaranty shall not exceed the Liability Limitation and shall
be reduced by the amount of any payments Purchaser receives from Seller or the
Holdback Account.
11.    MISCELLANEOUS.
11.1    Entire Agreement. All understandings and agreements heretofore had
between Seller and Purchaser with respect to the Property are merged in this
Agreement, which alone fully and completely expresses the agreement of the
parties. Purchaser acknowledges that it has inspected or will inspect the
Property and that it accepts the same in its “as is” condition subject to use,
ordinary wear and tear and natural deterioration and the representations and
warranties of Seller contained herein or in any conveyance documents or
certifications. Purchaser further acknowledges that, except as expressly
provided in this Agreement or in any conveyance document or certification,
neither Seller nor any agent or representative of Seller has made, and Seller is
not liable for or bound in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations or information
pertaining to the Property.
11.2    Assignment. Neither this Agreement nor any interest hereunder shall be
assigned or transferred by Purchaser without Seller’s prior written consent
(which consent




33
ImanageDB:4161238.11

--------------------------------------------------------------------------------




may be withheld in Seller’s sole and absolute discretion). Notwithstanding the
foregoing, Purchaser may without Seller’s consent assign this Agreement, in
whole or in part, to entities owned by or under common ownership and control
with Purchaser (each, a “Purchaser’s Designee”). Except for sale or trading of
stock in Purchaser’s ultimate parent corporation, and internal ownership changes
that do not result in Purchaser having a different ultimate parent corporation,
the transfer of a controlling equity interest in Purchaser, whether by sale,
operation of law or otherwise, shall be deemed an assignment of this Agreement
that requires Seller’s prior written consent (which consent may be withheld in
Seller’s sole and absolute discretion). Any assignment of this Agreement without
Seller’s consent shall be void. Upon any assignment consented to hereunder by
Seller, the Purchaser named herein shall remain liable to Seller for the
performance of “Purchaser’s” obligations hereunder. Subject to the foregoing,
this Agreement shall inure to the benefit of and shall be binding upon Seller
and Purchaser and their respective successors and assigns.
11.3    Modifications. This Agreement shall not be modified or amended except in
a written document signed by Seller and Purchaser.
11.4    Time of Essence. Time is of the essence of this Agreement. In the
computation of any period of time provided for in this Agreement or by law, time
periods shall expire at 5:00 p.m., Hawaii-Aleutian Standard Time (except as may
be otherwise expressly set forth herein), the day of the act or event from which
the period of time runs shall be excluded, and the last day of such period shall
be included, unless it is a Saturday, Sunday, or legal holiday, in which case
the period shall be deemed to run until 5:00 p.m., Hawaii-Aleutian Standard Time
(except as may be otherwise expressly set forth herein) on the next day which is
not a Saturday, Sunday, or legal holiday.
11.5    Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State where the Land is located.
11.6    Notices. All notices, requests, demands or other communications required
or permitted under this Agreement shall be in writing and delivered personally
or by certified mail, return receipt requested, postage prepaid, or by overnight
courier (such as Federal Express), addressed as follows below. All notices given
in accordance with the terms hereof shall be deemed given when received or upon
refusal of delivery. Either party hereto may change the address for receiving
notices, requests, demands or other communication by notice sent in accordance
with the terms of this Section 11.6.




34
ImanageDB:4161238.11

--------------------------------------------------------------------------------




If to Seller:
c/o Terramar Retail Centers, LLC 
4695 MacArthur Court, Suite 700
Newport Beach, CA 92660
Attention: Tom Kuehl 
Telephone: (949) 662-2122




With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attention: Chuck Picton, Esq. 
Telephone: (312) 629-5133
If to Purchaser:
c/o A&B Properties Hawaii, LLC Series R  
822 Bishop Street 
Honolulu, Hawaii 96813
Attention: Jeff Pauker
Telephone: (808) 525-6611


With a copy to:
A&B Properties Hawaii, LLC Series R  
822 Bishop Street 
Honolulu, Hawaii 96813
Attention: General Counsel
Telephone: (808) 525-6611


With a copy to:
Cades Schutte LLP  
1000 Bishop Street, 12th Floor  
Honolulu, Hawaii 96813
Attention: Richard Kiefer, Esq.
Telephone: (808) 521-9200    


11.7    “AS IS” SALE. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND
PURCHASER’S OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES, SUBJECT TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY CONVEYANCE
DOCUMENTS OR CERTIFICATIONS MADE OR DELIVERED BY SELLER, THAT IT SHALL TAKE THE
PROPERTY “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS THEREON. ANY
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (COLLECTIVELY, THE
“DISCLOSURES”) PROVIDED OR MADE TO PURCHASER OR ITS




35
ImanageDB:4161238.11

--------------------------------------------------------------------------------




CONSTITUENTS BY SELLER OR ANY OF SELLER’S AFFILIATES OR REPRESENTATIVES
CONCERNING THE CONDITION OF THE PROPERTY SHALL NOT BE REPRESENTATIONS OR
WARRANTIES, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ANY CONVEYANCE
DOCUMENTS OR CERTIFICATIONS. PURCHASER SHALL NOT RELY ON SUCH DISCLOSURES, BUT
RATHER, PURCHASER SHALL RELY ONLY ON ITS OWN INSPECTION OF THE PROPERTY AND THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN ANY CONVEYANCE DOCUMENT
OR CERTIFICATION. PURCHASER ACKNOWLEDGES AND AGREES THAT, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY CONVEYANCE DOCUMENTS
OR CERTIFICATIONS ABOVE, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
(A) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE
PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY INCLUDING WITHOUT LIMITATION ZONING, I
THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR
IN ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR
ANY HAZARDOUS SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS
PROMULGATED THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, PURCHASER (AND
ANY ENTITY AFFILIATED WITH OR CLAIMING BY, THROUGH OR UNDER PURCHASER) HEREBY
WAIVE, RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION
OR CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLER OR SELLER’S
AFFILIATES BASED ON (A) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND
SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT, OR ANY
SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED, (B) ANY DISCHARGE, DISPOSAL,
RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL WHATSOEVER, ON, AT, TO, OR
FROM THE PROPERTY, OR (C) ANY




36
ImanageDB:4161238.11

--------------------------------------------------------------------------------




ENVIRONMENTAL CONDITIONS WHATSOEVER ON, UNDER, OR IN THE VICINITY OF THE
PROPERTY, EXCEPT FOR CLAIMS BASED UPON A BREACH OF ANY REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS.
WITHOUT LIMITATION UPON PURCHASER’S RIGHT TO RELY ON THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR
CERTIFICATIONS, PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF
THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN
WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS, REPRESENTATIVES OR EMPLOYEES WITH
RESPECT THERETO. UPON CLOSING, PURCHASER (AND ANY ENTITY AFFILIATED WITH OR
CLAIMING BY, THROUGH OR UNDER PURCHASER) SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER (AND ANY ENTITY AFFILIATED WITH OR CLAIMING BY,
THROUGH OR UNDER PURCHASER), UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATES) FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, WHICH
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S
AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN DESIGN OR CONSTRUCTION, OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS,
OMISSIONS, LIABILITIES EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY,
EXCEPT FOR BREACHES BY SELLER OF THE EXPRESS PROVISIONS OF THIS AGREEMENT OR ANY
CONVEYANCE DOCUMENTS OR CERTIFICATIONS.
THE PROVISIONS OF THIS SECTION 11.7 SHALL SURVIVE THE CLOSING AND ANY
TERMINATION OF THIS AGREEMENT.




37
ImanageDB:4161238.11

--------------------------------------------------------------------------------




11.8    Trial by Jury. In any lawsuit or other proceeding initiated by Seller or
Purchaser under or with respect to this Agreement, Seller and Purchaser each
waive any right they may have to trial by jury. In addition, Purchaser waives
any right to seek rescission of the transaction provided for in this Agreement.
Notwithstanding any provisions of this Agreement to the contrary, the
obligations of the parties under this Section 11.8 shall survive any termination
of this Agreement and the Closing.
11.9    Confidentiality. Except as may be required by law or, with respect to
Purchaser, the requirements of the U.S. Securities and Exchange Commission
(“SEC”), or as provided in the June 2017 Principal Confidentiality Agreement
made by Purchaser in favor of Seller, neither Seller or Purchaser shall, without
the prior written consent of the other, and unless the Closing occurs, disclose
to any third party the existence of this Agreement or any term or condition
thereof or the results of any inspections or studies undertaken in connection
herewith or make any public pronouncements, issue any press releases or
otherwise disclose the Information (hereinafter defined) or any information
regarding this Agreement or the Property, or the transactions contemplated
hereby to any third party; provided, however, that the foregoing shall not be
construed to prevent (1) Purchaser from making (without the consent of, but upon
notice to, Seller) any disclosure required by any applicable law or regulation
or judicial process or SEC requirement or (2) Seller from disclosing the
existence of this Agreement and the details regarding this Agreement to its
agents, employees, representatives, consultants, board of directors and equity
holders. For purposes hereof, “Information” shall mean and shall be deemed to
include, without limitation, the following written or oral information provided
by or on behalf of Seller to Purchaser, its actual or proposed partners or
lenders, and their respective agents, employees, representatives, consultants
and board members (collectively, “Purchaser’s Representatives”) either prior to
or following the Effective Date: (a) all documentation and/or information
described in or relating to Section 1 of this Agreement, including, without
limitation, Property Agreements, Tangible Personal Property and all other
information regarding the operation, ownership, maintenance, management, or
occupancy of the Property; (b) the Title and Survey; and (c) any reports, tests,
or studies (together with the results of such studies and tests obtained or
provided by, or on behalf of, Seller).
Notwithstanding the foregoing, but subject to Purchaser’s legal and SEC
obligations, Seller’s delivery and Purchaser’s use of the Information are
subject to the following terms: Purchaser shall (i) accept and hold all
Information in strict confidence in accordance with the terms of this Agreement;
(ii) not copy, reproduce, distribute or disclose the Information to any third
party other than Purchaser’s Representatives, except as permitted in the
preceding paragraph; (iii) not use the Information for any purpose other than in
connection with the transactions contemplated hereunder; and (iv) not use the
Information in any manner detrimental to Seller or the Property. Purchaser
agrees to transmit the Information only to those Purchaser’s Representatives who
are actively and directly participating in the evaluation of the acquisition of
the Property, who are informed of and who have agreed to comply with the terms
of this Section 11.9 of this Agreement and who are instructed not to make use of
the Information in a manner inconsistent herewith. Purchaser shall be
responsible for any breach of the terms of this Agreement by Purchaser’
Representatives or




38
ImanageDB:4161238.11

--------------------------------------------------------------------------------




any other person to whom the Information is communicated. Purchaser agrees to
indemnify, defend and hold Seller and the Seller Indemnified Parties harmless
against all Losses resulting from Purchaser’s breach of this Section 11.9, as
well as any breach thereof by Purchaser’s Representatives, which indemnification
shall survive the Closing or termination of this Agreement. Upon any termination
of this Agreement, Purchaser shall return all Information provided by or on
behalf of Seller to Seller, which obligation shall survive any termination of
this Agreement.
11.10    Reports. If for any reason Purchaser does not consummate the Closing,
then Purchaser shall, only upon Seller’s written request and without courier
cost to Purchaser, promptly deliver to Seller copies of all final,
non-privileged or –confidential third party reports relating to the Property or
any part thereof prepared at the request of Purchaser, its employees and agents.
11.11    Reporting Person. Seller and Purchaser hereby designate Escrow Agent to
act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045-4I(5) relating to the requirements for information
reporting on real estate transactions closed on or after January 1, 1991. In
this regard, Seller and Purchaser each agree to execute at Closing, and to cause
Escrow Agent to execute at Closing, a designation agreement, designating Escrow
Agent as the reporting person with respect to the transaction contemplated by
this Agreement.
11.12    Press Releases. The parties hereto shall not issue any press releases
with respect to the transactions contemplated hereby or consummated in
accordance with the terms hereof except as required by law or upon the mutual
agreement of the parties as to the form and content of such press release (with
consent not to be unreasonably withheld, conditioned or delayed by either
party), except that either party may issue a press release after Closing without
the consent of the other, provided that Purchaser shall remain subject to
Section 11.9 hereof for all purposes.
11.13    Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument. A party hereto may deliver executed signature pages to this
Agreement by .pdf through email to any other party hereto, which .pdf copy shall
be deemed to be an original executed signature page.
11.14    Construction. This Agreement shall not be construed more strictly
against Seller merely by virtue of the fact that the initial draft of same was
been prepared by Seller or its counsel, it being recognized that both of the
parties hereto have contributed substantially and materially to the preparation
of this Agreement.
11.15    Partial Invalidity. In the event that any provision of this Agreement
shall be unenforceable in whole or in part, such provision shall be limited to
the extent necessary to render the same valid, or shall be excised from this
Agreement, as circumstances require,




39
ImanageDB:4161238.11

--------------------------------------------------------------------------------




and this Agreement shall be construed as if said provision had been incorporated
herein as so limited, or as if said provision has not been included herein, as
the case may be.
11.16    Headings. Headings of Sections are for convenience of reference only,
and shall not be construed as a part of this Agreement.    
11.17    Attorneys’ Fees. In the event of litigation between the parties with
respect to this Agreement or the transaction contemplated hereby, the prevailing
party therein shall be entitled to recover from the losing party all of its
reasonable, actual out-of-pocket costs of enforcement and litigation, including,
but not limited to, its reasonable attorneys’ and paralegal fees, witness fees,
court reporters’ fees and other costs of suit. Notwithstanding any provisions of
this Agreement to the contrary, the obligations of the parties under this
Section 11.17 shall survive any termination of this Agreement and the Closing.
11.18    No Recording. Neither Seller nor Purchaser may record a copy of this
Agreement or any memorandum hereof.    
11.19    Early Access Agreement. Purchaser and Seller have previously executed a
certain Right of Entry Agreement with respect to the Property dated as of
October 24, 2017. In the event of any inconsistency between the terms of such
Access Agreement and this Agreement, the terms of this Agreement shall control
and supersede such terms in the Access Agreement which are inconsistent.
11.20    Loan Assumption. This transaction is contingent on Purchaser’s taking
title to the Property related to the Laulani Land subject to, and assuming (the
“Loan Assumption”) all of Laulani Seller’s obligations with respect to that
certain loan (the “Loan”) held by Northwestern Mutual Life Insurance Company, a
Wisconsin corporation (“Lender”), pursuant to those certain loan documents
related thereto (the “Loan Documents”) or, at Purchaser’s option, prepayment of
the Loan; provided, however, the failure of this condition to be satisfied shall
not be a Seller default. Purchaser agrees to proceed diligently and in good
faith to obtain the approval of Lender with respect to Purchaser’s application
to assume Laulani Seller’s obligations under the Loan Documents on the Closing
Date (the “Assumption Approval”). Laulani Seller covenants and agrees to
cooperate in good faith, at no material cost to Laulani Seller except as
expressly set forth in this Section 11.20, with Purchaser and Lender, from time
to time, upon Purchaser’s or Lender’s reasonable request, and in all reasonable
respects, with respect to Purchaser attempting to obtain the Assumption
Approval. In the event the Lender does not grant Assumption Approval by the
Closing Date, either Purchaser or Seller may terminate this Agreement, whereupon
the Earnest Money shall be returned to Purchaser and neither party shall have
any further obligations under this Agreement except for obligations that
expressly survive termination. If the Loan Assumption is approved, at Closing:
(A) Seller shall pay to Lender (1) any application fees applicable to the
application for the Loan Assumption or assignment fees owing under the Loan
Documents and (2) any other actual, documented, out-of-pocket costs of Lender
paid to non-affiliated third parties in connection with the Loan Assumption, up
to a cumulative amount with respect to (1) and (2) equal to Five Hundred
Thousand and No/100 Dollars ($500,000.00); and (B) Purchaser shall pay to
Lender, any




40
ImanageDB:4161238.11

--------------------------------------------------------------------------------




other costs, fees and expenses of Lender directly or indirectly related to the
Loan Assumption in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00). Notwithstanding anything herein to the contrary, under no
circumstances shall Seller or Purchaser be deemed obligated to pre-pay the Loan.
[Signature Page to Follow]






41
ImanageDB:4161238.11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the Effective Date.
SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name:   Tim Pettit
Title:      CFO  


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name:   Tim Pettit
Title:      CFO  
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name:   Tim Pettit
Title:      CFO  
PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name:   Tim Pettit
Title:      CFO  





    
ImanageDB:4161238.11

--------------------------------------------------------------------------------







PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By:   /s/ Charlie Loomis   
Name:     Charles W. Loomis 
Title:   Asst. Secretary   
company


By:   /s/ Jeff Pauker   
Name:   Jeffrey W. Pauker   
Title:  Vice President    







And Title Guaranty Escrow Services, Inc., as Escrow Agent (defined above),
hereby undertakes and agrees to perform all of the duties and obligations of the
Escrow Agent set forth in the foregoing agreement, including without limitation
administration of the Escrow Holdback under Section 10.1, on and subject to the
terms and conditions set forth herein.


ESCROW AGENT:


TITLE GUARANTY ESCROW SERVICES INC.






By _____________________________
Name: Jeremy Trueblood
Its: Branch Manager


    
ImanageDB:4161238.11

--------------------------------------------------------------------------------





LIST OF EXHIBITS:

A-1    Legal Description for Hokulei Land
A-2    Legal Description for Laulani Land
A-3    Legal Description for Pad G Land
A-4    Legal Description for Puunene Land
B-1    Lease Information for Property related to Hokulei Land
B-2    Lease Information for Property related to Laulani Land
B-3    Lease Information for Property related to Pad G Land
B-4    Lease Information for Property related to Puunene Land
C    [Reserved]
D    [Reserved]
E    [Reserved]
F-1    Title Commitment for Property related to Hokulei Land
F-2    Title Commitment for Property related to Laulani Land
F-3    Title Commitment for Property related to Pad G Land
F-4    Title Commitment for Property related to Puunene Land
G    Form of Deed
H    Notice to Tenants
I    Notice to Parties to Service Contracts
J    Certificate of Non-Foreign Status
K    [Reserved]
L    Form Tenant Estoppel Certificate
M    [Reserved]
N-1    List of Pending Litigation for Property related to Hokulei Land
N-2    List of Pending Litigation for Property related to Laulani Land
N-3    List of Pending Litigation for Property related to Pad G Land
N-4    List of Pending Litigation for Property related to Puunene Land
O    Bill of Sale
P-1    Regulatory Compliance Disclosures for Property related to Hokulei Land
P-2    Regulatory Compliance Disclosures for Property related to Laulani Land
P-3    Regulatory Compliance Disclosures for Property related to Pad G Land
P-4    Regulatory Compliance Disclosures for Property related to Puunene Land
Q    Notice to Parties to Property Agreements
R    Assignment of Leases
S    General Assignment
T    1031 Assignment & Assumption Agreement
U    1031 Assignment & Release Agreement
V    Assignment of Declarant Rights
W    Guaranty


Schedules:

1.4    Tangible Personal Property


    
ImanageDB:4161238.11

--------------------------------------------------------------------------------





1.7    Other Agreements
2.1    Allocation of Purchase Price
2.2    Leasing & Construction Credits
4.1(n)    Declarations & R.E.A.s
8.1    Seller’s Due Diligence Documents
9.3.1    New Leases
9.3.6    Permitted Actions




    
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT A-1
LEGAL DESCRIPTION FOR HOKULEI LAND
FIRST:
UNITS A, B, C, D, E and F listed in Exhibit "B-1" of the Condominium Project
known as "HOKULEI VILLAGE" as established by Declaration of Condominium Property
Regime dated December 11, 2014 filed in the Office of the Assistant Registrar of
the Land Court of the State of Hawaii as Land Court Document No. T-9111280 and
as shown on Condominium Map No. 2267, filed in said Office, and any amendments
thereto.
Together with those easements appurtenant to said Unit as established by and
described in the Declaration, which may including the following:
(A)
Exclusive easement(s) to use the limited common elements of the Project which
are described in said Declaration as being appurtenant to the Unit, if any.

(B)
Non-exclusive easements in the common elements, including the limited common
elements, if any, and in the Project, designed for such purposes as ingress to ,
egress from, utility services for and support, and as necessary, for the
maintenance and repair of the Unit; in the other common elements for use
according to their respective purposes, subject always to the exclusive use of
the limited common elements as provided in the Declaration; subject to the
provision of Section 514B-38 of the Act.

(C)
In the case of encroachments by the Unit upon the common elements or upon any
other unit, a valid easement for such encroachment and the maintenance thereof,
so long as it continues, shall exist. In the event that a unit shall be
partially or totally destroyed and the rebuilt, or in the event of any shifting,
settlement or movement of any part of the Project, encroachments of any part of
the common elements, units or limited common elements due to such construction,
shifting, settlement or movement shall be permitted, and valid easements for
such encroachments and the maintenance there

Excepting and reserving and subject to all easements as provided in the
Declaration, including, but not limited to, (i) easements for encroachments
appurtenant to other units or the common elements as they arise in the manner
set forth above, now or hereafter existing thereon, (ii) easements for access to
the Unit or any limited common appurtenant thereto from time to time during
reasonable hours as may be appropriate for the operation or maintenance of the
Project or, without notice, at any time for (a) making emergency repairs therein
necessary to prevents damage to any unit or common element, (b) abating any
nuisance or any dangerous, unauthorized, prohibited or unlawful activity, (c)
protecting the property rights of any owner, or (d) preventing death or serious
bodily injury to any owner or other occupant therein, and (iii) easements
necessary to complete the Project, for noise and dust, to conduct sales
activities upon the Project, and to subdivide or consolidate units of the
Project, all as provided in the Declaration.
SECOND:


A-1-1
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Undivided 61.95% fee simple interests in all common elements of the Project as
established by the Declaration, including the land described in said
Declaration, or such other interest as hereafter established for the Unit by any
amendment of the Declaration, as tenant in common with the holders of other
undivided interests in and to said common elements.
The land upon which said Condominium Project "HOKULEI VILLAGE" is located is
described as follows:
All of that certain parcel of land situate at Lihue, District of Puna, Island
and County of Kauai, State of Hawaii, described as follows:
LOT 1546, area 22.818 acres, more or less, as shown on Map 141, filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii with
Land Court Application 1087 (amended) of Grove Farm Company, Limited;
Together with access over Lot 1542 to Kaumualii Highway, a public road, as set
forth by Land Court Order No. 131986, filed July 8, 1998.
Together also with vehicle access rights over and across Boundary 27 as granted
by EXCHANGE OF VEHICLE ACCESS RIGHTS dated September 23, 2010, filed as Document
No. 4010164; being more particularly described therein and subject to the terms
and provisions contained therein.
Together also with a non-exclusive easement for access and underground utility
purposes, as granted by GRANT OF EASEMENT KOLOPA STREET EXTENSION (Vehicular
Access and Utilities) dated April 26, 2013, filed as Land Court Document No.
T-8527332; subject to the terms and provisions contained therein.
Being land(s) described in Transfer Certificate of Title No. 1,090,432 issued to
HOKULEI VILLAGE LLC, a Delaware limited liability company.
.


A-1-2
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT A-2
LEGAL DESCRIPTION FOR LAULANI LAND
LOT 1
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 1 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, along the southwest side of
Fort Weaver Road, the coordinates of said point of beginning referred to
Government Survey Triangulation Station “KAPUAI NEW” being 18,053.13 feet south
and 18,042.45 feet west, thence running by azimuths measured clockwise from true
South:
1.    58°     16’    491.09    feet along Lots 19591 and 19588 (Map 1547 of Land
Court Application 1069;
2.    148°     16’    633.21    feet along Lots 4, 3, and 11 of Laulani Ewa
Subdivision;
3.    58°    16’    1.00    feet along Lot 11 of Laulani Ewa Subdivision;
4.    148°    16’    134.17    feet along Lot 11 of Laulani Ewa Subdivision;
5.    240°    20’    30.02    feet along the southeast side of Keaunui Drive;
6.    328°    16’    133.09    feet along Lot 12 of Laulani Ewa Subdivision;
7.    58°    16’    1.00    feet along Lot 12 of Laulani Ewa Subdivision;
8.    328°    16’    141.63    feet along Lots 12 and 13 of Laulani Ewa
Subdivision;
9.    238°    16’    275.26    feet along Lots 13 and 14 of Laulani Ewa
Subdivision;
10.    269°    49’    93.16    feet along Lot 14 of Laulani Ewa Subdivision;
11.    328°    16’    26.16    feet along Lot 14 of Laulani Ewa Subdivision;
12.    238°    16’    108.62    feet along Lot 14 of Laulani Ewa Subdivision;
13.    330°    20’    4.84    feet along the southwest side of Fort Weaver Road;


A-2-1
ImanageDB:4161238.11

--------------------------------------------------------------------------------





14.    328°    16’    411.84    feet along the southwest side of Fort Weaver
Road to the point of beginning and containing a gross area of 5.495 acres, less
Lot 2 of Laulani Ewa Subdivision, having a net area of 4.898 acres, more or
less.
LOT 2
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 2 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the south corner of this parcel of land, the coordinates of said
point of beginning referred to Government Survey Triangulation Station “KAPUAI
NEW” being 18,189.48 feet south and 18,502.61 feet west, thence running by
azimuths measured clockwise from true South:
1.    148°    16’    255.91    feet along Lot 1 of Laulani Ewa Subdivision;
2.    238°    16’    38.17    feet along Lot 1 of Laulani Ewa Subdivision;
3.    328°    16’    7.25    feet along Lot 1 of Laulani Ewa Subdivision;
4.    238°    16’    60.50    feet along Lot 1 of Laulani Ewa Subdivision;
5.    328°    16’    75.14    feet along Lot 1 of Laulani Ewa Subdivision;
6.    238°     16’    33.45    feet along Lot 1 of Laulani Ewa Subdivision;
7.    328°    16’    118.29    feet along Lot 1 of Laulani Ewa Subdivision;
8.    58°    16’    10.87    feet along Lot 1 of Laulani Ewa Subdivision;
9.     328°    16’    10.00    feet along Lot 1 of Laulani Ewa Subdivision;
10.     58°    16’    25.40    feet along Lot 1 of Laulani Ewa Subdivision;
11.    328°    16’    15.23    feet along Lot 1 of Laulani Ewa Subdivision;
12.    58°    16’    95.85    feet along Lot 1 of Laulani Ewa Subdivision to the
point of beginning and containing an area of 0.597 acres, more or less.
LOT 3
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of


A-2-2
ImanageDB:4161238.11

--------------------------------------------------------------------------------





James Campbell, deceased, having been deregistered and recorded as Document No.
A-46180589) situate at Honouliuli, District of Ewa, City and County of Honolulu,
State of Hawaii, being LOT 3 of the “LAULANI EWA SUBDIVISION”, as shown on map
prepared by Ryan M. Suzuki, Land Surveyor, with R. M. Towill Corporation, dated
August 27, 2012, approved by the Department of Planning and Permitting, City and
County of Honolulu, 2012/SUB-154, on October 12, 2012, and thus bounded and
described:
Beginning at the east corner of this parcel of land, being the east corner of
Lot 4 of the Laulani Ewa Subdivision, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “KAPUAI NEW” being 18,249.99
feet south and 18,587.94 feet west, thence running by azimuths measured
clockwise from true South:
1.    58°    16’    76.40    feet along lot 4 of Laulani Ewa Subdivision;
2.    148°    16’    165.25    feet along Lot 4 of Laulani Ewa Subdivision;
3.    58°    16’    55.77    feet along Lot 4 of Laulani Ewa Subdivision;
4.    148°    16’    72.00    feet along Lot 4 of Laulani Ewa Subdivision;
5.    238°    16’    85.00    feet along Lot 4 of Laulani Ewa Subdivision;
6.    148°    16’    16.50    feet along Lot 4 of Laulani Ewa Subdivision;
7.    238°    16’    47.17    feet along Lot 4 of Laulani Ewa Subdivision;
8.    328°    16’    253.75    feet along Lot 1 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.526 acres, more or less.
LOT 4
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 4 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, being the south corner of
Lot 1 of Laulani Ewa Subdivision, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “KAPUAI NEW” being 18,311.43
feet south and 18,460.12 feet west, thence running by azimuths measured
clockwise from true South:
1.    58°    16’    246.77    feet along Lots 19586 and 19588 (Map 1547) of Land
Court Application 1069;


A-2-3
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.    148°    16’    90.76    feet along Lot 5 of Laulani Ewa Subdivision;
3.    238°    16’    9.84    feet along Lot 5 of Laulani Ewa Subdivision;
4.    148°    16’    375.65    feet along Lot 5 of Laulani Ewa Subdivision;
5.    58°    16’    41.41    feet along Lot 5 of Laulani Ewa Subdivision;
6.    148°    16’    104.96    feet along Lot 5 of Laulani Ewa Subdivision;
7.
Thence, along Lot 5 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 45.00 feet, the chord azimuth and distance being:

134°    39’ 30”     21.18    feet;
8.    121°    03’    119.52    feet along Lot 5 of Laulani Ewa Subdivision;
9.    211°    03’    31.00    feet along the southeast side of Keaunui Drive;
10.    301°    03’    66.62    feet along Lot 11 of Laulani Ewa Subdivision;
11.
Thence, along Lot 11 of Laulani Ewa Subdivision, on a curve to the right with a
radius of 150.00 feet, the chord azimuth and distance being:

314°    39’ 30”    70.59    feet;
12.    328°    16’    92.93    feet along Lot 11 of Laulani Ewa Subdivision;
13.    238°    16’    263.34    feet along Lot 11 of Laulani Ewa Subdivision;
14.    328°    16’    118.41    feet along Lot 1 of Laulani Ewa Subdivision;
15.    58°    16’    47.17    feet along Lot 3 of Laulani Ewa Subdivision;
16.    328°    16’    16.50    feet along Lot 3 of Laulani Ewa Subdivision;
17.    58°    16’    85.00    feet along Lot 3 of Laulani Ewa Subdivision;
18.    328°    16’    72.00    feet along Lot 3 of Laulani Ewa Subdivision;
19.    238°    16’    55.77    feet along Lot 3 of Laulani Ewa Subdivision;
20.    328°    16’    165.25    feet along Lot 3 of Laulani Ewa Subdivision;
21.    238°    16’    76.40    feet along Lot 3 of Laulani Ewa Subdivision;
22.    328°    16’    119.48    feet along Lot 1 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 2.311 acres, more or less.


A-2-4
ImanageDB:4161238.11

--------------------------------------------------------------------------------





LOT 5
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 5 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, being the south corner of
Lot 4 of Laulani Ewa Subdivision, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “KAPUAI NEW” being 18,441.00
feet south and 18,670.00 feet west, thence running by azimuths measured
clockwise from true South:
1.    58°    16’    30.00    feet along Lot 19586 (Map 1547);
2.    148°    16’    29.82    feet along Lot 6 of Laulani Ewa Subdivision;
3.    102°    47’    98.37    feet along Lot 6 of Laulani Ewa Subdivision;
4.    58°    16’    10.47    feet along Lot 6 of Laulani Ewa Subdivision;
5.    148°    16’    185.98    feet along Lot 6 of Laulani Ewa Subdivision;
6.    238°    16’    25.87    feet along Lot 6 of Laulani Ewa Subdivision;
7.    148°    16’    221.76    feet along Lot 6 of Laulani Ewa Subdivision;
8.    238°    16’    38.18    feet along Lot 10 of Laulani Ewa Subdivision;
9.    148°    16’    36.44    feet along Lot 10 of Laulani Ewa Subdivision;
10.
Thence, along Lot 10 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 57.00 feet, the chord azimuth and distance being:

134°    39’    30”    26.82    feet;
11.    121°    03’    132.43    feet along Lot 10;
12.    211°    03’    25.00    feet along the southeast side of Keaunui Drive;
13.    301°    03’    119.52    feet along Lot 4 of Laulani Ewa Subdivision;
14.
Thence, along Lot 4 of Laulani Ewa Subdivision, on a curve to the right with a
radius of 45.00 feet, the chord azimuth and distance being:



A-2-5
ImanageDB:4161238.11

--------------------------------------------------------------------------------





314°    39’    30”    21.18    feet;
15.    328°    16’    104.96    feet along Lot 4 of Laulani Ewa Subdivision;
16.    238°    16’    41.41    feet along Lot 4 of Laulani Ewa Subdivision;
17.    328°    16’    375.65    feet along Lot 4 of Laulani Ewa Subdivision;
18.    58°    16’    9.84    feet along Lot 4 of Laulani Ewa Subdivision;
19.    328°    16’    90.76    feet along Lot 4 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 1.184 acres, more or less.
LOT 8
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 8 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,293.60 feet south and
19,354.60 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    137.83    feet along the southeast side of Keaunui Drive;
2.    301°    03’    142.01    feet along Lot 6 of Laulani Ewa Subdivision;
3.    31°    03’    137.83    feet along Lot 6 of Laulani Ewa Subdivision;
4.    121°    03’    142.01    feet along Lot 7 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.449 acres, more or less.
LOT 9
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 9 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of


A-2-6
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Planning and Permitting, City and County of Honolulu, 2012/SUB-154, on October
12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,149.81 feet south and
19,268.04 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    131.97    feet along the southeast side of Keaunui Drive;
2.    301°    03’    142.01    feet along Lot 10 of Laulani Ewa Subdivision;
3.    31°    03’    131.97    feet along Lot 6 of Laulani Ewa Subdivision;
4.    121°    03’    142.01    feet along Lot 6 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.430 acres, more or less.
LOT 10
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 10 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,036.75 feet south and
19,199.97 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    140.07    feet along the southeast side of Keaunui Drive;
2.    301°    03’    132.43    feet along Lot 5 of Laulani Ewa Subdivision;
3.
Thence, along Lot 5 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 57.00 feet, the chord azimuth and distance being:

314°    39’    30”    26.82    feet;
4.    328°    16’    36.44    feet along Lot 5 of Laulani Ewa Subdivision;
5.    58°    16’    106.92    feet along Lots 5 and 6 of Laulani Ewa
Subdivision;
6.    31°    03’    22.01    feet along Lot 6 of Laulani Ewa Subdivision;


A-2-7
ImanageDB:4161238.11

--------------------------------------------------------------------------------





7.    121°    03’    142.01    feet along Lot 9 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.524 acres, more or less.
LOT 11
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 11 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 17,868.78 feet south and
19,098.84 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    4.47    feet along the southeast side of Keaunui Drive;
2.
Thence, along the southeast side of Keaunui Drive, on a curve to the right with
a radius of 500.00 feet, the chord azimuth and distance being:

225°    41’    30”    252.77    feet;
3.    240°    20’    58.77    feet along the southeast side of Keaunui Drive;
4.    328°    16’    134.17    feet along Lot 1 of Laulani Ewa Subdivision;
5.    238°    16’    1.00    feet along Lot 1 of Laulani Ewa Subdivision;
6.    328°    16’    141.57    feet along Lot 1 of Laulani Ewa Subdivision;
7.    58°    16’    263.34    feet along Lot 4 of Laulani Ewa Subdivision;
8.    148°    16’    92.93    feet along Lot 4 of Laulani Ewa Subdivision;
9.
Thence, along Lot 4 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 150.00 feet, the chord azimuth and distance being:

134°    39’    30”    70.59    feet;
10.    121°    03’    66.62    feet along Lot 4 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 1.691 acres, more or less.


A-2-8
ImanageDB:4161238.11

--------------------------------------------------------------------------------





LOT 13
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 13 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, being the south corner of
Lot 12, the coordinates of said point of beginning referred to Government Survey
Triangulation Station “KAPUAI NEW” being 17,768.74 feet south and 18,762.80 feet
west, thence running by azimuths measured clockwise from true South:


1.    238°    16’    47.85    feet along Lot 12 of Laulani Ewa Subdivision;
2.    328°    16’    18.00    feet along lot 12 of Laulani Ewa Subdivision;
3.    238°    16’    82.50    feet along Lot 12 of Laulani Ewa Subdivision;
4.    148°    16’    18.00    feet along Lot 12 of Laulani Ewa Subdivision;
5.    238°    16’    31.35    feet along Lot 12 of Laulani Ewa Subdivision;
6.    328°    16’    129.18    feet along Lot 14 of Laulani Ewa Subdivision;
7.    58°    16’    161.70    feet along Lot 1 of Laulani Ewa Subdivision;
8.    148°    16’    129.18    feet along Lot 1 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.445 acres, more or less.
LOT 14
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 10 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:


A-2-9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 17,567.36 feet south and
18,697.22 feet west, thence running by azimuths measured clockwise from true
South:
1.    241°    57’    38”    72.05    feet along the southeast side of Keaunui
Drive;
2.    240°    20’    191.64    feet along the southeast side of Keaunui Drive;
3.
Thence, along the southeast side of Keaunui Drive, on a curve to the right with
a radius of 50.00 feet, the chord azimuth and distance being:

285°    20’    70.71    feet;
4.    330°    20’    277.72    feet along the southwest side of Fort Weaver
Road;
5.    58°    16’    108.62    feet along Lot 1 of Laulani Ewa Subdivision;
6.    148°    16’    26.16    feet along Lot 1 of Laulani Ewa Subdivision;
7.    89°    49’    93.16    feet along Lot 1 of Laulani Ewa Subdivision;
8.    58°    16’    113.56    feet along Lot 1 of Laulani Ewa Subdivision;
9.    148°    16’    265.96    feet along Lots 13 and 12 of Laulani Ewa
Subdivision to the point of beginning and containing an area of 2.054 acres,
more or less.
Together with access over Roadway Access Lot 17684, as shown on Map 1356 of Land
Court Application No. 1069, and Roadway Access Lot 16886-B, as shown on Map 1349
of Land Court Application No. 1069, and Roadway Access Lot 11252-B-2, as shown
on Map 1355 of Land Court Application No. 1069, and thus have access to Fort
Weaver Road, a public road, as set forth by Land Court Order No. 173440, filed
January 16, 2008, as amended by Land Court Order No. 175930, filed August 13,
2008.
Note:
Lot 11252-B-2 has been deregistered from the Land Court System pursuant to
Hawaii Revised Statutes Section 501 Part II and recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. A-46180590.

Together also with a non-exclusive easement over and across the Common Area of
the Shopping Center for access and utility purposes, as granted by DECLARATION
OF EASEMENTS WITH COVENANTS AND RESTRICTIONS AFFECTING LAND dated May 30, 2012,
filed as Land Court Document No. T-8199217, as amended and restated by
instrument dated June 6, 2013, recorded as Document No. A-49050284, and further
amended by instrument dated December 24, 2013, recorded as Document No.
A-51290612; and subject to the terms and conditions contained therein.


A-2-10
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Together also with a non-exclusive easement for drainage purposes over and
across Easements “8977” and “8978”, as shown on Map 1304 of Land Court
Application No. 1069, as granted by GRANT OF NON-EXCLUSIVE DRAINAGE EASEMENTS,
dated June 14, 2014, filed as Land Court Document No. T-8935076, recorded as
Document No. A-52830508; and subject to the terms and provisions contained
therein.
Together also with a non-exclusive easement for drainage purposes over and
across Easements “10440,” as shown on Map 1525, “10423”, as shown on Map 1518,
and “9664” as shown on Map 1408 of Land Court Application No. 1069, as granted
by Grant of Non-Exclusive Drainage Easements dated April 8, 2014, by Gentry
Homes, Ltd., as Grantor, and TRC Laulani Village, LLC, Property Development
Centers LLC, City Mill Companies, Limited, and American Savings Bank, F.S.B., as
Grantee, and Association of Apartment Owners of Laulani and Association of
Apartment Owners of Laulani XXVI, as Other Parties, was recorded in the Land
Court as Document No. T-8907092 on May 22, 2014.
Together also with a non-exclusive easement for access, drainage and utility
purposes over and across Easements “10689,” as shown on Map 1549, “10688, “ as
shown on Map 1548, “10684, “ as shown on Map 1547, “10685, “ as shown on Map
1547, “10686, “ as shown on Map 1547, and “10687”, as shown on Map 1547 of Land
Court Application No. 1069, as granted by Grant of Non-Exclusive Access,
Drainage and Utility Easements dated April 8, 2014, by and between Gentry Homes,
Ltd., and TRC Laulani Village, LLC, as Grantor, and Association of Apartment
Owners of Laulani, Property Development Centers LLC, City Mill Company, Limited,
American Savings Bank, F.S.B., and TRC Laulani Village, LLC, as Grantee, was
recorded in the Land Court as Document No. T-8906129 on May 21, 2014.
AS TO LOTS 1 THROUGH 5, 8 THROUGH 11, 13, AND 14:
BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED
GRANTOR:     PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited liability
company
GRANTEE:    TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
DATED:        effective December 24, 2013
RECORDED :    Document No. A-51060751


AS TO LOT 1:
Together with limited vehicle access rights for right-in and right-out egress
and ingress to Fort Weaver Road over and across Boundary “1”, as granted by
GRANT OF LIMITED VEHICLE ACCESS RIGHTS dated June 12, 2012, recorded as Document
No. A-49540962; being more particularly described therein and subject to the
terms and provisions contained therein.
AS TO LOTS 1, 4, 5 AND 8:


A-2-11
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Together with a non-exclusive easement for access purposes over Easement “A”
(D.P.P. File No. 2011/SUB-36), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT A) dated December 23, 2013, recorded as Document No. A-51360663A, and
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, dated --- (acknowledged December 30, 2013), recorded
as Document No. A-51360663B.
AS TO LOTS 7 AND 8:
Together with a non-exclusive easement for access purposes over Easement “B”
(D.P.P. File No. 2012/SUB-154), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT B) dated December 23, 2013, recorded as Document No. A-51360664A,
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, acknowledged December 30, 2013), recorded as
Document No. A-51360664B.


A-2-12
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT A-3
LEGAL DESCRIPTION FOR PAD G LAND
LOT 7
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 7 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,241.25 feet south and
19,431.46 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    149.00    feet along the southeast side of Keaunui Drive;
2.    301°    03’    142.01    feet along Lot 8 of Laulani Ewa Subdivision;
3.    31°    03    10.01    feet along Lot 6 of Laulani Ewa Subdivision;
4.    346°    03’    90.37    feet along Lot 6 of Laulani Ewa Subdivision;
5.    76°    03’    53.03    feet along Lot 6 of Laulani Ewa Subdivision;
6.    108°    28’    172.56    feet along Lot 6 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.522 acre, more or less.
BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED
GRANTOR :    PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited liability
company
GRANTEE:    LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company
DATED:        December 23, 2014
RECORDED :    Document No. A-54800245


Together with a non-exclusive easement for access purposes over Easement “A”
(D.P.P. File No. 2011/SUB-36), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT A) dated December 23, 2013, recorded as Document No. A-51360663A, and
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, dated --- (acknowledged December 30, 2013), recorded
as Document No. A-51360663B.


A-3-1
ImanageDB:4161238.11

--------------------------------------------------------------------------------





AND:
Together with a non-exclusive easement for access purposes over Easement “B”
(D.P.P. File No. 2012/SUB-154), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT B) dated December 23, 2013, recorded as Document No. A-51360664A,
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, acknowledged December 30, 2013), recorded as
Document No. A-51360664B.
AND
Together also with a non-exclusive easement for drainage purposes over and
across Easements “10440,” as shown on Map 1525, “10423”, as shown on Map 1518,
and “9664” as shown on Map 1408 of Land Court Application No. 1069, as granted
by Grant of Non-Exclusive Drainage Easements dated April 8, 2014, by Gentry
Homes, Ltd., as Grantor, and TRC Laulani Village, LLC, Property Development
Centers LLC, City Mill Companies, Limited, and American Savings Bank, F.S.B., as
Grantee, and Association of Apartment Owners of Laulani and Association of
Apartment Owners of Laulani XXVI, as Other Parties, was recorded in the Land
Court as Document No. T-8907092 on May 22, 2014.
Together also with a non-exclusive easement for access, drainage and utility
purposes over and across Easements “10689,” as shown on Map 1549, “10688, “ as
shown on Map 1548, “10684, “ as shown on Map 1547, “10685, “ as shown on Map
1547, “10686, “ as shown on Map 1547, and “10687”, as shown on Map 1547 of Land
Court Application No. 1069, as granted by Grant of Non-Exclusive Access,
Drainage and Utility Easements dated April 8, 2014, by and between Gentry Homes,
Ltd., and TRC Laulani Village, LLC, as Grantor, and Association of Apartment
Owners of Laulani, Property Development Centers LLC, City Mill Company, Limited,
American Savings Bank, F.S.B., and TRC Laulani Village, LLC, as Grantee, was
recorded in the Land Court as Document No. T-8906129 on May 21, 2014.




A-3-2
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT A-4
LEGAL DESCRIPTION FOR PUUNENE LAND
All of the premises comprising a portion of that certain condominium project
known as the “PUUNENE SHOPPING CENTER” Condominium Project” (the “Project”),
consisting of that certain parcel of land situate at Puunene, District of
Wailuku, Island and County of Maui, State of Hawaii, and the improvements and
appurtenances thereto, all as described in and established by that certain
Declaration of Condominium Property Regime of Puunene Shopping Center, dated
November 8, 2013, recorded in the Bureau of Conveyances of the State of Hawaii
as Document No. A-50600302, as the same has been and may hereafter be amended
from time to time (the “Declaration”), and described as follows:
FIRST
Unit Nos. 2, 3, 4, and 5 of the Project as described in the Declaration and as
shown on Condominium Map No. 5232, filed in the Bureau, as the same has been and
may hereafter be amended from time to time (the “Condominium Map”).
Together with all easements described in the Declaration as being appurtenant to
the Unit, including the following:
a.    The exclusive right to use those certain limited common elements of the
Project which are appurtenant to the Unit as described in the Declaration and/or
shown on the Condominium Map.
b.    Non-exclusive easements in the common elements designed for such purposes
for ingress, egress, utility services for and support, maintenance, and repair
of the Unit; in the other common elements and Units for use according to their
respective purposes, all as more particularly described in the Declaration
and/or as shown on the Condominium Map.
SECOND
An undivided 3.17% (as to Unit No. 2); 2.53% (as to Unit No. 3); 5.32% (as to
No. 4); and 40.41% (as to Unit No. 5) in all common elements of the Project,
including the land upon which the Project is located, as established for the
Unit by the Declaration, or such other interest as may hereafter be established
for the Unit by any amendment to the Declaration, as tenants in common with the
other owners of Units in the Project, as declared and established by the
Declaration.
The land upon which the Project is located is more particularly described as
follows:
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Royal Patent Grant Number 3343 to Claus Spreckels) situate, lying
and being at Puunene, District of Wailuku, Island and County of Maui, State of
Hawaii, being LOT 2-C-4-C-1-A of the FIRST ASSEMBLY OF GOD SUBDIVISION, as shown
on subdivision map dated May 28, 2008, last


A-4-1
ImanageDB:4161238.11

--------------------------------------------------------------------------------





revised March 10, 2011, approved by the Department of Public Works, County of
Maui, on May 31, 2011, corrected and accepted on May 18, 2012; and thus bounded
and described:
Beginning at a pipe at the southwesterly corner of this lot, on the easterly
side of Mokulele Highway (F.A.P. No. NH-0900(59)), said pipe being also the
northwesterly corner of Lot 2-C-4-C-1-E of the First Assembly of God
Subdivision, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “LUKE” being 2,889.63 feet south and 13,108.21 feet
east and running by azimuths measured clockwise from True South:
1.    149°    00’    485.72    feet along the easterly side of Mokulele Highway
(F.A.P. No. NH-0900(59)) to a pipe;
2.
Thence along the southerly side of Ho’okele Street on a curve to the right with
a radius of 30.00 feet, the chord azimuth and distance being:

190°     30’    39.76    feet to a pipe;
3.    232°    00’    158.73    feet along the southerly side of Ho’okele Street
to a pipe;
4.    228°    34’ 10”    100.28    feet along same to a pipe;
5.    232°    00’    1,218.61    feet along same to a pipe;
6.
Thence along Lot 2-C-4-C-1-B of the First Assembly of God Subdivision on a curve
to the right with a radius of 30.00 feet, the chord azimuth and distance being:

277°    00’    42.43    feet to a pipe;
7.    322°    00’    69.57    feet to a pipe;
8
Thence along same on a curve to the right with a radius of 355.00 feet, the
chord azimuth and distance being:

337°    45’    192.72    feet to a pipe;
9.     353°    30’    41.38    feet along lot 2-C-4-C-1-B of the First Assembly
of God Subdivision to a pipe;
10.
Thence along same on a curve to the left with a radius of 500.00 feet, the chord
azimuth and distance being:

343°    34’ 30”    172.36    feet to a pipe;
11.    333°    39’    408.87    feet along Lot 2-C-4-C-1-B of the First Assembly
of God Subdivision to a pipe;
12.    65°    10’    1,086.34    feet along Lot 2-C-4-C-1-E of the First
Assembly of God Subdivision to a pipe;


A-4-2
ImanageDB:4161238.11

--------------------------------------------------------------------------------





13.    72°    30’    340.30    feet along same to the point of beginning and
containing an area of 24.452 acres, more or less.
Together with a non-exclusive easement over and across Easement “D-5” for
drainage purposes, as granted by GRANT OF DRAINAGE EASEMENT dated September 29,
2011, recorded as Document No. 2011-161644; being more particularly described
therein and subject to the terms and conditions contained therein.
Together also with a non-exclusive easement over and across Easement “SA-1” for
access purposes, as granted by GRANT OF ACCESS EASEMENT dated November 8, 2013,
recorded as Document No. A-50600300; being more particularly described therein
and subject to the terms and provisions contained therein.
Said parcels of land having been acquired by PUUNENE SHOPPING CENTER, LLC, a
Delaware limited liability company, as follows:
8.
As to Unit No. 3:

LIMITED WARRANTY DEED of PDI, INC., a Delaware corporation, dated December 23,
2014, recorded as Document No. A-54800243; and
2.    As to Unit Nos. 2, 4, and 5:
LIMITED WARRANTY DEED of PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited
liability company, dated December 23, 2014, recorded as Document No. A-54800244.




A-4-3
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT B-1
LEASE INFORMATION FOR PROPERTY RELATED TO HOKULEI LAND














B-1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT B-2
LEASE INFORMATION FOR PROPERTY RELATED LAULANI LAND
































B-2-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT B-3
LEASE INFORMATION FOR PROPERTY RELATED PAD G LAND
NONE




B-3-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT B-4
LEASE INFORMATION FOR PROPERTY RELATED PUUNENE LAND










B-4-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT C
[Reserved]








C-4-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT D
[RESERVED]
 
 
 
 







D-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT E
[RESERVED]




E-1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT F-1
TITLE COMMITMENT FOR PROPERTY RELATED TO HOKULEI LAND






F-1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT F-2
TITLE COMMITMENT FOR PROPERTY RELATED TO LAULANI LAND










F-2-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT F-3
TITLE COMMITMENT FOR PROPERTY RELATED TO PAG G LAND




F-3-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT F-4
TITLE COMMITMENT FOR PUUNENE PROPERTY






F-4-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF DEED
LAND COURT
REGULAR SYSTEM
 
Return By Mail
 
Pick-Up
 
To:


Attention: _____________________
Telephone: _____________________


 
TITLE OF DOCUMENT:
LIMITED WARRANTY DEED


PARTIES TO DOCUMENT:
GRANTOR:
[Grantor], a Delaware limited liability company
 
GRANTEE:
[A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company]
822 Bishop Street, Honolulu, Hawaii 96813
 
Tax Map Key (s): _________________ (This document consists of      pages.)



G-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





LIMITED WARRANTY DEED
KNOW ALL MEN BY THESE PRESENTS:
THIS LIMITED WARRANTY DEED (this “Deed”) is made ________________________,
20___, by [Grantor], a Delaware limited liability company (the “Grantor”), in
favor of _________________________________________, whose address is 822 Bishop
Street, Honolulu, Hawaii 96813 (the “Grantee”).
Grantor, for and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00)
and other good and valuable consideration to Grantor paid by Grantee, the
receipt whereof is hereby acknowledged, does hereby grant, bargain, sell and
convey unto the Grantee all of that certain real property more particularly
described in Exhibit A attached hereto and made a part hereof, subject to the
encumbrances noted on Exhibit A (the “Property”).
TOGETHER WITH all and singular the buildings, improvements, rights, tenements,
hereditaments, easements, privileges and appurtenances thereunto belonging or
appertaining or held and enjoyed in connection therewith.
TO HAVE AND TO HOLD the same unto Grantee in fee simple, forever.
AND the Grantor does hereby covenant with the Grantee that the granted premises
are free and clear of all encumbrances made or suffered by the Grantor, except
as noted in said Exhibit B, and except for assessments for real property taxes
not yet by law required to be paid; and that the Grantor will WARRANT AND DEFEND
the same unto the Grantee against the lawful claims and demands of all persons
claiming by, through or under the Grantor, except as aforesaid.
The terms “Grantor” and “Grantee”, as and when used hereinabove or hereinbelow
shall mean and include the masculine or feminine, the singular or plural number,
individuals, associations, trustees, corporations, partnerships or limited
liability companies, and their and each of their respective successors in trust,
successors in interest, heirs, executors, personal representatives,
administrators and permitted assigns, according to the context thereof, and that
if these presents shall be signed by two or more grantors, or by two or more
grantees, all covenants of such parties shall be and for all purposes deemed to
be joint and several.
This instrument may be executed in counterparts, each of which shall be deemed
an original, and said counterparts shall together constitute one and the same
instrument, binding all of the parties hereto, notwithstanding all of the
parties are not signatory to the original of the same counterparts. For all
purposes, including, without limitation, recordation, filing and delivery of
this instrument, duplicate unexecuted and unacknowledged pages of the
counterparts may be discarded and the remaining pages assembled as one document.
The person or company recording or arranging for the recordation of this
document is authorized to complete any blanks contained in this document with
the applicable number of pages, dates, and recordation information, whether
before or after this document has been notarized by a notary public, and in no
event shall completion of such blanks be deemed an alteration of this document
by means of the insertion of new content.
IN WITNESS WHEREOF, Grantor and Grantee have executed these presents as of the
day and year first above written.


G-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







GRANTOR:
[___________________]
By:
Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member

By:                    
Name:                    
Title:                    




G-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







 
 

 [CALIFORNIA NOTARY FORM]
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 
 
 
 
STATE OF
____________________
)SS
COUNTY OF
____________________
)

 
On _____________ _____, 20__ before me, ______________________________, Notary
Public, personally appeared ___________________as___________________ of
[______________], who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.
 
 
 
Signature
 
__________________________________
 
 
 
 
     This area for official notarial seal





 


G-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION


Tax Map Key: _________
[TO BE INSERTED]




G-5
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT B
[TO BE INSERTED]




G-6
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT H
NOTICE TO TENANTS
__________________, 20__
Re:
[_______________________] (the “Property”)

This is to notify you that [TRC SPE], a [Delaware limited liability company]
(“Owner”), has sold its interest in the property described above and in
connection therewith has assigned its interest as landlord under your lease to
[A & B PROPERTIES HAWAII, LLC, SERIES R], a Delaware limited liability company
(“Purchaser”).
You are further notified that any refundable security deposits or any prepaid
rents under your lease have been transferred to Purchaser.
Commencing as of                 , all rental payments under your lease shall be
paid to Purchaser or as Purchaser shall direct. Please make your rent checks
payable to Purchaser at the following address:

    
    
Any written notices you desire or are required to make to the landlord under
your lease should hereafter be sent to Purchaser at the above address.
Very truly yours,
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         









H-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT I
NOTICE TO PARTIES TO SERVICE CONTRACTS
__________________, 20__
Re:
[__________________] (the “Property”)

Dear Service Provider:
This is to notify you that [TRC SPE], a [Delaware limited liability company]
(“Owner”), has sold its interest in the property described above to [A & B
PROPERTIES HAWAII, LLC, SERIES R], a Delaware limited liability company
(“Purchaser”), and in connection therewith has assigned its interest under your
service contract to Purchaser. All notices to the owner of the Property pursuant
to your service contract at the Property should be sent to Purchaser in the
manner provided in the service contract to the following address:

    
    
    
Very truly yours,
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         









I-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT J
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee (i.e., A & B
PROPERTIES HAWAII, LLC, SERIES R) that withholding of tax is not required upon
the disposition of a U.S. real property interest by [TRC SPE], a [Delaware
limited liability company] (“Transferor”), the undersigned hereby certifies the
following on behalf of Transferor:
1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

2.
[Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the Income Tax Regulations];

3.
Transferor’s U.S. employer identification number is [___________________]; and

4.
Transferor’s office address is in care of Terramar Retail Centers, LLC, 4695
MacArthur Court, Suite 700, Newport Beach, CA 92660.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
TRANSFEROR
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         









J-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT K
RESERVED








K-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT L
FORM TENANT ESTOPPEL CERTIFICATE
[TRC SPE]
c/o Terramar Retail Centers, LLC 
4695 MacArthur Court, Suite 700
Newport Beach, CA 92660
Attention: Tom Kuehl 

A & B PROPERTIES HAWAII, LLC, SERIES R
c/o A&B Properties, Inc. 
822 Bishop Street 
Honolulu, Hawaii 96813
[ADD PURCHASER’S LENDER OR EXISTING LENDER (IF LOAN BEING ASSUMED), IF
NECESSARY]

Re:
Lease described on Exhibit A (the “Lease”) between the undersigned (“Tenant”)
and the Landlord named therein (“Landlord”) concerning the premises described
therein (“Leased Premises”) located at the property generally described in Part
C of Exhibit A (“Property”).

    
At the request of Landlord, made in connection with the proposed sale of the
Property to the above named purchaser (“Purchaser”), the undersigned hereby
certifies to Landlord, its successors and assigns, [and] Purchaser, [and the
above named lender of Purchaser and/or Landlord] [any lender of Purchaser or
Landlord] [(“Lender”)] [and to an as yet to be determined lender, and its
successors, assigns, and participants [collectively, “Lender”] (“Lender”)], as
follows:
1.    Except as shown on Part D of Exhibit A, the Lease is presently in full
force and effect and the original Lease has not been amended, extended,
supplemented or modified.
2.    The Lease represents the entire agreement between Tenant and Landlord with
respect to the Leased Premises, the Property and the building of which the
Leased Premises are a part.
3.    Except as disclosed in Part D of Exhibit A, Tenant is in sole possession
of the Leased Premises and is occupying the Leased Premises and conducting
business therein and Tenant has not entered into any assignment, sublease,
hypothecation, leasehold mortgage or other agreement transferring or encumbering
any of its interest in the Lease or the Leased Premises.
4.    The commencement and expiration dates of the current term of the Lease
(which is the current option term, if applicable) and certain information
concerning rent provisions under the Lease, as well as the approximate square
footage of the Leased Premises, are set forth on Exhibit A. Minimum rent and
additional rent, real estate taxes, common area maintenance costs contributions
and charges and all other charges due under the Lease have been paid (subject to
any reconciliation required under the Lease, if any) up to and including
____________, 20__. No rent or other charge or expense has been paid more than
30 days in advance of its due date.


L-1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





5.    The current amount of Tenant’s security deposit, if any, is as set forth
on Part H of Exhibit A.
6.    Except as shown on Part K of Exhibit A, to the knowledge of the Tenant,
Landlord has no unpaid obligations under the Lease.
7.    Except as shown on Part K of Exhibit A, neither Tenant nor, to Tenant’s
best knowledge, Landlord is in default under any of the terms of the Lease, nor
has any event occurred which with the passage of time or the giving of notice or
both would constitute a default under the Lease. Except as shown on Part K of
Exhibit A, Tenant has no claims, counterclaims, defenses or setoffs against
Landlord arising under the Lease or in connection with the Leased Premises or
the Property, and Tenant is not entitled to any concession, abatement, rebate,
allowance or free or reduced rent for any period after the date hereof, except
as set forth on Part K of Exhibit A.
8.    Except as shown on Part K of Exhibit A, possession of the Leased Premises
has been delivered to Tenant, and Tenant has accepted the Leased Premises,
occupies the Leased Premises and is open for business in the Leased Premises.
Landlord has completed all construction required by the Lease and Landlord has
no current obligation to pay for any Tenant finish, leasehold improvements or
other construction. Further, all other conditions under the Lease to be
performed by Landlord have been satisfied.
9.    Except as shown on Part K of Exhibit A, to Tenant’s best knowledge and
belief, all space and improvements leased by Tenant have been completed in
compliance with applicable laws and Tenant has received no notice of and has no
knowledge of, any violation of any governmental law or requirement with respect
to the Leased Premises or its operations.
10.    Except as shown on Part G of Exhibit A, Tenant does not have any right to
renew or extend the Lease, or to terminate the Lease, or to expand or lease
additional space, or any option or preferential right to purchase all or any
part of or interest in the Leased Premises or the building of which the Leased
Premises are a part, or the Property.
11.    The operation and use of the Leased Premises do not involve the
generation, treatment, storage, disposal or release of a hazardous substance or
a solid waste into the environment other than to the extent necessary to conduct
its ordinary course of business in the Leased Premises and in accordance with
all applicable environmental laws.
12.    There are no actions pending against Tenant or any guarantor of Tenant’s
obligations under the Lease pursuant to bankruptcy, insolvency or other similar
laws of any jurisdiction.
13.    All of the matters set forth herein and on Exhibit A are true and correct
as of the date hereof.


IN WITNESS WHEREOF, Tenant has executed this Estoppel Certificate on this
_______ day of __________________, 20__.


L-1-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Tenant:
[TO BE INSERTED]



    




L-1-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







EXHIBIT A
Lease Document, Lease Terms, and Current Status
 
 
 
 
 
A.
Date of Lease:
_________________________________
B.
Parties:
_________________________________
 
 
 
1. Landlord:
_________________________________
 
2. Tenant:
_________________________________
 
DBA:
_________________________________
C.
Premises Known As:
_________________________________
 
 
_________________________________
 
 
Suite No:
_________________________________
 
 
D.
Amendments, Assignments, Subleases, and Encumbrances
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E.
Rent Commencement Date (Current Term):
________________________________
 
 
F.
Expiration Date (Current Term):
________________________________
 
 
G.
Rights to Renew, to Terminate, to Rent Additional Space or Purchase any portion
of the Shopping Center
 
 
H.
Security Deposit Currently Held by Landlord:
$
 
I.
Current Fixed Minimum Rent (Annual):
$
J.
Approx. Square Feet:
_________________________________
 
 
K.
Other Issues: (None unless listed Below)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

L.    FOR ULTA ESTOPPEL ONLY: Tenant agrees that, Planet Fitness or any other
gym or fitness center falls within the meaning of the word “retailer” and
“retail tenant” as such terms are used in the definition of Named Co-Tenants in
Paragraph H of the Lease, the Co-Tenancy conditions in Section 2.3 of the Lease,
and the exception of a 10,000 square foot or greater retailer from the massage
exclusive in Section 5.4(a) of the Lease.


L-1-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT N-1
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO HOKULEI LAND
None










N-1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT N-2
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO LAULANI LAND
None




N-2-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT N-3
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO PAD G LAND


None


N-3-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT N-4
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO PUUNENE LAND
None






N-4-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT O
BILL OF SALE
[TRC SPE], a [Delaware limited liability company] (“Seller”), in consideration
of Ten and No/100 Dollars ($10.00), receipt of which is hereby acknowledged does
hereby sell, assign and transfer to A & B PROPERTIES HAWAII, LLC, SERIES R, a
Delaware limited liability company (“Purchaser”), all of Seller’s right, title
and interest in, to and under the Tangible Personal Property (as defined in that
certain Purchase and Sale Agreement dated as of [______________] (the
“Agreement”) by and between Seller and Purchaser) relating to that certain real
property commonly known as [____________________] located at
[_____________________]. Such sale, assignment and transfer does not include any
of the Excluded Property (as defined in the Agreement).
This sale, assignment and transfer is made without representation, warranty or
guaranty by, or recourse against, Seller of any kind whatsoever except that
Seller warrants that it is the owner of the Tangible Personal Property, free and
clear or any liens or other monetary encumbrances. Further, any implied
warranties of quality, fitness or merchantability are hereby disclaimed.
The recourse of Purchaser against Seller, and its members, managers, officers,
employees, agents and representatives, with respect to any alleged breach by or
on the part of Seller of any representation, warranty, covenant, undertaking,
indemnity or agreement contained in this Bill of Sale is subject to, and shall
be limited as set forth in, the Agreement (including without limitation Section
9.2, Section 9.6 and Section 10 thereof).
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
________ day of _________________, 20__.
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         









O-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT P-1
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO HOKULEI LAND
NONE








P-1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT P-2
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO LAULANI LAND


NONE


P-2-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT P-3
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO PAD G LAND
NONE




P-3-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT P-4
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO PUUNENE LAND
NONE




P-4-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT Q
NOTICE TO PARTIES TO PROPERTY AGREEMENTS
__________________, 20__
Re:
[________________] (the “Property”)

This is to notify you that [TRC SPE], a [Delaware limited liability company]
(“Owner”), has sold its interest in the property described above and in
connection therewith has assigned its interest under that certain
[                         dated              ] (the “Agreement”) to A & B
PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
(“Purchaser”).
You are further notified that any prepaid amounts under the Agreement have been
transferred to Purchaser.
Commencing as of ________________, all payments under the Agreement shall be
paid to Purchaser or as Purchaser shall direct. Please make your rent checks
payable to Purchaser at the following address:
[PURCHASER TO PROVIDE]


Any written notices you desire or are required to make to under the Agreement
should hereafter be sent to Purchaser at the above address.
Very truly yours,
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         







Q-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT R
ASSIGNMENT OF LEASES
[Recordable Format to be Used for Any Recorded Leases]
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of                      (the “Effective Date”) by and between [TRC SPE],
a [Delaware limited liability company] (“Assignor”), and A & B PROPERTIES
HAWAII, LLC, SERIES R, a Delaware limited liability company (“Assignee”).
RECITALS:
A.    Assignor and Assignee have heretofore entered into that certain Purchase
and Sale Agreement dated as of (the “Purchase Agreement”), pursuant to which
Assignor has agreed to sell to Assignee, and Assignee has agreed to purchase
from Assignor, that certain real property commonly known as [__________________]
located at [__________________________] (the “Property”).
B.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest in, to and under all leases with respect to the Property, as more
particularly described on the list attached hereto as Exhibit A (collectively,
the “Leases”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:
1.    Assignment. Effective as of the Effective Date, Assignor hereby assigns,
transfers, conveys and sets over to Assignee all of Assignor’s right, title and
interest in, to and under the Leases, including any security deposits held
thereunder. Such assignment, transfer and conveyance does not include any of the
Excluded Property (as defined in the Purchase Agreement).
2.    Acceptance. Assignee hereby accepts the assignment of the Leases and
agrees to assume, keep, perform and fulfill all liabilities and obligations of
the landlord under the Leases which accrue from and after the Effective Date.
3.    Indemnity. Assignee hereby agrees to indemnify and hold Assignor harmless
from and against any claims, costs or liabilities in connection with Assignee’s
breach of any of the Leases arising or accruing on or after the date hereof.
Assignor agrees to indemnify and hold Assignee harmless from and against any
claims, costs or liabilities in connection with Assignor’s breach of any of the
Leases arising or accruing prior to and until (but not including) the date
hereof.
4.    Exculpation of Assignor and Related Parties. The recourse of Assignee with
respect to any alleged breach by or on the part of Assignor of any
representation, warranty, covenant, undertaking, indemnity or agreement
contained in this Assignment is subject to, and shall be limited as set forth
in, the Purchase Agreement (including without limitation Section 9.2, Section
9.6 and Section 10 thereof).


R-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





5.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
6.    No Modification. This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.
7.    Governing Law. This Assignment and all questions arising in connection
herewith shall be governed by and construed in accordance with the internal laws
of the state where the Property is located. The parties hereto consent to the
jurisdiction of the courts of the State of Hawaii and to the United States
District Court for the State of Hawaii. In the event either party to this
Assignment commences a legal action to enforce or interpret the provisions
hereof, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs incurred therein.
8.    Counterparts; .PDF Signatures. This Assignment may be executed in two or
more counterparts, all of which shall be read together and be construed as one
instrument. In order to expedite the transaction contemplated herein, .pdf
signatures sent via e-mail may be used in place of original signatures on this
Assignment. Assignor and Assignee intend to be bound by the signatures on the
e-mailed document, are aware that the other party will rely on the e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.
[Signatures follow on next page]


R-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.
ASSIGNOR:
[TRC SPE]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         


ASSIGNEE:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By:      
Name:      
Title:      







R-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT S
GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT (this “Assignment”) is made and entered into as of
[_______________________] (the “Effective Date”) by and between [TRC SPE], a
[Delaware limited liability company] (“Assignor”), and A & B PROPERTIES HAWAII,
LLC, SERIES R, a Delaware limited liability company (“Assignee”).
RECITALS:
A.    Assignor and Assignee have heretofore entered into that certain Purchase
and Sale Agreement dated as of [___________________] (the “Purchase Agreement”),
pursuant to which Assignor has agreed to sell to Assignee, and Assignee has
agreed to purchase from Assignor, that certain real property commonly known as
[________________________] located at [___________________________] (the
“Property”).
B.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest, if any, in, to and under the maintenance, service, and other like
contracts and agreements with respect to the ownership and operation of the
Property or any portion thereof (excluding contracts affecting other properties
in addition to the Property), as listed on Exhibit A attached hereto
(collectively, the “Service Contracts”).
C.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest, if any, in, to and under all intangible property, permits, licenses,
approvals, guarantees and warranties benefiting or pertaining to the Property or
any portion thereof, except for the Excluded Property (as defined in the
Purchase Agreement) (collectively, the “Intangibles”).
D.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign all of its right, title and interest,
if any and to the extent assignable, in, to and under those documents listed on
Exhibit B attached hereto (collectively, the “Other Agreements”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1.    Assignment. Effective as of the Effective Date, Assignor hereby assigns,
transfers, conveys and sets over to Assignee all of Assignor’s right, title and
interest, if any, in, to and under the Service Contracts, Intangibles and the
Other Agreements. Such assignment, transfer and conveyance does not include any
of the Excluded Property (as defined in the Purchase Agreement).
2.    Acceptance. Assignee hereby accepts the assignment of the Service
Contracts, Intangibles and the Other Agreements, and agrees to assume, keep,
perform and fulfill all liabilities


S-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





and obligations of Assignor which accrue under the Service Contracts,
Intangibles and the Other Agreements from and after the Effective Date.
3.    Indemnity. Assignee hereby agrees to indemnify and hold Assignor harmless
from and against any claims, costs or liabilities in connection with Assignee’s
breach of any of the Service Contracts, Intangibles or Other Agreements arising
or accruing on or after the date hereof. Assignor agrees to indemnify and hold
Assignee harmless from and against any claims, costs or liabilities in
connection with Assignor’s breach of any of the Service Contracts, Intangible or
Other Agreements arising or accruing prior to and until (but not including) the
date hereof.
4.    Exculpation of Assignor and Related Parties. The recourse of Assignee with
respect to any alleged breach by or on the part of Assignor of any
representation, warranty, covenant, undertaking, indemnity or agreement
contained in this Assignment is subject to, and shall be limited as set forth
in, the Purchase Agreement (including without limitation Section 9.2, Section
9.6 and Section 10 thereof).
5.    Binding Affect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
6.    No Modification. This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.
7.    Governing Law. This Assignment and all questions arising in connection
herewith shall be governed by and construed in accordance with the internal laws
of the state where the Property is located. . The parties hereto consent to the
jurisdiction of the courts of the State of Hawaii and to the United States
District Court for the State of Hawaii. In the event either party to this
Assignment commences a legal action to enforce or interpret the provisions
hereof, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs incurred therein.
8.    Counterparts; .pdf Signatures. This Assignment may be executed in two or
more counterparts, all of which shall be read together and be construed as one
instrument. In order to expedite the transaction contemplated herein, .pdf
signatures sent via e-mail may be used in place of original signatures on this
Assignment. Assignor and Assignee intend to be bound by the signatures on the
e-mailed document, are aware that the other party will rely on the e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.
[Signatures follow on next page]


S-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.
ASSIGNOR:
[TRC SPE]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         


ASSIGNEE:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By:      
Name:      
Title:      









S-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT T


1031 ASSIGNMENT & ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment Agreement”) is
entered into as of this ____ day of ________, 2017 (the “Effective Date,” which
is one day prior to the Closing Date) by and among (i) A & B PROPERTIES HAWAII,
LLC, SERIES R, a series of a Delaware limited liability company (“ABP”); (ii) T.
G. EXCHANGE, INC., a Hawaii corporation (“TGX”); (iii) _______________________
(“__________”); and (iv) _______________________ (“__________”), and
_______________________ (“__________”) (together, “Transferor”).
THE PARTIES ENTER INTO THIS ASSIGNMENT AGREEMENT on the basis of the following
facts, understandings and intentions:
A.    ABP and Transferor entered into that certain Purchase and Sale Agreement
with reference date ____________________ (as amended, and including addenda, the
“Acquisition Agreement”), whereby, subject to certain terms and conditions,
Transferor agreed to convey to ABP or its permitted assigns the real property
located at _________________________ (the “Property”), as more particularly
described in the Acquisition Agreement. Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Acquisition
Agreement.
B.    TGX is acting as qualified intermediary for ABP.
C.    ____________________ is disregarded as separate from ABP for income tax
purposes.
D.    As of the Effective Date, ABP desires to assign all of its right, title
and interest in, to and under the Acquisition Agreement to TGX.
E.    On the Closing Date, TGX desires Transferor to convey the Property to
____________________; and ____________________ desires to accept such
conveyance.
NOW THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto’ the parties agree as follows:
1.Assignment by Assignor. As of the Effective Date, ABP shall and hereby does
assign and transfer all of its right, title and interest in, to and under the
Acquisition Agreement to TGX (as qualified intermediary for ABP). TGX shall and
hereby does accept such assignment and assume and agree to perform all of ABP’s
duties, obligations and responsibilities arising under the Acquisition
Agreement. The foregoing assignments shall not release ABP from any liability
under the Acquisition Agreement.


T-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.Conveyance of Property. TGX shall and hereby does direct Transferor, on the
Closing Date, to convey the Property to ____________________. Such conveyance
shall not release ABP from any liability under the Acquisition Agreement.
3.    Consent by Transferor. As of the Effective Date, Transferor shall and
hereby does consent to the foregoing assignment and assumption of the
Acquisition Agreement and instructions regarding the conveyance of the Property.
4.    Benefit. This Assignment Agreement and all of the terms, covenants, and
conditions hereof shall extend to the benefit of and be binding upon the
respective successors and permitted assigns of the parties hereto.
5.    Modifications. This Assignment Agreement may not be amended modified or
otherwise changed in any manner except in writing and executed by the parties to
be charged.
6.    Miscellaneous. This Assignment Agreement shall be governed and construed
in accordance with the laws of the State in which the Property is located. Any
liability which may arise as a consequence of the execution of this Assignment
by any entity that is party hereto shall be a liability of such entity and not
the personal liability any officer, director, shareholder or employee of such
entity or any affiliate thereof. This Assignment Agreement may be executed in
counterparts and delivered by fax machine, as a PDF attached to an email, or by
other electronic transmission, and each counterpart so executed shall,
irrespective of the date of its execution and delivery, be deemed an original,
and the counterparts together shall constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]


T-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the day and year first above written.


 
ABP:
 
A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:
 
____________________:
 
____________________,
a ____________________
    
     By: _______________________________
     Name:
     Title:
     
     By: _______________________________
     Name:
     Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]


T-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









 
TGX:
 
T. G. EXCHANGE, INC.,
a Hawaii corporation


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


T-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







 
Transferor:
 
____________________,
a ____________________


By: __________________________________
Name:
Title:
 
____________________,
a ____________________


By: __________________________________
Name:
Title:







T-5
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT U


1031 ASSIGNMENT & RELEASE AGREEMENT


ASSIGNMENT AND RELEASE AGREEMENT
THIS ASSIGNMENT AND RELEASE AGREEMENT (this “Release Agreement”) is entered into
as of this ____ day of ________, 2017 (the “Effective Date,” which is one day
after the Closing Date) by and among (i) T. G. EXCHANGE, INC., a Hawaii
corporation (“TGX”); (ii) A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a
Delaware limited liability company (“ABP”), and _______________________
(“__________”) (together, the “ABP Entities”); and (iii)
_______________________, and _______________________ (together, “Transferor”).
THE PARTIES ENTER INTO THIS ASSIGNMENT AND RELEASE AGREEMENT on the basis of the
following facts, understandings and intentions:
A.    ABP and Transferor entered into that certain Purchase and Sale Agreement
with reference date ______________ (as amended, and including addenda, the
“Acquisition Agreement”), whereby, subject to certain terms and conditions,
Transferor agreed to convey to ABP or its permitted assigns the real property
located at __________________________ (the “Property”), as more particularly
described in the Acquisition Agreement. Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Acquisition
Agreement.
B.    Pursuant to that certain Assignment and Assumption Agreement dated as of
________ ____, 2017 (the “Assignment Agreement”), ABP assigned all of its right,
title and interest in, to and under the Acquisition Agreement to TGX. TGX
assumed and accepted ABP’s obligations arising under the Acquisition Agreement,
but directed that the Property be conveyed to __________________. Transferor
consented to the assignment and instructions regarding the conveyance of the
Property.
C.    The Property was transferred to ___________________ pursuant to the
Acquisition Agreement (as assigned).
D.    TGX now desires to reassign to the ABP Entities any remaining
representations, warranties, indemnities, covenants, liabilities and obligations
which survive the date of closing of escrow and transfer of the Real Property
(the “Closing”).
NOW THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto, the parties agree as follows:
1.    Assignment by TGX. As of the Effective Date, TGX shall and hereby does
reassign and transfer to the ABP Entities all of its right, title and interest
in, to and under each of the representations, warranties, indemnities,
covenants, liabilities and obligations in the Acquisition Agreement which by
their terms survive the Closing; and the ABP Entities hereby assume the same.


U-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.    Consent and Release of Assignor. As of the Effective Date, Transferor
shall and hereby does (a) consent to the foregoing assignment and (b) release
TGX of and from any and all obligations TGX may now have or may in the past have
had or in the future may have towards Transferor arising under or in connection
with the Acquisition Agreement. This Release Agreement does not release the ABP
Entities from any liability under the Acquisition Agreement.
3.    Benefit. This Release Agreement and all of the terms, covenants, and
conditions hereof shall extend to the benefit of and be binding upon the
respective successors and permitted assigns of the parties hereto.
4.    Modifications. This Release Agreement may not be amended, modified or
otherwise changed in any manner except in writing and executed by the parties to
be charged.
5.    Miscellaneous. This Release Agreement shall be governed and construed in
accordance with the laws of the State in which the Real Property is located. Any
liability which may arise as a consequence of the execution of this Assignment
by any entity that is party hereto shall be a liability of such entity and not
the personal liability of any officer, director, shareholder or employee of such
entity or any affiliate thereof. This Release Agreement may be executed in
counterparts and delivered by fax machine, as a PDF attached to an email, or by
other electronic transmission, and each counterpart so executed shall,
irrespective of the date of its execution and delivery, be deemed an original,
and the counterparts together shall constitute one and the same instrument.
[SIGNATURES PAGES FOLLOW]


U-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement as
of the day and year first above written.
 
TGX:


 
T. G. EXCHANGE, INC.,
a Hawaii corporation




By: __________________________________
Name:
Title:




By: __________________________________
Name:
Title:







[SIGNATURES CONTINUE ON FOLLOWING PAGES]


U-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







 
ABP:


 
A & B PROPERTIES HAWAII, LLC, SERIES R
a series of a Delaware limited liability company




By: __________________________________
Name:
Title:




By: __________________________________
Name:
Title:




 
____________________:


 
____________________,
a ____________________




    
     By: _______________________________
     Name:
     Title:


     
     By: _______________________________
     Name:
     Title:





[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


U-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







 
Transferor:


 
____________________,
a ____________________




By: __________________________________
Name:
Title:


 
____________________,
a ____________________




By: __________________________________
Name:
Title:



 






U-5
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






EXHIBIT V
FORM OF ASSIGNMENT OF DECLARANT RIGHTS


   




Return by Mail ( ) Pickup ( x ) To:
 
   This document contains _____ pages

Tax Map Key Nos.             


 
ASSIGNMENT AND ASSUMPTION OF [DECLARANT, DEVELOPER] RIGHTS

THIS ASSIGNMENT AND ASSUMPTION OF [DECLARANT, DEVELOPER] RIGHTS (“Assignment”)
is made effective as of             , 20 (“Effective Date”), by and between [TRC
SPE], a [Delaware limited liability company] whose address is
____________________________________ (“Assignor”), and [A & B PROPERTIES HAWAII,
LLC, a Delaware limited liability company], whose address is 822 Bishop Street,
Honolulu, Hawaii 96813 (“Assignee”).
RECITALS.
A.    Assignor and Assignee have heretofore entered into that certain Purchase
and Sale Agreement dated as of (the “Purchase Agreement”), pursuant to which
Assignor has agreed to sell to Assignee, and Assignee has agreed to purchase
from Assignor, that certain real property commonly known as [__________________]
located at [__________________________] (the “Property”).
B.    Assignor is the [“Declarant,” “Developer,” etc.] under that certain
[Declaration, REA, etc.] dated as of         , and [filed / recorded] in the
[Office of the Assistant Registrar of the Land Court of the State of Hawaii /
Bureau of Conveyances of the State of Hawaii] as Document No.          [(the
“Declaration”) (the “REA”) etc.]
C.    By this Assignment, Assignor, as the [Declarant, Developer, etc.] under
the [Declaration, REA, etc.], desires to assign and transfer to Assignee, and
Assignee agrees to assume, all of the rights, privileges, powers, interests and
obligations of the [Declarant, Developer, etc.] under the [Declaration, REA,
etc.].
NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to the following:
1.Assignor hereby assigns and transfers to Assignee all of the rights,
privileges, powers, interests and obligations of the [Declarant, Developer,
etc.] under the [Declaration, REA, etc.].
2.Assignee hereby assumes all of the rights, privileges, powers, interests and
obligations of the [Declarant, Developer, etc.] under the [Declaration, REA,
etc.] and covenants to and with Assignor that Assignee shall observe and perform
the rights, privileges, powers, interests and obligations of the [Declarant,
Developer, etc.] in accordance with the terms thereof.
3.Assignee hereby agrees to indemnify and hold Assignor harmless from and
against any claims, costs or liabilities in connection with Assignee’s breach of
any of the [Declaration, REA, etc.] arising or accruing on or after the date
hereof. Assignor agrees to indemnify and hold Assignee harmless from and against
any claims, costs or liabilities in connection with Assignor’s breach of any of
the [Declaration, REA, etc.] arising or accruing prior to and until (but not
including) the date hereof.


ImanageDB:4161238.11

--------------------------------------------------------------------------------





4.The recourse of Assignee against Assignor, and its members, managers,
officers, employees, agents and representatives, with respect to any alleged
breach by or on the part of Assignor of any representation, warranty, covenant,
undertaking, indemnity or agreement contained in this Assignment is subject to,
and shall be limited as set forth in, the Purchase Agreement (including without
limitation Section 9.2, Section 9.6 and Section 10 thereof).
5.This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.
6.The parties hereto agree that this instrument may executed in counterparts,
each of which shall be deemed an original and said counterparts shall together
constitute one and the same agreement binding all of the parties hereto
notwithstanding all of the parties are not signatory to the original or the same
counterparts. For all purposes, including without limitation, recordation,
filing and delivery of this instrument, duplicate unexecuted and unacknowledged
pages of the counterparts may be discarded and the remaining pages assembled as
one document.
[Signatures on the following page]


V-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this instrument effective as
of the Effective Date.
ASSIGNOR:
[TRC SPE]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:         
Name:      
Title:         


ASSIGNEE:
[A & B PROPERTIES HAWAII, LLC,
a Delaware limited liability company]




By:      
Name:       
Title:       


By:      
Name:      
Title:      





“Assignee”


V-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





[CALIFORNIA NOTARY FORM]
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 
 
 
STATE OF
____________________
)SS
COUNTY OF
____________________
)

 
On _____________ _____, 20__ before me, ______________________________, Notary
Public, personally appeared ___________________as___________________ of
[______________], who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.
 
 
 
Signature
 
__________________________________
 
 
 
 
     This area for official notarial seal







 
 

 


V-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





STATE OF HAWAII

CITY AND COUNTY OF HONOLULU
)
)
)
ss.

On ______________ before me personally appeared ____________________________, to
me personally known, who, being by me duly sworn or affirmed, did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.
        
Type or print name:
Notary Public, State of Hawaii
My commission expires:
(Official Stamp or Seal)


NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Assignment and Assumption of
[Declarant, Developer] Rights


¨ Doc. Date: ___________________ or ¨ Undated at time of notarization
No. of Pages: ___ Jurisdiction: First Circuit
   (in which notarial act is performed)
      
Signature of Notary Date of Notarization and
         Certification Statement


           (Official Stamp or Seal)
Printed Name of Notary







V-5
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







STATE OF HAWAII

CITY AND COUNTY OF HONOLULU
)
)
)
ss.

On ______________ before me personally appeared ____________________________, to
me personally known, who, being by me duly sworn or affirmed, did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.
        
Type or print name:
Notary Public, State of Hawaii
My commission expires:
(Official Stamp or Seal)


NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Assignment and Assumption of
[Declarant, Developer] Rights


¨ Doc. Date: ___________________ or ¨ Undated at time of notarization
No. of Pages: ___ Jurisdiction: First Circuit
   (in which notarial act is performed)
      
Signature of Notary Date of Notarization and
         Certification Statement


           (Official Stamp or Seal)
Printed Name of Notary













V-6
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------








EXHIBIT W
FORM OF GUARANTY
This Guaranty (“Guaranty”) is entered into as of _________________________ by
TERRAMAR RETAIL CENTERS, LLC, a Delaware limited liability company (“Guarantor”)
in favor of A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware
limited liability company, and [insert names of Purchaser Designees]
(individually and collectively, “Purchaser”) with reference to the following:
WHEREAS, A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited
liability company and Guarantor’s subsidiaries, HOKULEI VILLAGE, LLC, a Delaware
limited liability company, TRC LAULANI VILLAGE, LLC, a Delaware limited
liability company, LAULANI VILLAGE PAD G, LLC, a Delaware limited liability
company and PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
(individually and collectively, “Seller”) entered into that certain Purchase and
Sale Agreement dated November ______, 2017 (the “Agreement”), regarding
Purchaser’s acquisition of three shopping centers owned by Seller located in the
State of Hawaii (the “Properties”); and
WHEREAS, Guarantor will directly or indirectly benefit from Purchaser’s purchase
of the Properties pursuant to the Agreement; and
WHEREAS, pursuant to Section 10.2 of the Agreement, Seller agreed to at closing
under the Agreement (“Closing”) deliver Guarantor’s guaranty of Seller’s payment
of Seller’s debts, obligations or liabilities to Purchaser that arise after
Closing pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations of Seller under the Agreement
or any document of conveyance executed by Seller or delivered to Purchaser by
Seller in connection with Closing (the “Post-Closing Obligations”).
NOW THEREFORE, in consideration of the foregoing premises and as an inducement
for Purchaser’s execution, delivery and performance of the Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Guarantor hereby agrees as follows:
1.Guarantor unconditionally guarantees to Purchaser Seller’s full and punctual
payment of all of the Post-Closing Obligations, provided that Guarantor’s total
liability under this Guaranty shall not exceed Ten Million Dollars
($10,000,000.00) (the “Liability Limitation”). The Liability Limitation under
this Guaranty shall be reduced by the amount of any payments Purchaser receives
from Seller or the Holdback Account established under Section 10.1 of the
Agreement.
2.    Purchaser’s right to enforce this Guaranty shall survive for only twelve
(12) months from and after the Closing (the “Survival Period”). No claim by
Purchaser against Guarantor under this Guaranty shall be actionable or payable
unless written notice containing a description of the specific nature of such
claim shall have been given to Guarantor prior to the expiration of the Survival
Period and an action shall have been commenced in a court having


Schedule 1.4-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





jurisdiction within forty-five (45) days after the expiration of the Survival
Period, in which case Guarantor’s obligations hereunder with respect to such
action shall survive until such action is fully and finally resolved.
3.    Until the expiration of the Survival Period, Guarantor shall maintain net
assets, determined in accordance with generally accepted accounting principles,
of no less than TWO HUNDRED MILLION DOLLARS ($200,000,000.00) (the “Net Assets
Requirement”). If at any time during the Survival Period Guarantor does not meet
the Net Assets Requirement, Guarantor shall immediately deposit in the Holdback
Account established under Section 10.1 of the Agreement Nine Million Dollars
($9,000,000), which amount shall become part of the Holdback Amount and shall be
held and disbursed in accordance with Section 10.1 of the Agreement. For
purposes of verifying compliance with the Net Assets Requirement, Guarantor
shall, throughout the Survival Period, provide Purchaser with Guarantor’s
unaudited quarterly financial statements within sixty (60) days after the end of
each calendar quarter.
4.    The liability of Guarantor hereunder shall be primary and joint and
several with Seller. Guarantor waives notice of any breach or default by Seller.
If, at any time, default shall be made by Seller in the payment of any
Post-Closing Obligations, Guarantor shall promptly on demand pay to Purchaser
the Post-Closing Obligations then-due. If any right of action shall accrue to
Purchaser under the Agreement with respect to the Post-Closing Obligations,
Purchaser may, at Purchaser’s option, proceed against Guarantor without having
commenced any action or having obtained any judgment against Seller.
5.    Any act of Purchaser, or the successors or assigns of Purchaser,
consisting of a waiver of any of the terms, covenants, conditions or agreements
of the Agreement, or the granting of any indulgences or extensions of time to
Seller, may be done without notice to Guarantor and without releasing or
otherwise affecting the obligations of Guarantor hereunder.
6.    Intentionally Omitted.
7.    The liability of Guarantor hereunder shall in no way be affected by
(a) the release or discharge of Seller in any creditors’, receivership,
bankruptcy or other proceedings, (b) the impairment, limitation or modification
of the liability of Seller or the estate of Seller in bankruptcy, or any remedy
for the enforcement of Seller’s said liability under the Agreement resulting
from the operation of any present or future provision of the U.S. Bankruptcy
Code or other statutes or from the decisions of any court, (c) the rejection or
disaffirmance of the Agreement in any such proceedings; (d) the assignment or
transfer of the Agreement by Seller, (e) any disability or other defense of
Seller, or (f) the cessation from any cause whatsoever of the liability of
Seller except satisfaction of the Post-Closing Obligations.
8.    Until all of the Post-Closing Obligations are fully discharged, Guarantor
(a) shall have no right of subrogation against Seller by reason of any payments
or acts or performance by Guarantor in compliance with the obligations of
Guarantor hereunder, (b) waives any right to enforce any remedy which Guarantor
now or hereafter shall have against Seller by reason of any one or more payments
or acts of performance in compliance with the obligations of Guarantor
hereunder, and (c) subordinates any liability or indebtedness of Seller now or
hereafter held by


Schedule 1.4-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Guarantor to the obligations of Seller to the Purchaser under the Agreement;
provided, however, that nothing contained herein shall prohibit Seller from
making capital distributions to Guarantor.
9.    Guarantor hereby (a) consents to any amendments, modifications, extensions
or renewals of the Agreement and (b) waives notice of any such amendments,
modifications, extensions or renewals.
10.    The Guarantor shall pay all costs and expenses, including reasonable
attorneys’ fees, incurred by Purchaser in enforcing the obligations of Seller
hereby guaranteed or the obligations of Guarantor hereunder.
11.    This instrument shall be governed by the laws of the State of Hawaii.
12.    Guarantor hereby irrevocably submits to the jurisdiction of the Circuit
Court of the First Circuit of the State of Hawaii and the Federal District Court
for the District of Hawaii.
13.    Guarantor and Purchaser by accepting this Guaranty hereby waive their
right to trial by jury in any action proceeding or counterclaim brought in
connection with this Guaranty or the Agreement.
14.    Guarantor shall not take any action the sole purpose of which is to avoid
liability under this Guaranty.
15.    All notices, requests, demands or other communications required or
permitted under this Guaranty shall be in writing and delivered personally or by
certified mail, return receipt requested, postage prepaid, or by overnight
courier (such as Federal Express), addressed as follows below. All notices given
in accordance with the terms hereof shall be deemed given when received or upon
refusal of delivery. Either party hereto may change the address for receiving
notices, requests, demands or other communication by notice sent in accordance
with the terms of this Section.


Schedule 1.4-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





If to Guarantor:
Terramar Retail Centers, LLC 
4695 MacArthur Court, Suite 700
Newport Beach, CA 92660
Attention: Tom Kuehl
Telephone: (949) 662-2122




With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606 
Attention: Chuck Picton, Esq. 
Telephone: (312) 629-5133
If to Purchaser:
c/o A&B Properties Hawaii, LLC Series R  
822 Bishop Street 
Honolulu, Hawaii 96813
Attention: Jeff Pauker
Telephone: (808) 525-6611


With a copy to:
A&B Properties Hawaii, LLC Series R  
822 Bishop Street 
Honolulu, Hawaii 96813
Attention: General Counsel
Telephone: (808) 525-6611


With a copy to:
Cades Schutte LLP
1000 Bishop Street, 12th Floor
Honolulu, Hawaii 96813
Attention: Richard Kiefer, Esq.
Telephone: (808) 521-9200    


16.    This instrument may not be changed, modified, discharged or terminated
orally or in any other manner other than by an agreement in writing signed by
Guarantor and Purchaser.
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
written above.
TERRAMAR RETAIL CENTERS, LLC
By         
Name:


Schedule 1.4-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Title:


Schedule 1.4-5
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







SCHEDULE 1.4
TANGIBLE PERSONAL PROPERTY




Schedule 1.4-6
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






SCHEDULE 1.7
OTHER AGREEMENTS
1.
Those two (2) certain AIA Document A102 – 2007 Standard Form of Agreements
Between Owner and Contractor by and between Puunene Seller, as owner, and Maryl
Group Construction, Inc., as contractor, including all amendments thereto,
concerning the development of the Puunene Shopping Center.

2.
That certain AIA Document A102 – 2007 Standard Form of Agreement Between Owner
and Contractor by and between Puunene Seller, as owner, and Maryl Group
Construction, Inc., as contractor, including all amendments thereto, regarding
the Ulta space build-out at Puunene.

3.
All contracts between Puunene Seller and any architects, engineers or other
design professionals or contractors in connection with the work covered by the
contracts listed above to be identified by Seller within seven (7) days of the
Effective Date.









Schedule 1.7-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






SCHEDULE 2.1
PURCHASE PRICE ALLOCATION


Seller and Purchaser agree that the Purchase Price is allocated as follows for
purposes of this Agreement:


1.    $124,000,000.00 is allocated to the Laulani Land and the Pad G Land,
collectively, the Improvements thereon, and all related assets.


2. $70,000,000.00 is allocated to the Hokulei Land, the Improvements thereon,
and all related assets.


3.    $68,500,000.00 is allocated to the Puunene Land, the Improvements thereon,
and all related assets.


For purposes of calculations of State of Hawaii conveyance tax the parties agree
to further allocate each such amounts among the separate Tax Map Key parcels
that comprise each of the shopping centers.




Schedule 2-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SCHEDULE 2.2
LEASING & CONSTRUCTION CREDITS






Schedule 2-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






SCHEDULE 4.1(n)
DECLARATIONS AND R.E.A.s
No.
Property
Document/Agreement
Counterparty
1.
Puunene Shopping Center
Operation and Easement Agreement
Dated: November 8, 2013
Document No.: A-50600305
Parties: Target Corporation, Property Development Centers LLC, and PDC I, Inc.
“Party” – Target Corporation, a Minnesota corporation
“Operator” -            (if any)
2.
Laulani
Amended and Restated Declaration of Easements with Covenants and Restrictions
Affecting Land
Dated: June 6, 2013
Document No.: A-49050284
Parties: Property Development Centers LLC, a Delaware limited liability company
and Safeway Inc., a Delaware corporation
“Owner” - (1) American Savings Bank, F.S.B., a federal savings bank , and
(2) City Mill Company, Limited, a Hawaii corporation
“Maintenance Director” – Property Development Centers LLC, a Delaware limited
liability company is the initial Maintenance Director under the original
Declaration
Safeway Inc., a Delaware corporation
3.
Laulani
Amended and Restated Infrastructure Plan dated and effective October 19, 2011,
by and between Gentry Homes, Ltd., a Hawaii corporation and Property Development
Centers, LLC, a Delaware limited liability company
 
(1) Gentry Homes, Ltd., a Hawaii corporation 
4.
Hokulei Village
Exhibit “D” (Reciprocal Easement Agreement) to Declaration of Condominium
Property Regime of Hokulei Village




(1) Grove Farm Properties, Inc., a Hawaii corporation
(2) American Savings Bank, F.S.B., a federal savings Bank


5.
Hokulei Village
Exhibit “E” (Restrictive Agreement Affecting Revised Phase 2 Land) to
Declaration of Condominium Property Regime of Hokulei Village
(1) Grove Farm Properties, Inc., a Hawaii corporation
(2) Safeway, Inc., a Delaware corporation





Schedule 4.1(n)-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





6.
Puunene Shopping Center
Declaration of Condominium Property Regime
(1) Target Corporation
(2) Association of Unit Owners
7.
Puunene Shopping Center
Site Development Agreement dated November 8, 2013
(8)    Target Corporation







Schedule 4.1(n)-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------








SCHEDULE 8.1
DUE DILIGENCE DOCUMENTS
Those documents, reports and agreements related to the Property delivered, or
otherwise made available, to Purchaser on or before the Effective Date.






Schedule 8.1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






SCHEDULE 9.3.1
APPROVED NEW LEASES


PUUNENE LAND
JERSEY MIKE’S
HAWAII STATE FEDERAL CREDIT UNION
STARBUCKS
FORK & SALAD
LAULANI LAND & PAD G LAND
NONE
LAULANI LAND & PAD G LAND
NONE
HOKULEI LAND
TWO MOTHERS MONTESSORI








Schedule 9.3.1-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------






SCHEDULE 9.3.6
PERMITTED ACTIONS
Amendment of the Safeway Inc. lease at the Hokulei Land to increase the “monthly
rent” payable thereunder to $155,437.00 per month, effective no later than the
Closing Date.


 




Schedule 9.3.6-1
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------








FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
Hokulei Village, Lihue, HI
Laulani Village, Ewa Beach, HI
Pad G, Ewa Beach, HI
Puunene Shopping Center, Kahului, HI


This First Amendment to Purchase and Sale Agreement (this “Agreement”) is made
and entered into as of the ___18th__ day of ______December____, 2017, by and
between HOKULEI VILLAGE, LLC, a Delaware limited liability company (with respect
to the Hokulei Land and other Property directly related thereto, “Hokulei
Seller”), TRC LAULANI VILLAGE, LLC, a Delaware limited liability company (with
respect to the Laulani Land and other Property directly related thereto,
“Laulani Seller”), LAULANI VILLAGE PAD G, LLC, a Delaware limited liability
company (with respect to the Pad G Land and other Property directly related
thereto, “Pad G Seller”) and PUUNENE SHOPPING CENTER, LLC, a Delaware limited
liability company (with respect to the Puunene Land and other Property directly
related thereto, “Puunene Seller”; together with Hokulei Seller, Laulani Seller
and Pad G Seller, “Seller”), and A & B PROPERTIES HAWAII, LLC, SERIES R, a
series of a Delaware limited liability company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017 (“PSA”), for the sale and
purchase of the above-referenced properties (collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the PSA as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
1.Due Diligence Period.  Under Section 8.1 of the PSA, the end of the Due
Diligence Period shall be changed from 5:00 p.m., Hawaii-Aleutian Standard Time,
on December 18, 2017, to 5:00 p.m., Hawaii-Aleutian Standard Time, on December
19, 2017.
2.Counterparts; Signatures.  This Agreement may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Agreement. Signatures to this
Agreement transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above written.


Schedule 9.3.6-2
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-3
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Charles W. Loomis
Name: Charles W. Loomis
Title: Assistant Secretary
company


By: /s/ Jeff Pauker
Name: Jeffrey Pauker
Title: Vice President

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
Hokulei Village, Lihue, HI
Laulani Village, Ewa Beach, HI
Pad G, Ewa Beach, HI
Puunene Shopping Center, Kahului, HI


This Second Amendment to Purchase and Sale Agreement (this “Agreement”) is made
and entered into as of the __19__ day of __December____, 2017, by and between
HOKULEI VILLAGE, LLC, a Delaware limited liability company (with respect to the
Hokulei Land and other Property directly related thereto, “Hokulei Seller”), TRC
LAULANI VILLAGE, LLC, a Delaware limited liability company (with respect to the
Laulani Land and other Property directly related thereto, “Laulani Seller”),
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company (with respect
to the Pad G Land and other Property directly related thereto, “Pad G Seller”)
and PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company (with
respect to the Puunene Land and other Property directly related thereto,
“Puunene Seller”; together with Hokulei Seller, Laulani Seller and Pad G Seller,
“Seller”), and A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware
limited liability company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, which was amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017 (collectively
“PSA”), for the sale and purchase of the above-referenced properties
(collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the PSA as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:


Schedule 9.3.6-4
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





3.Due Diligence Period.  Under Section 8.1 of the PSA, the end of the Due
Diligence Period shall be changed from 5:00 p.m., Hawaii-Aleutian Standard Time,
on December 19, 2017, to 5:00 p.m., Hawaii-Aleutian Standard Time, on December
20, 2017.
4.Counterparts; Signatures.  This Agreement may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Agreement. Signatures to this
Agreement transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above written.


Schedule 9.3.6-5
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-6
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Charles W. Loomis
Name: Charles W. Loomis
Title: Assistant Secretary
company


By: /s/ Jeff Pauker
Name: Jeffrey Pauker
Title: Vice President





THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
Hokulei Village, Lihue, HI
Laulani Village, Ewa Beach, HI
Pad G, Ewa Beach, HI
Puunene Shopping Center, Kahului, HI


This Third Amendment to Purchase and Sale Agreement (this “Agreement”) is made
and entered into as of the __20___ day of ___December____, 2017, by and between
HOKULEI VILLAGE, LLC, a Delaware limited liability company (with respect to the
Hokulei Land and other Property directly related thereto, “Hokulei Seller”), TRC
LAULANI VILLAGE, LLC, a Delaware limited liability company (with respect to the
Laulani Land and other Property directly related thereto, “Laulani Seller”),
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company (with respect
to the Pad G Land and other Property directly related thereto, “Pad G Seller”)
and PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company (with
respect to the Puunene Land and other Property directly related thereto,
“Puunene Seller”; together with Hokulei Seller, Laulani Seller and Pad G Seller,
“Seller”), and A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware
limited liability company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, which was amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017 and Second
Amendment to Purchase and Sale Agreement dated December 19, 2017 (as amended,
the “PSA”), for the sale and purchase of the above-referenced properties
(collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the PSA as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:


Schedule 9.3.6-7
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





5.Due Diligence Period.  Under Section 8.1 of the PSA, the end of the Due
Diligence Period shall be changed from 5:00 p.m., Hawaii-Aleutian Standard Time,
on December 20, 2017, to 5:00 p.m., Hawaii-Aleutian Standard Time, on December
22, 2017.
6.Ratifications.  This Agreement, and all terms, provisions, conditions and
exhibits contained in the PSA, are hereby ratified, and shall be deemed in full
force and effect, except as specifically herein amended.
7.Counterparts; Signatures.  This Agreement may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Agreement. Signatures to this
Agreement transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above written.


Schedule 9.3.6-8
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-9
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title:Vice President
company


By: /s/ Charlie Loomis
Name: Charlie Loomis
Title: Asst. Secretary



FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Fifth Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of December __28___, 2017, by and between HOKULEI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Hokulei Land and
other Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Laulani Land and
other Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD
G, LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, and Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017 (as amended,
the “Agreement”), for the sale and purchase of the above-referenced properties
(collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the Agreement as provided herein to
(a) address issues identified during the Due Diligence Period and (b) document
certain commitments by Seller made to induce Purchaser to issue the partial
Notice of Acceptance set forth below.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:


Schedule 9.3.6-10
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





8.Defined Terms.  All capitalized terms used in this Amendment but not otherwise
defined shall have their same meanings as set forth in the Agreement and Section
references refer to Sections of the Agreement except as otherwise expressly
provided.
9.Addition of Units H and K to the Hokulei Land. The description of the Hokulei
Land set forth in Exhibit A-1 to the Agreement is deleted and replaced with the
new Exhibit A-1 attached hereto.
10.Service Contracts. The agreed schedule of Service Contracts pursuant to
Section 1.5 is attached hereto as Schedule 1.5. Purchaser has elected to assume
all of the Service Contracts at Closing.
11.Schedule of Intangibles. For avoidance of doubt, the Intangibles as defined
in Section 1.6 shall include, without limitation, the warranties listed on
Schedule 1.6 attached hereto, which shall be assigned to Purchaser at Closing by
the General Assignment.
12.Other Agreements. The agreed schedule of Other Agreements pursuant to Section
1.7 is attached hereto as Schedule 1.7.
13.Excluded Property. Purchaser and Seller agree that the Excluded Property as
defined in Section 1 shall also include the contracts listed on Schedule 1.8
attached hereto and all of Seller’s obligations thereunder (“Excluded
Contracts”). Seller hereby indemnifies, protects, defends and holds Purchaser
and the Purchaser Indemnified Parties harmless from and against any and all
Losses that any or all of Purchaser or the Purchaser Indemnified Parties
actually suffers and incurs as a result of claims asserted against them with
respect to the Excluded Contracts. The Floor Amount shall not apply to Seller’s
indemnification obligation under this paragraph.
14.Disapproved Title and Survey Exceptions For the Laulani, Pad G and Puunene
Land. Prior to Closing Seller shall perform all of its commitments in Seller’s
December 13, 2017, responses to Purchaser’s Notices of Disapproved Title and
Survey Exceptions regarding the Laulani and Pad G Land and the Puunene Land,
respectively; provided, however, Seller’s failure to do so shall not be a
default hereunder or under the Agreement. Without limiting the effectiveness of
the Notice of Acceptance provided by Purchaser hereunder with respect to the
Laulani Land, the Pad G Land and the Puunene Land, and all of the other Property
associated with each of the foregoing, solely with respect to such Property, the
deadline for Purchaser to exercise its right to terminate the Agreement pursuant
to Section 3.2 shall be January 5, 2018 and Section 3.2 shall otherwise remain
unmodified.
15.Additional Credits to Purchaser. As an inducement to Purchaser to issue the
partial Notice of Acceptance set forth below, Seller has agreed to provide
Purchaser a credit against the Purchase Price in the amount of Five Hundred
Three Thousand and No/100 Dollars ($503,000.00), which amount is net of an
offsetting credit in the amount of $313,826.00 in favor of Seller for landlord
work at Hokulei. The reduction in the Purchase Price at Closing under Section 2
shall include such credit. For the avoidance of doubt, after reducing the
Purchase Price as contemplated in Section 8 of this Amendment and Section 2, the
credits accounting for such reductions shall no longer be applicable.
16.Partial Notice of Acceptance. Pursuant to Section 8.1, and in consideration
of and reliance on the commitments by Seller set forth in this Amendment,
Purchaser hereby gives Notice of Acceptance with respect to the Laulani Land,
the Pad G Land and the Puunene Land, and all of the other Property associated
with each of the foregoing. Without limiting the generality of the foregoing,
Seller shall indemnify Purchaser for the actual, documented Entitlement Costs
(as hereinafter defined), up to a maximum amount of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “Entitlement Costs Cap”), incurred by
Purchaser during the eighteen (18) month


Schedule 9.3.6-11
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





period commencing on the Closing Date solely with respect to the following
matters and matters related thereto (collectively, “Entitlement Compliance”):
(a)submission to the Hawaii Land Use Commission (“LUC”) of the status report
required under the LUC’s order approving the land use District Boundary
Amendment for the Laulani Land, and receipt of confirmation from the LUC or its
executive director that the Laulani Land is in compliance with all conditions on
the LUC’s approval; and
(b)submission to the City & County of Honolulu Department of Planning &
Permitting (“DPP”) of the status report required under the conditional zoning
for the Laulani Land, and receipt of confirmation from DPP that the Laulani Land
is in compliance with the conditions on its zoning (excluding only Condition No.
6’s requirement that a 12’ road widening easement along Fort Weaver Road be
dedicated).
(c)written confirmation from appropriate governmental authorities that all
off-site improvements required to be dedicated under the Amended & Restated
Infrastructure Plan on title to the Laulani Land are acceptable for dedication.
(d)with respect to the Hokulei Land, dedication of Lots 1546-H and 1546-K by
dedication deed to the County of Kauai, Hawaii as contemplated by the
subdivision map approved by the Land Court of the State of Hawaii with respect
to Land Court Application 1087 (amended).
(e)dedication of Lot 1516 Kolopa Street Extension as shown on Map 122 of Land
Court Application 1087 (amended), by dedication deed to the County of Kauai,
Hawaii.
Purchaser shall provide Seller with a reasonable estimate of the Entitlement
Costs within the twelve (12) month period commencing on the Closing Date (the
“Estimated Entitlement Costs”). Notwithstanding anything to the contrary
contained in the Agreement, Seller and Purchaser agree that the Estimated
Entitlement Costs, up to the Entitlement Costs Cap, not indemnified by Seller
pursuant to and in accordance with Section 9 of this Amendment on or before
expiration of the Survival Period, if any (“Entitlement Holdback Amount”), shall
remain in the Holdback Account for the six (6) month period commencing on the
expiration of the Survival Period (“Entitlement Holdback Period”). The foregoing
shall not limit the release of the portion of the Holdback Amount in excess of
the Entitlement Holdback Amount in accordance with the Agreement at expiration
of the Survival Period. The Entitlement Holdback Amount shall be held and
released in accordance with Section 10.1 of the Agreement, except that the
deadline for release of the Entitlement Holdback Amount shall be the expiration
of the Entitlement Holdback Period, not expiration of the Survival Period.
As a condition precedent to Seller’s obligation to indemnify Purchaser under
Section 9 of this Amendment, within forty-five (45) days of incurring
Entitlement Compliance Entitlement Costs, Purchaser shall deliver to Seller the
following related thereto: invoices, W-9, documentation reasonably satisfactory
to Seller demonstrating that such costs are required by a governmental authority
related to the applicable Entitlement Compliance matter, and any other evidence
reasonably required by Seller with respect to evidencing the Entitlement Costs
incurred by Purchaser for which Purchaser seeks indemnification from Seller
pursuant to Section 9 of this Amendment (the “Supporting Information”). If
Purchaser fails to timely deliver the Supporting Information, it shall be deemed
to have waived its right to indemnification related to such Entitlement Costs
and any other rights or remedies it may have under this Amendment and the
Agreement related thereto. Purchaser acknowledges and agrees that,
notwithstanding anything to the contrary contained herein or in the Agreement,
Seller’s indemnification obligation under and in accordance with Section 9 of


Schedule 9.3.6-12
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





this Amendment shall be Seller’s sole obligation to Purchaser with respect to
Entitlement Compliance, and Purchaser hereby waives any other Losses Purchaser
or Purchaser Indemnified Parties suffers and incurs as a result of Entitlement
Compliance. For purposes of Section 9 of this Amendment, “Entitlement Costs”
shall mean solely the aggregate sums, up to the Entitlement Costs Cap, of
physical improvements to the Property performed by any contractor,
subcontractors and other material suppliers for labor and materials in
connection with Entitlement Compliance provided that in all instances such costs
are required by governmental authorities with respect to Entitlement Compliance,
including but not limited to, contractor costs, and site work, and, solely to
the extent directly related to the physical improvements required by
governmental authorities with respect to Entitlement Compliance, “soft costs,”
such as inspections, architecture and engineering fees and permit costs. In no
event shall Entitlement Costs (including, without limitation, any “soft costs”
related thereto) include marketing costs, entitlement/permit consulting or
expediter fees, or legal, court and/or attorney fees. Purchaser’s Notice of
Acceptance specifically excludes the Hokulei Land and the other Property
associated therewith, which shall be subject to Section 10 of this Amendment.
17.Limited Extension of Due Diligence Period. The Due Diligence Period is
extended, with respect to the Hokulei Land and the other Property associated
with it until 5:00 p.m., Hawaii-Aleutian Standard Time, on January 5, 2018. As
soon as reasonably possible Seller shall deliver to Purchaser (a) an updated
Preliminary Title Commitment and Survey for the Hokulei Land, including the lots
added thereto by this Amendment, (b) final drafts of all additional documents
affecting the Hokulei Land that Seller proposes to record prior to or in
connection with Closing, and (c) any other new agreements regarding the Hokulei
Land, if any, that would be binding on Purchaser after Closing. Prior to the end
of the extended Due Diligence Period Seller and Purchaser shall endeavor to
enter into an amendment of the Agreement that shall (i) identify other
agreements, if any, that Purchaser shall assume or be bound by at Closing with
respect to the Hokulei Land, (ii) amend Schedule 4.1(n) to identify any
additional declarations, easements or other agreements pertaining to the Hokulei
Land to be assigned to Purchaser at Closing, (iii) identify the Counterparty
Estoppel Certificates relating to the Hokulei Land, delivery of which will be
conditions precedent to Closing to the extent required under Section 8.3, (iv)
define the terms and conditions of any “gap closing” or “bulk closing” required
to accommodate Seller’s proposed recordings at Closing, and (v) such other terms
pertaining to the Hokulei Land as Purchaser may require. The failure of Seller
and Purchaser to enter into such an amendment prior to the end of the extended
Due Diligence Period shall not be a default by Seller hereunder or under the
Agreement. If a “bulk closing” is required and, as a result, Purchaser is
required to deposit the balance of the Purchase Price more than two business
days before Closing, Purchaser shall be entitled to a credit at Closing in an
amount equal to $26,250 for each additional calendar day the full Purchase Price
is held in escrow, provided that such credit shall not exceed a total of
$262,500. If during the extended Due Diligence Period the parties reach
agreement on such an amendment (or Purchaser waives such requirement) and
Purchaser determines (in its sole and absolute discretion) that it is otherwise
satisfied with Hokulei Land’s title, then prior to the end of the extended Due
Diligence Period Purchaser may give Seller Notice of Acceptance with respect to
the Hokulei Land, whereupon the parties shall proceed to close this transaction,
on and subject to the terms and conditions of


Schedule 9.3.6-13
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





the Agreement, as amended hereby. If Purchaser does not give Seller Notice of
Acceptance regarding the Hokulei Land prior to the end of the extended Due
Diligence Period, Purchaser shall be deemed to have terminated this Agreement,
whereupon Escrow Agent shall promptly refund the Earnest Money to Purchaser, and
neither party shall have any further rights or obligations under this Agreement
or the ROE except those which expressly survive termination of this Agreement or
the ROE. Notwithstanding the extension of Due Diligence as described in Section
10 of this Amendment, Purchaser shall deliver the Additional Earnest Money under
Section 2.1 to Escrow Holder no later than January 2, 2018. For avoidance of
doubt, this limited extension of the Due Diligence Period shall not be deemed to
extend the now-expired deadlines for Seller to enter into New Leases, Service
Contracts or Property Agreements without Purchaser’s consent under Sections
9.3.1, 9.3.2 and 9.3.5, respectively. Subject to Purchaser’s right to review and
approve agreements related thereto in accordance with the Agreement, Purchaser
confirms that it approves the plan related to Section 8.8 of the Agreement (as
amended by this Amendment), as outlined on Schedule 8.8, and Seller and
Purchaser shall use commercially reasonable efforts to finalize the agreements
described on Schedule 8.8 prior to 5:00 p.m., Hawaii-Aleutian Standard Time, on
January 5, 2018.
18.Termination of Hokulei CPR. Section 8.8 of the Agreement is hereby amended
and restated as follows: “Purchaser’s obligation to close is contingent on
recording by Closing of the documents necessary to (i) terminate the existing
condominium affecting the Hokulei Land, and (ii) vest fee simple title in Lots
1546-A through 1546-F, and Lot 1546-H and Lot 1546-K, as shown on Map 201, filed
with Land Court Application 1087 in the Hokulei Seller.”
19.Additional Conditions Precedent to Closing. The following new subsections are
added to Section 8:
8.12.     Puunene Punch List Completion. Seller shall have prior to Closing
completed or caused to be completed the work listed on Schedule 8.12 attached
hereto, or delivered to Purchaser a revised punch list including such work
acknowledged by Contractor as to be completed under the existing scope of its
contracts or otherwise at no cost in excess of the amounts of its contracts.
8.13.    Puunene Petco Lease Amendment. Seller shall have delivered a
fully-executed amendment to Petco’s lease that attaches missing Exhibits D & E,
defines the “commencement date” for purposes of the lease, and confirms there is
no rent reset based on measured size of the building.


8.14    Safeway Hokulei Lease Amendment and Waiver. (a) Seller and Safeway Inc.
shall have (a) executed a lease amendment acceptable to Purchaser amending the
“monthly rent” payable under Safeway Inc.’s lease effective prior to Closing,
and (b) Seller shall have received acknowledgement from Safeway waiving any
lease violation arising from Seller’s lease to Domino’s Pizza. If the monthly
rent under such amendment is less than $155,437.00 per month, a credit shall be
added to Schedule 2.2 in an amount equal to a 5% cap rate on the negative
variance; provided, however, if no such amendment is entered into prior to
Closing, Purchaser shall not receive a credit related thereto.




Schedule 9.3.6-14
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





8.15    Laulani McDonalds Estoppel Certificate. Seller shall have received an
estoppel certificate from McDonalds at the Laulani Land certifying without
exception Seller’s compliance with its obligations under McDonalds’ lease.
20.Additional Seller Covenants. The following new subsections are added to
Section 9.3:
9.3.7    Warranty Assignments. Seller shall use commercially reasonably efforts
to secure any consents or approvals required for the assignment to Purchaser of
the warranties listed on Schedule 1.6, at Seller’s expense. This commitment
shall survive Closing.
9.3.8    Deide Hokulei Completion. Seller shall cause the lien-free completion
of the ongoing landlord’s work at Hokulei Suites 40-409, 509-510 & 523. This
commitment shall survive Closing.


21.Intentionally Omitted.
22.Approval of Construction Counterparty Estoppel Certificates. Seller confirms
that it has approved Purchaser’s proposed Counterparty Estoppel Certificates
submitted pursuant to Section 8.3 with respect to the Laulani Land and the
Puunene Land, and Purchaser’s proposed Construction Counterparty Estoppel
Certificates submitted pursuant to Section 8.4 with Maryl Construction and MGA.
Purchaser waives the requirement under Section 8.4 that Seller deliver
Construction Counterparty Estoppel Certificates under Section 8.4 from the
counterparties listed on Schedule 1.7 other than Maryl Construction and MGA.
23.Loan Assumption. Purchaser and Seller agree that if the fees and costs owing
to the Lender by Purchaser in connection with the Loan Assumption pursuant to
Section 11.20 exceed $100,000.00, Purchaser may, except as set forth herein,
elect to terminate the Agreement, whereupon the Earnest Money shall be returned
to Purchaser and neither party shall have any further obligations under this
Agreement except for obligations that expressly survive termination; provided,
however, (i) such right to terminate shall not apply if Purchaser attempts to
renegotiate the terms and conditions of the Loan Documents or otherwise attempts
to assume the Loan Documents on anything other than an “as-is” basis; and (ii)
in the event Purchaser elects to exercise such option to terminate the Agreement
in accordance with Section 16 of this Amendment, Seller shall have the right,
but not the obligation, to override such election by electing to pay such
amounts in excess of $100,000 at Closing in which event Purchaser’s election to
terminate the Agreement shall be of no force and effect and the Earnest Money
shall continue to be held by Escrow Agent in accordance with the Agreement.
Purchaser and Seller shall use commercially reasonable efforts in negotiating
with Lender to minimize applicable fees and costs.
24.Further Assurances. Upon Purchaser’s request after Closing, Seller agrees to,
at no material cost or liability to Seller, take such actions as are reasonably
necessary or convenient to implement or complete the assignment or transfer of
the Property to Purchaser, to transfer to Purchaser any other permits, rights,
agreements or other property incidental to the ownership or operation of the
Property that are identified after Closing, and/or to effectuate the purpose and
intent of the Agreement.
25.Attachments. The following schedules and exhibits attached to this Amendment
are incorporated herein and in the Agreement by this reference:
Amended Exhibit A-1 - Description of the Hokulei Land


Schedule 9.3.6-15
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Schedule 1.5 - Service Contracts
Schedule 1.6 - Warranties
Schedule 1.7 - Other Agreements
Schedule 1.8 - Excluded Contracts
Schedule 8.8 - Termination of Hokulei CPR
Schedule 8.12 - Puunene Punch List


26.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
27.Counterparts; Signatures.  This Agreement may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Agreement. Signatures to this
Agreement transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above written.


Schedule 9.3.6-16
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-17
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title:Vice President, Investments
company


By: /s/ Rick Stack
Name: Rick Stack
Title: Senior Vice President



Amended Exhibit A-1-3
1408640.v8
Amended Exhibit A-1-1
1408640.v8
Amended Exhibit A-1
Description of the Hokulei Land


FIRST:-
UNITS A, B, C, D, E, F, H and K listed in Exhibit "B-1" of the Condominium
Project known as "HOKULEI VILLAGE" as established by Declaration of Condominium
Property Regime dated December 11, 2014 filed in the Office of the Assistant
Registrar of the Land Court of the State of Hawaii as Land Court Document No.
T-9111280 and as shown on Condominium Map No. 2267, filed in said Office, and
any amendments thereto.
Together with those easements appurtenant to said Unit as established by and
described in the Declaration, which may including the following:
(A)
Exclusive easement(s) to use the limited common elements of the Project which
are described in said Declaration as being appurtenant to the Unit, if any.

(B)
Non-exclusive easements in the common elements, including the limited common
elements, if any, and in the Project, designed for such purposes as ingress to ,
egress from, utility services for and support, and as necessary, for the
maintenance and repair of the Unit; in the other common elements for use
according to their respective purposes, subject always to the exclusive use of
the limited common elements as provided in the Declaration; subject to the
provision of Section 514B-38 of the Act.

(C)
In the case of encroachments by the Unit upon the common elements or upon any
other unit, a valid easement for such encroachment and the maintenance thereof,
so long as it continues, shall exist. In the event that a unit shall be
partially or totally destroyed and the rebuilt, or in the event of any shifting,
settlement or movement of any part of the Project, encroachments of any part of
the common elements, units



Schedule 9.3.6-18
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





or limited common elements due to such construction, shifting, settlement or
movement shall be permitted, and valid easements for such encroachments and the
maintenance there of shall exist for so long as such encroachment continues.
Excepting and reserving and subject to all easements as provided in the
Declaration, including, but not limited to, (i) easements for encroachments
appurtenant to other units or the common elements as they arise in the manner
set forth above, now or hereafter existing thereon, (ii) easements for access to
the Unit or any limited common appurtenant thereto from time to time during
reasonable hours as may be appropriate for the operation or maintenance of the
Project or, without notice, at any time for (a) making emergency repairs therein
necessary to prevents damage to any unit or common element, (b) abating any
nuisance or any dangerous, unauthorized, prohibited or unlawful activity, (c)
protecting the property rights of any owner, or (d) preventing death or serious
bodily injury to any owner or other occupant therein, and (iii) easements
necessary to complete the Project, for noise and dust, to conduct sales
activities upon the Project, and to subdivide or consolidate units of the
Project, all as provided in the Declaration.
-SECOND:-
Undivided 61.95% fee simple interests in all common elements of the Project as
established by the Declaration, including the land described in said
Declaration, or such other interest as hereafter established for the Unit by any
amendment of the Declaration, as tenant in common with the holders of other
undivided interests in and to said common elements.
The land upon which said Condominium Project "HOKULEI VILLAGE" is located is
described as follows:
All of that certain parcel of land situate at Lihue, District of Puna, Island
and County of Kauai, State of Hawaii, described as follows:
LOT 1546, area 22.818 acres, more or less, as shown on Map 141, filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii with
Land Court Application 1087 (amended) of Grove Farm Company, Limited;
Together with access over Lot 1542 to Kaumualii Highway, a public road, as set
forth by Land Court Order No. 131986, filed July 8, 1998.
Together also with vehicle access rights over and across Boundary 27 as granted
by EXCHANGE OF VEHICLE ACCESS RIGHTS dated September 23, 2010, filed as Document
No. 4010164; being more particularly described therein and subject to the terms
and provisions contained therein.
Together also with a non-exclusive easement for access and underground utility
purposes, as granted by GRANT OF EASEMENT KOLOPA STREET EXTENSION (Vehicular
Access and Utilities) dated April 26, 2013, filed as Land Court Document No.
T-8527332;


Schedule 9.3.6-19
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





subject to the terms and provisions contained therein.
Being land(s) described in Transfer Certificate of Title No. 1,090,432 issued to
HOKULEI VILLAGE LLC, a Delaware limited liability company.
BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED AND TRANSFER OF DEVELOPER
RIGHTS
GRANTOR :    PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited liability
company


GRANTEE :    HOKULEI VILLAGE LLC, a Delaware limited liability company


DATED :    December 23, 2014


FILED :    Land Court Document No. T-9132040


Schedule 1.5-2
1408640.v8
Schedule 1.5-1
1408640.v8
Schedule 1.5
Service Contracts


Puunene Land:
1.
Service Contract, dated 11/2/2016 by and between Terramar Retail Centers, LLC
and Simplex Grinell

2.
Service Contract, dated 5/31/2017 by and between Terramar Retail Centers, LLC
and The Terminix International Company

3.
Service Contract, dated 10/25/2016 by and between Puunene Seller and Delta
Executive Security Hawaii, LLC

4.
Service Contract, dated 8/23/2017 by and between Terramar Retail Centers, LLC
and Landscape Hawaii Inc.

5.
Service Contract, dated 9/5/2017 by and between Terramar Retail Centers, LLC and
Maui Disposal Company Inc.

6.
Service Contract, dated 8/27/2015 by and between Terramar Retail Centers, LLC
and PWC Hawaii Corporation

7.
Service Contract, dated 10/25/2016 by and between Puunene Seller and PWC Hawaii
Corporation

8.
Service Contract, dated 8/30/2017 by and between Terramar Retail Centers, LLC
and Pural Water Specialty Co Inc.

9.
Service Contract, dated November 8, 2017 by and between Terramar Retail Centers,
LLC and P.W.C. Hawaii Corporation.



Schedule 9.3.6-20
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Laulani Land:
1.
Service Contract, dated 4/21/2017 by and between Laulani Seller and Affordable
Locksmith and Son LLC

2.
Service Contract, dated 3/13/2017 by and between Laulani Seller and ALCAL
Specialty Contracting Inc.

3.
Service Contract, dated 8/26/2016 by and between Laulani Seller and Commercial
Plumbing Inc.

4.
Service Contract, dated 6/21/2016, as amended by Amendment No. 1 to Service
Contract 154347, dated 7/25/2017 and as amended by Amendment No. 2 to Service
Contract 15347, dated 9/7/2017 by and between Laulani Seller and Conservice LLC

5.
Service Contract, dated 1/30/2015 by and between Laulani Seller and DC Asphalt
Services Inc.

6.
Service Contract, dated 5/15/2017 by and between Laulani Seller and HBM
Acquisitions LLC

7.
Service Contract, dated 5/10/2017 by and between Laulani Seller and Honolulu
Fire Protection, LLC

8.
Service Contract, dated 10/4/2016, as amended by Amendment No. 1 to Service
Contract 167739, dated 8/15/2017 by and between Laulani Seller and Horizon Media
LLC

9.
Service Contract, dated 3/16/2017 by and between Laulani Seller and Island
Signal and Sound Inc

10.
Service Contract, dated 4/10/2014 by and between Laulani Seller and Landscape
Hawaii Inc.

11.
Service Contract, dated 12/26/2014 by and between Laulani Seller and Pacific
Biodiesel Logistics, LLC

12.
Service Contract, dated 4/12/2017 by and between Laulani Seller and Securitas
Security Services USA Inc.

13.
Request for Services, dated 2/8/2013 by and between Property Development
Centers, LLC, and its successors and assigns, and Sentinel Silent Alarm Company
Inc, and its assignees

14.
Service Contract, dated 4/10/2014 by and between Laulani Seller and Solid Towing
LLC

15.
Service Contract, dated 5/30/2014, as amended by Amendment No. 1 to Service
Contract 63618, dated 11/30/2015 by and between Laulani Seller and Thyssenkrupp
Elevator Inc.

16.
Service Contract, dated 11/15/2016 by and between Laulani Seller and TSM
Enterprises Inc.

17.
Service Contract, dated 9/30/2013 by and between Property Development Centers
LLC, and its assignees, and Orkin Exterminating Company Inc.

18.
Service Contract, dated 7/9/2013, as amended by Amendment No. 1 to Service
Contract 25239, dated 7/18/2013 by and between by and between Property
Development Centers, LLC, and its assignees, and Honolulu Disposal Services Inc.

19.
Service Contract, dated 8/17/2017 by and between Laulani Seller and Alii Glass
and Metal Inc.

20.
Service Contract, effective 1/1/2018 by and between Terramar Retail Centers, LLC
and Alert Alarm Installation Monitoring Agreement.





Schedule 9.3.6-21
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Hokulei Land:
1.
Service Contract, dated 6/7/2017 by and between Terramar Retail Centers, LLC and
Mokihana Pest Control Inc.

2.
Service Contract, dated 6/7/2017 by and between Terramar Retail Centers, LLC and
In Control Inc.

3.
Service Contract, dated September 1, 2017 by and between Terramar Retail
Centers, LLC and Kauai Grease Trap, Inc.

Pad G Land:
None.
Schedule 1.6-7    
1408640.v8
Schedule 1.6-1
1408640.v8
Schedule 1.6
Warranties




Schedule 9.3.6-22
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Hokulei Warranties
Box Folder
Assignment
Roof - Safeway
Sika Corporation - 8.13.15 for 20 years ( also a letter reinstating the warranty
as of 10.12.16)
03 Ops/ Building/ Warranties
This warranty may be transferred to a subsequent Owner of the Building if
approved in advance and in writing by Sika Corporation and the cost to process
the transfer and to inspect and repair the Sika Corporation Roofing System, if
necessary, such as but not limited to, removal and replacement of overburden,
shall be the Owner's responsibility.
Bldg. 4,5 - A/C
Trane, Greenheck, & HVAC Guard Coil, - (P. 62) June16, 2015 Project Acceptance
03 Ops/ Building/ Warranties
Warranty cannot be transferred in name or location without explicit written
consent
Trane
Kauai Air Conditioning & Refrigeration
 
Bldg. 4,5,6 Metal Roofing
Custom-Bilt Metals (P.9) June 6, 2015
03 Ops/Building/ Warranties/Shell Closeouts folder
Condition No. 2 states Warranty not assignable. Seller shall make reasonable
efforts to cause the warrantor to delete or waive that Condition.
Beachside Roofing
 
Bldg. 4,5,6 Thermoplastic Roof Membrane
Carlisle Golden Seal Total Roofing System April 24, 2015
Same as above
Transferrable with inspection and transfer fee (Condition No. 11)
Beachside Roofing
 
Aluminum Storefront
Trulite Glass & Aluminum Solutions (estimating June-August 2015)
Same as above
Not transferable. Seller shall make reasonable efforts to cause the warrantor to
delete or waive that restriction.
Glass Bldg. 4,5,6
 
Mailboxes
AF Florence Manufacturing (estimating June-August 2015)
Same as above
No restriction on transfers
Emergency Fixtures & Lighting
Acuity Brands Lighting, Inc. d/b/a Lithonia Lighting (P.458) June 23, 2015
Same as above
Not transferable. Seller shall make reasonable efforts to cause the warrantor to
delete or waive that restriction.
Electricians, Inc.
 





Schedule 9.3.6-23
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









 
Puunene Warranties
Box Folder
Assignment
Bldg. 4,5,12
Firestone Building Products October 3, 2016
03 Ops/Building/
Transferrable with payment of transfer fee
PVDF Coating Bldg, 4,5,12
B & C Industries / B&C Awnings, Inc. October 12, 2016
Same as above
Not transferrable. Seller shall make reasonable efforts to cause the warrantor
to delete or waive that restriction.
Soil Treatment Termite Control
Bowman Termite & Pest Management October 12, 2016
Same as above/ Puunene Closeout Binder
No restriction on transfers





 
Laulani Warranties
Box Folder
Assignment
LV Roof
Carlisle Golden Seal Total Roofing System October 11, 2012
03 Ops/Building/
Application may be made by a new building owner for reissuance of the warranty
during the original warranty period. Certain procedures including, but not
limited to, an inspection of the Roofing System by a Carlisle representative and
fees will apply to any reissuance.
(All Roofs)
Warranties
 
Metal Roof Bldg. E,M,N
Hawaii Metal Roofing November 20, 2012
Same as above
No restriction on transfers
Finish Hardware Bldg. B,C,D,E,F Shell
Island Pacific Distributors November 20, 2012
Same as above
No restriction on transfers
Ross, Petco & City Mill
Bobrick May 11, 2012
Same as above
No restriction on transfers
Toilet Accessories
 
Petco
InPro Corporation May 11, 2012
Same as above
No restriction on transfers
Door & Wall Protection
 
Petco
Armstrong August 2011
Same as above
No restriction on transfers
Ceiling
 
Panels
 
Petco
Armstrong June 2011
Same as above
No restriction on transfers
Commercial Suspension System
 
Ross Ceiling Grid & Panels
Armstrong August 2011
Same as above
No restriction on transfers





Schedule 9.3.6-24
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









Amended Schedule 1.7-1
1408640.v8
Amended Schedule 1.7
Other Agreements


Construction Related


1.
That certain AIA Document A102 - 2007 Standard Form of Agreement Between Owner
and Contractor, as modified by the parties, by and between Puunene Seller, as
owner, and Maryl Group Construction, Inc., as contractor, dated January 11,
2017, including all attachments, exhibits and amendments thereto, concerning the
development of the Puunene Shopping Center.

2.
That certain AIA Document A102 - 2007 Standard Form of Agreement Between Owner
and Contractor, as modified by the parties, by and between Puunene Seller, as
owner, and Maryl Group Construction, Inc., as contractor, dated November 14,
2017, including all attachments, exhibits and amendments thereto, concerning
tenant improvement work for Ulta Salon Cosmetics & Fragrance, Inc.

3.
That certain AIA Document A102 - 2007 Standard Form of Agreement Between Owner
and Contractor, as modified by the parties, by and between Puunene Seller, as
owner, and Maryl Group Construction, Inc., as contractor, dated March 16, 2016,
including all attachments, exhibits and amendments thereto, concerning the
development of the Puunene Shopping Center.

4.
That certain AIA Document B101 - 2007 Standard Form of Agreement Between Owner
and Architect, as modified by the parties, by and between Puunene Seller, as
owner, and MGA Architecture, as architect, dated March 18, 2016, including all
attachments, exhibits and amendments thereto, concerning the design of the
Puunene Shopping Center.

5.
TRC Contract between Geolabs and Puunene Seller dated April 26, 2016.

6.
TRC Contract between American Water and Puunene Seller dated June 15, 2016.

7.
Purchase Order Contract between Forms + Surfaces and Puunene Shopping Seller
dated May 11, 2017.



Others:


1.
The rights of Hokulei Seller under Section 15.24 of that certain Agreement of
Purchase and Sale and Joint Escrow Instructions dated December 9, 2014 with
American Savings Bank, F.S.B., as referenced in Section 3 of that certain
Memorandum of Agreements dated January 26, 2015 (Document No. T-9156038)





Schedule 1.8-1
1408640.v8
Schedule 1.8
Excluded Contracts


Schedule 9.3.6-25
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









1.
Listing Agreement dated September 10, 2013, with Jones Lang LaSalle Americas,
Inc., as amended.



2.
Amended & Restated Purchase and Sale Agreement dated April 19, 2013, with Grove
Farm Properties, Inc., as amended



3.
That certain AIA Document A102 - 2007 Standard Form of Agreement Between Owner
and Contractor, by and between Puunene Seller, as owner, and Diede Construction,
Inc., as contractor, dated August 24, 2017, including all attachments, exhibits
and amendments thereto, concerning Hokulei Suites 408-409, 411, 412 & 414,
509-510 & 523.

Amended Schedule 8.8-9    
1408640.v8
Schedule 8.8
1408640.v8
Schedule 8.8
Termination of Hokulei CPR


Hokulei Village - Checklist
Withdrawal from CPR and Phase 2 Reconveyance
As of December 26, 2017
HV - Hokulei Village LLC
GF - Grove Farm Properties, Inc.
ASB - American Savings Bank, F.S.B.
SD - Saturn Development LLC (formerly Property Development Centers LLC)
BFKN - Barack Ferrazzano Kirschbaum & Nagelberg (Chuck Picton, Justin Podjasek)
SML- Sullivan Meheula Lee (Terry Lee, Lynn Petry, Jennifer Baricaua [paralegal])
CLP - Case Lombardi Pettit (Dennis Lombardi, Dave Brittin)
CS - Cades Schutte (Rick Kiefer, Lisa Ayabe)
TG - Title Guaranty of Hawaii (Philip Gartland)
WSUE - Warren S. Unemori Engineering, Inc. (Clifford Mukai, Darren Okimoto)
CP - Chuck Picton
JP - Justin Podjasek
TL - Terry Lee
LP - Lynn Petry
JB - Jennifer Baricaua
DL - Dennis Lombardi
DB - Dave Brittin
GN - Galen Nakamura
RK - Rick Kiefer
LA - Lisa Ayabe
CM - Clifford Mukai
DO - Darren Okimoto
PG - Philip Gartland




Schedule 9.3.6-26
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Instrument
Responsible Party
Comments
 
RECONVEYANCE CLOSING 12/22/2017
 
Unit J and Unit L Deed to Grove Farm.


Conveyance Tax Form
SML
Recorded 12/22/17; Doc. No. T-10217503; Issuance of CT 1,149,177
 
Allocation of Housing Agreement obligations
 
Recorded 12/22/17; Doc. No. T-10217504
**Parties to amend legal descriptions after removal of units from CPR (see item
20)
 
Grant of Easement for Roundabout
SML
HV original received


Form attached to ARPSA. TL submitted draft to DB, DL, RK and LA on 12/9. Minor
edits by DB on 12/13. Revised draft sent to RK 12/15; RK comments received
12/16. Revised draft approved by RK 12/19; sent to DB 12/19 and approved 12/20.
TG indicates recordation must wait until condo amended unless all unit owners
join. GFP concurs.
**GFP to provide Insurance Certificate for $2M CGL
 
TG Form D (tenant leases; parties in possession)
 
Hokulei original delivered to DB, copy to TG
 
TG Form B (construction, covenants, subdivision matters)
 
Hokulei original delivered to DB, copy to TG
 
FIRPTA
 
Terramar original delivered to DB; copy to TG
 
HARPTA
 
Terramar original delivered to DB; copy to TG
**
CANCELLATION OF PHASE 2 MOA AND ASSIGNMENT OF RIGHTS
 
Petition re PDC name change
SML
Petition drafted by TL. Certified copy of name change from Delaware Secretary of
State received and Petition submitted to Land Court 12/12. In process but
unlikely to be approved by the Land Court in time for the 12/18 Reconveyance
Closing. We believe Items 2 & 3 can be recorded at any time after the Petition
is approved by the Land Court.



Schedule 9.3.6-27
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Assignment and Assumption of Amended and Restated Phase 2 MOA (SD to HV)
SML
HV original received
SD originals received (3)


TL revising per RK comments. Revised draft resubmitted to RK on 12/7. RK
approved on 12/10 and requested PG approval.


DB believe this needs to be an assignment of rights under the PSA so that HV may
also deliver the Assignment of Rights.


TL disagrees since PDC assigned to HV on 12/23/2014 the rights to be quitclaim
assigned to GF (copy provided to GF on 12/11).
Revised draft sent to RK 12/15.
 
Cancellation of Phase 2 MOA
SML
HV original received


See comments to 2. Draft sent to RK on 12/5. Revised draft sent to RK 12/15.
 
Assignment of Rights re Class IV permit rights, etc. as to Phase 2 (HV to GF)
(unrecorded)
CLP
GF original received
HV original delivered to DB


Draft sent to TL on 12/11/17 and TL approved on 12/11. TL sent draft to RK on
12/11, revised by DB to correct legal description 12.13, revision sent to RK
12/14. Required per Amended Phase 2 MOA Section 5.2.4(g). DB requests delivery
at Reconveyance Closing.
 
Phase 2 Reconveyance Agreement (unrecorded)
 
GF original received
HK copy delivered to DB


Revised draft w/exhibits sent to RK 12/20; final draft circulated to all parties
12/22; okay to record 12/22 per LA
 
HV-A&B CLOSING (scheduled for January 18, 2018)
 
Release of BoA Mortgage
 
HV to handle



Schedule 9.3.6-28
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Amendment of CPR Declaration removing Units A-G, H and K  
CLP
DB drafting. Hope to have draft by 12/14.
 
Amended Condo Map
WSUE
WSUE draft received 12/7 and TL requested that WSUE delete Easement 164, which
was done and received by TL on 12/8. TL circulated draft to DB, DL, RK and LA on
12/9.
 
Assignment of Declarant Rights under CPR Declaration (HV to GF)
CLP/SML
DB drafted, TL revised and resubmitted to DB on 12/7. DB revised draft submitted
to TL on 12/12, revised by LP on 12/13; revised by DB 12/14. Sent to RK 12/20
with Reconveyance Agreement
 
Amendment of CPR By-Laws
CLP
DB drafting.


CLP-We suggest holding off on the amendment to Bylaws for now, as GF may amend
and restate the Dec and Bylaws shortly after removal of Phase 1
 
REA
 
DB, TL and ASB approved. RK reviewing. RK: CPR Should be subordinated to this.


CLP-in lieu of a subordination (which has not been approved by GF at this time),
we suggest adding a sentence to the REA and RA to the effect that if the CPR is
terminated, then the covenants will burden the fee simple interest in Phase 2.
 
Subordination Agreement (REA & ECR) - Petco
CS/SML
LA drafted and submitted to TL/LP for review on 12/14.
 
Subordination Agreement (REA & ECR) - Walgreen
CS/SML
LA drafted and submitted to TL/LP for review on 12/14.
 
RA
 
DB, TL and ASB approved. RK reviewing. RK: CPR Should be subordinated to this.
CLP has same position as for REA.
 
Assignment of Declarant Rights under Declaration of Easements (Phase 1) (SD to
HV)
SML
TL revised per RK comments and resubmitted to RK on 12/7. RK approved on 12/10
and requested PG approval.
 
Termination and Release of Declaration of Easements (Phase 1) (SD and ASB)
SML
TL revised per RK comments and resubmitted to RK on 12/7. RK approved on 12/10
and requested PG approval.
 
Termination and Release of Reservation of Rights in ASB Unit Deed
SML
TL drafted and submitted to RK on 12/9. RK commented on 12/10 and TL revised
draft and resubmitted to RK on 12/10. RK and PG believes release must be as to
all Lots except 1546-G. LP to circulate revised draft 12/27.


CLP-please provide us a copy to review.



Schedule 9.3.6-29
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Termination and Release of Reservation of Rights in GF Unit Deed
SML
TL/LP to draft and submit to RK, if needed. DB prefers to address in Assignment
of Declarant Rights under CPR Declaration (HV to GF).


Update 12/14: TG believes release of all Lots except 1546-J and L may be needed;
LP to circulate revised draft by 12/27.


CLP-please provide us a copy to review.
 
Amendment of MOA (ASB) to reflect conversion of Units to Lots
SML
TL/LP drafting. TL/LP will complete draft and submit to RK by 12/27.
 
Amendment of Allocation of Housing Agreement obligations to reflect conversion
of Units to Lots
SML
TL/LP drafting
 
Quitclaim deed from HV to ASB re Lot 1546-G
 
TL, DB and ASB approved. RK reviewing.
 
Quitclaim deed from ASB to HV re Lots 1546 A-F, H and K
 
TL, DB and ASB approved. RK reviewing.
 
Quitclaim deed from GF to HV re Lots 1546 A-F, H and K
SML
TL/LP drafting based on form of 21 and 22 and will submit to RK and DB/DL w/i
two days of RK approval (assuming RK approves 21 and 22).
 
Quitclaim deed from HV to GF re Lots 1546-J & -L
SML
TL/LP drafting based on form of 21 and 22 and will submit to RK and DB/DL w/i
two days of RK approval (assuming RK approves 21 and 22).
 
Quitclaim from ASB to GF re Lots 1546-J & -L
SML
TL/LP drafting based on form of 21 and 22 and will submit to RK, DB/DL and ASB
w/i two days of RK approval (assuming RK approves 21 and 22).
 
Quitclaim Deed from GF to ASB re Lot 1546-G
SML
TL/LP drafting based on form of 21 and 22 and will submit to RK, DB/DL and ASB
w/i two days of RK approval (assuming RK approves 21 and 22).
 
Declaration of ECR (form drafted but needs to be updated) 
SML
TL/LP to update and submit draft to RK by 12/27. RK: If this involves Phase 2
the CPR should be subordinated to this. TL: not necessary as this only encumbers
Phase 1.
 
Amendment to Safeway Memo of Lease re “conversion” of Unit A to Lot 1546-A
SML
TL/LP to draft and submit draft to RK by 12/27
 
Limited Warranty Deed from HV to A&B designee of Lots 1546-A to F
CS/BKFN
RK and BKFN handling
 
Assignment of Rights re Class IV permit rights, etc. as to Phase 1 (HV to A&B)
SML
TL/LP drafting based on form of 4 above, minus ARPSA references, per RK comments
 
Of-record assignments of any of HV’s rights that are of-record (recorded lease,
HV’s rights under the Declaration of ECR, HV’s ROFO from ASB, etc.
 
Pending RK review of ARPSA
 
LOOSE ENDS



Schedule 9.3.6-30
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







 
Grant of Easement to Gas Company
SML
GN revising final draft of grant of easement from Gasco (which is a blanket
easement over Phase 1) to add ASB as signatory. ASB confirmed on 12/11 that it
will sign.
 
Storm Water Retention Chamber Agreement
SML
Draft provided to the County DPW on November 10, 2017, and is undergoing County
review. 
 
Recordation of various KDOW easements, conveyance of water facilities and other
instruments in LC system
SML
The various required project documents required by the County's Dept of Water
were only recorded in the Regular System presumably due to KDOW’s inadvertence. 
We've informed DOW of this oversight and are assisting it in correcting it.
 
Landscaping Agreement
SML
Draft of this agreement was submitted to County Attorney on September 12, 2017
and is under review.   HV continues to maintain this landscape area as an
expense of the shopping center. County attorney has indicated this obligation is
a covenant that runs with the land.
 
Dedication of Roadway/Driveway Parcels
SML
Roadway widening lots 1546-H and 1546-K are to be dedicated to the County now
that subdivision is final. Kolopa Street Extension is also to be dedicated to
the County pursuant to the Grant of Easement Kolopa Street Extension, dated
April 26, 2013, filed as Land Court Document No. T-8527332.  The Grant of
Easement obligates the Grantee to exercise commercially reasonable efforts to
dedicate this property to the County, with the Grantor’s reasonable cooperation
 
Grant of Easements to KIUC
SML
Now that subdivision is finalized, KIUC is prepared to meet to discuss necessary
and appropriate grants of easement.  The final subdivision map designated
Easement 692 for a hand hole housing KIUC equipment in the northwest corner of
the project.  Also, Easement 693 has been designated for several KIUC guy wires
that intrude slightly into ASB’s parcel.  For the remainder of KIUC’s easement
requirements, a blanket easement over Phase 1 is being proposed
 
Grant of Easement to Hawn Telcom
SML
A grant of blanket easement over Phase I to Hawn Telcom is also being proposed,
which will be included in the same grant of easement to KIUC in accordance with
their typical practices.
 
Grant of Easement from GF to KIUC
SML/GF
Several guy wires intrude onto Grove Farm property near Rapozo Crossing.  Guys
were necessitated by power poles needing to be relocated due to the new
Kaumualii Hwy. entrance to Hokulei Village.  HV will press GF to finalize this
grant.
 
Grant of Easement from Gaylord and Carol Wilcox FLP to KIUC
SML
Guy wires and/or power poles had to be relocated in connection with the highway
widening.  KIUC proceeded with the work based on verbal approvals from the
landowner but no formal grant of easement has been finalized.
 
Grant of Easement to KDOW for Water Tank Lot
SML
A grant of blanket easement over the Water Tank Lot has been drafted and
submitted to GF for review as it affects Phase 2.



40
1




Schedule 9.3.6-31
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Schedule 8.12
Puunene Punch List


Punch items 48, 89 and 111 from Punch List dated 11/21/17 still need to be
completed.


The following recommendations from Wiss, Janney, Elstner Associates, Inc. (WJE)
Property Condition Assessment - Puunene Shopping Center dated December 5, 2017,
and Purchaser’s walkthrough need to be addressed:


All gaps between store front systems and perimeter walls, as shown in WJE
Figures 57 and 58,     
to be sealed appropriately.


Visible wood blocking, as shown on WJE Figures 61 and 62, to be addressed.


Drain line penetrations through perimeter CMU walls in all buildings to be
firestopped. Purchaser shall reasonably cooperate with Seller in identifying the
locations related thereto.


Expansion joint cap between Building 7 and 8, as shown in WJE Figure 48, to be
secured.


Certain areas on roofs of Buildings 2, 3 and 7, for example as shown in WJE
Figure 26, need to be resloped to prevent ponding. Purchaser acknowledges that
such punch list item shall be deemed satisfied by issuance of a warranty by
Firestone.


SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Sixth Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of January 5, 2018, by and between HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, and Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment” and, altogether, the “Agreement”), for the sale and purchase of the
above-referenced properties (collectively, the “Property”); and


Schedule 9.3.6-32
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





WHEREAS, the parties hereto desire to amend the Agreement as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
28.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
29.Hokulei Land Due Diligence Extension. The date “January 5, 2018” is deleted
in both places it appears in Section 10 of the Fifth Amendment and replaced with
“January 8, 2018”. Further, the deadline for Purchaser to exercise its right to
terminate the Agreement pursuant to Section 3.2 is extended to January 8, 2018,
as to the Hokulei Land only.
30. Waiver of Puunene, Laulani and Pad G Title & Survey Condition. Without
limiting the effectiveness of or otherwise modifying the terms of the Agreement
in effect prior to execution of this Amendment, pursuant to Section 7 of the
Fifth Amendment, Purchaser confirms completion of its title and survey review
with respect to the Puunene Land, the Laulani Land, the Pad G Land and all of
the other Property related thereto and accepts as “Permitted Exceptions” with
respect to those portions of the Property all of the exceptions contained in the
most recent drafts of the Updated Surveys and title commitments with respect to
those lands. Accordingly, Purchaser hereby confirms its waiver of its right to
terminate the Agreement under Section 3.2 as to the Puunene Land, Laulani Land,
Pad G Land and all other Property related thereto. Purchaser further
acknowledges and agrees that, notwithstanding Section 3 of the Agreement, the
Title Policy issued at Closing for the Puunene Land is not required to contain
an endorsement against mechanics and materialmen’s liens.
31.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
32.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-33
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-34
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Lance K. Parker
Name: Lance K. Parker
Title: President



SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Seventh Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of January 8, 2018, by and between HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), and Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018 (“Sixth Amendment” and. altogether, the “Agreement”), for the sale and
purchase of the above-referenced properties (collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the Agreement as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:


Schedule 9.3.6-35
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





33.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
34.Hokulei Land Due Diligence Extension. The date “January 8, 2018” is deleted
in both places it appears in Section 10 of the Fifth Amendment, as amended by
the Sixth Amendment, and replaced with “January 9, 2018”. Further, the deadline
for Purchaser to exercise its right to terminate the Agreement pursuant to
Section 3.2 is extended to January 9, 2018, as to the Hokulei Land only.
35.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
36.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-36
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-37
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Lance K. Parker
Name: Lance K. Parker
Title: President



EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Eighth Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of January 9, 2018, by and between HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), and Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018 and Seventh Amendment to Purchase and Sale Agreement dated January 8, 2018
(“Seventh Amendment” and, altogether, the “Agreement”), for the sale and
purchase of the above-referenced properties (collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the Agreement as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:


Schedule 9.3.6-38
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





37.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
38.Hokulei Land Due Diligence Extension. The date “January 9, 2018” is deleted
in both places it appears in Section 10 of the Fifth Amendment, as amended by
the Seventh Amendment, and replaced with “January 12, 2018”. Further, the
deadline for Purchaser to exercise its right to terminate the Agreement pursuant
to Section 3.2 is extended to January 12, 2018, as to the Hokulei Land only.
39.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
40.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-39
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-40
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Charlie Loomis
Name: Charlie Loomis
Title: Asst. Secretary



NINTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Ninth Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of January 12, 2018, by and between HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018, and Seventh Amendment to Purchase and Sale Agreement dated January 8,
2018, and Eighth Amendment to Purchase and Sale Agreement dated January 9, 2018
(altogether, the “Agreement”), for the sale and purchase of the above-referenced
properties (collectively, the “Property”); and
WHEREAS, Section 10 of the Fifth Amendment provides that prior to the expiration
of the Due Diligence Period with respect to the Hokulei Land:
Seller and Purchaser shall endeavor to enter into an amendment of the Agreement
that shall (i) identify other agreements, if any, that Purchaser shall assume or
be bound by at Closing with respect to the Hokulei Land, (ii) amend Schedule
4.1(n) to identify any additional declarations, easements or other agreements
pertaining to the Hokulei Land to be assigned


Schedule 9.3.6-41
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





to Purchaser at Closing, (iii) identify the Counterparty Estoppel Certificates
relating to the Hokulei Land, delivery of which will be conditions precedent to
Closing to the extent required under Section 8.3, (iv) define the terms and
conditions of any “gap closing” or “bulk closing” required to accommodate
Seller’s proposed recordings at Closing, and (v) such other terms pertaining to
the Hokulei Land as Purchaser may require.
WHEREAS, pursuant to Section 10 of the Fifth Amendment the parties hereto desire
to amend the Agreement as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
41.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
42.Additional Excluded Contracts. Purchaser and Seller agree that the following
are added to Schedule 1.8 (Excluded Contracts):
That certain unrecorded Hokulei Village Phase 2 Reconveyance Agreement between
Hokulei Seller and GFP dated December 22, 2017, as the same may be amended,
supplemented and/or modified.


43.Disapproved Title and Survey Exceptions For the Hokulei Land. Prior to
Closing Seller shall perform all of its commitments in Seller’s January 8, 2018,
responses to Purchaser’s Notices of Disapproved Title and Survey Exceptions
regarding the Hokulei Land; provided, however, Seller’s failure to do so shall
not be a default hereunder or under the Agreement.
44.Notice of Acceptance. Without limiting the effectiveness of or otherwise
modifying the terms of the Agreement in effect prior to execution of this
Amendment, pursuant to Section 8.1, and in consideration of and reliance on the
commitments by Seller set forth in this Amendment, Purchaser hereby gives Notice
of Acceptance with respect to the Hokulei Land and all of the other Property
associated with the Hokulei Land.
45. Waiver of Hokulei Land Title & Survey Condition. Pursuant to Section 7 of
the Fifth Amendment, Purchaser confirms completion of its title and survey
review with respect to the Hokulei Land and all other Property related thereto
and accepts as “Permitted Exceptions” with respect thereto (a) all of the
exceptions contained in the most recent drafts of the Updated Survey and title
commitment with respect to the Hokulei Land and (b) the documents to be recorded
prior to or in connection with Closing that are listed on Exhibit 1 to this
Amendment (the “Hokulei Unwind Documents”), which shall be in the
mutually-approved forms that are identified on Exhibit 1 by document and version
numbers, as may be updated after the date of this Amendment in accordance with
the terms and conditions of the Agreement, including, without limitation,
Purchaser’s approval rights thereunder. Accordingly, Purchaser hereby confirms
its waiver of its right to terminate the Agreement under Section 3.2. Nothing
contained in the Agreement or this Amendment shall be deemed approval by
Purchaser of any reference to the Amended and Restated


Schedule 9.3.6-42
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Agreement for Purchase and Sale of Real Property and Escrow Instructions in the
Reciprocal Easement Agreement that Seller proposes to record on title to the
Hokulei Land.
46.Amendment of Schedule 4.1(n). Schedule 4.1(n) to the Agreement is deleted and
replaced with the new Schedule 4.1(n) attached hereto. Notwithstanding the
foregoing or anything to the contrary contained in the Agreement, delivery of
Counterparty Estoppel Certificates shall, subject to the terms and conditions of
Section 8 of the Agreement, be a condition precedent to Purchaser’s obligation
to close on its acquisition of the Property only as to the applicable
Counterparties and documents listed as Numbers 1 through 7 on the updated
Schedule 4.1(n).
47.Gap Closing. As an accommodation to Seller, Purchaser has agreed that certain
documents required to be recorded on the Closing Date under the Agreement shall
instead be recorded after the Closing Date as set forth in the Escrow
Instructions attached hereto as Exhibit 2 (“Gap Closing Escrow Instructions”).
The Closing documents to be recorded on the Closing Date are listed under the
Tranche One heading on Exhibit A to the Gap Closing Escrow Instructions, and the
Closing documents to be recorded after the Closing Date are listed under the
Tranche Two heading on Exhibit A to the Gap Closing Escrow Instructions (the
“Late-Recording Documents”). Seller and Purchaser acknowledge and agree that
notwithstanding the date of recording the Late-Recording Documents, those
documents shall be dated and deemed effective as of the Closing Date as if they
had been recorded concurrently with the rest of the Closing documents, and the
delay in their recording shall not be deemed to impair the effectiveness of the
Closing in any respect, including without limitation, with respect to transfer
of possession and risk with respect to the Property or prorations. Seller agrees
that between the Closing Date and the date of recording of the Late-Recording
Documents it shall not encumber, impair, exercise, modify or terminate any of
the agreements, rights or interests that are conveyed by the Late-Recording
Documents, and shall indemnify, defend and hold Purchaser harmless from and
against any claims or losses arising from Seller’s breach of this covenant.
Seller shall bear any additional escrow fees or costs incurred due to the
deferral of recording of the Late-Recording Documents. This Section shall
survive Closing.
48.Additional Condition Precedent to Closing. The following new subsection is
added to Section 8:
8.16.     Hokulei Unwind Documents. Seller shall have caused GFP, American
Savings Bank, F.S.B. (“ASB”), and Safeway, Inc. to have (a) executed and
delivered to Escrow each of the Hokulei Unwind Documents to which they are
parties for recording in connection with Closing, and (b) approved the
recordation of such documents to which they are parties at Closing or
post-closing, as provided for in the Gap Closing Escrow Instructions.
49.Intentionally Omitted.
50.Survival of Fifth Amendment Section 6. For avoidance of doubt, the parties
confirm that Section 6 of the Fifth Amendment shall survive Closing.
51.Extension of Closing. The “Closing Date” in Section 4 is amended to be 8:01
a.m. on January 19, 2018.
52.Extension of Estoppel Delivery Deadlines. The date “January 12, 2018” is
deleted in each place it appears in Section 8 and replaced by “January 16,
2018”.
53.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.


Schedule 9.3.6-43
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





54.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-44
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-45
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Charlie Loomis
Name: Charlie Loomis
Title: Asst. Secretary





EXHIBIT 1
HOKULEI UNWIND DOCUMENTS


EXHIBIT 2
GAP CLOSING INSTRUCTIONS


January ____, 2018


Jeremy Trueblood
Title Guaranty Escrow Services, Inc.
235 Queen Street
Honolulu, Hawaii 96813
Re:
GAP CLOSING ESCROW INSTRUCTIONS; Escrow No. 17104904

Dear Jeremy:


Reference is made to the Commercial Real Property Purchase and Sale Agreement
dated November 22, 2017 (as amended, the “Agreement”) between HOKULEI VILLAGE,
LLC, a Delaware limited liability company (“Hokulei Seller”), TRC LAULANI
VILLAGE, LLC, a Delaware limited liability company (“Laulani Seller”), LAULANI
VILLAGE PAD G, LLC, a Delaware limited liability company (“Pad G Seller”) and
PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company (“Puunene
Seller”; together with Hokulei Seller, Laulani


Schedule 9.3.6-46
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Seller and Pad G Seller, “Seller”), and A & B PROPERTIES HAWAII, LLC, SERIES R,
a series of a Delaware limited liability company or its designees (“Purchaser”).
The following shall constitute the joint recordation instructions of Seller and
Purchaser, by their respective undersigned counsel, in connection with the
“Closing” under the Agreement (“Closing”). These recording instructions are in
addition to any separate escrow instructions you may receive from Seller or
Purchaser.
Attached as Exhibit A is a list of all of the documents (the “Recording
Documents”) that, under the terms of the Agreement, are to be recorded in
connection with the Closing in the Bureau of Conveyances of the State of Hawaii
(“Bureau”) and/or the Office of the Assistant Registrar of the Land Court of the
State of Hawaii (“Land Court”). Under the terms of the Agreement fully executed
originals of each of the Recording Documents are to be delivered to you two (2)
business days before the “Date of Closing” under the Agreement (“Date of
Closing”), and recorded in the Bureau and/or the Land Court, as applicable, at
Closing. The Date of Closing under the Agreement is January 18, 2018.
Notwithstanding anything to the contrary contained herein or the fact that
certain Recording Documents are to be recorded after Closing, so long as
Purchaser has complied with all requirements of the Agreement with respect to
the issuance of the Title Policy as if all Recording Documents were being
recorded on the Closing Date, you shall issue (or be irrevocably committed to
issue) the Title Policy on the Closing Date.
When all conditions to Closing under the Agreement have been satisfied and
Seller and Purchaser or their undersigned counsel have each authorized you to
close by written or emailed instructions, you shall record each of the Recording
Documents in accordance with the following instructions:
1.     You shall date each of the Recording Documents as of the Date of Closing.


Schedule 9.3.6-47
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.    The Recording Documents shall be recorded in the order in which they are
listed on Exhibit A.
3.    You shall record each and every one of the Recording Documents on the Date
of Closing if it is possible to do so without the Bureau or the Land Court
requiring that the Closing comply with their “bulk closing” requirements.
4.    If it is not possible to record each and every one of the Recording
Documents on the Date of Closing, then you shall record the Recording Documents
as follows:
a.    All of the Recording Documents listed on Exhibit A under the heading
“Tranche One” shall be recorded on the Date of Closing; and
b.    All of the Recording Documents listed on Exhibit A under the heading
“Tranche Two” shall be recorded as soon as possible after the Date of Closing
but in no event more than two (2) business days after the Date of Closing.
Where the Recording Documents contain blanks for the date and/or recording
number of any other documents, you shall fill-in those blanks.
If for any reason you are unable to comply fully with these instructions you
shall immediately notify the undersigned and take no further action until
further instructed.
Please confirm the agreement of Title Guaranty Escrow Services, Inc. to be bound
by these Gap Closing Escrow Instructions by executing below and returning to
each of the undersigned. These Gap Closing Escrow Instructions may be waived,
modified or amended only by written instructions signed by each of the
undersigned.
Please let us know if you have any questions. Thank you for your assistance.




Schedule 9.3.6-48
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Very truly yours,






Richard Kiefer
Lisa Ayabe
for
Cades Schutte llp
A Limited Liability Law Partnership
COUNSEL FOR PURCHASER






Chuck Picton
Justin J. Podjasek
for
BARACK FERRASSAON KIRSCHBAUM & NAGELBERG LLP 
COUNSEL FOR SELLER                        






AGREED AND ACCEPTED:


TITLE GUARANTY ESCROW SERVICES, INC.




By:        
Its






Exhibit A - List of Recording Documents, In Recording Order




EXHIBIT A
List of Recording Documents, In Recording Order


TRANCHE ONE


Laulani & Pad G Land Recording Documents


Schedule 9.3.6-49
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







1.
Limited Warranty Deed by Laulani Seller to Purchaser

2.
Limited Warranty Deed by Pad G Seller to Purchaser

3.
Loan Assumption & Amendment to Loan Documents between Seller, Purchaser and The
Northwestern Mutual Life Insurance Company (“Northwestern Mutual”) [COUNT AS 2]

4.
UCC-3 Amendment filed by Northwestern Mutual



Puunene Land Recording Documents


5.
Limited Warranty Deed by Puunene Seller to Purchaser



Hokulei Land Recording Documents
 
6.
Release of Hokulei Seller’s Mortgage to Bank of America

7.
Amendment to Declaration of Condominium Property Regime Releasing Lots 1546-A
through -G, -H & -K.

8.
Amendment of Condominium Map

9.
Partition Deed between Hokulei Seller, Grove Farm Partners (GFP) & American
Savings Bank (ASB) [COUNT AS 3]

10.
Reciprocal Easement Agreement

11.
Grant of Easement Roundabout Dedication Parcel (Vehicular Access and Utilities)

12.
Restrictive Agreement

13.
Declaration of Easements and Conditions and Restrictions Affecting Land

14.
Limited Warranty Deed from Hokulei Seller to Purchaser



TRANCHE TWO


15.
Assignment and Assumption of Declarant Rights by Laulani Seller

16.
Assignment and Assumption of Declarant Rights by Pad G Seller

17.
Assignment and Assumption of Declarant Rights by Puunene Seller Assumes
PDC/Saturn assignment of rights to Puunene Seller recorded preclosing

18.
Assignment and Assumption of Declarant Rights by Hokulei Seller Assumes
PDC/Saturn assignment of rights to Hokulei Seller recorded preclosing

19.
Assignment of Declarant Rights under Hokulei Land Declaration of Condominium
Property Regime from Hokulei Seller to GFP

20.
Amendment of Hokulei Land Condominium Bylaws

21.
Termination and Release of Declaration of Easements (Hokulei Phase 1)

22.
Termination and Release of Reservation of Rights in ASB Hokulei Unit Deed

23.
Termination and Release of Reservation of Rights in GFP Hokulei Unit Deed

24.
Amendment of ASB Hokulei Memorandum of Agreement (conversion of unit to lot)

25.
Amendment of Safeway Hokulei Memorandum of Lease (conversion of unit to lot)



Schedule 9.3.6-50
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





26.
First Amendment of Allocation of Housing Agreement Obligations (conversion of
units to lots)

27.
Any other documents that are to be recorded with respect to the transactions
contemplated by the Agreement or related to closing such transactions but not
otherwise listed on this Exhibit A.





SCHEDULE 4.1(n)


No.
Property
Document/Agreement
Counterparty
1.
Puunene Shopping Center
Operation and Easement Agreement
Dated: November 8, 2013
Document No.: A-50600305
Parties: Target Corporation, Property Development Centers LLC, and PDC I, Inc.
Target Corporation, a Minnesota corporation
2.
Laulani
Amended and Restated Declaration of Easements with Covenants and Restrictions
Affecting Land
Dated: June 6, 2013
Document No.: A-49050284
Parties: Property Development Centers LLC, a Delaware limited liability company
and Safeway Inc., a Delaware corporation
(1) American Savings Bank, F.S.B., a federal savings bank
(2) City Mill Company, Limited, a Hawaii corporation
(3) Safeway Inc., a Delaware corporation
3.
Laulani
Amended and Restated Infrastructure Plan dated and effective October 19, 2011,
by and between Gentry Homes, Ltd., a Hawaii corporation and Property Development
Centers, LLC, a Delaware limited liability company
 
Gentry Homes, Ltd., a Hawaii corporation
4.
Hokulei Village
Reciprocal Easement Agreement
Grove Farm Properties, Inc., a Hawaii corporation


American Savings Bank, F.S.B., a federal savings bank
5.
Hokulei Village
Restrictive Agreement Affecting Revised Phase 2 Land
Safeway Inc., a Delaware corporation


Grove Farm Properties, Inc. 



Schedule 9.3.6-51
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





6.
Puunene Shopping Center
Declaration of Condominium Property Regime for “Puunene Shopping Center”
Condominium Project
Dated: November 8, 2013
Recorded: Document No. A-50600302
Map 5232 and any amendments thereto
Target Corporation, a Minnesota corporation
7.
Puunene Shopping Center
Site Development Agreement dated November 8, 2013
Target Corporation, a Minnesota corporation
8.
Puunene Shopping Center
Bylaws of the Association of Unit Owners of Puunene Shopping Center 
Dated November 8, 2013
Recorded: Document No. A-50600303
Target Corporation, a Minnesota corporation
9.
Puunene Shopping Center
Agreement for Services for Unit 1 and Restrictive Covenants dated November 8,
2013
Target Corporation, a Minnesota corporation
10.
Laulani
Limited Warranty Deed With Use Restrictions, Covenants and Reservations of
Rights dated November 24, 2004, by Aina Nui Corporation, as Grantor, and Laulani
Village, LLC, as Grantee
Aina Nui Corporation, a Hawaii corporation
11.
Laulani
Grant of Non-Exclusive Drainage Easements dated April 3, 2014 (Easements 8977
and 8978)
Ewa By Gentry Community Association
12.
Laulani
Grant of Non-Exclusive Drainage Easements dated April 3, 2014 (Easements 9664,
10423, 10440)
Association of Apartment Owners of Laulani
13.
Hokulei Village
Declaration of Easements with Covenants and Restrictions Affecting Land
American Savings Bank, F.S.B., a federal savings bank
14.
Hokulei Village
Memorandum of Agreements dated January 26, 2015 (Document No. T-9156038)
American Savings Bank, F.S.B., a federal savings bank



Schedule 9.3.6-52
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





15.
Hokulei Village
Agreement of Purchase and Sale and Joint Escrow Instructions dated December 9,
2014 (re: ROFO)
American Savings Bank, F.S.B., a federal savings bank



TENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Tenth Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of January 16, 2018, by and between HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated November 22, 2017, as amended by First Amendment to Purchase and
Sale Agreement dated December 18, 2017, Second Amendment to Purchase and Sale
Agreement dated December 19, 2017, Third Amendment to Purchase and Sale
Agreement dated December 20, 2017, Fourth Amendment to Purchase and Sale
Agreement dated December 21, 2017, Fifth Amendment to Purchase and Sale
Agreement dated December 28, 2017, Sixth Amendment to Purchase and Sale
Agreement dated January 5, 2018, Seventh Amendment to Purchase and Sale
Agreement dated January 8, 2018, Eighth Amendment to Purchase and Sale Agreement
dated January 9, 2018, and Ninth Amendment to Purchase and Sale Agreement dated
January 12, 2018 (altogether, the “Agreement”), for the sale and purchase of the
above-referenced properties; and
WHEREAS, the parties hereto desire to amend the Agreement as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
55.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
56.Extension of Closing. The “Closing Date” in Section 4 is amended to be 8:01
a.m. on January 24, 2018.
57.Extension of Estoppel Delivery Deadlines. The date “January 16, 2018” is
deleted in each place it appears in Section 8 and replaced by “January 19,
2018”.


Schedule 9.3.6-53
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





58.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
59.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-54
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-55
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Charlie Loomis
Name: Charlie Loomis
Title: Asst. Secretary





ELEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Eleventh Amendment to Purchase and Sale Agreement (this “Amendment”) is
made and entered into as of January 19, 2018, by and between HOKULEI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Hokulei Land and
other Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Laulani Land and
other Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD
G, LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018, and Seventh Amendment to Purchase and Sale Agreement dated January 8,
2018, and Eighth Amendment to Purchase and Sale Agreement dated January 9, 2018,
and Ninth Amendment to Purchase and Sale Agreement dated January 12, 2018, and
Tenth Amendment to Purchase and Sale Agreement dated January 16, 2018
(altogether, the “Agreement”), for the sale and purchase of the above-referenced
properties (collectively, the “Property”); and
WHEREAS, the parties hereto desire to further amend the Agreement as provided
herein.
Agreement


Schedule 9.3.6-56
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
60.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
61.Extension of Closing. The “Closing Date” in Section 4 is amended to be 8:01
a.m. on January 25, 2018.
62.Extension of Estoppel Delivery Deadlines. The date “January 19, 2018” is
deleted in each place it appears in Section 8 and replaced by “January 22,
2018”.
63.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
64.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-57
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-58
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Charlie Loomis
Name: Charlie Loomis
Title: Asst. Secretary





TWELFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Twelfth Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of January 22, 2018, by and between HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018, and Seventh Amendment to Purchase and Sale Agreement dated January 8,
2018, and Eighth Amendment to Purchase and Sale Agreement dated January 9, 2018,
and Ninth Amendment to Purchase and Sale Agreement dated January 12, 2018, Tenth
Amendment to Purchase and Sale Agreement dated January 16, 2018, and Eleventh
Amendment to Purchase and Sale Agreement dated January 19, 2018 (altogether, the
“Agreement”), for the sale and purchase of the above-referenced properties
(collectively, the “Property”); and
WHEREAS, the parties hereto desire to further amend the Agreement as provided
herein.
Agreement


Schedule 9.3.6-59
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
65.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
66.Extension of Closing. The “Closing Date” in Section 4 is amended to be 8:01
a.m. on January 26, 2018.
67.Extension of Estoppel Delivery Deadlines. The date “January 22, 2018” is
deleted in each place it appears in Section 8 and replaced by “January 23,
2018”.
68.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
69.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-60
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-61
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Rick Stack
Name: Rick Stack
Title: Senior Vice President
company


By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President







THIRTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Thirteenth Amendment to Purchase and Sale Agreement (this “Amendment”) is
made and entered into as of January 24, 2018, by and between HOKULEI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Hokulei Land and
other Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Laulani Land and
other Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD
G, LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018, Seventh Amendment to Purchase and Sale Agreement dated January 8, 2018,
Eighth Amendment to Purchase and Sale Agreement dated January 9, 2018, Ninth
Amendment to Purchase and Sale Agreement dated January 12, 2018 (“Ninth
Amendment”), Tenth Amendment to Purchase and Sale Agreement dated January 16,
2018, Eleventh Amendment to Purchase and Sale Agreement dated January 19, 2018,
and Twelfth Amendment to Purchase and Sale Agreement dated January 23, 2018
(altogether, the “Agreement”), for the sale and purchase of the above-referenced
properties (collectively, the “Property”); and
WHEREAS, Section 2 of the Purchase and Sale Agreement provides:


Schedule 9.3.6-62
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller for
the Property is Two Hundred Sixty-Two Million Five Hundred Thousand and No/100
Dollars ($262,500,000.00) (the “Purchase Price”), plus or minus prorations and
adjustments as hereinafter set forth. The allocation of the Purchase Price among
the components of the Real Property is set forth on Schedule 2.1. Prior to
Closing the parties shall amend this Agreement to reduce the Purchase Price by
the amount of the credits set forth on Schedule 2.2 (Leasing & Construction
Credits) and Section 9.4, as they may be adjusted pursuant to Sections 4.3.8 and
9.4, and the Schedule 2.1 allocations shall be adjusted accordingly. For the
avoidance of doubt, after reducing the Purchase Price as contemplated in the
preceding sentence, the credits accounting for such reductions shall no longer
be applicable.


WHEREAS, to address the foregoing requirements of Section 2 and certain other
issues, the parties hereto desire to amend the Agreement as provided herein.


Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
70.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
71.Amendment of Schedule 2.2. Schedule 2.2 to the Agreement is deleted and
replaced with the new Schedule 2.2 attached hereto that reflects the credits
established under Section 2 as of the date of this Amendment. Schedule 2.2 is
subject to final adjustment prior to Closing as provided in Section 2.
72.Purchase Price. Pursuant to Section 2, The Purchase Price under the Agreement
is amended to be TWO HUNDRED FIFTY FOUR MILLION, THREE HUNDRED EIGHTEEN
THOUSAND, SEVEN HUNDRED SEVENTY ONE DOLLARS AND 49/100 ($254,318,771.49) in
order to reflect the credits on Schedules 2.1 and 2.2, subject to final
adjustment prior to Closing as provided in Section 2.
73.Amendment of Schedule 2.1 Allocation of Purchase Price. To reflect the
revised Purchase Price and certain additional credits to which the parties have
previously agreed, Schedule 2.1 to the Agreement is deleted and replaced with
the new Schedule 2.1 attached hereto, subject to final adjustment prior to
Closing as provided in Section 2.
74.Extension of Closing. The “Closing Date” in Section 4 is amended to be 8:01
a.m. Hawaii-Aleutian Standard Time, on Friday, February 23, 2018.
75.Extension of Estoppel Delivery Deadlines. The date “January 24, 2018” is
deleted in each place it appears in Section 8 and replaced by “February 20,
2018”. Throughout this extension Seller shall continue to make commercially
reasonable efforts to secure Tenant Estoppel Certificates pursuant to Section
8.2 even if the minimum requirements of Sections 8.2.1 through 8.2.4 are
satisfied; provided, however, (i) Seller’s failure to secure such Tenant
Estoppel Certificates shall


Schedule 9.3.6-63
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





not be a default, and (ii) other than the Petco estoppels required under
Sections 8.2.1 through 8.2.3, receipt of such Tenant Estoppel Certificates shall
not be condition precedent to Purchaser’s obligation to close on its acquisition
of the Property.
76.Purchaser Acknowledgement of Satisfaction of Certain Closing Conditions.
Purchaser acknowledges that the Tenant Estoppel Certificates delivered by ULTA
and McDonalds satisfy the Tenant Estoppel Certificate delivery requirements with
respect to those tenants under Section 8.2.3 and Section 8.15, respectively.
Purchaser acknowledges that the Counterparty Estoppel Certificates delivered by
American Savings Bank F.S.B. with respect to the Laulani Land and the Hokulei
Land satisfy the Counterparty Estoppel Certificate delivery requirements with
respect to that counterparty under Section 8.3 as to the Laulani Land and the
Hokulei Land. Purchaser acknowledges that the Safeway Hokulei lease amendment
delivered by Seller satisfies the requirements of Section 8.14.
77.Partial Waiver & Modification of Section 8.3 (Counterparty Estoppel
Certificates).
(a)Laulani Land. Purchaser acknowledges that Seller has satisfied its
obligations to deliver the Counterparty Estoppel Certificates pursuant to
Section 8.3 by American Savings Bank, F.S.B., City Mill Company, Limited, and
Safeway Inc. regarding the Laulani Land Amended and Restated Declaration of
Easements with Covenants and Restrictions Affecting Land dated June 6, 2013.
Purchaser waives the requirement in Section 8.3 of a Counterparty Estoppel
Certificate from Gentry Homes, Ltd. regarding the Laulani Land Amended and
Restated Infrastructure Plan dated October 19, 2011.
(b)Puunene Land. Purchaser acknowledges that Seller has satisfied its
obligations to deliver the Counterparty Estoppel Certificate pursuant to Section
8.3 by Target Corporation with respect to the Puunene Land Operation and
Easement Agreement dated November 8, 2013 (“OEA”), and waives the requirement of
a Counterparty Estoppel Certificate from Target Corporation and the Association
of Unit Owners with respect to the Puunene Land Declaration of Condominium
Property Regime. The parties agree that the Puunene Land Site Development
Agreement dated November 8, 2013 is (a) deleted from Schedule 4.1(n), (b) shall
not be assigned to or assumed by Purchaser at Closing, and (c) shall be an
“Excluded Contract” under Section 6 of the Fifth Amendment.
(c)Hokulei Land. As of the date hereof and solely with respect to GFP (as
defined below), the Counterparty Estoppel Certificates regarding the Hokulei
Land Reciprocal Easement Agreement and Restrictive Agreement Affecting Revised
Phase 2 Land required pursuant to Section 8.3 have not been delivered and remain
condition precedent to Purchaser’s obligation to close on its acquisition of the
Property subject to and in accordance with the Section 8 of the Agreement,
provided, however, (i) Purchaser acknowledges and agrees that the delivery of
(1) estoppel certificates by GFP in the form described in the Hokulei Land
Reciprocal Easement Agreement and Restrictive Agreement Affecting Revised Phase
2 Land, respectively, or (2) an estoppel certificate by GFP in the form attached
hereto as Exhibit A, in either event shall satisfy Seller’s obligations with
respect to delivery of Counterparty Estoppel Certificates from GFP related to
Hokulei Land Reciprocal Easement Agreement and Restrictive Agreement Affecting
Revised Phase 2 Land; and (ii) in connection with GFP’s delivery of the
Counterparty Estoppel Certificate(s) described in clause (i) of Section 8(c) of
this Amendment, on or before the Closing Date, Purchaser and Seller agree to
deliver estoppel certificates in the forms attached hereto as Exhibit B and
Exhibit C, respectively. Purchaser acknowledges and agrees that no Counterparty
Estoppel Certificate shall be required under Section 8.3 from Safeway Inc. with
respect to the Hokulei Land Restrictive


Schedule 9.3.6-64
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Agreement Affecting Revised Phase 2 Land and such Counterparty Estoppel
Certificate is not a condition precedent to Purchaser’s obligation to close on
its acquisition of the Property.
78.Partial Waiver of Section 8.10 (Puunene CPR Documentation) and Credit.
Purchaser waives the requirement of Section 8.10(a). In consideration of this
waiver, Seller agrees to credit Purchaser $5,000.00 at Closing so that Purchaser
may complete that process post-Closing.
79.Petco Lease Amendment Condition Precedent to Closing. Purchaser acknowledges
and agrees that Seller shall have satisfied its obligations under Section 8.13
by delivery of a fully executed copy of that certain Commencement Certificate
and First Amendment of Shopping Center Lease on or prior to Closing (i) in the
form attached hereto as Exhibit D or in a form with no changes to the form
attached hereto as Exhibit D that are individually detrimental to landlord
thereunder; or (ii) in the event the foregoing clause (i) is not satisfied, in a
form approved by Purchaser prior to execution, such approval not to be
unreasonably withheld, conditioned or delayed (subject to the deemed consent
provision set forth in Section 9.3.1 of the Agreement).
80.Terms of REA Acceptance. Purchaser accepts the form of Reciprocal Easement
Agreement for the Hokulei Land (the “REA”) notwithstanding the fact that it
includes reference to the Amended & Restated Purchase and Sale Agreement dated
April 19, 2013, as amended (the “Hokulei ARPSA”), between Hokulei Seller and
Grove Farm Properties, Inc. (“GFP”) that is an “Excluded Contract” under the
Agreement. In consideration of Purchaser’s agreement to accept the inclusion of
the ARPSA in the REA and the risk of claims by GFP relating to the ARPSA, the
parties agree as follows: (a) the inclusion of the Hokulei ARPSA in the REA does
not affect the Hokulei ARPSA’s status as an Excluded Contract and Seller’s
obligation to indemnify Purchaser from and against Losses suffered due to claims
asserted with respect to the ARPSA under Section 6 of the Fifth Amendment, which
shall include claims asserted by GFP by virtue of the fact that it is referenced
in the REA; (b) Hokulei Seller shall not agree to or make any amendment,
modification, waiver, assignment or termination of the ARPSA without Purchaser’s
prior written consent; and (c) Seller shall at Closing credit Purchaser the
amount of $250,000, which shall be applied to reduce the portion of the Purchase
Price allocated to the Hokulei Land, provided this credit shall not be owing in
the event Seller convinces GFP to remove the Hokulei ARPSA reference and such
reference is not included in the final executed and recorded version of the REA.
81.Updated Hokulei Unwind Documents & Recording Order. The list of Hokulei
Unwind Documents attached as Exhibit 1 to the Ninth Amendment is replaced with
the updated list attached hereto as Exhibit 1. The recording order of those
documents attached to the Gap Closing Instructions is replaced with the
recording order attached hereto as Exhibit 2, and the final form of Gap Closing
Instructions executed by the parties with respect to Closing shall include
reference to Closing Date (as amended and may be further amended).
82.Hokulei Assignment of Declarant Rights. As an accommodation to Seller,
Purchaser has agreed that the Hokulei Unwind Documents made by Seller shall be
dated and recorded no later than the Closing Date and assigned to Purchaser at
Closing by the Hokulei Land Assignment to Declarant Rights. For avoidance of
doubt, Seller confirms that the indemnity in the Hokulei Land Assignment of
Declarant Rights against claims, costs or liabilities arising from a Seller
breach of the declarations and agreements thereby assigned “prior to and until
(but not including) the date” of such assignment shall apply if the factual
grounds for the alleged breach by Seller existed prior to Closing,
notwithstanding the fact that the declaration or agreement in question was not
dated and recorded until Closing.


Schedule 9.3.6-65
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





83.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
84.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-66
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-67
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: Vice President
company


By: /s/ Charlie Loomis
Name: Charlie Loomis
Title: Asst. Secretary











SCHEDULE 2.2 (AMENDED AS OF 1/23/18)


a22.jpg [a22.jpg]



--------------------------------------------------------------------------------



SCHEDULE 2.1 (AMENDED AS OF 1/23/18)




Schedule 9.3.6-68
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





a21.jpg [a21.jpg]

--------------------------------------------------------------------------------







EXHIBIT A
GFP Estoppel


ESTOPPEL CERTIFICATE


, 2018


This Estoppel Certificate (this “Estoppel”), in favor of A & B Properties
Hawaii, LLC, Series R, a series of a Delaware limited liability company, its
designees, successors and assigns (“Buyer”), whose address is 822 Bishop Street,
Honolulu, Hawaii 96813, is made by Grove Farm Properties, Inc. (“GFP”) whose
address is 3-1850 Kaumualii Highway, Lihue, Hawaii 96766-7069.


GFP hereby certifies for the benefit of Buyer that as of the date of this
Estoppel Certificate:


1.GFP intends to enter into a (a) Reciprocal Easement Agreement (“REA”) by and
among GFP, Hokulei Village, LLC, a Delaware limited liability company (“HV”),
American Savings Bank, F.S.B., a federal savings bank (“ASB”) and Safeway Inc.,
a Delaware corporation (“Safeway”) and (b) Restrictive Agreement Affecting
Revised Phase 2 Land (“RA”) by and among HV, ASB, Safeway, and GFP.




Schedule 9.3.6-69
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.To the best knowledge of the individual signing below, GFP certifies the
following regarding the REA:


a.There are no present state of facts that would give rise to a default, or any
event or circumstance that, with notice or the passage of time or both, would be
a default, by HV under that certain REA upon execution of the same.


b.GFP has not received any information to indicate that the REA will not be of
full force and effect upon execution of the same.


3.To the best knowledge of the individual signing below, GFP certifies the
following regarding the RA:
  
a.There are no present state of facts that would give rise to a default, or any
event or circumstance that, with notice or the passage of time or both, would be
a default, by HV under that certain RA upon execution of the same.


b.GFP has not received any information to indicate that the RA will not be of
full force and effect upon execution of the same.
 
The individual executing this Estoppel Certificate on behalf of GFP is an
authorized signatory of GFP, and as such has full power and authority to bind
GFP. Further, GFP acknowledges and agrees that Buyer shall be entitled to rely
on the truth and accuracy of the foregoing certifications made by GFP in this
Estoppel Certificate, and this Estoppel Certificate shall inure to the benefit
of Buyer and be binding upon GFP and its successors and assigns.




GROVE FARM PROPERTIES, INC.
a Hawaii corporation






By:         
Name:        
Title:        












Schedule 9.3.6-70
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





STATE OF HAWAII


COUNTY OF KAUAI
)
)
)
SS.
 
 
 

On this _______ day of ________________, 2018, before me personally appeared
________________________________________________, to me personally known, who,
being by me duly sworn or affirmed, did say that such person executed the
foregoing instrument as the free act and deed of such person, and if applicable
in the capacity shown, having been duly authorized to execute such instrument in
such capacity.


            
Notary Public, State of Hawaii
Printed Name:     
My commission expires:     
(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Grove Farm Properties, Inc. - Estoppel
Certificate
 Doc. Date: or Undated at time of notarization.
No. of Pages: ____________Jurisdiction: Fifth Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary





EXHIBIT B
Purchaser Estoppel


ESTOPPEL CERTIFICATE


, 2018


This Estoppel Certificate (this “Estoppel”), in favor of Grove Farm Properties,
Inc. (“GFP”) whose address is 3-1850 Kaumualii Highway, Lihue, Hawaii
96766-7069, is made by ABP LR1 LLC, a Hawaii limited liability company, ABP LR2
LLC, a Hawaii limited liability company, and ABP LR3 LLC, a Hawaii limited
liability company (collectively, “A&B”), whose address is 822 Bishop Street,
Honolulu, Hawaii 96813.


Schedule 9.3.6-71
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







A&B hereby certifies for the benefit of GFP that as of the date of this Estoppel
Certificate:


1.
There exists a (a) Reciprocal Easement Agreement (“REA”) dated             ,
2018, by and among GFP, Hokulei Village, LLC, a Delaware limited liability
company (“HV”), American Savings Bank, F.S.B., a federal savings bank (“ASB”)
and Safeway Inc., a Delaware corporation (“Safeway”) and (b) Restrictive
Agreement Affecting Revised Phase 2 Land (“RA”) dated             , 2018, by and
among HV, ASB, Safeway, and GFP.



2.To the best knowledge of the individual signing below, A&B certifies the
following regarding the REA:


a.There is no default, or any event or circumstance that, with notice or the
passage of time or both, would be a default, by GFP under that certain REA.


b.The REA is in full force and effect.


3.To the best knowledge of the individual signing below, A&B certifies the
following regarding the RA:
  
a.There is no default, or any event or circumstance that, with notice or the
passage of time or both, would be a default, by GFP under that certain RA.


b.The RA is in full force and effect.
 
The individual executing this Estoppel Certificate on behalf of A&B is an
authorized signatory of A&B, and as such has full power and authority to bind
A&B. Further, A&B acknowledges and agrees that GFP shall be entitled to rely on
the truth and accuracy of the foregoing certifications made by A&B in this
Estoppel Certificate, and this Estoppel Certificate shall inure to the benefit
of GFP and be binding upon A&B and its successors and assigns.


[signatures appear on next page]


ABP LR1 LLC,
a Hawaii limited liability company


By    T. G. Super Exchange Corp.
Its Manager and Sole Member
   
By: /s/ Mae Nakagawa
Name: Mae Nakagawa
Title: Assistant Vice President


By: /s/ Danette Tamayoshi
Name: Danette Tamayoshi
Title: Assistant Secretary


ABP LR2 LLC,
a Hawaii limited liability company


Schedule 9.3.6-72
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







By    T. G. Super Exchange Corp.
Its Manager and Sole Member
   
By: /s/ Mae Nakagawa
Name: Mae Nakagawa
Title: Assistant Vice President


By: /s/ Danette Tamayoshi
Name: Danette Tamayoshi
Title: Assistant Secretary


ABP LR3 LLC,
a Hawaii limited liability company


By    T. G. Super Exchange Corp.
Its Manager and Sole Member
   
By: /s/ Mae Nakagawa
Name: Mae Nakagawa
Title: Assistant Vice President


By: /s/ Danette Tamayoshi
Name: Danette Tamayoshi
Title: Assistant Secretary










 
[ABP LR1 LLC]


STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of __________________, 2018, before me personally appeared MAE
NAKAGAWA, to me personally known, who, being by me duly sworn or affirmed, did
say that such person executed the foregoing instrument as the free act and deed
of such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


Schedule 9.3.6-73
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Estoppel Certificate
Doc. Date: ___________________ or Â Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary



[ABP LR1 LLC]


STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of __________________, 2018, before me personally appeared
DANETTE TAMAYOSHI, to me personally known, who, being by me duly sworn or
affirmed, did say that such person executed the foregoing instrument as the free
act and deed of such person, and if applicable in the capacity shown, having
been duly authorized to execute such instrument in such capacity.


Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Estoppel Certificate
Doc. Date: ___________________ or Â Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary





Schedule 9.3.6-74
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





[ABP LR2 LLC]


STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of __________________, 2018, before me personally appeared MAE
NAKAGAWA, to me personally known, who, being by me duly sworn or affirmed, did
say that such person executed the foregoing instrument as the free act and deed
of such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Estoppel Certificate
Doc. Date: ___________________ or Â Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary



[ABP LR2 LLC]


STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of __________________, 2018, before me personally appeared
DANETTE TAMAYOSHI, to me personally known, who, being by me duly sworn or
affirmed, did say that such person executed the foregoing instrument as the free
act and deed of such person, and if applicable in the capacity shown, having
been duly authorized to execute such instrument in such capacity.


Schedule 9.3.6-75
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Estoppel Certificate
Doc. Date: ___________________ or Â Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary
 
 
 

 
[ABP LR3 LLC]


STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of __________________, 2018, before me personally appeared MAE
NAKAGAWA, to me personally known, who, being by me duly sworn or affirmed, did
say that such person executed the foregoing instrument as the free act and deed
of such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.


Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)


Schedule 9.3.6-76
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Estoppel Certificate
Doc. Date: ___________________ or Â Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary



[ABP LR3 LLC]


STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of __________________, 2018, before me personally appeared
DANETTE TAMAYOSHI, to me personally known, who, being by me duly sworn or
affirmed, did say that such person executed the foregoing instrument as the free
act and deed of such person, and if applicable in the capacity shown, having
been duly authorized to execute such instrument in such capacity.


Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Estoppel Certificate
Doc. Date: ___________________ or Â Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary

EXHIBIT C
Seller Estoppel


ESTOPPEL CERTIFICATE


, 2018




Schedule 9.3.6-77
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





This Estoppel Certificate (this “Estoppel”), in favor of Grove Farm Properties,
Inc. (“GFP”) whose address is 3-1850 Kaumualii Highway, Lihue, Hawaii
96766-7069, is made by Hokulei Village, LLC, a Delaware limited liability
company (“HV”) whose address is 4695 MacArthur Court, Suite 700, Newport Beach,
CA 92660.


HV hereby certifies for the benefit of GFP that as of the date of this Estoppel
Certificate:


1.
HV intends to enter into a (a) Reciprocal Easement Agreement (“REA”) by and
among GFP, Hokulei Village, LLC, a Delaware limited liability company (“HV”),
American Savings Bank, F.S.B., a federal savings bank (“ASB”) and Safeway Inc.,
a Delaware corporation (“Safeway”) and (b) Restrictive Agreement Affecting
Revised Phase 2 Land (“RA”) by and among HV, ASB, Safeway, and GFP.



2.To the best knowledge of the individual signing below, HV certifies the
following regarding the REA:


a.There are no present state of facts that would give rise to a default, or any
event or circumstance that, with notice or the passage of time or both, would be
a default, by GFP under that certain REA upon execution of the same.


b.HV has not received any information to indicate that the REA will not be of
full force and effect upon execution of the same.


3.To the best knowledge of the individual signing below, HV certifies the
following regarding the RA:
  
a.There are no present state of facts that would give rise to a default, or any
event or circumstance that, with notice or the passage of time or both, would be
a default, by GFP under that certain RA upon execution of the same.


b.HV has not received any information to indicate that the RA will not be of
full force and effect upon execution of the same.
 
The individual executing this Estoppel Certificate on behalf of HV is an
authorized signatory of HV, and as such has full power and authority to bind HV.
Further, HV acknowledges and agrees that GFP shall be entitled to rely on the
truth and accuracy of the foregoing certifications made by HV in this Estoppel
Certificate, and this Estoppel Certificate shall inure to the benefit of GFP and
be binding upon HV and its successors and assigns.






HOKULEI VILLAGE, LLC, a Delaware limited liability company
By:
Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member

By:                    


Schedule 9.3.6-78
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Name:                    
Title:                    
9


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

  
 
 
STATE OF
CALIFORNIA
)SS
COUNTY OF
__________________
)

 
On __________________, 2018 before me, ______________________________, Notary
Public, personally appeared ___________________as ___________________ of
Terramar Retail Centers, LLC, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her/their authorized
capacity, and that by his/her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.
 
 
 
Signature
 
__________________________________
 
 
 
 
     This area for official notarial seal



13


1




Schedule 9.3.6-79
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT D
Petco Lease Amendment


COMMENCEMENT CERTIFICATE AND FIRST AMENDMENT OF SHOPPING CENTER LEASE


THIS COMMENCEMENT CERTIFICATE AND FIRST AMENDMENT OF SHOPPING CENTER LEASE (this
“First Amendment”), is dated as of ___________, 2018 (the “Effective Date”), by
and between PUUNENE SHOPPPING CENTER, LLC, a Delaware limited liability company
(“Landlord”), and PETCO ANIMAL SUPPLIES STORES, INC., a Delaware corporation
(“Tenant”).
RECITALS:
A.    Landlord, as landlord, and Tenant, as tenant, previously entered into that
certain Lease dated November 19, 2015 (the “Original Lease”) with respect to the
Premises within the Center commonly known as Puunene Shopping Center and located
in Kahului, Maui, Hawaii.
B.    Landlord and Tenant desire to amend the Original Lease to modify certain
particulars, as more specifically set forth herein.
C.    The Original Lease and this First Amendment are sometimes hereinafter
collectively referred to as the “Lease,” and all references to the Lease shall
mean the Original Lease, as amended, whether or not such reference shall
expressly refer to such amendment. Unless otherwise provided herein, all
capitalized words and terms used herein shall have the same meanings ascribed to
such words and terms as in the Original Lease.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:
1.Landlord delivered possession of the Premises to Tenant on October 13, 2017.
As such, the Term Commencement Date of the Lease is October 13, 2017.


2.The Rent Commencement Date is January 11, 2018.


3.The Term Expiration Date of the Lease is January 31, 2028.


4.Anything in the Lease to the contrary notwithstanding, the Free Rent Period
shall mean ninety (90) days after the Rent Commencement Date. Therefore, the
Free Rent Period shall be from January 11, 2018 through April 11, 2018.


5.Fixed Minimum Rent under the Lease shall be as follows:




Schedule 9.3.6-80
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Period - Initial Term
Monthly Fixed Minimum Rent
Annual Fixed Minimum Rent
Term Commencement Date-Rent Commencement Date
$0
$0
January 11, 2018-April 11, 2018
$0
$0
April 12, 2018-January 31, 2023
$39,583.33
$475,000.00
February 1, 2023 - January 31, 2028
$43,541.67
$522,500.00
Period - Option Period #1, if exercised
Monthly Fixed Minimum Rent
Annual Fixed Minimum Rent
February 1, 2028- January 31, 2033
$47,895.83
$574,750.00
Period - Option Period #2, if exercised
Monthly Fixed Minimum Rent
Annual Fixed Minimum Rent
February 1, 2033- January 31, 2038
$52,687.50
$632,250.00
Period - Option Period #3, if exercised
Monthly Fixed Minimum Rent
Annual Fixed Minimum Rent
February 1, 2038- January 31, 2043
In accordance with Section 4.1.4 of the Original Lease
In accordance with Section 4.1.4 of the Original Lease



6.Within thirty (30) days of the Effective Date hereof, Tenant agrees to
reimburse Landlord for work done pursuant to the change order attached hereto as
Schedule 1, in the aggregate amount of Twenty-One Thousand Nine Hundred
Eighty-Two Dollars ($21,982.00) [OPEN].


7.Anything in the Lease to the contrary notwithstanding, the Premises has been
re-measured and Landlord and Tenant agree the Gross Leasable Area of the
Premises is 12,210 square feet.


8.Subject to the provisions of Section 9 and Article 11 of the Original Lease,
during the Term, Tenant shall be entitled to panel signage on one (1) side of
the monument sign located at location GR.ID-2 and on two sides of the monument
sign located at location GR.ID-1, as referenced on Sheet G.2b of the Signage
Criteria (the “Monument Sign”), bearing Tenant’s name. Tenant acknowledges that
the fabrication, installation, maintenance, repair, use and removal of its panel
signage shall be at Tenant’s sole cost and expense. Further, the nature, colors,
graphics, materials, content, dimensions, placement, location and installation
method of Tenant’s panel signage for the Monument Sign shall be subject to
Landlord’s Signage Criteria, the reasonable approval of Landlord and to the
approval of any applicable governmental or regulatory agency. Tenant shall share
the cost of operation, maintenance and repair of the Monument Sign, such share
to be a fraction, the numerator of which shall be the square footage of the sign
panels that Tenant is allowed to place on the Monument Sign, and the denominator
of which shall be the square footage of all tenant sign panels placed on the
Monument Sign. All costs payable by Tenant under this Section 9 in respect of
the Monument Sign shall be paid within thirty (30) days following Tenant’s
receipt of a bill therefor.


Schedule 9.3.6-81
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







9.Subject to the OEA and all applicable Laws, Tenant shall be allowed to place
and maintain one (1) 10’ x 40’ storage container in reasonable proximity to the
Premises and located in the Common Area behind the Premises.


10.This First Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns under the
Lease.


11.This First Amendment may be executed by facsimile or pdf and facsimile and
pdf signatures shall have the same force and effect as originals.


12.This First Amendment shall be governed by and construed in accordance with
the laws of the State of Hawaii.


13.This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


14.This First Amendment contains the entire agreement between the parties with
respect to the subject matter herein contained and all preliminary negotiations
with respect to the subject matter herein contained are merged into and
incorporated in this First Amendment and all prior documents and correspondence
between the parties with respect to the subject matter herein contained are
superseded and of no further force or effect, other than the Lease.


15.This First Amendment shall not be valid or binding on Landlord unless and
until the same has been accepted by Landlord in writing and a fully executed
copy is delivered to both parties hereto.


[The balance of this page has been left blank intentionally.]
    IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Effective Date.


Schedule 9.3.6-82
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





LANDLORD:
PUUNENE SHOPPING CENTER, LLC,
a Delaware limited liability company




By:Terramar Retail Centers, LLC
a Delaware limited liability
company,
Its Sole Member


By:
Name:
Title:




 
TENANT:
PETCO ANIMAL SUPPLIES STORES, INC., a Delaware corporation




By:
Name:
Title:







                            
 
Schedule 1


Change Orders
[Attached]
  








Schedule 9.3.6-83
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









EXHIBIT 1
Approved Hokulei Unwind Documents (Updated as of 1/23/18)


HV - Hokulei Village, LLC
GF - Grove Farm Properties, Inc.
ASB - American Savings Bank, F. S. B.
SD - Saturn Development LLC (formerly Property Development Centers LLC)
SWY - Safeway, Inc.




 
Instrument
Approved Version
 
TRANCHE ONE
 
Release of Hokelei Seller’s Mortgage to BOA
 
 
Amendment of CPR Declaration releasing Lots A-G, H & K  
2836236_7_Amendment to Declaration of Condominium Property Regime and Condo Map
(Hokulei Village)
 
Amendment of Condominium Map with Engineer’s Certificate
Amended Condo Map_2017-12-08
Engineer’s Certificate - Hokulei Village (2018-01-08)(SML)
 
Amendment to Condominium By-Laws
 
 
Assignment of Declarant Rights under CPR Declaration (HV to GF)
2839919_6_Assignment of Declarant Rights from HV re Phase 2 (01-15-2018)(final)
 
Partition Deed between GFP, ASB & HV
Partition Deed (HV-ASB-GF) (2018.01.12)(2) (SML)
 
Reciprocal Easement Agreement
2836422_3_Reciprocal Easement Agreement (01-15-2018)(final)(v.3) w-exhibits
 
Grant of Easement Roundabout Dedication Parcel
2841812_3_Roundabout Easement (01-15-2018)(final)
 
Restrictive Agreement
2836438_2_Phase 2 Restrictive Agreement_TML rev (01-15-2018)(final)
 
Declaration of Easements, Conditions and Restrictions Affecting Land
Declaration of ECR (1-9-2018) (CS) (2)
(01-15-2018)(final)(v.2) w-exhibits
 
Termination and Release of Reservation of Rights in ASB Unit Deed
Termination and Release of Reserved Rights in ASB Unit Deed (01-15-2018))(final)
 
Termination and Release of Reservation of Rights in GF Unit Deed
Termination and Release of GFP Unit Deed (01-15-2018)(final)
 
First Amendment of Allocation of Housing Agreement Obligations (conversion of
units to lots)
First Amendment to Allocation of Housing Agreement Obligations
(01-15-2018)(final)
 
Limited Warranty Deed from Hokulei Seller to Purchaser
 
 
 
TRANCHE TWO
 
First Amendment of ASB Memorandum of Agreements (conversion of unit to lot)
First Amendment to ASB MOA (01-18-2018)(Tr.2)(CS)



Schedule 9.3.6-84
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Second Amendment to SWY Memorandum of Shopping Center Lease (conversion of unit
to lot)
Second Amendment to SWY MOL (01-18-2018)(Tr.2)(CS)
 
Termination and Release of Declaration of Easements (Phase 1) (A&B and ASB)
Term and Release of Decl. of Esmts Phase 1 (01-18-2018)(Tr.2)
 
Joinder and Consent to Second Amendment to SWY Memorandum of Shopping Center
Lease by ASB
ASB Joinder & Consent to Second Amendment to SWY MOL (01-18-2018)(Tr.2)
 
Supplemental Declaration (GF re REA)
 
 
Subordination Agreement (REA & ECR) - Petco (unrecorded)
Hokulei_Petco_Subordination Agreement (4)
 
Subordination Agreement (REA & ECR) - Walgreen (unrecorded)
Hokulei_Walgreen_ Subordination Agremeent (2)
 
Of-record assignments of any documents to be released by Purchaser in Tranche
Two
 







EXHIBIT 2
Hokulei Unwind Documents Recording Order


1.
TRANCHE ONE

2.Laulani & Pad G Land Recording Documents
3.

4.
1.                  Limited Warranty Deed by Laulani Seller to Purchaser

5.
2.                  Limited Warranty Deed by Pad G Seller to Purchaser

6.
3.                  Loan Assumption & Amendment to Loan Documents between
Seller, Purchaser and The Northwestern Mutual Life Insurance Company
(“Northwestern Mutual”) [COUNT AS 2]

7.
4.                  UCC-3 Amendment filed by Northwestern Mutual

8.

9.Puunene Land Recording Documents
10.
5.                  Limited Warranty Deed by Puunene Seller to Purchaser

11.

12.Hokulei Land Recording Documents
13.
6.                  Release of Hokulei Seller’s Mortgage to Bank of America

14.
7.                  Amendment to Declaration of Condominium Property Regime
Releasing Lots 1546-A through -G, -H & -K.

15.
8.                  Amendment of Condominium Map

16.
9.                  Amendment of Hokulei Land Condominium Bylaws

17.
10.              Assignment of Declarant Rights under Hokulei Land Declaration
of Condominium Property Regime from Hokulei Seller to GFP

18.
11.              Partition Deed between Hokulei Seller, Grove Farm Partners
(GFP) & American Savings Bank (ASB) [COUNT AS 3]

19.
12.              Reciprocal Easement Agreement

20.
13.              Grant of Easement Roundabout Dedication Parcel (Vehicular
Access and Utilities)

21.
14.              Restrictive Agreement

22.
15.              Declaration of Easements and Conditions and Restrictions
Affecting Land

23.
16.              Termination and Release of Reservation of Rights in ASB Hokulei
Unit Deed

24.
17.              Termination and Release of Reservation of Rights in GF Hokulei
Unit Deed

25.
18.              First Amendment of Allocation of Housing Agreement Obligations
(conversion of units to lots)

26.
19.              Limited Warranty Deed from Hokulei Seller to Purchaser



Schedule 9.3.6-85
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





27.

28.TRANCHE TWO
29.

30.
20.              Assignment and Assumption of Declarant Rights by Laulani Seller

31.
21.              Assignment and Assumption of Declarant Rights by Pad G Seller

32.
22.              Assignment and Assumption of Declarant Rights by Puunene Seller

33.
23.              Assignment and Assumption of Declarant Rights by Hokulei Seller

34.
24.              Amendment of ASB Hokulei MOA (conversion of unit to lot)

35.
25.              Amendment of Safeway Hokulei Memorandum of Lease (conversion of
unit to lot)

36.
26.              Termination and Release of Declaration of Easements (Hokulei
Phase 1)

37.
27.              Joinder and Consent to Amendment to Memorandum of Shopping
Center Lease by ASB

38.
28.              Any other documents that are to be recorded with respect to the
transactions contemplated by the Agreement or related to closing such
transactions but not otherwise listed on this Exhibit A.





FOURTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This Fourteenth Amendment to Purchase and Sale Agreement (this “Amendment”) is
made and entered into as of February , 2018, by and between HOKULEI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Hokulei Land and
other Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE,
LLC, a Delaware limited liability company (with respect to the Laulani Land and
other Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD
G, LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, as amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, Third
Amendment to Purchase and Sale Agreement dated December 20, 2017, Fourth
Amendment to Purchase and Sale Agreement dated December 21, 2017, Fifth
Amendment to Purchase and Sale Agreement dated December 28, 2017 (“Fifth
Amendment”), Sixth Amendment to Purchase and Sale Agreement dated January 5,
2018, Seventh Amendment to Purchase and Sale Agreement dated January 8, 2018,
Eighth Amendment to Purchase and Sale Agreement dated January 9, 2018, Ninth
Amendment to Purchase and Sale Agreement dated January 12, 2018, Tenth Amendment
to Purchase and Sale Agreement dated January 16, 2018, Eleventh Amendment to
Purchase and Sale Agreement dated January 19, 2018, Twelfth Amendment to
Purchase and Sale Agreement dated January 23, 2018, and Thirteenth Amendment to
Purchase and Sale Agreement dated January 24, 2018 (“Thirteenth Amendment”)
(altogether, the “Agreement”), for the sale and purchase of the above-referenced
properties (collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the Agreement as provided herein.


Schedule 9.3.6-86
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
85.Defined Terms.  All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement
and Section references refer to Sections of the Agreement except as otherwise
expressly provided.
86.Amendment of Schedule 2.2. Schedule 2.2 to the Agreement is deleted and
replaced with the new Schedule 2.2 attached hereto.
87.Purchase Price. Pursuant to Section 2, The Purchase Price under the Agreement
is amended to be TWO HUNDRED FIFTY-FOUR MILLION ONE HUNDRED SEVEN THOUSAND
FIFTY-EIGHT DOLLARS AND 90/100 ($254,107,058.90) in order to reflect the credits
on Schedules 2.1 and 2.2.
88.Amendment of Schedule 2.1 Allocation of Purchase Price. Schedule 2.1 to the
Agreement is deleted and replaced with the new Schedule 2.1 attached hereto.
89.Updated Hokulei Unwind Documents & Recording Order. The list of Hokulei
Unwind Documents attached as Exhibit 1 to the Thirteenth Amendment is replaced
with the updated list attached hereto as Exhibit 1. The recording order of those
documents attached to the Gap Closing Instructions is replaced with the
recording order attached hereto as Exhibit 2, and the final form of Gap Closing
Instructions executed by the parties with respect to Closing shall include
reference to Closing Date (as amended and may be further amended).
90.Other Agreements. The following agreements are hereby added to Amended
Schedule 1.7 attached to the Fifth Amendment:
The rights of TRC Laulani Village, LLC, a Delaware limited liability company,
under Agreement for Right of First Offer and Counteroffer dated June 6, 2013, by
and between Property Development Centers LLC, a Delaware limited liability
company, as Developer, and 91-1061 Keaunui Drive LLC, a Hawaii limited liability
company.
91.Purchaser Acknowledgement of Satisfaction and/or Waiver of Certain Closing
Conditions. Purchaser acknowledges that the conditions precedent to Purchaser’s
obligation to close on its acquisition of the Property set forth in the
following sections of the Agreement have either been satisfied or are hereby
waived: delivery of Tenant Estoppel Certificates from Petco required pursuant to
Sections 8.2.1 through 8.2.3; delivery of the Counterparty Estoppel Certificates
from GFP regarding the Hokulei Land Reciprocal Easement Agreement and
Restrictive Agreement Affecting Revised Phase 2 Land required pursuant to
Section 8.3 and Seller’s delivery an estoppel required pursuant to Section 8(c)
of the Thirteenth Amendment; Section 8.4; Section 8.7; Section 8.9; Section
8.10(b); Section 8.11; Section 8.12; and Section 8.13.
92.Ratifications.  The Agreement, and all terms, provisions, conditions and
exhibits contained in the Agreement, are hereby ratified, and shall be deemed in
full force and effect, except as specifically herein amended.
93.Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart


Schedule 9.3.6-87
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





shall be deemed to be an original, but all such counterparts put together shall
constitute but one and the same Amendment. Signatures to this Amendment
transmitted by .pdf, electronic mail or other electronic means shall be treated
as originals in all respects for purposes of this Amendment.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


Schedule 9.3.6-88
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-89
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: VP
company


By: /s/ Lance Parker
Name: Lance Parker
Title: President









SCHEDULE 2.2

--------------------------------------------------------------------------------





SCHEDULE 2.1



--------------------------------------------------------------------------------



EXHIBIT 1
Approved Hokulei Unwind Documents (Updated as of 2/16/18)


Hokulei Village - Checklist
As of February 16, 2018


HV - Hokulei Village, LLC
GF - Grove Farm Properties, Inc.
ASB - American Savings Bank, F. S. B.
SD - Saturn Development LLC (formerly Property Development Centers LLC)
SWY - Safeway, Inc.






Schedule 9.3.6-90
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
Instrument
Approved Version
 
TRANCHE ONE
 
Release of Hokelei Seller’s Mortgage to BOA
 
 
Amendment of CPR Declaration releasing Lots A-G, H & K  
2836236_8_Amendment to Declaration of Condominium Property Regime and Condo Map
(Hokulei Village)
 
Amendment of Condominium Map with Engineer’s Certificate
[Revised condo map to be provided by GF]
 
Amendment to Condominium By-Laws
[Submitted by GF directly to TG]
 
Partition Deed between GFP, ASB & HV
Partition Deed (HV-ASB-GF) (2018.02.08)(SML) (TG changes)(v. 3)
 
Assignment of Declarant Rights under CPR Declaration (HV to GF)
2839919_6_Assignment of Declarant Rights from HV re Phase 2
(01-15-2018)(final)(v.2 unit J)
 
Reciprocal Easement Agreement
2836422_3_Reciprocal Easement Agreement (01-15-2018)(final)(v. 4 unit J)
w-exhibits
 
Grant of Easement Roundabout Dedication Parcel
2841812_3_Roundabout Easement (01-15-2018)(final)
 
Restrictive Agreement
2836438_2_Phase 2 Restrictive Agreement_TML rev (01-15-2018)(final)(v.2 unit J)
 
Declaration of Easements, Conditions and Restrictions Affecting Land
Declaration of ECR (1-9-2018) (CS) (2)
(01-15-2018)(final)(v.3 unit J) w-exhibits
 
Termination and Release of Reservation of Rights in ASB Unit Deed
Termination and Release of Reserved Rights in ASB Unit Deed
(01-15-2018))(final)(v.2 unit J)
 
Termination and Release of Reservation of Rights in GF Unit Deed
Termination and Release of GFP Unit Deed (01-15-2018)(final)(v.2 unit J)
 
First Amendment of Allocation of Housing Agreement Obligations (conversion of
units to lots)
First Amendment to Allocation of Housing Agreement Obligations
(01-15-2018)(final)
(v.2 unit J)
 
Limited Warranty Deed from Hokulei Seller to Purchaser
 
 
 
TRANCHE TWO
 
First Amendment of ASB Memorandum of Agreements (conversion of unit to lot)
First Amendment to ASB MOA (01-18-2018)(Tr.2)(CS)
 
Second Amendment to SWY Memorandum of Shopping Center Lease (conversion of unit
to lot)
Second Amendment to SWY MOL (01-18-2018)(Tr.2)(CS)
 
Termination and Release of Declaration of Easements (Phase 1) (A&B and ASB)
Term and Release of Decl. of Esmts Phase 1 (01-18-2018)(Tr.2)
 
Joinder and Consent to Second Amendment to SWY Memorandum of Shopping Center
Lease by ASB
ASB Joinder & Consent to Second Amendment to SWY MOL (01-18-2018)(Tr.2)
 
Supplemental Declaration (GF re REA)
[Submitted by GF directly to TG]
 
Of-record assignments of any documents to be released by Purchaser in Tranche
Two
 

1379426.v9


48
ImanageDB:4161238.11


Schedule 9.3.6-91
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





ImanageDB:4161238.11


EXHIBIT 2
Hokulei Unwind Documents Recording Order


39.
AS OF 2/15/2018:

40.

41.TRANCHE ONE
42.Laulani & Pad G Land Recording Documents
43.

44.
1.                  Limited Warranty Deed by Laulani Seller to Purchaser

45.
2.                  Limited Warranty Deed by Pad G Seller to Purchaser

46.
3.                  Loan Assumption & Amendment to Loan Documents between
Seller, Purchaser and The Northwestern Mutual Life Insurance Company
(“Northwestern Mutual”) [COUNT AS 2]

47.
4.                  UCC-3 Amendment filed by Northwestern Mutual

48.

49.Puunene Land Recording Documents
50.
5.                  Limited Warranty Deed by Puunene Seller to Purchaser

51.

52.Hokulei Land Recording Documents
53.
6.                  Release of Hokulei Seller’s Mortgage to Bank of America

54.
7.                  Amendment to Declaration of Condominium Property Regime
Releasing Lots 1546-A through -G, -H & -K.

55.
8.                  Amendment of Condominium Map

56.
9.                  Amendment of Hokulei Land Condominium Bylaws

57.
10.              Partition Deed between Hokulei Seller, Grove Farm Partners
(GFP) & American Savings Bank (ASB) [COUNT AS 3]

58.
11.    Assignment of Declarant Rights under Hokulei Land Declaration of
Condominium Property Regime from Hokulei Seller to GFP

59.
12.              Reciprocal Easement Agreement

60.
13.              Grant of Easement Roundabout Dedication Parcel (Vehicular
Access and Utilities)

61.
14.              Restrictive Agreement

62.
15.              Declaration of Easements and Conditions and Restrictions
Affecting Land

63.
16.              Termination and Release of Reservation of Rights in ASB Hokulei
Unit Deed

64.
17.              Termination and Release of Reservation of Rights in GF Hokulei
Unit Deed

65.
18.              First Amendment of Allocation of Housing Agreement Obligations
(conversion of units to lots)

66.
19.              Limited Warranty Deed from Hokulei Seller to Purchaser

67.

68.TRANCHE TWO
69.

70.
20.              Assignment and Assumption of Declarant Rights by Laulani Seller

71.
21.              Assignment and Assumption of Declarant Rights by Pad G Seller

72.
22.              Assignment and Assumption of Declarant Rights by Puunene Seller

73.
23.              Assignment and Assumption of Declarant Rights by Hokulei Seller

74.
24.              Amendment of ASB Hokulei MOA (conversion of unit to lot)

75.
25.              Amendment of Safeway Hokulei Memorandum of Lease (conversion of
unit to lot)

76.
26.              Termination and Release of Declaration of Easements (Hokulei
Phase 1)

77.
27.              Joinder and Consent to Amendment to Memorandum of Shopping
Center Lease by ASB

78.
28.    Supplemental Declaration (GF re REA)



Schedule 9.3.6-92
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





79.
29.              Any other documents that are to be recorded with respect to the
transactions contemplated by the Agreement or related to closing such
transactions but not otherwise listed on this Exhibit A.







FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT
Hokulei Village, Lihue, HI
Laulani Village, Ewa Beach, HI
Pad G, Ewa Beach, HI
Puunene Shopping Center, Kahului, HI


This Fourth Amendment to Purchase and Sale Agreement (this “Agreement”) is made
and entered into as of the 21st day of December, 2017, by and between HOKULEI
VILLAGE, LLC, a Delaware limited liability company (with respect to the Hokulei
Land and other Property directly related thereto, “Hokulei Seller”), TRC LAULANI
VILLAGE, LLC, a Delaware limited liability company (with respect to the Laulani
Land and other Property directly related thereto, “Laulani Seller”), LAULANI
VILLAGE PAD G, LLC, a Delaware limited liability company (with respect to the
Pad G Land and other Property directly related thereto, “Pad G Seller”) and
PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company (with respect
to the Puunene Land and other Property directly related thereto, “Puunene
Seller”; together with Hokulei Seller, Laulani Seller and Pad G Seller,
“Seller”), and A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware
limited liability company (“Purchaser”).
Recitals
WHEREAS, Seller and Purchaser entered into that certain Commercial Real Property
Purchase and Sale Agreement dated November 22, 2017, which was amended by First
Amendment to Purchase and Sale Agreement dated December 18, 2017, Second
Amendment to Purchase and Sale Agreement dated December 19, 2017, and Third
Amendment to Purchase and Sale Agreement dated December 20, 2017 (as amended,
the “PSA”), for the sale and purchase of the above-referenced properties
(collectively, the “Property”); and
WHEREAS, the parties hereto desire to amend the PSA as provided herein.
Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Purchaser hereby agree as follows:
94.Due Diligence Period.  Under Section 8.1 of the PSA, the end of the Due
Diligence Period shall be changed from 5:00 p.m., Hawaii-Aleutian Standard Time,
on December 22, 2017, to 5:00 p.m., Hawaii-Aleutian Standard Time, on December
28, 2017.


Schedule 9.3.6-93
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





95.Ratifications.  This Agreement, and all terms, provisions, conditions and
exhibits contained in the PSA, are hereby ratified, and shall be deemed in full
force and effect, except as specifically herein amended.
96.Counterparts; Signatures.  This Agreement may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Agreement. Signatures to this
Agreement transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above written.


Schedule 9.3.6-94
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-95
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: VP
company


By: /s/ Lance Parker
Name: Lance Parker
Title: President



PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made effective as of
November 22, 2017 (the “Effective Date”), by and among HOKULEI VILLAGE, LLC, a
Delaware limited liability company (with respect to the Hokulei Land and other
Property directly related thereto, “Hokulei Seller”), TRC LAULANI VILLAGE, LLC,
a Delaware limited liability company (with respect to the Laulani Land and other
Property directly related thereto, “Laulani Seller”), LAULANI VILLAGE PAD G,
LLC, a Delaware limited liability company (with respect to the Pad G Land and
other Property directly related thereto, “Pad G Seller”) and PUUNENE SHOPPING
CENTER, LLC, a Delaware limited liability company (with respect to the Puunene
Land and other Property directly related thereto, “Puunene Seller”; together
with Hokulei Seller, Laulani Seller and Pad G Seller, “Seller”), and A & B
PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company (“Purchaser”). In consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
1.PURCHASE AND SALE. Subject to and in accordance with the terms and conditions
set forth in this Agreement, Purchaser shall purchase from Seller and Seller
shall sell to Purchaser, all of Seller’s right, title and interest in and to the
following property (collectively, the “Property”):
1.those certain parcels of real estate located at (i) 4454 Nuhoe Street, Lihue,
Kauai, Hawaii, commonly known as Hokulei Village, (ii) 91 - 1119 Keaunui Drive,
Ewa Beach, Oahu, Hawaii, commonly known as Laulani Village, (iii) Lot 7 of the
"Laulani Ewa Subdivision", Ewa Beach, Oahu, Hawaii, commonly known as Pad G and
(iv) 100 Ho’okele Street, Kahului, Maui, Hawaii, commonly known as Puunene
Shopping Center and legally described in attached Exhibits A-1, A-2, A-3 and
A-4, respectively, together with any and all appurtenances, hereditaments,
privileges, development rights and easements belonging thereto (“Hokulei Land”,
“Laulani Land”, “Pad G Land” and “Puunene Land”, respectively, and,
collectively, the “Land”);


Schedule 9.3.6-96
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.all buildings, structures, improvements, and fixtures located on the Land and
owned by Seller (collectively, the “Improvements”; the Land and the Improvements
are collectively referred to as the “Real Property”);
3.all leases, occupancy agreements and license agreements affecting the Real
Property or any part thereof, as of the Effective Date, and all guarantees
thereof, together with any New Leases (as hereinafter defined) which do not
require Purchaser’s consent or to which Purchaser has consented (or is deemed to
have consented) pursuant to Section 9.3.1 (the “Leases”);
4.all furniture, furnishings, equipment, machinery and other tangible personal
property, if any, owned by Seller, located in or on the Real Property and used
solely in connection therewith, including but not limited to the tangible
personal property described in the attached Schedule 1.4 (the “Tangible Personal
Property”);
5.all maintenance, service, and other like contracts and agreements with respect
to the ownership and operation of the Real Property or any portion thereof
(excluding contracts affecting other properties in addition to the Real
Property), to be listed on Schedules provided by Seller within seven (7) days
after the Effective Date, together with any new contracts which do not require
Purchaser’s consent or to which Purchaser consented (or is deemed to have
consented) pursuant to Section 9.3.2 (the “Service Contracts”), except as
expressly set forth to the contrary in this Agreement;
6.all intangible property, permits, licenses, approvals, guarantees and
warranties pertaining exclusively to the Real Property and in each case used
solely in connection with the ownership and operation of the Real Property (the
“Intangibles”); and
7.those documents set forth on Schedule 1.7 attached hereto or listed on an
amended Schedule 1.7 prepared by Seller within seven (7) days of the Effective
Date (the “Other Agreements”).
Those documents referenced in Sections 1.3, 1.5 and 1.7 are collectively
referred to in this Agreement as the “Property Agreements”. Prior to the date
hereof, Seller has delivered or made available to Purchaser copies of the
Property Agreements in Seller’s possession.
Notwithstanding anything set forth herein to the contrary, the term “Property”
expressly excludes (i) all property owned by tenants or other users or occupants
of the Real Property, (ii) all rights with respect to any refund of taxes
applicable to any period prior to the Closing Date (as defined in Section 4
below), (iii) all rights to any insurance proceeds or settlements for events
occurring prior to Closing (subject to Section 5 below), (iv) all of Seller’s
interest in cash, securities, lender deposits and reserves and accounts
receivable (except to the extent Seller receives proration therefor),
(v) financial data with respect to the Property for the period prior to the
Closing (subject to Section 4.5 below), (vi) any promissory notes relating to
any Lease in favor of Seller for accounts receivable arising solely prior to the
Effective Date, (vii) the names “Terramar”, “TRC”, “TRC Retail”, or “Terramar
Retail Centers, LLC”, and any derivation or combination thereof, and (viii) the
Excluded Documents (as hereinafter defined), and Seller shall retain all of the
property and rights referenced in the


Schedule 9.3.6-97
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





foregoing clauses (ii) through (viii). The property referenced in the foregoing
clauses (i) through (viii) is referred to as the “Excluded Property.”
2.PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller for
the Property is Two Hundred Sixty-Two Million Five Hundred Thousand and No/100
Dollars ($262,500,000.00) (the “Purchase Price”), plus or minus prorations and
adjustments as hereinafter set forth. The allocation of the Purchase Price among
the components of the Real Property is set forth on Schedule 2.1 Prior to
Closing the parties shall amend this Agreement to reduce the Purchase Price by
the amount of the credits set forth on Schedule 2.2 (Leasing & Construction
Credits) and Section 9.4, as they may be adjusted pursuant to Sections 4.3.8 and
9.4, and the Schedule 2.1 allocations shall be adjusted accordingly. For the
avoidance of doubt, after reducing the Purchase Price as contemplated in the
preceding sentence, the credits accounting for such reductions shall no longer
be applicable.
1.Earnest Money. Within two (2) business days after the Effective Date,
Purchaser shall deliver to Title Guaranty Escrow Services, Inc., attention
Jeremy Trueblood, as escrow agent for Title Insurer (as hereinafter defined)
(“Escrow Agent”), an amount equal to One Million and No/100 Dollars
($1,000,000.00) in immediately available funds (the “Initial Earnest Money”). If
Purchaser delivers Notice of Acceptance (as hereinafter defined) pursuant to
Section 8.1 below, then Purchaser shall deliver to Escrow Agent an additional
amount equal to One Million Six Hundred Twenty-Five Thousand and No/100 Dollars
($1,625,000.00) in immediately available funds (the “Additional Earnest Money”)
within two (2) business day after the expiration of the Due Diligence Period (as
defined in Section 8.1), so that the total earnest money deposit held by Escrow
Agent (exclusive of interest earned thereon) shall equal Two Million Six Hundred
Twenty-Five Thousand and No/100 Dollars ($2,625,000.00). The Initial Earnest
Money and the Additional Earnest Money, to the extent deposited, together with
any interest earned thereon and net of investment costs, are referred to in this
Agreement as the “Earnest Money.” The Earnest Money shall be invested as
Purchaser directs. Any and all interest earned on the Earnest Money shall be
reported to Purchaser’s federal tax identification number. Except as expressly
set forth herein to the contrary, the Earnest Money shall become nonrefundable
upon the expiration of the Due Diligence Period if Purchaser delivers Notice of
Acceptance pursuant to Section 8.1 on or before the expiration of the Due
Diligence Period. Notwithstanding the prior sentence, if the transaction fails
to close because of Seller’s default under this Agreement and Purchaser elects
to terminate this Agreement pursuant to Section 7.1, or if the transaction fails
to close due to failure of a condition precedent to Purchaser’s obligations to
close, then the Earnest Money shall be returned to Purchaser. If the transaction
closes in accordance with the terms of this Agreement, then Escrow Agent shall
deliver the Earnest Money to Seller at Closing as payment toward the Purchase
Price. The parties shall promptly direct Escrow Agent to deliver the Earnest
Money in accordance with this Agreement.


Schedule 9.3.6-98
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.Cash Balance. At least two (2) business days before Closing, Purchaser shall
deposit with Escrow Agent the Purchase Price in immediately available funds,
less the Earnest Money, plus or minus the prorations described in this Agreement
(such amount, as adjusted, being referred to as the “Cash Balance”).
3.Independent Consideration. Notwithstanding anything to the contrary contained
in this Agreement, if this Agreement is terminated for any reason which entitles
Purchaser to the return of the Earnest Money, then the sum of One Hundred and
No/100 Dollars ($100.00) of such Earnest Money (the “Independent Contract
Consideration”) shall be paid to Seller from the Earnest Money, which amount
Seller and Purchaser have bargained for and agreed to as independent and
sufficient consideration for Seller’s execution and delivery of this Agreement.
The Independent Contract Consideration is non-refundable and separate
consideration from any other payment or deposit required by this Agreement, and
Seller shall retain the Independent Contract Consideration upon any termination
of this Agreement notwithstanding any other provision of this Agreement to the
contrary.
3.EVIDENCE OF TITLE. Seller agrees to furnish Purchaser with good and marketable
title to the Property in accordance with the terms of this Agreement, subject
only to the Permitted Exceptions. Notwithstanding the foregoing, Seller shall be
obligated to at Closing discharge any mortgages, mechanics and materialmen’s
liens, and other monetary liens of any kind affecting the Property, except for
(i) the lien of real property taxes not then due, and (ii) the recorded Loan
Documents affecting the Laulani Land to be assumed by Purchaser as provided in
Section 11.20. Purchaser’s obligation to close this transaction shall be subject
to the irrevocable commitment by Title Guaranty of Hawaii, Inc. and Land
Services USA, Inc., as agents for Chicago Title Insurance Company (collectively,
the “Title Insurer”) to issue to Purchaser at Closing Form 2006 extended ALTA
Owners Protection Policies of Title Insurance for each of the Hokulei Land, the
Laulani Land, the Pad G Land and the Puunene Land in the respective amounts set
forth in Schedule 2.1, subject only to the Permitted Exceptions (as defined in
Section 3.2) and with endorsements against mechanics and materialmen’s liens and
such other endorsements as Purchaser may elect (individually and collectively,
the “Title Policy”); provided, however, the failure of Title Insurer to
irrevocably commit to issue the Title Policy shall not be a Seller default
hereunder. Seller shall at its expense provide the Title Insurer with such
affidavits, agreements and surveyor certifications customarily required or
reasonably requested by the Title Insurer in order to issue the Title Policy;
provided, however, the failure of Seller to provide such items shall not be a
Seller default hereunder.
1.Title and Survey Review. Purchaser hereby acknowledges that Seller has
delivered to Purchaser (a) the title commitments listed on Exhibits F-1 through
F-4 attached hereto (the “Preliminary Title Commitments”); and (b) the most
recent existing surveys of the Real Property in Seller’s possession, if any (the
“Surveys”). Seller has ordered updates of the Surveys with respect to the Real
Property (the “Updated Surveys”). Seller shall cause copies of the Updated
Surveys to be delivered to Purchaser when available, and, subject to Section
3.2, Purchaser shall thereafter coordinate directly with the surveyor(s) to
address any comments or requested changes Purchaser has to the Updated Surveys.


Schedule 9.3.6-99
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.Permitted Exceptions. No later than December 7, 2017, Purchaser shall notify
Seller in writing of any matters shown on the Preliminary Title Commitments (or
updates thereto) and the Updated Surveys to which Purchaser objects (the
"Disapproved Title and Survey Exceptions"). All matters shown on the Preliminary
Title Commitments and the Updated Surveys to which Purchaser does not so object
shall be deemed “Permitted Exceptions”. No later than five (5) business days
following Seller's receipt of Purchaser's Disapproved Title and Survey
Exceptions, Seller shall inform Purchaser in writing as to whether Seller will
cause the Disapproved Title and Survey Exceptions to be removed from title to
the Property prior to the Closing. If Seller fails to deliver its response
within such period, Seller shall be deemed to have elected not to eliminate the
Disapproved Title and Survey Exceptions. If Seller elects (or is deemed to have
elected) not to eliminate any of the Disapproved Title and Survey Exceptions,
then Purchaser may at any time prior to the end of the Due Diligence Period
elect to terminate this Agreement. If Purchaser does not elect to terminate this
Agreement and proceeds with the transaction, then Purchaser shall be deemed to
have approved or waived all Disapproved Title and Survey Exceptions that Seller
has elected not to eliminate or that Purchaser did not object to and such
exceptions shall be Permitted Exceptions.
3.If after the date of Purchaser’s notice of Disapproved Title and Survey
Exceptions any new title matter of record or new survey matter first arises as
identified on any updates or amendments to the Title Commitments or Updated
Surveys, respectively ("New Title and Survey Exceptions"), Purchaser may request
in writing that Seller remove such New Title and Survey Exceptions from title to
the Property prior to the Closing provided however that any request to remove
New Title and Survey Exceptions must be made within three (3) business days of
Purchaser’s discovery of the New Title and Survey Exception. Seller shall have
three (3) business days following Seller's receipt of Purchaser's request to
give Purchaser written notice as to whether any of the New Title and Survey
Exceptions will be removed from title to the Property prior to the Closing. If
Seller fails to deliver its response within such period, Seller shall be deemed
to have elected not to eliminate the New Title and Survey Exceptions. This
Agreement shall terminate upon Purchaser's written notice to Seller given within
three (3) business days following Purchaser's receipt of Seller's response
regarding any New Title Exceptions that Seller elects not to eliminate, or the
date of Seller’s deemed election not to eliminate them. If Purchaser does not
provide written notice of termination within this time period, then Purchaser
shall be deemed to have elected to proceed with the transaction and to have
approved or waived all New Title and Survey Exceptions that Seller has elected
not to eliminate and such exceptions shall be Permitted Exceptions. If a New
Title or Survey Exception first arises after the Due Diligence Period, the
Closing Date shall be extended by the number of days (if any) necessary to allow
the foregoing objection and response process to be concluded no later than three
(3) business days prior to the Closing Date.
4.CLOSING. The closing of the transaction contemplated by this Agreement (the
“Closing”) shall occur at 8:01 a.m., Hawaii-Aleutian Standard Time, on January
18,


Schedule 9.3.6-100
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2018, or on such other date as the parties may hereafter agree (such day being
sometimes referred to as the “Closing Date”), through escrow at the office of
Escrow Agent located at 235 Queen Street, Honolulu, Hawaii 96813.
1.Seller’s Closing Deliveries. No later than two (2) business days prior to the
Closing Date, Seller shall execute or cause to be executed (as necessary and as
applicable to the entity comprising Seller and/or the sale of such entity’s
right, title and interest in and to the Property as contemplated by this
Agreement) and deliver to Purchaser (either through escrow or as otherwise
provided below) each of the following:
(a)limited warranty deeds for each of the Hokulei Land, the Laulani Land, the
Pad G Land and the Puunene Land, and the Improvements thereon (individually and
collectively the “Deed”), substantially in the form of Exhibit G attached
hereto, conveying each such portion of the Real Property to Purchaser or to a
Purchaser’s Designee (as hereinafter defined), duly executed by Seller;
(b)counterparts of (i) an Assignment and Assumption of Leases for each of the
Hokulei Land, the Laulani Land, the Pad G Land and the Puunene Land in the form
of Exhibit R attached hereto (individually and collectively the “Assignment of
Leases”) in favor of Purchaser or Purchaser’s Designee, and (ii) with respect to
any of the Leases for which there is a recorded memorandum or short form, a
recordable memorandum of assignment;
(c)counterparts of a General Assignment and Assumption of Seller’s interest in
the Service Contracts, the Intangibles and the Other Agreements for each of the
Hokulei Land, the Laulani Land, the Pad G Land and the Puunene Land in the form
of Exhibit S attached hereto (the “General Assignment”) in favor of Purchaser or
Purchaser’s Designee, together with any counterparty consents that are required
for such assignments; provided, however, Seller’s failure to deliver any such
consents shall not be a Seller default hereunder;
(d)a bill of sale for each of the Hokulei Land, the Laulani Land, the Pad G Land
and the Puunene Land in the form of Exhibit O attached hereto, conveying the
Tangible Personal Property to Purchaser or Purchaser’s Designee;
(e)one original notice letter to each tenant, substantially in the form attached
hereto as Exhibit H;
(f)one original notice letter to each Service Contract vendor, substantially in
the form attached hereto as Exhibit I;
(g)Seller’s certificate of non-foreign status, in the form attached hereto as
Exhibit J;
(h)counterparts of the Closing Statement (as defined in Section 4.3 below);
(i)such transfer and/or conveyance tax forms for each Deed as are required by
law, including without limitation Hawaii Conveyance Tax


Schedule 9.3.6-101
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Certificate Form P-64A in a form reasonably acceptable to Seller and Purchaser
(“Conveyance Tax Certificates”);
(j)to the extent not addressed in clauses (e) or (f), above, one original notice
letter to each party to any Property Agreement, substantially in the form
attached hereto as Exhibit Q;
(k)an affidavit of Seller as to debts and liens in form mutually acceptable to
Seller and the Title Insurer which shall permit the Title Insurer to issue the
Title Policy subject only to the Permitted Exceptions;
(l)an executed Hawaii Withholding Tax Return For Dispositions By Nonresident
Persons of Hawaii Real Property Interests Form N-288 and Form N-288B, if not
exempt;
(m)a Report of Bulk Sale and Transfer, State of Hawaii form G-8A, for Seller
and/or Terramar Retail Centers, LLC, as applicable, bearing the Certification of
the Director of the State Department of Taxation dated no more than ten (10)
business days prior to Closing that such reports have been filed and that all
taxes, penalties and interest payable by with respect to Seller’s business at or
income from the Property have been paid;
(n)counterparts of a recordable Assignment and Assumption of Declarant Rights
for each of the Hokulei Land, the Laulani Land, the Pad G Land and the Puunene
Land in the form of Exhibit V attached hereto (individually and collectively the
“Assignment of Declarant Rights”) assigning to Purchaser or Purchaser’s Designee
all of Seller’s rights under the recorded declarations, reciprocal easement
agreements and other documents listed on Schedule 4.1(n);
(o)the Guaranty in the form of Exhibit W attached hereto, duly executed by the
Guarantor as provided in Section 10.2;
(p)such documents as may be required to effectuate the Loan Assumption;
(q) such releases, amendments, terminations or other documents required to
remove any Disapproved Title and Survey Exception that Seller agreed to remove
pursuant to Section 3;
(r)such other documents or instruments required hereunder or reasonably
necessary to effectuate the Closing in accordance with this Agreement; and
(s)such authorizing documents of Seller as shall be reasonably required by the
Title Insurer or Escrow Agent to evidence Seller’s authority to consummate the
transactions contemplated by this Agreement.
The Closing Statement may be signed in .PDF counterparts on the Closing Date.
Within five (5) business days following the Closing Date, to the extent
available, Seller shall deliver to Purchaser the original (or copies, if Seller
does not have originals) Property Agreements, and all plans and specifications,
licenses and permits pertaining to the Property (all of which, to the extent at
the Property, shall be left at the Property, and if not at the Property, shall
be delivered to such address as Purchaser may elect).


Schedule 9.3.6-102
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.Purchaser’s Closing Deliveries. No later than two (2) business days prior to
the Closing Date, Purchaser or the applicable Purchaser’s Designee shall execute
or cause to be executed (as necessary) and deliver or cause to be delivered to
Seller each of the following:
(a)counterparts of the Assignment of Leases and any memoranda thereof;
(b)counterparts of the General Assignment;
(c)counterparts of the Closing Statement;
(d)counterparts of the Deed;
(e)counterparts of the Assignment of Declarant Rights;
(f)the Conveyance Tax Certificates;
(g)the Cash Balance;
(h)such documents as may be required to effectuate the Loan Assumption;
(i) such other documents or instruments required hereunder or reasonably
necessary to effectuate the Closing in accordance with this Agreement; and
(j)such evidence of Purchaser’s due formation, valid existence, good standing,
power, authority, authorization and due execution and delivery as Seller, Title
Insurer or Escrow Agent may reasonably request.
3.Closing Prorations and Adjustments. Seller shall prepare a statement of the
prorations and adjustments required by this Agreement (the “Closing Statement”),
and submit it to Purchaser for approval at least ten (10) business days prior to
the Closing Date. Except as otherwise provided below, the items listed below are
to be equitably prorated or adjusted as of 12:01 a.m. local time at the Real
Property on the Closing Date, it being understood that for purposes of
prorations and adjustments, Purchaser shall be deemed the owner of the Property
on such day and Seller shall be deemed the owner of the Property prior to such
day. The provisions of this Section 4.3 that contemplate post-Closing
adjustments shall survive Closing for the applicable period of time set forth in
this Section 4.3.
1.Real estate and personal property taxes and assessments and other state,
county and municipal taxes (other than conveyance or other transfer taxes),
charges and assessments, as well as any assessments by private covenant
constituting a lien or charge on the Property (collectively, “Real Estate
Taxes”) shall be prorated at Closing for the then-current fiscal year of the
applicable taxing authority in which the Closing Date occurs (the “Current Tax
Year”), such that Seller shall be responsible for all Real Estate Taxes that are
attributable to the period prior to the Closing Date and Purchaser shall be
responsible for all Real Estate Taxes that are attributable to the period from
and after the Closing Date. Notwithstanding the foregoing, in the event and to
the extent that the tenants under the Leases have paid, shall pay or are
required to pay any portion of the Real Estate Taxes directly to the relevant
taxing authority or authorities, such portion of the Real Estate Taxes shall not
be prorated. Notwithstanding anything contained herein, any refunds or rebates
of Real Estate Taxes which accrued before the Closing


Schedule 9.3.6-103
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Date shall remain the property of Seller, and Seller shall have the right to
pursue any appeals filed prior to the Effective Date of Real Estate Taxes
attributable to Seller’s period of ownership of the Property (including any
appeal of Real Estate Taxes for the year in which Closing occurs) with respect
to tax assessments for the Property. Seller may also file appeals for the
2018-2019 Real Property Tax year if the deadlines for such appeals fall before
the Closing Date, provided that upon Closing Seller shall upon Purchaser’s
request either dismiss such appeals or cooperate with Purchaser’s substitution
for Seller in the appeals. Purchaser shall cooperate with Seller in connection
with any such appeal at no out of pocket cost to Purchaser. If Seller is
successful in any such tax appeal related to the fiscal tax period in which
Closing occurs, any rebates or refunds shall be apportioned between the parties
in the same proportion as the proration of Real Estate Taxes set forth on the
Closing Statement executed by the parties at Closing. Seller will also calculate
and refund to the Tenants’ accounts credits and charges if and where applicable.
Seller will provide copies of this calculation, along with copies of the
statements, to Purchaser, along with any balance due to Purchaser. If Purchaser
is successful in any appeal of Real Estate Taxes which accrued during Seller’s
period of ownership of the Property, any rebates or refunds shall be apportioned
between the parties in the same proportion as the proration of the Real Estate
Taxes set forth on the Closing Statement executed by the parties at Closing.
Purchaser will also calculate and apply credits and charges to Tenant’s
accounts, where applicable. Purchaser will provide copies of this calculation,
along with copies of the statements, to Seller, together with any balance due to
Seller. Either party that is successful in any appeal of Real Estate Taxes
contemplated by this Section 4.3.1 shall be able to deduct its actual,
documented, out-of-pocket costs paid to non-affiliated third parties in
connection with the tax appeal from the rebates or refunds received before
apportionment of the balance thereof. The provisions of this Section 4.3.1 shall
survive the Closing.
2.Rent.
(a)Base Rent. Except for Percentage Rents covered by Section 4.3.2(b), all
“minimum” or “base” rent, common area maintenance (“CAM”), tenant reimburseables
or similar charges, and any other amounts or charges payable by tenants under
the Leases for the calendar month in which the Closing occurs shall be prorated
on the basis of the number of days of such month prior to the Closing Date
(which shall be allocated to Seller) and from and after the Closing Date (which
shall be allocated to Purchaser). However, there shall be no proration at
Closing of any rent which is delinquent as of the Closing Date, which shall be
handled as provided in Section 4.3.2(c).
(b)Percentage Rent. Overage or percentage rents (“Percentage Rents”) which are
payable with respect to any period ending prior to the Closing Date or which
have been accrued prior to the Closing Date shall be apportioned as soon as
reasonably practical (and in any event 30 days after) Closing, so that the
amount thereof under each of the Leases to which Seller


Schedule 9.3.6-104
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





shall be entitled, as finally determined, shall be the entire amount thereof
with respect to any fiscal period ending prior to the Closing Date, and, for the
applicable fiscal period in which Closing occurs, an amount which bears the same
ratio to the total Percentage Rents as the number of days in such fiscal period
which have elapsed prior to the Closing Date bears to the total number of days
in such fiscal period. At the Closing, Seller shall deliver to Purchaser a
schedule setting forth in reasonable detail the amount of Percentage Rent
collected for the portion of the applicable fiscal period through the Closing
Date. Following the Closing, Purchaser shall use reasonable efforts to collect
any Percentage Rents which belong to Seller, and shall remit the same to Seller
promptly upon their receipt, to the extent not credited to Seller at Closing,
but Purchaser will not be obligated to institute any lawsuit or other collection
procedures to collect delinquent rents. All Percentage Rents collected by Seller
or Purchaser with respect to the fiscal period in which Closing occurs shall be
applied in the same ratio as Seller and Purchaser are entitled pursuant to this
Section 4.3.2(b). Upon Seller’s request, Purchaser shall promptly deliver to
Seller a copy of each bill relating to Percentage Rents submitted to tenants.
The provisions of this Section 4.3.2(b) shall survive the Closing.
(c) Tenant Delinquencies. Rent and other charges under the Leases unpaid and
delinquent as of Closing that are collected by Seller and Purchaser after the
date of Closing shall be delivered as follows: (a) if Seller collects any unpaid
or delinquent rent for the Property, Seller shall, within fifteen (15) days
after the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (b) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing. Seller and Purchaser agree that all rent
received by Seller or Purchaser after the date of Closing shall be applied first
to rentals due the month of Closing and then to delinquent rentals, if any, in
inverse order of delinquency. Purchaser will make a good faith effort after
Closing to collect all rents in the usual course of Purchaser’s operation of the
Property, but Purchaser will not be obligated to institute any lawsuit or other
collection procedures to collect delinquent rents. Except as set forth herein,
from and after the Effective Date, Seller shall not apply any tenant security
deposit under the Leases, or initiate any litigation to collect amounts payable
by Tenants under the Leases, provided that Seller may initiate (a) lease
termination and collection actions regarding the Russo’s lease at the Laulani
Land (which shall not be assumed by Purchaser at Closing), (b) collection
actions with respect to certain pre-Closing Tenant Reconciliations as provided
in Section 4.4, and (c) apply the security deposit under the Fresh Press Hawaii
LLC (Russo’s) Shopping Center Lease dated June 20, 2013 in accordance with such
lease.


Schedule 9.3.6-105
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





(d)In the event that there shall be any amounts payable under any Leases other
than those described in Sections 4.3.2(a), (b), or (c) that, although relating
to a period prior to Closing, do not become due and payable until after Closing
or that are paid prior to Closing but are subject to adjustment after Closing,
then any rents or charges of such type received by Purchaser or its agents or
Seller or its agents subsequent to Closing shall, to the extent applicable to a
period extending through the Closing, be prorated between Seller and Purchaser
as of Closing.
(e)Notwithstanding anything contained herein to the contrary, Seller shall
retain the right after Closing to take such actions as it reasonably elects to
collect amounts owed to Seller which are attributable to Seller’s period of
ownership of the Property under this Section 4.3.2 or under Section 4.4,
provided that Seller shall not be entitled to seek termination of any Lease or
otherwise evict any Tenant in connection with any action brought by Seller with
respect thereto.
(f)This Section 4.3.2 shall survive Closing.
3.Costs Relating to New Leases. Any tenant improvement costs, tenant inducement
costs, leasing commissions, or other leasing costs (excluding legal fees) paid
or payable pursuant to any New Lease entered into in accordance with
Section 9.3.1 below with a tenant other than the tenants listed on Schedule 2.2
shall be the responsibility of Purchaser, and to the extent Seller has paid any
of the same prior to Closing, Seller shall receive a credit therefor from
Purchaser at or as soon as reasonably practicable (not more than 60 days) after
the Closing.
4.Security Deposits; Utility Deposits. Attached hereto as Exhibit B is a rent
roll reflecting any unapplied security deposits and other forms of security held
by Seller or its agents under the Leases. Purchaser shall receive a credit at
Closing in the amount of all cash security deposits under the Leases. In
addition, Seller shall assign and deliver to Purchaser as soon as reasonably
practicable (and not later than 60 days) following Closing any and all letters
of credit and other instruments held by Seller as security deposits under Leases
and cause such letters of credit to identify Purchaser as the named beneficiary
thereunder (which obligation shall survive Closing). Seller shall receive a
credit at Closing in the amount of all refundable cash or other deposits posted
with utility companies servicing the Property which are duly assigned to
Purchaser at Closing or which remain in place for the benefit of Purchaser.
5.Utilities. As soon as reasonably practicable (and in any event no later than
sixty (60) days) after Closing, Seller and Purchaser shall prorate all water,
electric, cable, internet, telephone and all other utility and fuel charges,
fuel on hand (at cost plus sales tax), and any other payments to utility
companies based on actual charges incurred.
6.Service Contracts. Except as set forth in Section 9.3.2, amounts due and any
prepayments made under the Service Contracts shall


Schedule 9.3.6-106
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





be prorated as soon as reasonably practicable (and in any case within sixty (60)
days) after Closing.
7.Fees Payable. License and permit fees, and similar fees and similar expenses
of operation shall be prorated as soon as reasonably practicable (and in any
case within sixty (60) days) after Closing.
8.Tenant Inducement Costs and Leasing Commissions. Except as contemplated in
Section 9.3.1, Purchaser shall be responsible for the payment of all of the
following Tenant Inducement Costs (as hereinafter defined) and leasing
commissions: (a) those set forth in a Lease existing as of November 15, 2017
which relate to any renewal or expansion of any Lease occurring after November
15, 2017; and (b) any others that are not Seller Commissions, including, without
limitation, those set forth in Section 4.3.3 above (collectively, “Purchaser
Commissions”). Seller shall be responsible for the payment of all of the
following Tenant Inducement Costs and leasing commissions: (i) those
specifically identified as Seller’s obligation on Schedule 2.2; and (ii) those
set forth in a Lease existing as of November 15, 2017 which, pursuant to such
Lease, are payable prior to the Closing Date or relate to the base term of any
Lease or the renewal or expansion of any Lease that occurred prior to November
15, 2017 (collectively, “Seller Commissions”). For purposes hereof, the term
“Tenant Inducement Costs” shall mean any payments required under a Lease to be
paid by the landlord thereunder to or for the benefit of the tenant thereunder
which is in the nature of a tenant inducement, including specifically, without
limitation, tenant improvement costs, tenant allowances, costs of required
landlord work under a lease, lease buyout costs (other than those accruing as a
result of a buyout option executed by Purchaser after the Closing Date, which
buyout costs shall be Purchaser’s sole and exclusive responsibility), conveyance
tax, moving, design, refurbishment and club membership allowances, but
specifically excluding legal fees or loss of income resulting from any free
rental period (it being agreed that Seller shall bear the loss resulting from
any free rental period until the date of Closing and that Purchaser shall bear
such loss from and after the Closing Date). The agreed tentative credit to
Purchaser with respect to Tenant Inducement Costs and leasing commissions is set
forth in Schedule 2.2. Prior to Closing either party shall have the right to
update Schedule 2.2 to reflect (a) any change to the scheduled Closing Date, (b)
amounts credited to Purchaser on Schedule 2.2 that Seller actually paid prior to
Closing, (c) adjustment to the Hawaii State Federal Credit Union credit shown on
Schedule 2.2 based on the actual date of its lease execution and the date of
substantial completion of the landlord’s work thereunder, and (d) adjustment to
the Bedmart credit based on the date of substantial completion of the landlord’s
work under its lease. The updated Schedule 2.2 shall be subject to the other
party’s approval, which shall not be unreasonably withheld, and upon such
approval the parties agree to reduce the Purchase Price to reflect the final
amount of the credit. Seller hereby indemnifies, protects, defends and holds
Purchaser and the


Schedule 9.3.6-107
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Purchaser’s Designees, and their respective constituent members or partners,
subsidiaries, parent companies and affiliates, and each of their respective
directors, managers, trustees, officers, employees and agents, and each of their
successors and assigns (the “Purchaser Indemnified Parties”), harmless from and
against any and all claims, actions, suits, demands, losses, damages,
liabilities, obligations, judgments, settlements, awards, penalties, costs or
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) that any or all of Purchaser or the Purchaser Indemnified Parties
actually suffers and incurs as a result of the failure by Seller to timely pay
or discharge any of the Seller Commissions (except to the extent Purchaser
receives a credit therefore hereunder). Purchaser hereby indemnifies, protects,
defends and holds Seller and the Seller Indemnified Parties harmless from and
against all Losses that any or all of Seller, its constituent members or
partners, subsidiaries, parent companies and affiliates, and each of their
respective directors, managers, trustees, officers, employees and agents, and
each of their successors and assigns (the “Seller Indemnified Parties”) actually
suffers or incurs as a result of the failure by Purchaser to timely pay or
discharge any of the Purchaser Commissions.
9.Other Agreements. Amounts, if any, payable by Seller or owed to Seller under
the Other Agreements that are not credited to Purchaser at Closing pursuant to
Section 9.4 shall be prorated at Closing.
10.Other Items. All other items customarily apportioned in connection with the
sale of similar properties similarly located shall be prorated at Closing with
an appropriate reproration as reasonably practicable (and in any event no later
than sixty (60) days) following Closing.
To the extent any item of income or expense set forth in this Section 4.3 is
expressly subject to final adjustment after Closing, then Seller and Purchaser
shall make, and each shall be entitled to, an appropriate reproration to each
such item promptly when accurate information becomes available. Any amounts due
from one party to the other as a result of such reproration shall be paid
promptly in cash to the party entitled thereto. Seller and Purchaser hereby
covenant and agree to make available to each other for review such records as
are necessary to complete such reprorations.
4.Tenant Reconciliation. Certain tenants under the Leases are currently paying
Seller certain amounts (referred to herein as “Tenant Reimbursements”) based on
Seller’s estimates for real estate taxes and assessments, common area
maintenance, operating expenses and similar expenses (collectively, “Tenant
Reimbursable Expenses”). Purchaser and Seller acknowledge and agree that Tenant
Reimbursements which Seller collects from tenants at the Property for the period
from January 1, 2017, through and including the date immediately prior to the
Closing Date (“Seller’s Reconciliation Period”), may not yet have been
reconciled with the tenants to the extent Seller’s recovery of such expenses
from the tenants for such period exceeds, or is less than, the actual amount of
such


Schedule 9.3.6-108
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





expenses for such period (the “Tenant Reconciliation”). In connection with the
Tenant Reconciliation, the parties agree that (a) within a reasonable time after
Closing, and in any event no later than 30 days after Closing, (i) Seller shall
deliver to Purchaser the data reasonably supporting the Tenant Reimbursements
that Seller collected from the tenants, if any, for Seller’s Reconciliation
Period and the amount of Tenant Reimbursable Expenses actually paid by Seller
during Seller’s Reconciliation Period and (ii) Seller shall prepare the final
Tenant Reconciliation for the period from January 1, 2017 through and including
December 31, 2017 in accordance with the terms and conditions of the applicable
Leases (the “2017 Tenant Reconciliation”) and (b) in satisfaction of Tenant
Reimbursements for the period after December 31, 2017, at Closing, Purchaser
shall receive a credit in an amount equal to the Tenant Reimbursements Seller
collects from the Property attributable to the period of time from the Closing
Date to the end of the month in which Closing occurs. Upon completion of the
2017 Tenant Reconciliation Seller shall provide Purchaser with the results, and
Seller shall credit or bill tenants, as applicable, for any amounts owed with
respect to the Seller Reconciliation Period. If the Tenant Reconciliation for
Seller’s Reconciliation Period shows that amounts collected from tenants during
the Seller’s Reconciliation Period were more than the greater of (i) the amount
of Tenant Reimbursable Expenses actually paid by Seller with respect to such
period or (ii) the amount which Seller is entitled to recover under the terms of
each Lease with respect to such period, as applicable, then Seller shall
reimburse such tenant(s) to the extent of any over-payment of such Tenant
Reimbursements actually received by Seller for such portion of Seller’s
Reconciliation Period. If it is determined that any tenant has underpaid Seller
for any portion of the Tenant Reimbursable Expenses due with respect to Seller’s
Reconciliation Period, Seller shall have the sole right to collect the amount of
any such deficiency from the applicable tenant(s) and Purchaser shall have no
obligation to Seller with respect to such amounts. In connection with the
foregoing, Seller shall be permitted to make and retain copies of all Leases and
all billings concerning Tenant Reimbursements for such period(s). Seller and
Purchaser covenant and agree to reasonably cooperate with the other (at no third
party cost) for the purpose of collecting any amounts due from tenants or
responding to any claim by tenants for reimbursement of Tenant Reimbursements.
If Purchaser receives any payments to which Seller is entitled with respect to
the Seller Reconciliation Period Purchaser shall promptly remit them to Seller.
Except as set forth in clause (b) of this Section 4.4, Seller shall have no
obligation with respect to Tenant Reconciliation for the period from January 1,
2018 through and including the Closing Date or thereafter. The agreements of
Seller and Purchaser set forth in this Section 4.4 shall survive the Closing.
5.Purchaser Audit & Accounting Requirements. In order to facilitate Purchaser’s
preparation and reporting of trailing audited financials regarding the Property,
from and after the Effective Date, and continuing after Closing, Seller shall
provide Purchaser and Purchaser’s auditors with reasonable access to the
accounting records and accounting employees of Seller as reasonably necessary to
complete all SEC reporting obligations of Purchaser. Records available to


Schedule 9.3.6-109
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Purchaser and its auditors shall include without limitation: (a) Copies of any
unaudited financial statements of Seller for the years 2014, 2015 and 2016, and
through Closing; (b) Trial balances (as of year-end and interim periods) and
statement of account for each property; (c) Check Registers for disbursement
testing; and (d) Seller’s general ledger detail of operating expenses. This
Section 4.5 shall survive Closing.
6.Code Section 1031 Exchange. Purchaser intends to structure the acquisition of
the Property as a tax-deferred exchange under Section 1031 of the U.S. Internal
Revenue Code (“Code”). Likewise, Seller may convey the Property to Purchaser as
part of a tax-deferred exchange under Section 1031 of the Code. Either Seller or
Purchaser may assign this Agreement to a qualified intermediary in order to
facilitate a Code Section 1031 exchange transaction. Seller and Purchaser agree
to cooperate with each other in effecting such transaction, including, without
limitation, consenting to the assignment of this Agreement to a qualified
intermediary, provided that any such exchange transaction, and the related
documentation, shall: (i) not require the other party to execute any contract
(other than as set forth herein), make any commitment, or incur any obligations,
contingent or otherwise, to third parties which would expand the obligations
beyond this Agreement, (ii) not delay the Closing or the transaction
contemplated by this Agreement, or (iii) not include acquiring title to any
other property. In connection with Purchaser’s Code Section 1031 exchange
Purchaser may elect to replace the Earnest Money with an equal amount of
Purchaser’s exchange proceeds. In connection with and without limiting the
foregoing, Seller agrees to execute and deliver to Purchaser no later than five
(5) days prior to Closing, the Assignment and Assumption Agreement attached
hereto as Exhibit T and the Assignment and Release Agreement attached hereto as
Exhibit U. This Section 4.6 shall survive Closing.
7.Reservation of Rights to Contest. Notwithstanding anything to the contrary
contained in this Agreement, Seller reserves the right to meet with governmental
officials and to contest any reassessment or assessment of the Property or any
portion thereof and to attempt to obtain a refund for any taxes previously paid.
Seller shall retain all rights with respect to any refund of taxes applicable to
any period prior to the Closing Date (and if requested by Seller from time to
time, Purchaser shall assign such right to Seller pursuant to such assignments
as Seller may reasonably request) and, at Seller’s request, Purchaser shall
reasonably cooperate in any such proceeding at no third party cost to Purchaser.
The provisions of this Section 4.7 shall survive the Closing.
8.Transaction Costs. Purchaser shall pay for the following closing and other
transaction costs: (a) all title insurance costs and fees related to extended
coverage under the Title Policies, endorsements to the Title Policies, and loan
policy (or policies) title insurance costs and fees, including any endorsements
required by Purchaser’s lender or Lender (as hereinafter defined) with respect
to the Loan Assumption (as hereinafter defined), if any, (b) all recording
charges except recording charges to release or terminate encumbrances that are
not Permitted Exceptions, (c) costs of the Updated Surveys and surveyor
certifications; and (d)


Schedule 9.3.6-110
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





one half of all escrow fees. Seller shall pay: (i) all title insurance costs and
fees related to standard coverage under the Title Policies, (ii) State of Hawaii
conveyance tax with respect to this transaction, (iii) recording charges to
release or terminate encumbrances that are not Permitted Exceptions, and (iv)
one half of all escrow fees. Seller and Purchaser shall each be responsible for
the fees of their respective attorneys and other professional advisors. Any
other transaction costs for which responsibility is not expressly set forth in
this Agreement shall be paid by the party incurring such costs.
5.CASUALTY LOSS AND CONDEMNATION. If, prior to Closing, the Property, or any
part thereof shall be condemned or destroyed or damaged by fire or other
casualty, Seller shall promptly so notify Purchaser. In the event of a Material
Loss (hereinafter defined), either Seller or Purchaser shall have the option to
terminate this Agreement by giving notice to the other party within fifteen (15)
days of the date of such condemnation, destruction or damage (but no later than
the Closing), provided that if a Material Loss affects only the Hokulei Land and
Improvements, the Puunene Land and Improvements, or the Laulani and Pad G Land
and Improvements (each a “Shopping Center”), then Purchaser and Seller shall
each have the option to (A) terminate this Agreement as to the affected portion
of the Property only (“Excluded Property”), whereupon (i) this Agreement shall
remain in effect as to the remainder of the Property, and (ii) the Purchase
Price shall be reduced by the amount allocated to the Excluded Property on
Schedule 2 or (B) terminate this Agreement in its entirety, whereupon the
Earnest Money shall be returned to Purchaser and neither party shall have any
further rights or obligations under this Agreement except as otherwise provided
for in this Agreement. If the condemnation, destruction or damage does not
result in a Material Loss, then Seller and Purchaser shall consummate the
transaction contemplated by this Agreement notwithstanding such condemnation,
destruction or damage. If the transaction contemplated by this Agreement is
consummated, Purchaser shall be entitled to receive (and Seller shall assign or
pay over to Purchaser) any condemnation proceeds or proceeds of insurance under
all policies of insurance applicable to the destruction or damage of the
Property (including rent loss insurance to the extent applicable to rents which
were to have been paid after the Closing), together with a credit in the amount
of any deductible (and if prior to Closing Seller has incurred any reasonable
costs to repair any of the same, Seller shall receive a credit from Purchaser
for such costs at Closing), and Seller shall, from and after Closing, execute
and deliver to Purchaser all customary proofs of loss and other similar items.
If either party elects to terminate this Agreement in its entirety in accordance
with this Section 5, then the Earnest Money shall be returned to Purchaser and
neither party shall have any further rights or obligations under this Agreement
except as otherwise provided for in this Agreement. For purposes of this Section
5, a “Material Loss” means condemnation, damage or destruction of the Property
as a whole (or as to any of the Shopping Centers) that is reasonably estimated
to cost or be valued at (as the case may be) more than fifteen percent (15%) of
the Purchase Price (or the portion of the Purchase Price allocated to the
affected Shopping Center) or which causes tenants that pay, in the aggregate,
fifteen percent (15%) or more of the aggregate base rent with respect to the
Property (or the affected Shopping Center), to have the right to terminate their
Leases (and such right has not been waived within thirty days of the date of the
condemnation, damage or destruction).


Schedule 9.3.6-111
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





If the condemnation, damage or destruction occurs after the end of the Due
Diligence Period, Purchaser shall have the option to extend the Closing Date by
such reasonable period (not to exceed 15 days) necessary for determination of
whether a Material Loss has occurred.
6.BROKERAGE. Seller agrees to pay upon Closing (but not otherwise), pursuant to
separate agreement, a brokerage commission due to Eastdil Secured (“Broker”),
for services rendered in connection with the sale and purchase of the Property.
Except for Broker, which shall be paid by Seller, Seller and Purchaser shall
each indemnify and hold the other harmless from and against any and all claims
of all other brokers and finders claiming by, through or under the indemnifying
party and in any way related to the sale and purchase of the Property, this
Agreement or otherwise, including, without limitation, attorneys’ fees and
expenses incurred by the indemnified party in connection with any such claim.
7.DEFAULT AND REMEDIES.
1.Purchaser’s Remedies. Notwithstanding anything to the contrary contained in
this Agreement, if Closing does not occur due to a Seller default, then
Purchaser may, as Purchaser’s sole and exclusive remedy hereunder and at
Purchaser’s option, either (a) terminate this Agreement by written notice to
Seller, Escrow Agent and Title Insurer given at any time after Seller shall have
failed, for a period of five (5) days after written notice from Purchaser, to
cure such default and, upon receipt of such notice of termination, Escrow Agent
shall refund the Earnest Money to Purchaser and, if Seller’s default was the
result of Seller’s intentional and willful act or failure to act, Seller shall
reimburse Purchaser for all of its actual, documented, out-of-pocket costs paid
to non-affiliated third parties in connection with this Agreement, up to a
maximum aggregate amount of $300,000.00, whereupon neither party shall have any
rights or obligations under this Agreement, except for those obligations which
expressly survive Closing, or (b) upon notice to Seller not more than thirty
(30) days after the originally scheduled Closing Date, and provided an action is
filed within thirty (30) days thereafter, Purchaser may seek specific
performance of Seller’s obligation to convey the Property, but not damages;
provided, however, solely in the event that Purchaser elects to proceed under
this clause (b) and, despite Purchaser’s commercially reasonable efforts related
thereto, specific performance is not available, Purchaser may terminate this
Agreement, whereupon (i) Escrow Agent shall refund the Earnest Money to
Purchaser, (ii) if Seller’s default and/or the unavailability of specific
performance was the result of Seller’s intentional and willful act or failure to
act, Seller shall be obligated to pay to Purchaser an amount equal to
Purchaser’s actual, documented, out-of-pocket costs paid to non-affiliated third
parties in connection with this Agreement up to a maximum aggregate amount of
$300,000.00, and (iii) neither party shall have any rights or obligations under
this Agreement, except for those obligations which expressly survive Closing.
Purchaser’s failure to seek specific performance as aforesaid shall constitute
its election to proceed under clause (a) above.
Purchaser acknowledges and agrees that the waivers, releases and other
provisions contained in this Section 7.1 as well as elsewhere in this Agreement,
were a material factor


Schedule 9.3.6-112
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





in Seller’s acceptance of the Purchase Price and agreement to the terms of this
Agreement, and that Seller is unwilling to sell the Property to Purchaser unless
Seller is released and indemnified as expressly set forth herein. The releases
by Purchaser set forth in this Agreement include claims of which Purchaser is
presently unaware or which Purchaser does not presently suspect to exist which,
if known by Purchaser, would materially affect Purchaser’s release of Seller.
_____________        
(Purchaser’s Initials)    
Purchaser acknowledges and agrees that Purchaser, together with Purchaser’s
counsel, has fully reviewed the disclaimers, waivers, releases, indemnities,
etc., set forth in this Agreement, and understands the significance and effect
thereof. The terms and conditions of this Section 7.1 will expressly survive the
Closing, will not merge with the provisions of any closing documents, and will
be incorporated into the Deed.
2.Seller’s Remedies. If the Closing does not occur by reason of any default by
Purchaser, then Seller may, as its sole and exclusive remedy, terminate this
Agreement by written notice to Purchaser, Escrow Agent and Title Insurer given
at any time after Purchaser shall have failed, for a period of five (5) days
after written notice from Seller, to cure such default, whereupon the Earnest
Money shall be released to Seller as liquidated damages. Purchaser and Seller
agree that it would be impractical and extremely difficult to estimate the
damages suffered by Seller as a result of Purchaser’s failure to complete the
purchase of the Property pursuant to this Agreement, and that under the
circumstances existing as of the Effective Date, the liquidated damages provided
for in this subsection represent a reasonable estimate of the damages which
Seller will incur as a result of such failure; provided, however, that this
provision will not waive or affect Purchaser’s indemnity obligations and
Seller’s rights to those indemnity obligations under this Agreement. Therefore,
Purchaser and Seller do hereby agree that a reasonable estimate of the total net
detriment that Seller would suffer in the event that Purchaser defaults or fails
to complete the purchase of the Property is an amount equal to the Earnest
Money. This amount will be the full, agreed and liquidated damages for the
breach of this agreement by Seller.
_____________            ____________
(Purchaser’s Initials)        (Seller’s Initials)
3.Post-Closing Remedies. After Closing, Seller and Purchaser shall, subject to
the terms and conditions of this Agreement (including without limitation the
provisions of Section 10 and Section 11.7 hereof), have such rights and remedies
as are available at law or in equity, except that neither Seller nor Purchaser
shall be entitled to recover from the other consequential or special damages.
8.PURCHASER’S CONDITIONS PRECEDENT. Each of the conditions set forth in this
Section 8 is a condition precedent to Purchaser’s obligation to close on its


Schedule 9.3.6-113
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





acquisition of the Property. If any of these conditions are not satisfied by the
deadline applicable to it (or by Closing where no deadline is specified) or
waived by Purchaser in its discretion, Seller shall not be in default under this
Agreement and (i) Purchaser’s sole remedy related thereto shall be to terminate
this Agreement by delivering notice to Seller on or before the applicable
deadline (or by Closing where no deadline is specified), whereupon the Earnest
Money shall be refunded to Purchaser and Seller and Purchaser shall have no
further obligations under this Agreement except for obligations that expressly
survive termination; and (ii) if Purchaser fails to timely deliver any such
notice of termination, it shall be deemed to have waived the condition(s)
precedent in question, whereupon the parties shall proceed to Closing.
1.Due Diligence Period. Purchaser shall have until 5:00 p.m., Hawaii-Aleutian
Standard Time, on December 18, 2017 (the “Due Diligence Period”) within which to
inspect the Property, obtain any necessary internal approvals to the
transaction, and satisfy itself as to all matters relating to the Property,
including, but not limited to, environmental, engineering, structural,
financial, title and survey matters. Seller shall use good faith efforts to
deliver or make available to Purchaser (which may be through an electronic data
room) copies of any and all reports and agreements relating to the Property
reasonably requested by Purchaser, including without limitation the documents
listed on Schedule 8.1, to the extent in Seller’s possession or control (the
“Documents” or “Seller’s Due Diligence Documents”); provided, however, that
except as provided in Section 4.5 the Documents shall not include, and Seller
shall have no obligation to make available to Purchaser, Seller’s company
records, business plans, internal memoranda (including any internal evaluations
of third-party reports concerning the Property), financial projections, budgets,
appraisals, valuations, opinions of value, property condition reports, any
agreements and documents which Seller is required to keep confidential pursuant
to any agreement, accounting and tax records, communications between Seller and
its attorneys, the work product of Seller’s attorneys, and similar proprietary,
confidential or privileged information (collectively, the “Excluded Documents”).
The Documents and any other due diligence materials that are provided by Seller
to Purchaser are being furnished for informational purposes only and without
representation or warranty as to the accuracy or completeness of such materials,
except as expressly set forth in Sections 9.1.5 and 9.1.6. From and after the
Effective Date Purchaser and its consultants shall have the right to inspect the
Property in accordance with the terms of the parties’ Right of Entry Agreement
dated October 24, 2017 (the “ROE”), which shall remain effect until Closing or
earlier termination of this Agreement notwithstanding any language to the
contrary contained in the ROE (including, without limitation, Section 2 of the
ROE), subject to those provisions of the ROE which expressly survive termination
of this Agreement or the ROE. If Purchaser determines (in its sole and absolute
discretion) during the Due Diligence Period that the Property is acceptable to
Purchaser, then prior to the end of the Due Diligence Period Purchaser may give
Seller notice of acceptance of the Property (“Notice of Acceptance”), whereupon
the parties shall proceed to close this transaction, on and subject to the terms
and conditions of this Agreement. If Purchaser does not give Seller Notice of
Acceptance prior to the end of the Due


Schedule 9.3.6-114
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Diligence Period, Purchaser shall be deemed to have terminated this Agreement,
whereupon Escrow Agent shall promptly refund the Earnest Money to Purchaser, and
neither party shall have any further rights or obligations under this Agreement
or the ROE except those which expressly survive termination of this Agreement or
the ROE. Purchaser’s right of inspection pursuant to this Section 8.1 is and
shall remain subject to the rights of tenants under the Leases and other
occupants and users of the Property and Purchaser shall use reasonable efforts
to minimize interference with tenants and Seller’s operation of the Property. No
inspection shall be undertaken without forty-eight (48) hours’ prior notice to
Seller. Seller or Seller’s representative shall have the right to be present at
any or all inspections. Neither Purchaser nor its agents or representatives
shall contact any tenants or any third party to any Property Agreement without
the prior consent of Seller (which shall not be unreasonably withheld or
conditioned) and Purchaser shall permit Seller to participate in any such
contact.
2.Estoppel Certificates. As a condition to Purchaser’s obligation to close
hereunder, Purchaser shall have received no later than January 12, 2018,
estoppel certificates, dated no earlier than November 27, 2017, in accordance
with Sections 8.2, 8.2.1, 8.2.2, 8.2.3 and 8.2.4 (“Tenant Estoppel
Certificates”). The Tenant Estoppel Certificates delivered to the tenants for
execution shall be in the form of Exhibit L attached hereto (the “Form Tenant
Estoppel Certificate”), without modifications by the tenants materially contrary
to the terms of the leases to which they pertain. In the event that Seller does
not provide to Purchaser the required Tenant Estoppel Certificates when due,
Seller shall not be in default hereunder but Purchaser may, by written notice to
Seller given no later than two (2) business days before the Closing Date, either
(A) elect not to purchase the Property, in which event the Earnest Money shall
be returned to Purchaser, at which time this Agreement shall terminate and
neither party shall have any further rights or obligations under this Agreement,
except for those which expressly survive termination of this Agreement, or (B)
elect to purchase the Property notwithstanding Seller’s inability to provide
Tenant Estoppel Certificates, in which event Purchaser shall be deemed to have
waived the condition contained in this Section 8.2. If Purchaser fails to
deliver such written notice as described above, Purchaser shall be deemed to
have elected item (B) above. If any Tenant Estoppel Certificate contains
statements or allegations that a default or potential default exists on the part
of Seller under the Lease in question or contains information inconsistent with
any representations or warranties of Seller contained in this Agreement and
Purchaser elects to close the purchase and sale transaction contemplated herein
notwithstanding the existence of such statements, allegations or information,
then such Tenant Estoppel Certificates shall be deemed acceptable for purposes
of this Section, notwithstanding the existence of such allegations, statements
or information, and Seller shall have no liability to Purchaser hereunder with
respect to the existence of such allegations, statements or information
(including without limitation any claim for breach of a representation or
warranty).
1.Laulani Tenant Estoppel Requirements. For Laulani (including the Pad G Land),
Tenant Estoppel Certificates shall be required from tenant


Schedule 9.3.6-115
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





comprising not less than eighty percent (80%) of Laulani’s gross leasable area
under lease as of the expiration of the Due Diligence Period calculated on the
basis of the GLA stated on Seller’s rent roll (“GLA”), which estoppels shall in
any event include estoppels from Safeway, Ross, Petco and Walgreens.
2.Hokulei Tenant Estoppel Requirements. For Hokulei, Tenant Estoppel
Certificates shall be required from (a) tenants comprising not less than eighty
percent (80%) of Hokulei’s GLA under lease and paying rent as of the expiration
of the Due Diligence Period, which estoppels shall in any event include
estoppels from Safeway, Walgreens and Petco, and (b) tenants comprising not less
than eighty percent (80%) of Hokulei’s GLA under lease but not paying rent as of
the expiration of the Review Period.
3.Puunene Tenant Estoppel Requirements. For Puunene, Tenant Estoppel
Certificates shall be required from (a) tenants comprising not less than eighty
percent (80%) of Puunene’s GLA under lease and paying rent as of the expiration
of the Due Diligence Period, and (b) tenants comprising not less than eighty
percent (80%) of Puunene’s GLA under lease but not paying rent as of the
expiration of the Due Diligence Period, which estoppels shall in any event
include estoppels from Petco, Planet Fitness and ULTA.
4.Other Tenants. Tenant Estoppel Certificates shall be required for all tenants
under any New Leases entered into after the expiration of the Due Diligence
Period.
3.Real Property Agreement Counterparty Estoppels. No later than January 12,
2018, Seller shall deliver to Purchaser estoppel certificates from each of the
counterparties under the recorded Declarations, Reciprocal Easement Agreements
and other documents listed on Schedule 4.1(n) (each a “Counterparty Estoppel
Certificate”). The Counterparty Estoppel Certificates shall be in forms prepared
by Purchaser prior to the end of the Due Diligence Period and reasonably
acceptable to Seller.
4.Construction Counterparty Estoppels. No later than January 12, 2018, Seller
shall deliver to Purchaser estoppel certificates from each of the counterparties
under the Other Agreements listed on Schedule 1.7 involved in the design,
engineering or construction of the Work or the Ulta Work at the Puunene Land
(each a “Construction Counterparty Estoppel Certificate”). The Counterparty
Estoppel Certificates shall be in forms prepared by Purchaser prior to the end
of the Due Diligence Period and reasonably acceptable to Seller and shall, among
other things, certify to Purchaser the total amount payable to the counterparty
under its contract (including retainage) not previously paid by Seller.
5.Accuracy of Seller’s Representations and Warranties. All of the
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects as of the date of Closing (with
modifications permitted under Section 9.2 or not materially adverse to Purchaser
or the Property).
6.Title Policies. As a condition to Purchaser’s obligation to close hereunder,
provided that Purchaser has complied with all requirements of the Title


Schedule 9.3.6-116
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Insurer with respect thereto, Purchaser shall have received the Title Policies
(or the Title Insurer’s irrevocable commitment to issue same) dated as of the
Closing Date, in the amount of the Purchase Price, naming Purchaser as insured
thereunder, subject only to the Permitted Exceptions.
7.New Leases. Purchaser’s obligation to close is contingent on execution of New
Leases by each of the tenants listed on Schedule 9.3.1 in accordance with the
requirements of Section 9.3.1 prior to Closing.
8.Termination of Hokulei CPR. Purchaser’s obligation to close is contingent on
recording by Closing of the documents necessary to (i) terminate the existing
condominium affecting the Hokulei Land, and (ii) vest fee simple title in Lots
1546-A through 1546-F as shown on Map 201 filed with Land Court Application 1087
in the Hokulei Seller.
9.Third Party Consents. Seller shall have delivered to Purchaser by Closing all
consents of counterparties to the Property Agreements required for the
assignment of such Property Agreements to Purchaser. Such consents shall be in
forms prepared by Purchaser prior to the end of the Due Diligence Period and
reasonably acceptable to Seller.
10.Puunene CPR Documentation. Prior to Closing (a) an as-built condominium map
for all improvements at the Puunene Land shall have been recorded in accordance
with Sections 514B-33 & -34, Hawaii Revised Statutes, and (b) Puunene Seller
shall have received a assignment of the declarant rights under the Declaration
of Condominium Property Regime affecting the Puunene Land. Such assignment shall
be in a form prepared by Purchaser prior to the end of the Due Diligence Period
and reasonably acceptable to Seller.
11.Release of Memorandum of Russo’s Lease at Laulani. Prior to Closing Seller
shall cause the release of the recorded memorandum of the Fresh Press Hawaii LLC
(Russo’s) Shopping Center Lease dated June 20, 2013 that affects title to the
Laulani Land, or alternatively cause the Title Company to insure over it.
9.REPRESENTATIONS, WARRANTIES AND COVENANTS.
1.Seller’s Representations and Warranties. Subject to Section 9.6 and as of the
Effective Date, the following representations and warranties are given by Seller
provided, however, that each representation and warranty below shall be deemed
to have been given individually on behalf of each entity comprising Seller,
solely as to itself and/or the Property owned by the respective Seller entity
only (that is, Hokulei Seller makes representations and warranties only as to
itself and/or the Property related to the Hokulei Land, Laulani Seller makes
representations and warranties only as to itself and/or the Property related
Laulani Land, Pad G Seller makes representations and warranties only as to
itself and/or the Property related to the Pad G Land and Puunene Seller makes
representations and warranties only as to itself and/or the Property related to
the Puunene Land):
1.Organization and Authority. Seller is duly organized, validly existing, and in
good standing as a limited liability company in the State of Delaware. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This


Schedule 9.3.6-117
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Agreement has been, and all of the documents to be delivered by Seller at the
Closing will be, authorized and properly executed and constitutes, or will
constitute, as appropriate, the valid and binding obligation of Seller,
enforceable in accordance with their terms.
2.No Conflict. The execution and delivery of this Agreement, the consummation of
the transactions provided for herein and the fulfillment of the terms hereof
will not result in a breach of any of the terms or provisions of, or constitute
a default under, any provision of Seller’s organizational documents. There is no
agreement to which Seller is a party or, to Seller’s knowledge, binding on
Seller which is in conflict with this Agreement.
3.Condemnation. Seller has not received from any governmental authority any
written notice of, and does not have any actual knowledge of, any pending or
threatened condemnation of the Property or any part thereof.
4.Litigation and Administrative Actions. Except as set forth on Exhibit N
attached hereto, Seller has not initiated or been served with any litigation,
administrative proceeding, appeal (including real property tax appeals) or
similar action which remains outstanding nor does Seller have any knowledge of
any threatened litigation, administrative proceeding, appeal or similar action
against Seller with respect to the ownership or operation of the Property.
5.Service Contracts. The list of Service Contracts delivered pursuant to Section
1.5 is materially true, correct and complete as of the Effective Date. To
Seller’s knowledge, the copies of Service Contracts delivered to Purchaser
pursuant to Section 3 of this Agreement are true, correct and complete in all
material respects as of the date of their delivery.
6.Leases. Exhibit B includes the rent roll used by Seller in Seller’s ordinary
course of business and contains a materially true, correct and complete list of
all tenants and other occupants that are party to a Lease as of the Effective
Date. The Leases delivered to Purchaser pursuant to this Agreement are, to
Seller’s knowledge, true, correct and complete copies, in all material respects,
of same. To Seller’s knowledge, as of the Effective Date, the Leases are in full
force and effect. As of the Effective Date, except as set forth on Exhibit B,
(i) Seller has not delivered any written notice to any tenants under the Leases
alleging a default by a tenant under its particular Lease which remains uncured,
(ii) Seller has not received any written notice from any tenants under the
Leases alleging a default by Seller, as landlord, which remains uncured, (iii)
to Seller’s knowledge, no litigation is pending between Seller and any tenants
under the Leases and (iv) to Seller’s knowledge, all work to be performed by
Seller, as landlord under the Leases, prior to the commencement of the Leases
has been completed (except as otherwise provided in this Agreement).
7.Regulatory Compliance. Except as set forth in Exhibit P attached hereto,
Seller has, to Seller’s knowledge, received no written notice from any
governmental agency or authority asserting the existence of an uncured material
violation of any applicable federal, state, county or


Schedule 9.3.6-118
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





municipal law, code, zoning or land use condition, rule or regulation with
respect to the Property or to Seller, or stating that any investigation has been
commenced or is contemplated regarding any of the same, which were caused as a
result of or which arise out of, result from or relate to Seller’s (including
Seller’s agents) ownership, operation, maintenance (or failure to maintain),
repair (or failure to repair), use, improvement (or failure to improve),
development and/or re-development of the Property, including, without
limitation, any demolition, grading, soil compaction, construction and/or
reconstruction thereon or related thereto.
8.Leasing Commissions and Tenant Improvement Costs. As of the Effective Date,
all leasing commissions with respect to the prior and/or current terms of the
Leases have been paid in full, other than as set forth on Schedule 2.2 attached
hereto. As of the Effective Date, all Tenant Inducement Costs and allowances
with respect to the prior and/or current terms of the Leases have been paid in
full, other than as set forth on Schedule 2.2 attached hereto.
9.United States Person. Seller is a “United States Person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and shall
execute and deliver an “Entity Transferor” certification at Closing.
10.Anti-Terrorism.
(a)Seller and its directors, officers, employees, agents and affiliates are not
Sanctioned Persons.  “Sanctioned Person” means:  (a) an entity or individual
named on the Consolidated Sanctions List maintained by the U.S. Office of
Foreign Assets Control, or any successor list, or targeted by the U.S.
Department of State under economic or financial sanctions or trade embargoes of
the United States (“Sanctions Laws”); (b) any other entity or individual with
which an entity incorporated in the United States is prohibited from dealing
pursuant to Sanctions Laws; or (c) any entity or individual acting on behalf of
anyone described in the foregoing clauses of this definition.
(b)Seller is in compliance, and shall remain in compliance, with Sanctions Laws
and Anti-Money Laundering Laws (as hereinafter defined) and shall not, directly
or indirectly, use any funds received from Purchaser in transactions with a
Sanctioned Person or take any action that would cause Seller or Purchaser to be
in violation of Sanctions Laws or Anti-Money Laundering Laws.  “Anti-Money
Laundering Laws” means:  the U.S. Bank Secrecy Act, the USA PATRIOT Act, and all
other laws of the United States that prohibit money laundering or other use of
funds derived from illegal activity.
(c)Seller covenants to provide any information deemed necessary by Purchaser to
comply with Purchaser’s obligations under Sanctions Laws or Anti-Money
Laundering Laws, and this obligation shall survive the termination of this
Agreement.


Schedule 9.3.6-119
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





11.Bankruptcy Matters. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by its creditors, suffered the appointment of a
receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.
12.Re-Zoning. Seller is not a party to, nor does Seller have any actual
knowledge of, any threatened proceeding for the rezoning of the Property or any
portion thereof, that would have an adverse or material impact on the value of
the Property or use thereof.
13.Personal Property. There is no personal property owned by Seller necessary
for the ownership, operation, use, occupancy, leasing, or management of the
Property, used at the Property but located off-site.
14.Puunene Work. The Contract, the Ulta Contract and all Design Professional
Contracts (all as defined in Section 9.4) have not been amended, modified or
supplemented and, to Seller’s knowledge, are each in full force and effect
except as set forth on Schedule 1.7. To Seller’s knowledge, there are no
defaults under any material provision of such contracts, and all conditions to
the continuing effectiveness of such contracts required to be satisfied as of
the date hereof have been satisfied. Seller has not received any written advice
or information from any of the counterparties to any of such contracts which, if
true, could have a materially adverse effect upon timely completion of the Work
or the Ulta Work, as applicable, in accordance with the terms thereof and the
plans and specifications for the Work or the Ulta Work. To Seller’s actual
knowledge there are no material defects with the Work.
15.Environmental Matters. To the extent of Seller’s actual knowledge and except
as disclosed in the Documents, the Real Property is free from any flammable
explosives, radioactive materials, asbestos, lead based paint, organic compounds
known as polychlorinated biphenyls, chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, including, without limitation, any substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” or “toxic substances” (collectively, “Hazardous
Materials”) under any federal, state or local laws, ordinances or regulations,
now or hereafter in effect, relating to environmental conditions, industrial
hygiene or Hazardous Materials on, under or about the Property, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., the Clean Air Act, 42 U.S.C. Section 704,
et seq., the Toxic Substances Control Act, 15 U.S.C.


Schedule 9.3.6-120
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Sections 2601 through 2629, the Safe Drinking Water Act, 42 U.S.C. Sections 300f
through 300j, and any similar state and local laws and ordinances and
regulations now or hereafter adopted, published and/or promulgated pursuant
thereto (collectively, the “Hazardous Materials Laws”), except in compliance
with the Hazardous Materials Laws or for normal amounts petrochemical products
stored or used in the operation of the Property and at all times used, stored,
maintained and dispensed in accordance with Hazardous Materials Laws. To the
extent of Seller’s actual knowledge, and except as specifically disclosed in the
Seller’s Due Diligence Documents, the Property is not currently used in a manner
which violates any Hazardous Materials Laws in any material respect. To the
extent of Seller’s actual knowledge, Seller has not received any notice from a
governmental agency for violation of Hazardous Materials Laws.
As used in this Agreement, phrases such as “to Seller’s knowledge” and similar
phrases, as the context may require, shall mean the conscious actual knowledge
(as opposed to constructive, deemed or imputed knowledge) of or receipt of
written notice by Tim Pettit, Senior Vice President of Investment Management and
CFO, Scott Grady, Senior Vice President of Development, Tom Kuehl, Senior Vice
President of Acquisition and Leasing, and/or Victor Port, Director of Property
Management (individually and collectively, the “Knowledge Party”), and shall not
be construed, by imputation or otherwise, to refer to the knowledge of any other
officer, agent, manager, representative or employee of Seller, any property
manager or any of their respective affiliates. There shall be no duty imposed or
implied to investigate, inspect or audit any such matters, and there shall be no
personal liability on the part of the Knowledge Party.
2.Representations Remade. As of Closing, and subject to this provisions of
Section 8.5 and this Section 9.2, Seller shall be deemed to remake and restate
the representations set forth in Section 9.1, except that the representations
shall be updated by delivering written notice to Purchaser (a “Pre-Closing
Disclosure”) in order to reflect any fact, matter or circumstance that would
make any of Seller’s representations or warranties contained herein untrue or
incorrect in any material respect (a “New Matter”) of which the Knowledge Party
becomes aware. If Seller delivers a Pre-Closing Disclosure at any time after the
Effective Date regarding a New Matter, or if Purchaser otherwise discovers a New
Matter after the end of the Due Diligence Period, Purchaser may terminate this
Agreement within ten (10) days of the Pre-Closing Disclosure or the date of
discovery, as applicable (and in any event no later than two (2) business days
prior to Closing), by written notice to Seller. Upon such termination, Escrow
Agent shall promptly refund the Earnest Money to Purchaser, and neither party
shall have any further rights or obligations under this Agreement or the ROE
except those which expressly survive termination of this Agreement or the ROE.
If Purchaser does not elect to terminate, then (i) the breach by Seller of the
representations or warranties with respect to the New Matter shall be deemed
waived by Purchaser, (ii) Seller shall not be in default hereunder and


Schedule 9.3.6-121
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





shall have no liability to Purchaser or its successors or assigns in respect
thereof, and (iii) there shall be no failure of a condition precedent as a
result thereof. Notwithstanding anything in this Agreement to the contrary, if
(a) at any time prior to Closing Purchaser has actual knowledge that any of
Seller’s representations or warranties set forth in this Agreement are untrue in
any respect, then (i) the breach by Seller of the representations or warranties
as to which Purchaser has such actual knowledge shall be deemed waived by
Purchaser, (ii) Seller shall not be in default hereunder and shall have no
liability to Purchaser or its successors or assigns in respect thereof, and
(iii) there shall be no failure of a condition precedent as a result thereof.
3.Seller’s Pre-Closing Covenants. The following covenants are made by Seller
provided, however, that each covenant below shall be deemed to have been made
individually on behalf of each entity comprising Seller, as to itself and/or the
Property owned by the respective Seller entity only (that is, Hokulei Seller
makes covenants only as to itself and/or the Property related to the Hokulei
Land, Laulani Seller makes covenants only as to itself and/or the Property
related to the Laulani Land, Pad G Seller makes covenants only as to itself
and/or the Property related to the Pad G Land and Puunene Seller makes covenants
as to itself and/or the Property related to the Puunene Land):
1.New Leases. For purposes of this Agreement, any Lease entered into after
November 5, 2017, and any modification, amendment, restatement or renewal of any
existing Lease entered into after November 15, 2017, shall be referred to
individually as a “New Lease” and collectively as the “New Leases.” Until the
date that is five (5) business days prior to the expiration of the Due Diligence
Period, Seller may enter into any New Leases without Purchaser’s consent, so
long as Seller delivers a copy of any New Leases to Purchaser at least five (5)
business days prior to the expiration of the Due Diligence Period. Following the
date that is five (5) business days prior to the expiration of the Due Diligence
Period, Seller shall not enter into any New Lease (other than an amendment,
restatement, modification or renewal of any existing Lease pursuant to a right
granted to the tenant under such existing Lease) without Purchaser’s prior
written consent, which will not be unreasonably withheld, conditioned or
delayed. If Purchaser does not respond in writing to Seller’s request for
approval of a New Lease within five (5) business days after Purchaser’s receipt
of Seller’s request, Purchaser shall be conclusively deemed to have approved of
such New Lease. Notwithstanding the foregoing, Seller shall be entitled (but
shall not be obligated) to enter into New Leases with those tenants, if any,
identified on Schedule 9.3.1 attached hereto, and Purchaser shall be deemed to
have approved any such New Lease, provided they are on terms consistent with the
drafts provided to Purchaser prior to the end of the Due Diligence Period.
2.Service Contracts. Until five (5) business days prior to the expiration of the
Due Diligence Period, Seller may enter into any new Service Contracts (or
cancel, modify or renew any existing Service Contract) without Purchaser’s
consent, so long as Seller delivers notice thereof (together with


Schedule 9.3.6-122
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





a copy of any new Service Contract or modification to a Service Contract, if
applicable) to Purchaser at least five (5) business days prior to the expiration
of the Due Diligence Period. Following the date that is five (5) business days
prior to the expiration of the Due Diligence Period, Seller shall not enter into
any new Service Contracts, or cancel, modify or renew any existing Service
Contracts, without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed, unless such new Service
Contracts are cancelable at Closing. If Purchaser fails to respond to Seller’s
request for consent with respect to any such action within five (5) business
days after receipt of Seller’s request, such consent shall be deemed given. At
Closing, Purchaser shall take an assignment of all Service Contracts. On or
before the end of the Due Diligence Period, Purchaser will indicate in a written
notice to Seller which Service Contract(s) Purchaser elects to have Seller
deliver notice of termination to the applicable counterparty(ies) at Closing
(the “To Be Terminated Service Contracts”). Purchaser shall be responsible for
any penalty or payment associated with the termination of the To Be Terminated
Service Contracts; provided, however, such amount shall not exceed the amount
stated in the applicable Service Contract or that Seller otherwise disclosed to
Purchaser during the Due Diligence Period. With respect to the To Be Terminated
Service Contracts, (i) to the extent amounts due thereunder have been pre-paid,
at Closing, Seller shall receive a credit in an amount equal to any such
pre-paid amounts attributable to the period from and after the Closing Date; and
(ii) to the extent amounts due thereunder have not been pre-paid, Purchaser
shall receive a credit in an amount equal to the amount payable under the
applicable Service Contract(s) attributable to the period prior to Closing. If
Purchaser fails to timely deliver such written notice, Purchaser shall be deemed
to have assumed all of the Service Contracts. Purchaser will assume the
obligations arising from and after the Closing Date under those Service
Contracts which Purchaser has agreed to assume (or is deemed to have assumed) or
which Seller is not required to terminate as set forth above. Notwithstanding
the foregoing, Seller shall terminate at Closing, and Purchaser shall not
assume, any property or asset management agreement, any leasing services
agreement and any insurance affecting the Property; and, notwithstanding
anything contained in this Agreement to the contrary, such agreements and/or
contracts shall not, in any event, be or be deemed to be Service Contracts.
3.Operations. Between the Effective Date and the Closing Date, Seller shall
operate the Property in the normal course of Seller’s business and maintain the
Property in the same or better condition as of the Effective Date, ordinary wear
and tear excepted, and subject to Section 5 above. Without limiting the
foregoing, between the Effective Date and the Closing Date Seller shall
diligently continue completion of the Work at the Puunene Land in accordance
with the Construction Contract (all as defined in Section 9.4). Except as
provided in the preceding sentence or as required of Seller


Schedule 9.3.6-123
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





under any of the Leases, in no event shall Seller be required to make any
capital repairs, replacements or improvements to the Property.
4.Conveyance. Except as set forth in Section 9.3.1 hereof, between the Effective
Date and the Closing Date, Seller shall not grant to any third party any
interest or any right to acquire an interest in the Property or any part thereof
or further encumber any of the Property (including, without limitation, the
recording of any covenants, conditions, or restrictions against any of the
Property) without the prior written approval of Purchaser, which shall not be
unreasonably withheld, conditioned or delayed. Between the Effective Date and
the Closing Date, Seller shall not: (a) enter into any binding agreement, formal
or informal, for the sale, transfer or conveyance of the Property; or (b) enter
into any binding agreement, arrangement or understanding for the sale, transfer
or conveyance of the Property.
5.Property Agreements. Until five (5) business days prior to the expiration of
the Due Diligence Period, Seller may amend any Property Agreement without
Purchaser’s consent, so long as Seller delivers notice thereof (together with a
copy of any such amendment) to Purchaser at least five (5) business days prior
to the expiration of the Due Diligence Period. Following the date that is five
(5) business days prior to the expiration of the Due Diligence Period, Seller
shall not amend any of the Property Agreements, except (a) for amendments
currently contemplated by any of the Property Agreements, or (b) as set forth on
Schedule 9.3.6. On or before the end of the Due Diligence Period, Purchaser will
notify Seller in writing of the Property Agreement(s) for which the
counterparty’s consent to assignment is required at Closing.
6.Permitted Actions. Notwithstanding anything set forth herein to the contrary
(including without limitation the provisions of Sections 9.3.1 through 9.3.5
hereof), Seller shall be permitted to take the actions, if any, set forth on
Schedule 9.3.6 without the same being a breach of any covenant of Seller
hereunder or causing a breach of any representation or warranty hereunder.
If Seller fails to perform any of the covenants contained in this Section 9.3
hereof, and either Purchaser receives written notice thereof from Seller
pursuant to the notice provisions hereof prior to Closing or Purchaser otherwise
obtains actual knowledge of such failure prior to Closing, Purchaser shall have
the rights and remedies available to Purchaser under Section 7.1 hereof, and if
Purchaser elects to close and consummate the transaction contemplated by this
Agreement in lieu of exercising its rights and remedies under Section 7.1
hereof, then such default by Seller shall be deemed to be waived by Purchaser at
the Closing, and to the extent such default by Seller is the entering into by
Seller of New Leases, new Service Contracts, new Property Agreements, or any
other agreements in violation of Section 9.3.1, Section 9.3.2 or Section 9.3.5
hereof, Purchaser shall at Closing accept such agreements.
4.Puunene Construction Credits.


Schedule 9.3.6-124
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





1.Seller and Purchaser acknowledge and agree that (i) certain site and shell
construction work on the Puunene Land (as further described in the Construction
Contract, the “Work”) is on-going pursuant to those certain Other Agreements by
and between Puunene Seller, as owner, and Maryl Group Construction, Inc., as
contractor (“Contractor”) listed on Schedule 1.7, (collectively the
“Construction Contract”), (ii) the Work will not be complete or fully paid for
on or before the Closing Date, and (iii) Purchaser shall be entitled to
reductions of the Purchase Price at Closing in the amounts necessary to complete
the Work and pay all obligations under each contract relating to the Work that
are set forth on Schedule 2.2 (as updated pursuant to Section 9.4.3) and/or the
Construction Counterparty Estoppel Certificates delivered pursuant to Section
8.4 (the “Post-Closing Work Credit”).
2.Seller and Purchaser acknowledge and agree that (i) certain tenant improvement
work on the Puunene Land contemplated by that certain Lease Agreement by and
between Owner, as landlord, and Ulta Salon, Cosmetics & Fragrance, Inc., a
Delaware corporation, as tenant, (as further described in the Ulta Construction
Contract, the “Ulta Work”) is on-going pursuant to that certain Other Agreement
by and between Puunene Seller, as owner, and Contractor, as contractor, listed
on Schedule 1.7 (the “Ulta Construction Contract”); (ii) the Ulta Work will not
be complete or fully paid for on or before the Closing Date, and (iii) Purchaser
shall be entitled to reductions of the Purchase Price at Closing in the amounts
necessary to complete the Ulta Work and pay all obligations under each contract
relating to the Ulta Work that are set forth on Schedule 2.2 (as updated
pursuant to Section 9.4.3) and/or the Construction Counterparty Estoppel
Certificates delivered pursuant to Section 8.4 with respect to the Ulta Work
(the “Post-Closing Ulta Work Credit”).
3.Prior to Closing, either party shall have the right to update the Post-Closing
Work Credit and the Post-Closing Ulta Work Credit shown on Schedule 2.2 to
reflect amounts (if any) credited to Purchaser on Schedule 2.2 that Seller
actually paid prior to Closing. The updated Schedule 2.2 shall be subject to the
other party’s approval, which shall not be unreasonably withheld.
5.Purchaser’s Representations and Warranties. Purchaser represents and warrants
that:
1.ERISA. Purchaser’s rights under this Agreement, the assets it shall use to
acquire the Property and, upon its acquisition by Purchaser, the Property
itself, do not and shall not constitute plan assets within the meaning of
29 C.F.R. §2510.3-101, and Purchaser is not a “governmental plan” within the
meaning of section 3(32) of the Employee Retirement Income Security Act of 1974,
as amended, and the execution of this Agreement and the purchase of the Property
by Purchaser is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans.


Schedule 9.3.6-125
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.Organization and Authority. Purchaser is a series of a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its organization. Purchaser has the power and authority to enter
into this Agreement and to perform its obligations hereunder, and all action and
approvals required therefor have been duly taken and obtained.
3.No Conflict. The execution and delivery of this Agreement, the consummation of
the transactions provided for herein and the fulfillment of the terms hereof
will not result in a breach of any of the terms or provisions of, or constitute
a default under, any provision of Purchaser’s organizational documents, or of
any laws, rules, codes, ordinances applicable to Purchaser or any agreements
binding upon Purchaser.
4.No Bankruptcy. Purchaser has not (i) made a general assignment for the benefit
of creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Purchaser’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Purchaser’s assets, (iv) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.
5.Enforceability. This Agreement and all documents to be executed pursuant
hereto by Purchaser are and shall be binding upon and enforceable against
Purchaser in accordance with their respective terms, subject to (a) applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally and (b) the exercise of judicial
discretion in accordance with general principles of equity.
6.Patriot Act Compliance. Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly, for or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any law that is
enforced or administered by the Office of Foreign Assets Control, and Purchaser
is not engaging in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation. Purchaser is not engaging in this
transaction, directly or indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. None of
the funds of Purchaser have been or will be derived from any unlawful activity
with the result that the investment of direct or indirect equity owners in
Purchaser is prohibited by law or that the transaction or this Agreement is or
will be in violation of law. Purchaser has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to


Schedule 9.3.6-126
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





ensure the foregoing representations and warranties remain true and correct at
all times prior to Closing.
6.Survival. Purchaser’s right to enforce the representations and warranties set
forth in this Agreement, subject to modifications thereto as a result of any
Pre-Closing Disclosure under Section 9.2, shall survive the Closing for twelve
(12) months (the “Survival Period”). No claim by Purchaser following Closing for
a breach of any representation or warranty of Seller set forth in this Agreement
shall be actionable or payable unless written notice containing a description of
the specific nature of such breach or claim shall have been given to Seller
prior to the expiration of the Survival Period and an action shall have been
commenced in a court having jurisdiction within forty-five (45) days after the
expiration of the Survival Period, in which case such action shall survive until
fully and finally resolved. Seller’s right to enforce the representations and
warranties set forth in Section 9.5 shall survive the Closing for the Survival
Period.
10.LIMITATION OF LIABILITY. Notwithstanding anything to the contrary contained
herein, if the Closing shall have occurred, (a) the aggregate liability of
Seller arising pursuant to or in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of Seller under this Agreement (or any document executed or delivered
in connection herewith) shall not exceed Ten Million and No/100 Dollars
($10,000,000.00) (the “Liability Limitation”) and (b) no claim by Purchaser
alleging a breach by Seller of any representation, warranty, indemnification,
covenant or other obligation of Seller contained herein (or in any document
executed or delivered in connection herewith) may be made, and Seller shall not
be liable for any judgment in any action based upon any such claim, unless and
until such claim, either alone or together with any other claims by Purchaser
against Seller alleging a breach by Seller of any representation, warranty,
indemnification, covenant or other obligation of Seller contained herein (or in
any document executed or delivered in connection herewith), is for an aggregate
amount in excess of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the
“Floor Amount”), in which event Seller’s liability respecting any final judgment
concerning such claim or claims shall be for the entire amount thereof, subject
to the limitation set forth in clause (a) above. Notwithstanding the foregoing,
the Floor Amount shall not apply to breaches of Seller’s representations
regarding leasing commissions, Tenant Improvement Costs, or under Section
9.1.14, or to Seller’s obligations with respect to the Work and the Ulta Work.
The Liability Limitation shall be reduced by the amount of any payments to
Purchaser from the Holdback Account establish pursuant to Section 10.1 or by the
Guarantor under the Guaranty set forth in Section 10.2. No constituent partner
or member in or agent of Seller, nor any advisor, trustee, director, officer,
manager, member, partner, employee, beneficiary, shareholder, participant,
representative or agent of Seller or any entity that is or becomes a constituent
partner or member in Seller or an agent of Seller (including, but not limited
to, Terramar Retail Centers, LLC) (“Seller’s Affiliates”) shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s


Schedule 9.3.6-127
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





assets for the payment of any claim or for any performance, and Purchaser, on
behalf of itself and its successors and assigns, hereby waives any and all such
personal liability. Notwithstanding anything to the contrary contained in this
Agreement, neither the negative capital account of any constituent partner or
member in Seller or any entity owning an interest (directly or indirectly) in
Seller, nor any obligation of any constituent partner or member in Seller or any
entity owning an interest (directly or indirectly) in Seller to restore a
negative capital account or to contribute capital to Seller (or any entity
owning an interest, directly or indirectly, in any other constituent partner or
member of Seller), shall at any time be deemed to be the property or an asset of
Seller or any such other entity (and neither Purchaser nor any of its successors
or assigns shall have any right to collect, enforce or proceed against or with
respect to any such negative capital account or obligation to restore or
contribute). The provisions of this Section 10 shall survive the Closing and any
termination of this Agreement
1.Escrow Holdback; Appointment of Escrow Agent; Term. At Closing, Escrow Agent
shall withhold from Seller’s proceeds from the Purchase Price the sum of One
Million and No/100 Dollars ($1,000,000.00) (the “Holdback Amount”) to pay any
debts, obligations or liabilities Seller may have to Purchaser after Closing
that arise pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations of Seller under this Agreement
(or any document of conveyance executed by Seller or delivered to Purchaser in
connection with Closing) (the “Post-Closing Obligations”). Seller and Purchaser
hereby appoint and designate the Escrow Agent to hold, administer, and disburse
the Holdback Amount, and Escrow Agent accepts such appointment. The Holdback
Amount shall be placed in one or more interest-bearing FDIC insured accounts
(the “Holdback Account”). If Purchaser incurs any cost, expense or liability
with respect to any of Seller’s Post-Closing Obligations, Purchaser shall have
the right, but not the obligation, to require payment from Escrow Agent out of
the Holdback Account for the amount of any such costs, expense or liabilities.
To draw on the Holdback Account, Purchaser must send written request for payment
to Escrow Agent and Seller detailing the amount payable and including supporting
documentation of the amount requested in reasonable detail. Seller hereby
irrevocably instructs Escrow Agent to pay Purchaser any undisputed amounts that
Purchaser requests in accordance with the preceding sentence out of the Holdback
Account no less than five (5) business days of receipt of a Purchaser’s written
request, provided that unless Seller approves such payment in writing within
such 5-business day period Escrow Agent shall only pay the portion (if any) to
which Seller approves in writing, and shall continue to hold the balance of the
requested payment until its disposition is resolved by mutual written
instructions of the parties or final, non-appealable court judgment. Any fees of
Escrow Agent for establishing and administering the Holdback Account shall be
paid by Purchaser. The Holdback Amount, or any remaining portion thereof, shall
be remitted to Seller upon the expiration of the Survival Period, provided
however that if any Purchaser claims for reimbursement are pending or unresolved
at either such time Escrow Agent shall withhold 120% of the amount of any such
claims pursuant to the terms of this Section 10.1 until such claims are paid in
full or resolved by mutual agreement of the parties or final court judgment.


Schedule 9.3.6-128
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Escrow Agent at its sole discretion may file a suit in interpleader in any court
having jurisdiction in the matter, for the purpose of having the respective
rights of disputing parties adjudicated, and may deposit with the court any or
all monies held hereunder with deductions for Escrow Agent’s attorney’s fees and
costs. Upon institution of such interpleader suit or other action, depositing
such money with the court, and giving notice thereof to the parties thereto by
personal service or in accordance with the order of the court, Escrow Agent
shall be fully released and discharged from all further obligations hereunder
with respect to the monies so deposited.
2.Limited Guaranty. At Closing, Terramar Retail Centers, LLC, a Delaware limited
liability company (“Guarantor”) shall guaranty payment of the Post-Closing
Obligations for twelve (12) months after Closing by way of a guaranty in the
form attached hereto as Exhibit W (the “Guaranty”). Guarantor’s liability under
the Guaranty shall not exceed the Liability Limitation and shall be reduced by
the amount of any payments Purchaser receives from Seller or the Holdback
Account.
11.MISCELLANEOUS.
1.Entire Agreement. All understandings and agreements heretofore had between
Seller and Purchaser with respect to the Property are merged in this Agreement,
which alone fully and completely expresses the agreement of the parties.
Purchaser acknowledges that it has inspected or will inspect the Property and
that it accepts the same in its “as is” condition subject to use, ordinary wear
and tear and natural deterioration and the representations and warranties of
Seller contained herein or in any conveyance documents or certifications.
Purchaser further acknowledges that, except as expressly provided in this
Agreement or in any conveyance document or certification, neither Seller nor any
agent or representative of Seller has made, and Seller is not liable for or
bound in any manner by, any express or implied warranties, guaranties, promises,
statements, inducements, representations or information pertaining to the
Property.
2.Assignment. Neither this Agreement nor any interest hereunder shall be
assigned or transferred by Purchaser without Seller’s prior written consent
(which consent may be withheld in Seller’s sole and absolute discretion).
Notwithstanding the foregoing, Purchaser may without Seller’s consent assign
this Agreement, in whole or in part, to entities owned by or under common
ownership and control with Purchaser (each, a “Purchaser’s Designee”). Except
for sale or trading of stock in Purchaser’s ultimate parent corporation, and
internal ownership changes that do not result in Purchaser having a different
ultimate parent corporation, the transfer of a controlling equity interest in
Purchaser, whether by sale, operation of law or otherwise, shall be deemed an
assignment of this Agreement that requires Seller’s prior written consent (which
consent may be withheld in Seller’s sole and absolute discretion). Any
assignment of this Agreement without Seller’s consent shall be void. Upon any
assignment consented to hereunder by Seller, the Purchaser named herein shall
remain liable to Seller for the performance of “Purchaser’s” obligations
hereunder. Subject to the foregoing, this Agreement shall inure to the benefit
of and


Schedule 9.3.6-129
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





shall be binding upon Seller and Purchaser and their respective successors and
assigns.
3.Modifications. This Agreement shall not be modified or amended except in a
written document signed by Seller and Purchaser.
4.Time of Essence. Time is of the essence of this Agreement. In the computation
of any period of time provided for in this Agreement or by law, time periods
shall expire at 5:00 p.m., Hawaii-Aleutian Standard Time (except as may be
otherwise expressly set forth herein), the day of the act or event from which
the period of time runs shall be excluded, and the last day of such period shall
be included, unless it is a Saturday, Sunday, or legal holiday, in which case
the period shall be deemed to run until 5:00 p.m., Hawaii-Aleutian Standard Time
(except as may be otherwise expressly set forth herein) on the next day which is
not a Saturday, Sunday, or legal holiday.
5.Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of the State where the Land is located.
6.Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and delivered personally or
by certified mail, return receipt requested, postage prepaid, or by overnight
courier (such as Federal Express), addressed as follows below. All notices given
in accordance with the terms hereof shall be deemed given when received or upon
refusal of delivery. Either party hereto may change the address for receiving
notices, requests, demands or other communication by notice sent in accordance
with the terms of this Section 11.6.


Schedule 9.3.6-130
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





If to Seller:
c/o Terramar Retail Centers, LLC
4695 MacArthur Court, Suite 700
Newport Beach, CA 92660
Attention:Tom Kuehl
Telephone:(949) 662-2122


With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attention: Chuck Picton, Esq.
Telephone:(312) 629-5133
If to Purchaser:
c/o A&B Properties Hawaii, LLC Series R
822 Bishop Street
Honolulu, Hawaii 96813
Attention:Jeff Pauker
Telephone:(808) 525-6611
With a copy to:
A&B Properties Hawaii, LLC Series R
822 Bishop Street
Honolulu, Hawaii 96813
Attention:General Counsel
Telephone:(808) 525-6611


With a copy to:
Cades Schutte LLP
1000 Bishop Street, 12th Floor
Honolulu, Hawaii 96813
Attention:Richard Kiefer, Esq.
Telephone:(808) 521-9200

7.“AS IS” SALE. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND PURCHASER’S
OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY CONVEYANCE DOCUMENTS
OR CERTIFICATIONS MADE OR DELIVERED BY SELLER, THAT


Schedule 9.3.6-131
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





IT SHALL TAKE THE PROPERTY “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS AND
CONDITIONS THEREON. ANY INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS
(COLLECTIVELY, THE “DISCLOSURES”) PROVIDED OR MADE TO PURCHASER OR ITS
CONSTITUENTS BY SELLER OR ANY OF SELLER’S AFFILIATES OR REPRESENTATIVES
CONCERNING THE CONDITION OF THE PROPERTY SHALL NOT BE REPRESENTATIONS OR
WARRANTIES, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ANY CONVEYANCE
DOCUMENTS OR CERTIFICATIONS. PURCHASER SHALL NOT RELY ON SUCH DISCLOSURES, BUT
RATHER, PURCHASER SHALL RELY ONLY ON ITS OWN INSPECTION OF THE PROPERTY AND THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN ANY CONVEYANCE DOCUMENT
OR CERTIFICATION. PURCHASER ACKNOWLEDGES AND AGREES THAT, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY CONVEYANCE DOCUMENTS
OR CERTIFICATIONS ABOVE, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
(A) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE
PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY INCLUDING WITHOUT LIMITATION ZONING, I
THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR
IN ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR
ANY HAZARDOUS SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS
PROMULGATED THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, PURCHASER (AND
ANY ENTITY AFFILIATED WITH OR CLAIMING BY, THROUGH OR UNDER PURCHASER) HEREBY
WAIVE, RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION
OR CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLER OR SELLER’S
AFFILIATES BASED ON (A) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND
SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE


Schedule 9.3.6-132
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EQUIVALENT, OR ANY SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED, (B) ANY
DISCHARGE, DISPOSAL, RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL
WHATSOEVER, ON, AT, TO, OR FROM THE PROPERTY, OR (C) ANY ENVIRONMENTAL
CONDITIONS WHATSOEVER ON, UNDER, OR IN THE VICINITY OF THE PROPERTY, EXCEPT FOR
CLAIMS BASED UPON A BREACH OF ANY REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS.
WITHOUT LIMITATION UPON PURCHASER’S RIGHT TO RELY ON THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR
CERTIFICATIONS, PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF
THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN
WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS, REPRESENTATIVES OR EMPLOYEES WITH
RESPECT THERETO. UPON CLOSING, PURCHASER (AND ANY ENTITY AFFILIATED WITH OR
CLAIMING BY, THROUGH OR UNDER PURCHASER) SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER (AND ANY ENTITY AFFILIATED WITH OR CLAIMING BY,
THROUGH OR UNDER PURCHASER), UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATES) FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, WHICH
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S
AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN DESIGN OR CONSTRUCTION, OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS,
OMISSIONS, LIABILITIES EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY,
EXCEPT FOR BREACHES BY SELLER OF THE EXPRESS PROVISIONS OF THIS AGREEMENT OR ANY
CONVEYANCE DOCUMENTS OR CERTIFICATIONS.


Schedule 9.3.6-133
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





THE PROVISIONS OF THIS SECTION 11.7 SHALL SURVIVE THE CLOSING AND ANY
TERMINATION OF THIS AGREEMENT.
8.Trial by Jury. In any lawsuit or other proceeding initiated by Seller or
Purchaser under or with respect to this Agreement, Seller and Purchaser each
waive any right they may have to trial by jury. In addition, Purchaser waives
any right to seek rescission of the transaction provided for in this Agreement.
Notwithstanding any provisions of this Agreement to the contrary, the
obligations of the parties under this Section 11.8 shall survive any termination
of this Agreement and the Closing.
9.Confidentiality. Except as may be required by law or, with respect to
Purchaser, the requirements of the U.S. Securities and Exchange Commission
(“SEC”), or as provided in the June 2017 Principal Confidentiality Agreement
made by Purchaser in favor of Seller, neither Seller or Purchaser shall, without
the prior written consent of the other, and unless the Closing occurs, disclose
to any third party the existence of this Agreement or any term or condition
thereof or the results of any inspections or studies undertaken in connection
herewith or make any public pronouncements, issue any press releases or
otherwise disclose the Information (hereinafter defined) or any information
regarding this Agreement or the Property, or the transactions contemplated
hereby to any third party; provided, however, that the foregoing shall not be
construed to prevent (1) Purchaser from making (without the consent of, but upon
notice to, Seller) any disclosure required by any applicable law or regulation
or judicial process or SEC requirement or (2) Seller from disclosing the
existence of this Agreement and the details regarding this Agreement to its
agents, employees, representatives, consultants, board of directors and equity
holders. For purposes hereof, “Information” shall mean and shall be deemed to
include, without limitation, the following written or oral information provided
by or on behalf of Seller to Purchaser, its actual or proposed partners or
lenders, and their respective agents, employees, representatives, consultants
and board members (collectively, “Purchaser’s Representatives”) either prior to
or following the Effective Date: (a) all documentation and/or information
described in or relating to Section 1 of this Agreement, including, without
limitation, Property Agreements, Tangible Personal Property and all other
information regarding the operation, ownership, maintenance, management, or
occupancy of the Property; (b) the Title and Survey; and (c) any reports, tests,
or studies (together with the results of such studies and tests obtained or
provided by, or on behalf of, Seller).
Notwithstanding the foregoing, but subject to Purchaser’s legal and SEC
obligations, Seller’s delivery and Purchaser’s use of the Information are
subject to the following terms: Purchaser shall (i) accept and hold all
Information in strict confidence in accordance with the terms of this Agreement;
(ii) not copy, reproduce, distribute or disclose the Information to any third
party other than Purchaser’s Representatives, except as permitted in the
preceding paragraph; (iii) not use the Information for any purpose other than in
connection with the transactions contemplated hereunder; and (iv) not use the
Information in any manner detrimental to Seller or the Property. Purchaser
agrees to transmit the Information only to those Purchaser’s Representatives who
are actively and directly participating in the


Schedule 9.3.6-134
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





evaluation of the acquisition of the Property, who are informed of and who have
agreed to comply with the terms of this Section 11.9 of this Agreement and who
are instructed not to make use of the Information in a manner inconsistent
herewith. Purchaser shall be responsible for any breach of the terms of this
Agreement by Purchaser’ Representatives or any other person to whom the
Information is communicated. Purchaser agrees to indemnify, defend and hold
Seller and the Seller Indemnified Parties harmless against all Losses resulting
from Purchaser’s breach of this Section 11.9, as well as any breach thereof by
Purchaser’s Representatives, which indemnification shall survive the Closing or
termination of this Agreement. Upon any termination of this Agreement, Purchaser
shall return all Information provided by or on behalf of Seller to Seller, which
obligation shall survive any termination of this Agreement.
10.Reports. If for any reason Purchaser does not consummate the Closing, then
Purchaser shall, only upon Seller’s written request and without courier cost to
Purchaser, promptly deliver to Seller copies of all final, non-privileged or
-confidential third party reports relating to the Property or any part thereof
prepared at the request of Purchaser, its employees and agents.
11.Reporting Person. Seller and Purchaser hereby designate Escrow Agent to act
as and perform the duties and obligations of the “reporting person” with respect
to the transaction contemplated by this Agreement for purposes of 26 C.F.R.
Section 1.6045-4I(5) relating to the requirements for information reporting on
real estate transactions closed on or after January 1, 1991. In this regard,
Seller and Purchaser each agree to execute at Closing, and to cause Escrow Agent
to execute at Closing, a designation agreement, designating Escrow Agent as the
reporting person with respect to the transaction contemplated by this Agreement.
12.Press Releases. The parties hereto shall not issue any press releases with
respect to the transactions contemplated hereby or consummated in accordance
with the terms hereof except as required by law or upon the mutual agreement of
the parties as to the form and content of such press release (with consent not
to be unreasonably withheld, conditioned or delayed by either party), except
that either party may issue a press release after Closing without the consent of
the other, provided that Purchaser shall remain subject to Section 11.9 hereof
for all purposes.
13.Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument. A party hereto may deliver executed signature pages to this
Agreement by .pdf through email to any other party hereto, which .pdf copy shall
be deemed to be an original executed signature page.
14.Construction. This Agreement shall not be construed more strictly against
Seller merely by virtue of the fact that the initial draft of same was been
prepared by Seller or its counsel, it being recognized that both of the parties
hereto have contributed substantially and materially to the preparation of this
Agreement.


Schedule 9.3.6-135
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





15.Partial Invalidity. In the event that any provision of this Agreement shall
be unenforceable in whole or in part, such provision shall be limited to the
extent necessary to render the same valid, or shall be excised from this
Agreement, as circumstances require, and this Agreement shall be construed as if
said provision had been incorporated herein as so limited, or as if said
provision has not been included herein, as the case may be.
16.Headings. Headings of Sections are for convenience of reference only, and
shall not be construed as a part of this Agreement.    
17.Attorneys’ Fees. In the event of litigation between the parties with respect
to this Agreement or the transaction contemplated hereby, the prevailing party
therein shall be entitled to recover from the losing party all of its
reasonable, actual out-of-pocket costs of enforcement and litigation, including,
but not limited to, its reasonable attorneys’ and paralegal fees, witness fees,
court reporters’ fees and other costs of suit. Notwithstanding any provisions of
this Agreement to the contrary, the obligations of the parties under this
Section 11.17 shall survive any termination of this Agreement and the Closing.
18.No Recording. Neither Seller nor Purchaser may record a copy of this
Agreement or any memorandum hereof.    
19.Early Access Agreement. Purchaser and Seller have previously executed a
certain Right of Entry Agreement with respect to the Property dated as of
October 24, 2017. In the event of any inconsistency between the terms of such
Access Agreement and this Agreement, the terms of this Agreement shall control
and supersede such terms in the Access Agreement which are inconsistent.
20.Loan Assumption. This transaction is contingent on Purchaser’s taking title
to the Property related to the Laulani Land subject to, and assuming (the “Loan
Assumption”) all of Laulani Seller’s obligations with respect to that certain
loan (the “Loan”) held by Northwestern Mutual Life Insurance Company, a
Wisconsin corporation (“Lender”), pursuant to those certain loan documents
related thereto (the “Loan Documents”) or, at Purchaser’s option, prepayment of
the Loan; provided, however, the failure of this condition to be satisfied shall
not be a Seller default. Purchaser agrees to proceed diligently and in good
faith to obtain the approval of Lender with respect to Purchaser’s application
to assume Laulani Seller’s obligations under the Loan Documents on the Closing
Date (the “Assumption Approval”). Laulani Seller covenants and agrees to
cooperate in good faith, at no material cost to Laulani Seller except as
expressly set forth in this Section 11.20, with Purchaser and Lender, from time
to time, upon Purchaser’s or Lender’s reasonable request, and in all reasonable
respects, with respect to Purchaser attempting to obtain the Assumption
Approval. In the event the Lender does not grant Assumption Approval by the
Closing Date, either Purchaser or Seller may terminate this Agreement, whereupon
the Earnest Money shall be returned to Purchaser and neither party shall have
any further obligations under this Agreement except for obligations that
expressly survive termination. If the Loan Assumption is approved, at Closing:
(A) Seller shall pay to Lender (1) any application fees applicable to the
application for the Loan Assumption or assignment fees owing under the Loan
Documents and (2) any other actual, documented, out-of-pocket


Schedule 9.3.6-136
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





costs of Lender paid to non-affiliated third parties in connection with the Loan
Assumption, up to a cumulative amount with respect to (1) and (2) equal to Five
Hundred Thousand and No/100 Dollars ($500,000.00); and (B) Purchaser shall pay
to Lender, any other costs, fees and expenses of Lender directly or indirectly
related to the Loan Assumption in excess of Five Hundred Thousand and No/100
Dollars ($500,000.00). Notwithstanding anything herein to the contrary, under no
circumstances shall Seller or Purchaser be deemed obligated to pre-pay the Loan.
[Signature Page to Follow]


    
ImanageDB:4161238.11
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the Effective Date.


Schedule 9.3.6-137
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SELLER:
HOKULEI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO
LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company


By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO


PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By: /s/ Tim Pettit
Name: Tim Pettit
Title: CFO







Schedule 9.3.6-138
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





PURCHASER:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By: /s/ Jeff Pauker
Name: Jeff Pauker
Title: VP
company


By: /s/ Lance Parker
Name: Lance Parker
Title: President





And Title Guaranty Escrow Services, Inc., as Escrow Agent (defined above),
hereby undertakes and agrees to perform all of the duties and obligations of the
Escrow Agent set forth in the foregoing agreement, including without limitation
administration of the Escrow Holdback under Section 10.1, on and subject to the
terms and conditions set forth herein.


ESCROW AGENT:


TITLE GUARANTY ESCROW SERVICES INC.






By /s/ Jeremy Trueblood
Name: Jeremy Trueblood
Its: Branch Manager
LIST OF EXHIBITS:


A-1    Legal Description for Hokulei Land
A-2    Legal Description for Laulani Land
A-3    Legal Description for Pad G Land
A-4    Legal Description for Puunene Land
B-1    Lease Information for Property related to Hokulei Land
B-2    Lease Information for Property related to Laulani Land
B-3    Lease Information for Property related to Pad G Land
B-4    Lease Information for Property related to Puunene Land
C    [Reserved]
D    [Reserved]
E    [Reserved]
F-1    Title Commitment for Property related to Hokulei Land
F-2    Title Commitment for Property related to Laulani Land


Schedule 9.3.6-139
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





F-3    Title Commitment for Property related to Pad G Land
F-4    Title Commitment for Property related to Puunene Land
G    Form of Deed
H    Notice to Tenants
I    Notice to Parties to Service Contracts
J    Certificate of Non-Foreign Status
K    [Reserved]
L    Form Tenant Estoppel Certificate
M    [Reserved]
N-1    List of Pending Litigation for Property related to Hokulei Land
N-2    List of Pending Litigation for Property related to Laulani Land
N-3    List of Pending Litigation for Property related to Pad G Land
N-4    List of Pending Litigation for Property related to Puunene Land
O    Bill of Sale
P-1    Regulatory Compliance Disclosures for Property related to Hokulei Land
P-2    Regulatory Compliance Disclosures for Property related to Laulani Land
P-3    Regulatory Compliance Disclosures for Property related to Pad G Land
P-4    Regulatory Compliance Disclosures for Property related to Puunene Land
Q    Notice to Parties to Property Agreements
R    Assignment of Leases
S    General Assignment
T    1031 Assignment & Assumption Agreement
U    1031 Assignment & Release Agreement
V    Assignment of Declarant Rights
W    Guaranty


Schedules:


1.4    Tangible Personal Property
1.7    Other Agreements
2.1    Allocation of Purchase Price
2.2    Leasing & Construction Credits
4.1(n)    Declarations & R.E.A.s
8.1    Seller’s Due Diligence Documents
9.3.1    New Leases
9.3.6    Permitted Actions


A-1-2
ImanageDB:4161238.11


Schedule 9.3.6-140
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT A-1
LEGAL DESCRIPTION FOR Hokulei LAND
FIRST:
UNITS A, B, C, D, E and F listed in Exhibit "B-1" of the Condominium Project
known as "HOKULEI VILLAGE" as established by Declaration of Condominium Property
Regime dated December 11, 2014 filed in the Office of the Assistant Registrar of
the Land Court of the State of Hawaii as Land Court Document No. T-9111280 and
as shown on Condominium Map No. 2267, filed in said Office, and any amendments
thereto.
Together with those easements appurtenant to said Unit as established by and
described in the Declaration, which may including the following:
(A)
Exclusive easement(s) to use the limited common elements of the Project which
are described in said Declaration as being appurtenant to the Unit, if any.

(B)
Non-exclusive easements in the common elements, including the limited common
elements, if any, and in the Project, designed for such purposes as ingress to ,
egress from, utility services for and support, and as necessary, for the
maintenance and repair of the Unit; in the other common elements for use
according to their respective purposes, subject always to the exclusive use of
the limited common elements as provided in the Declaration; subject to the
provision of Section 514B-38 of the Act.

(C)
In the case of encroachments by the Unit upon the common elements or upon any
other unit, a valid easement for such encroachment and the maintenance thereof,
so long as it continues, shall exist. In the event that a unit shall be
partially or totally destroyed and the rebuilt, or in the event of any shifting,
settlement or movement of any part of the Project, encroachments of any part of
the common elements, units or limited common elements due to such construction,
shifting, settlement or movement shall be permitted, and valid easements for
such encroachments and the maintenance there

Excepting and reserving and subject to all easements as provided in the
Declaration, including, but not limited to, (i) easements for encroachments
appurtenant to other units or the common elements as they arise in the manner
set forth above, now or hereafter existing thereon, (ii) easements for access to
the Unit or any limited common appurtenant thereto from time to time during
reasonable hours as may be appropriate for the operation or maintenance of the
Project or, without notice, at any time for (a) making emergency repairs therein
necessary to prevents damage to any unit or common element, (b) abating any
nuisance or any dangerous, unauthorized, prohibited or unlawful activity, (c)
protecting the property rights of any owner, or (d) preventing death or serious
bodily injury to any owner or other occupant therein, and (iii) easements
necessary to complete the Project, for noise and dust, to conduct sales
activities upon the Project, and to subdivide or consolidate units of the
Project, all as provided in the Declaration.
SECOND:
Undivided 61.95% fee simple interests in all common elements of the Project as
established by the Declaration, including the land described in said
Declaration, or such other interest as hereafter


Schedule 9.3.6-141
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





established for the Unit by any amendment of the Declaration, as tenant in
common with the holders of other undivided interests in and to said common
elements.
The land upon which said Condominium Project "HOKULEI VILLAGE" is located is
described as follows:
All of that certain parcel of land situate at Lihue, District of Puna, Island
and County of Kauai, State of Hawaii, described as follows:
LOT 1546, area 22.818 acres, more or less, as shown on Map 141, filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii with
Land Court Application 1087 (amended) of Grove Farm Company, Limited;
Together with access over Lot 1542 to Kaumualii Highway, a public road, as set
forth by Land Court Order No. 131986, filed July 8, 1998.
Together also with vehicle access rights over and across Boundary 27 as granted
by EXCHANGE OF VEHICLE ACCESS RIGHTS dated September 23, 2010, filed as Document
No. 4010164; being more particularly described therein and subject to the terms
and provisions contained therein.
Together also with a non-exclusive easement for access and underground utility
purposes, as granted by GRANT OF EASEMENT KOLOPA STREET EXTENSION (Vehicular
Access and Utilities) dated April 26, 2013, filed as Land Court Document No.
T-8527332; subject to the terms and provisions contained therein.
Being land(s) described in Transfer Certificate of Title No. 1,090,432 issued to
HOKULEI VILLAGE LLC, a Delaware limited liability company.
.    A-2-11
ImanageDB:4161238.11
EXHIBIT A-2
LEGAL DESCRIPTION FOR LAULANI LAND
LOT 1
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 1 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, along the southwest side of
Fort Weaver Road, the coordinates of said point of beginning referred to
Government Survey Triangulation Station “KAPUAI NEW” being 18,053.13 feet south
and 18,042.45 feet west, thence running by azimuths


Schedule 9.3.6-142
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





measured clockwise from true South:
1.    58°     16’    491.09    feet along Lots 19591 and 19588 (Map 1547 of Land
Court Application 1069;
2.    148°     16’    633.21    feet along Lots 4, 3, and 11 of Laulani Ewa
Subdivision;
3.    58°    16’    1.00    feet along Lot 11 of Laulani Ewa Subdivision;
4.    148°    16’    134.17    feet along Lot 11 of Laulani Ewa Subdivision;
5.    240°    20’    30.02    feet along the southeast side of Keaunui Drive;
6.    328°    16’    133.09    feet along Lot 12 of Laulani Ewa Subdivision;
7.    58°    16’    1.00    feet along Lot 12 of Laulani Ewa Subdivision;
8.    328°    16’    141.63    feet along Lots 12 and 13 of Laulani Ewa
Subdivision;
9.    238°    16’    275.26    feet along Lots 13 and 14 of Laulani Ewa
Subdivision;
10.    269°    49’    93.16    feet along Lot 14 of Laulani Ewa Subdivision;
11.    328°    16’    26.16    feet along Lot 14 of Laulani Ewa Subdivision;
12.    238°    16’    108.62    feet along Lot 14 of Laulani Ewa Subdivision;
13.    330°    20’    4.84    feet along the southwest side of Fort Weaver Road;
14.    328°    16’    411.84    feet along the southwest side of Fort Weaver
Road to the point of beginning and containing a gross area of 5.495 acres, less
Lot 2 of Laulani Ewa Subdivision, having a net area of 4.898 acres, more or
less.
LOT 2
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 2 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the south corner of this parcel of land, the coordinates of said
point of beginning referred to Government Survey Triangulation Station “KAPUAI
NEW” being 18,189.48 feet south and 18,502.61 feet west, thence running by
azimuths measured clockwise from true South:
1.    148°    16’    255.91    feet along Lot 1 of Laulani Ewa Subdivision;
2.    238°    16’    38.17    feet along Lot 1 of Laulani Ewa Subdivision;


Schedule 9.3.6-143
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





3.    328°    16’    7.25    feet along Lot 1 of Laulani Ewa Subdivision;
4.    238°    16’    60.50    feet along Lot 1 of Laulani Ewa Subdivision;
5.    328°    16’    75.14    feet along Lot 1 of Laulani Ewa Subdivision;
6.    238°     16’    33.45    feet along Lot 1 of Laulani Ewa Subdivision;
7.    328°    16’    118.29    feet along Lot 1 of Laulani Ewa Subdivision;
8.    58°    16’    10.87    feet along Lot 1 of Laulani Ewa Subdivision;
9.     328°    16’    10.00    feet along Lot 1 of Laulani Ewa Subdivision;
10.     58°    16’    25.40    feet along Lot 1 of Laulani Ewa Subdivision;
11.    328°    16’    15.23    feet along Lot 1 of Laulani Ewa Subdivision;
12.    58°    16’    95.85    feet along Lot 1 of Laulani Ewa Subdivision to the
point of beginning and containing an area of 0.597 acres, more or less.
LOT 3
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 3 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, being the east corner of
Lot 4 of the Laulani Ewa Subdivision, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “KAPUAI NEW” being 18,249.99
feet south and 18,587.94 feet west, thence running by azimuths measured
clockwise from true South:
1.    58°    16’    76.40    feet along lot 4 of Laulani Ewa Subdivision;
2.    148°    16’    165.25    feet along Lot 4 of Laulani Ewa Subdivision;
3.    58°    16’    55.77    feet along Lot 4 of Laulani Ewa Subdivision;
4.    148°    16’    72.00    feet along Lot 4 of Laulani Ewa Subdivision;
5.    238°    16’    85.00    feet along Lot 4 of Laulani Ewa Subdivision;
6.    148°    16’    16.50    feet along Lot 4 of Laulani Ewa Subdivision;
7.    238°    16’    47.17    feet along Lot 4 of Laulani Ewa Subdivision;


Schedule 9.3.6-144
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





8.    328°    16’    253.75    feet along Lot 1 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.526 acres, more or less.
LOT 4
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 4 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, being the south corner of
Lot 1 of Laulani Ewa Subdivision, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “KAPUAI NEW” being 18,311.43
feet south and 18,460.12 feet west, thence running by azimuths measured
clockwise from true South:
1.    58°    16’    246.77    feet along Lots 19586 and 19588 (Map 1547) of Land
Court Application 1069;
2.    148°    16’    90.76    feet along Lot 5 of Laulani Ewa Subdivision;
3.    238°    16’    9.84    feet along Lot 5 of Laulani Ewa Subdivision;
4.    148°    16’    375.65    feet along Lot 5 of Laulani Ewa Subdivision;
5.    58°    16’    41.41    feet along Lot 5 of Laulani Ewa Subdivision;
6.    148°    16’    104.96    feet along Lot 5 of Laulani Ewa Subdivision;
7.
Thence, along Lot 5 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 45.00 feet, the chord azimuth and distance being:

134°    39’ 30”     21.18    feet;
8.    121°    03’    119.52    feet along Lot 5 of Laulani Ewa Subdivision;
9.    211°    03’    31.00    feet along the southeast side of Keaunui Drive;
10.    301°    03’    66.62    feet along Lot 11 of Laulani Ewa Subdivision;
11.
Thence, along Lot 11 of Laulani Ewa Subdivision, on a curve to the right with a
radius of 150.00 feet, the chord azimuth and distance being:

314°    39’ 30”    70.59    feet;
12.    328°    16’    92.93    feet along Lot 11 of Laulani Ewa Subdivision;


Schedule 9.3.6-145
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





13.    238°    16’    263.34    feet along Lot 11 of Laulani Ewa Subdivision;
14.    328°    16’    118.41    feet along Lot 1 of Laulani Ewa Subdivision;
15.    58°    16’    47.17    feet along Lot 3 of Laulani Ewa Subdivision;
16.    328°    16’    16.50    feet along Lot 3 of Laulani Ewa Subdivision;
17.    58°    16’    85.00    feet along Lot 3 of Laulani Ewa Subdivision;
18.    328°    16’    72.00    feet along Lot 3 of Laulani Ewa Subdivision;
19.    238°    16’    55.77    feet along Lot 3 of Laulani Ewa Subdivision;
20.    328°    16’    165.25    feet along Lot 3 of Laulani Ewa Subdivision;
21.    238°    16’    76.40    feet along Lot 3 of Laulani Ewa Subdivision;
22.    328°    16’    119.48    feet along Lot 1 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 2.311 acres, more or less.
LOT 5
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 5 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the east corner of this parcel of land, being the south corner of
Lot 4 of Laulani Ewa Subdivision, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “KAPUAI NEW” being 18,441.00
feet south and 18,670.00 feet west, thence running by azimuths measured
clockwise from true South:
1.    58°    16’    30.00    feet along Lot 19586 (Map 1547);
2.    148°    16’    29.82    feet along Lot 6 of Laulani Ewa Subdivision;
3.    102°    47’    98.37    feet along Lot 6 of Laulani Ewa Subdivision;
4.    58°    16’    10.47    feet along Lot 6 of Laulani Ewa Subdivision;
5.    148°    16’    185.98    feet along Lot 6 of Laulani Ewa Subdivision;
6.    238°    16’    25.87    feet along Lot 6 of Laulani Ewa Subdivision;
7.    148°    16’    221.76    feet along Lot 6 of Laulani Ewa Subdivision;


Schedule 9.3.6-146
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





8.    238°    16’    38.18    feet along Lot 10 of Laulani Ewa Subdivision;
9.    148°    16’    36.44    feet along Lot 10 of Laulani Ewa Subdivision;
10.
Thence, along Lot 10 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 57.00 feet, the chord azimuth and distance being:

134°    39’    30”    26.82    feet;
11.    121°    03’    132.43    feet along Lot 10;
12.    211°    03’    25.00    feet along the southeast side of Keaunui Drive;
13.    301°    03’    119.52    feet along Lot 4 of Laulani Ewa Subdivision;
14.
Thence, along Lot 4 of Laulani Ewa Subdivision, on a curve to the right with a
radius of 45.00 feet, the chord azimuth and distance being:

314°    39’    30”    21.18    feet;
15.    328°    16’    104.96    feet along Lot 4 of Laulani Ewa Subdivision;
16.    238°    16’    41.41    feet along Lot 4 of Laulani Ewa Subdivision;
17.    328°    16’    375.65    feet along Lot 4 of Laulani Ewa Subdivision;
18.    58°    16’    9.84    feet along Lot 4 of Laulani Ewa Subdivision;
19.    328°    16’    90.76    feet along Lot 4 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 1.184 acres, more or less.
LOT 8
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 8 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,293.60 feet south and
19,354.60 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    137.83    feet along the southeast side of Keaunui Drive;
2.    301°    03’    142.01    feet along Lot 6 of Laulani Ewa Subdivision;


Schedule 9.3.6-147
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





3.    31°    03’    137.83    feet along Lot 6 of Laulani Ewa Subdivision;
4.    121°    03’    142.01    feet along Lot 7 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.449 acres, more or less.
LOT 9
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 9 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,149.81 feet south and
19,268.04 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    131.97    feet along the southeast side of Keaunui Drive;
2.    301°    03’    142.01    feet along Lot 10 of Laulani Ewa Subdivision;
3.    31°    03’    131.97    feet along Lot 6 of Laulani Ewa Subdivision;
4.    121°    03’    142.01    feet along Lot 6 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.430 acres, more or less.
LOT 10
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 10 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,036.75 feet south and
19,199.97 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    140.07    feet along the southeast side of Keaunui Drive;
2.    301°    03’    132.43    feet along Lot 5 of Laulani Ewa Subdivision;


Schedule 9.3.6-148
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





3.
Thence, along Lot 5 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 57.00 feet, the chord azimuth and distance being:

314°    39’    30”    26.82    feet;
4.    328°    16’    36.44    feet along Lot 5 of Laulani Ewa Subdivision;
5.    58°    16’    106.92    feet along Lots 5 and 6 of Laulani Ewa
Subdivision;
6.    31°    03’    22.01    feet along Lot 6 of Laulani Ewa Subdivision;
7.    121°    03’    142.01    feet along Lot 9 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.524 acres, more or less.
LOT 11
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 11 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 17,868.78 feet south and
19,098.84 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    4.47    feet along the southeast side of Keaunui Drive;
2.
Thence, along the southeast side of Keaunui Drive, on a curve to the right with
a radius of 500.00 feet, the chord azimuth and distance being:

225°    41’    30”    252.77    feet;
3.    240°    20’    58.77    feet along the southeast side of Keaunui Drive;
4.    328°    16’    134.17    feet along Lot 1 of Laulani Ewa Subdivision;
5.    238°    16’    1.00    feet along Lot 1 of Laulani Ewa Subdivision;
6.    328°    16’    141.57    feet along Lot 1 of Laulani Ewa Subdivision;
7.    58°    16’    263.34    feet along Lot 4 of Laulani Ewa Subdivision;
8.    148°    16’    92.93    feet along Lot 4 of Laulani Ewa Subdivision;


Schedule 9.3.6-149
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





9.
Thence, along Lot 4 of Laulani Ewa Subdivision, on a curve to the left with a
radius of 150.00 feet, the chord azimuth and distance being:

134°    39’    30”    70.59    feet;
10.    121°    03’    66.62    feet along Lot 4 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 1.691 acres, more or less.
LOT 13
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 13 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, being the south corner of
Lot 12, the coordinates of said point of beginning referred to Government Survey
Triangulation Station “KAPUAI NEW” being 17,768.74 feet south and 18,762.80 feet
west, thence running by azimuths measured clockwise from true South:


1.    238°    16’    47.85    feet along Lot 12 of Laulani Ewa Subdivision;
2.    328°    16’    18.00    feet along lot 12 of Laulani Ewa Subdivision;
3.    238°    16’    82.50    feet along Lot 12 of Laulani Ewa Subdivision;
4.    148°    16’    18.00    feet along Lot 12 of Laulani Ewa Subdivision;
5.    238°    16’    31.35    feet along Lot 12 of Laulani Ewa Subdivision;
6.    328°    16’    129.18    feet along Lot 14 of Laulani Ewa Subdivision;
7.    58°    16’    161.70    feet along Lot 1 of Laulani Ewa Subdivision;
8.    148°    16’    129.18    feet along Lot 1 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.445 acres, more or less.
LOT 14
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 10 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M.


Schedule 9.3.6-150
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Suzuki, Land Surveyor, with R. M. Towill Corporation, dated August 27, 2012,
approved by the Department of Planning and Permitting, City and County of
Honolulu, 2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 17,567.36 feet south and
18,697.22 feet west, thence running by azimuths measured clockwise from true
South:
1.    241°    57’    38”    72.05    feet along the southeast side of Keaunui
Drive;
2.    240°    20’    191.64    feet along the southeast side of Keaunui Drive;
3.
Thence, along the southeast side of Keaunui Drive, on a curve to the right with
a radius of 50.00 feet, the chord azimuth and distance being:

285°    20’    70.71    feet;
4.    330°    20’    277.72    feet along the southwest side of Fort Weaver
Road;
5.    58°    16’    108.62    feet along Lot 1 of Laulani Ewa Subdivision;
6.    148°    16’    26.16    feet along Lot 1 of Laulani Ewa Subdivision;
7.    89°    49’    93.16    feet along Lot 1 of Laulani Ewa Subdivision;
8.    58°    16’    113.56    feet along Lot 1 of Laulani Ewa Subdivision;
9.    148°    16’    265.96    feet along Lots 13 and 12 of Laulani Ewa
Subdivision to the point of beginning and containing an area of 2.054 acres,
more or less.
Together with access over Roadway Access Lot 17684, as shown on Map 1356 of Land
Court Application No. 1069, and Roadway Access Lot 16886-B, as shown on Map 1349
of Land Court Application No. 1069, and Roadway Access Lot 11252-B-2, as shown
on Map 1355 of Land Court Application No. 1069, and thus have access to Fort
Weaver Road, a public road, as set forth by Land Court Order No. 173440, filed
January 16, 2008, as amended by Land Court Order No. 175930, filed August 13,
2008.
Note:
Lot 11252-B-2 has been deregistered from the Land Court System pursuant to
Hawaii Revised Statutes Section 501 Part II and recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. A-46180590.

Together also with a non-exclusive easement over and across the Common Area of
the Shopping Center for access and utility purposes, as granted by DECLARATION
OF EASEMENTS WITH COVENANTS AND RESTRICTIONS AFFECTING LAND dated May 30, 2012,
filed as Land Court Document No. T-8199217, as amended and restated by
instrument dated June 6, 2013, recorded as Document No. A-49050284, and further
amended by instrument dated December 24, 2013, recorded as Document No.
A-51290612; and subject to the terms and conditions contained therein.


Schedule 9.3.6-151
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Together also with a non-exclusive easement for drainage purposes over and
across Easements “8977” and “8978”, as shown on Map 1304 of Land Court
Application No. 1069, as granted by GRANT OF NON-EXCLUSIVE DRAINAGE EASEMENTS,
dated June 14, 2014, filed as Land Court Document No. T-8935076, recorded as
Document No. A-52830508; and subject to the terms and provisions contained
therein.
Together also with a non-exclusive easement for drainage purposes over and
across Easements “10440,” as shown on Map 1525, “10423”, as shown on Map 1518,
and “9664” as shown on Map 1408 of Land Court Application No. 1069, as granted
by Grant of Non-Exclusive Drainage Easements dated April 8, 2014, by Gentry
Homes, Ltd., as Grantor, and TRC Laulani Village, LLC, Property Development
Centers LLC, City Mill Companies, Limited, and American Savings Bank, F.S.B., as
Grantee, and Association of Apartment Owners of Laulani and Association of
Apartment Owners of Laulani XXVI, as Other Parties, was recorded in the Land
Court as Document No. T-8907092 on May 22, 2014.
Together also with a non-exclusive easement for access, drainage and utility
purposes over and across Easements “10689,” as shown on Map 1549, “10688, “ as
shown on Map 1548, “10684, “ as shown on Map 1547, “10685, “ as shown on Map
1547, “10686, “ as shown on Map 1547, and “10687”, as shown on Map 1547 of Land
Court Application No. 1069, as granted by Grant of Non-Exclusive Access,
Drainage and Utility Easements dated April 8, 2014, by and between Gentry Homes,
Ltd., and TRC Laulani Village, LLC, as Grantor, and Association of Apartment
Owners of Laulani, Property Development Centers LLC, City Mill Company, Limited,
American Savings Bank, F.S.B., and TRC Laulani Village, LLC, as Grantee, was
recorded in the Land Court as Document No. T-8906129 on May 21, 2014.
AS TO LOTS 1 THROUGH 5, 8 THROUGH 11, 13, AND 14:
BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED
GRANTOR:     PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited liability
company
GRANTEE:    TRC LAULANI VILLAGE, LLC, a Delaware limited liability company
DATED:        effective December 24, 2013
RECORDED :    Document No. A-51060751


AS TO LOT 1:
Together with limited vehicle access rights for right-in and right-out egress
and ingress to Fort Weaver Road over and across Boundary “1”, as granted by
GRANT OF LIMITED VEHICLE ACCESS RIGHTS dated June 12, 2012, recorded as Document
No. A-49540962; being more particularly described therein and subject to the
terms and provisions contained therein.
AS TO LOTS 1, 4, 5 AND 8:
Together with a non-exclusive easement for access purposes over Easement “A”
(D.P.P. File No. 2011/SUB-36), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT A) dated December 23, 2013, recorded as Document No. A-51360663A, and
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, dated --- (acknowledged December 30, 2013), recorded
as Document No. A-51360663B.


Schedule 9.3.6-152
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





AS TO LOTS 7 AND 8:
Together with a non-exclusive easement for access purposes over Easement “B”
(D.P.P. File No. 2012/SUB-154), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT B) dated December 23, 2013, recorded as Document No. A-51360664A,
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, acknowledged December 30, 2013), recorded as
Document No. A-51360664B.    A-3-2
ImanageDB:4161238.11
EXHIBIT A-3
LEGAL DESCRIPTION FOR PAD G LAND
LOT 7
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Lot 17683, as shown on Map 1356 of Land Court Application No.
1069 of the Trustees of the Estate of James Campbell, deceased, having been
deregistered and recorded as Document No. A-46180589) situate at Honouliuli,
District of Ewa, City and County of Honolulu, State of Hawaii, being LOT 7 of
the “LAULANI EWA SUBDIVISION”, as shown on map prepared by Ryan M. Suzuki, Land
Surveyor, with R. M. Towill Corporation, dated August 27, 2012, approved by the
Department of Planning and Permitting, City and County of Honolulu,
2012/SUB-154, on October 12, 2012, and thus bounded and described:
Beginning at the west corner of this parcel of land, along the southeast side of
Keaunui Drive, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “KAPUAI NEW” being 18,241.25 feet south and
19,431.46 feet west, thence running by azimuths measured clockwise from true
South:
1.    211°    03’    149.00    feet along the southeast side of Keaunui Drive;
2.    301°    03’    142.01    feet along Lot 8 of Laulani Ewa Subdivision;
3.    31°    03    10.01    feet along Lot 6 of Laulani Ewa Subdivision;
4.    346°    03’    90.37    feet along Lot 6 of Laulani Ewa Subdivision;
5.    76°    03’    53.03    feet along Lot 6 of Laulani Ewa Subdivision;
6.    108°    28’    172.56    feet along Lot 6 of Laulani Ewa Subdivision to
the point of beginning and containing an area of 0.522 acre, more or less.
BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED
GRANTOR :    PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited liability
company
GRANTEE:    LAULANI VILLAGE PAD G, LLC, a Delaware limited liability company
DATED:        December 23, 2014
RECORDED :    Document No. A-54800245




Schedule 9.3.6-153
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Together with a non-exclusive easement for access purposes over Easement “A”
(D.P.P. File No. 2011/SUB-36), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT A) dated December 23, 2013, recorded as Document No. A-51360663A, and
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, dated --- (acknowledged December 30, 2013), recorded
as Document No. A-51360663B.
AND:
Together with a non-exclusive easement for access purposes over Easement “B”
(D.P.P. File No. 2012/SUB-154), as granted by QUITCLAIM NON-EXCLUSIVE EASEMENT
(EASEMENT B) dated December 23, 2013, recorded as Document No. A-51360664A,
being more particularly described therein. Consent and Joinder by First Hawaiian
Bank, a Hawaii corporation, acknowledged December 30, 2013), recorded as
Document No. A-51360664B.
AND
Together also with a non-exclusive easement for drainage purposes over and
across Easements “10440,” as shown on Map 1525, “10423”, as shown on Map 1518,
and “9664” as shown on Map 1408 of Land Court Application No. 1069, as granted
by Grant of Non-Exclusive Drainage Easements dated April 8, 2014, by Gentry
Homes, Ltd., as Grantor, and TRC Laulani Village, LLC, Property Development
Centers LLC, City Mill Companies, Limited, and American Savings Bank, F.S.B., as
Grantee, and Association of Apartment Owners of Laulani and Association of
Apartment Owners of Laulani XXVI, as Other Parties, was recorded in the Land
Court as Document No. T-8907092 on May 22, 2014.
Together also with a non-exclusive easement for access, drainage and utility
purposes over and across Easements “10689,” as shown on Map 1549, “10688, “ as
shown on Map 1548, “10684, “ as shown on Map 1547, “10685, “ as shown on Map
1547, “10686, “ as shown on Map 1547, and “10687”, as shown on Map 1547 of Land
Court Application No. 1069, as granted by Grant of Non-Exclusive Access,
Drainage and Utility Easements dated April 8, 2014, by and between Gentry Homes,
Ltd., and TRC Laulani Village, LLC, as Grantor, and Association of Apartment
Owners of Laulani, Property Development Centers LLC, City Mill Company, Limited,
American Savings Bank, F.S.B., and TRC Laulani Village, LLC, as Grantee, was
recorded in the Land Court as Document No. T-8906129 on May 21, 2014.


A-4-3
ImanageDB:4161238.11
EXHIBIT A-4
LEGAL DESCRIPTION FOR PUUNENE LAND
All of the premises comprising a portion of that certain condominium project
known as the “PUUNENE SHOPPING CENTER” Condominium Project” (the “Project”),
consisting of that certain parcel of land situate at Puunene, District of
Wailuku, Island and County of Maui, State of Hawaii,


Schedule 9.3.6-154
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





and the improvements and appurtenances thereto, all as described in and
established by that certain Declaration of Condominium Property Regime of
Puunene Shopping Center, dated November 8, 2013, recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. A-50600302, as the same has
been and may hereafter be amended from time to time (the “Declaration”), and
described as follows:
FIRST
Unit Nos. 2, 3, 4, and 5 of the Project as described in the Declaration and as
shown on Condominium Map No. 5232, filed in the Bureau, as the same has been and
may hereafter be amended from time to time (the “Condominium Map”).
Together with all easements described in the Declaration as being appurtenant to
the Unit, including the following:
a.    The exclusive right to use those certain limited common elements of the
Project which are appurtenant to the Unit as described in the Declaration and/or
shown on the Condominium Map.
b.    Non-exclusive easements in the common elements designed for such purposes
for ingress, egress, utility services for and support, maintenance, and repair
of the Unit; in the other common elements and Units for use according to their
respective purposes, all as more particularly described in the Declaration
and/or as shown on the Condominium Map.
SECOND
An undivided 3.17% (as to Unit No. 2); 2.53% (as to Unit No. 3); 5.32% (as to
No. 4); and 40.41% (as to Unit No. 5) in all common elements of the Project,
including the land upon which the Project is located, as established for the
Unit by the Declaration, or such other interest as may hereafter be established
for the Unit by any amendment to the Declaration, as tenants in common with the
other owners of Units in the Project, as declared and established by the
Declaration.
The land upon which the Project is located is more particularly described as
follows:
All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Royal Patent Grant Number 3343 to Claus Spreckels) situate, lying
and being at Puunene, District of Wailuku, Island and County of Maui, State of
Hawaii, being LOT 2-C-4-C-1-A of the FIRST ASSEMBLY OF GOD SUBDIVISION, as shown
on subdivision map dated May 28, 2008, last revised March 10, 2011, approved by
the Department of Public Works, County of Maui, on May 31, 2011, corrected and
accepted on May 18, 2012; and thus bounded and described:
Beginning at a pipe at the southwesterly corner of this lot, on the easterly
side of Mokulele Highway (F.A.P. No. NH-0900(59)), said pipe being also the
northwesterly corner of Lot 2-C-4-C-1-E of the First Assembly of God
Subdivision, the coordinates of said point of beginning referred to Government
Survey Triangulation Station “LUKE” being 2,889.63 feet south and 13,108.21 feet
east and running by azimuths measured clockwise from True South:


Schedule 9.3.6-155
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





1.    149°    00’    485.72    feet along the easterly side of Mokulele Highway
(F.A.P. No. NH-0900(59)) to a pipe;
2.
Thence along the southerly side of Ho’okele Street on a curve to the right with
a radius of 30.00 feet, the chord azimuth and distance being:

190°     30’    39.76    feet to a pipe;
3.    232°    00’    158.73    feet along the southerly side of Ho’okele Street
to a pipe;
4.    228°    34’ 10”    100.28    feet along same to a pipe;
5.    232°    00’    1,218.61    feet along same to a pipe;
6.
Thence along Lot 2-C-4-C-1-B of the First Assembly of God Subdivision on a curve
to the right with a radius of 30.00 feet, the chord azimuth and distance being:

277°    00’    42.43    feet to a pipe;
7.    322°    00’    69.57    feet to a pipe;
8
Thence along same on a curve to the right with a radius of 355.00 feet, the
chord azimuth and distance being:

337°    45’    192.72    feet to a pipe;
9.     353°    30’    41.38    feet along lot 2-C-4-C-1-B of the First Assembly
of God Subdivision to a pipe;
10.
Thence along same on a curve to the left with a radius of 500.00 feet, the chord
azimuth and distance being:

343°    34’ 30”    172.36    feet to a pipe;
11.    333°    39’    408.87    feet along Lot 2-C-4-C-1-B of the First Assembly
of God Subdivision to a pipe;
12.    65°    10’    1,086.34    feet along Lot 2-C-4-C-1-E of the First
Assembly of God Subdivision to a pipe;
13.    72°    30’    340.30    feet along same to the point of beginning and
containing an area of 24.452 acres, more or less.
Together with a non-exclusive easement over and across Easement “D-5” for
drainage purposes, as granted by GRANT OF DRAINAGE EASEMENT dated September 29,
2011, recorded as Document No. 2011-161644; being more particularly described
therein and subject to the terms and conditions contained therein.
Together also with a non-exclusive easement over and across Easement “SA-1” for
access purposes, as granted by GRANT OF ACCESS EASEMENT dated November 8, 2013,
recorded as Document No. A-50600300; being more particularly described therein
and subject to the terms and provisions contained therein.


Schedule 9.3.6-156
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Said parcels of land having been acquired by PUUNENE SHOPPING CENTER, LLC, a
Delaware limited liability company, as follows:
1.
As to Unit No. 3:

LIMITED WARRANTY DEED of PDI, INC., a Delaware corporation, dated December 23,
2014, recorded as Document No. A-54800243; and
2.    As to Unit Nos. 2, 4, and 5:
LIMITED WARRANTY DEED of PROPERTY DEVELOPMENT CENTERS LLC, a Delaware limited
liability company, dated December 23, 2014, recorded as Document No. A-54800244.
B-1-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT B-1
LEASE INFORMATION FOR PROPERTY RELATED TO Hokulei LAND










B-2-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT B-2
LEASE INFORMATION FOR PROPERTY RELATED LAULANI LAND
















Schedule 9.3.6-157
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------



















B-3-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT B-3
LEASE INFORMATION FOR PROPERTY RELATED PAD G LAND
NONE
B-4-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT B-4
LEASE INFORMATION FOR PROPERTY RELATED PUUNENE LAND






C-4-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT C
[Reserved]




Schedule 9.3.6-158
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









D-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT D
[RESERVED]
 
 
 
 





E-1-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT E
[RESERVED]
F-1-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT F-1
TITLE COMMITMENT FOR PROPERTY RELATED TO Hokulei LAND


F-2-1
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-159
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT F-2
TITLE COMMITMENT FOR PROPERTY RELATED TO LAULANI LAND






F-3-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT F-3
TITLE COMMITMENT FOR PROPERTY RELATED TO PAG G LAND
F-4-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT F-4
TITLE COMMITMENT FOR PUUNENE PROPERTY




G-6
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-160
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT G
FORM OF DEED
LAND COURT
REGULAR SYSTEM
 
Return By Mail
 
Pick-Up
 
To:


Attention: _____________________
Telephone: _____________________
 
TITLE OF DOCUMENT:
limited warranty deed
PARTIES TO DOCUMENT:
GRANTOR:
[Grantor], a Delaware limited liability company
 
GRANTEE:
[A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company]
822 Bishop Street, Honolulu, Hawaii 96813
 
Tax Map Key (s): _________________(This document consists of      pages.)

limited warranty deed
KNOW ALL MEN BY THESE PRESENTS:
THIS LIMITED WARRANTY DEED (this “Deed”) is made ________________________,
20___, by [Grantor], a Delaware limited liability company (the “Grantor”), in
favor of _________________________________________, whose address is 822 Bishop
Street, Honolulu, Hawaii 96813 (the “Grantee”).
Grantor, for and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00)
and other good and valuable consideration to Grantor paid by Grantee, the
receipt whereof is hereby acknowledged, does hereby grant, bargain, sell and
convey unto the Grantee all of that certain real property more particularly
described in Exhibit A attached hereto and made a part hereof, subject to the
encumbrances noted on Exhibit A (the “Property”).
TOGETHER WITH all and singular the buildings, improvements, rights, tenements,
hereditaments, easements, privileges and appurtenances thereunto belonging or
appertaining or held and enjoyed in connection therewith.
TO HAVE AND TO HOLD the same unto Grantee in fee simple, forever.
AND the Grantor does hereby covenant with the Grantee that the granted premises
are free and clear of all encumbrances made or suffered by the Grantor, except
as noted in said Exhibit B, and except for assessments for real property taxes
not yet by law required to be paid; and that the Grantor will WARRANT AND DEFEND
the same unto


Schedule 9.3.6-161
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





the Grantee against the lawful claims and demands of all persons claiming by,
through or under the Grantor, except as aforesaid.
The terms “Grantor” and “Grantee”, as and when used hereinabove or hereinbelow
shall mean and include the masculine or feminine, the singular or plural number,
individuals, associations, trustees, corporations, partnerships or limited
liability companies, and their and each of their respective successors in trust,
successors in interest, heirs, executors, personal representatives,
administrators and permitted assigns, according to the context thereof, and that
if these presents shall be signed by two or more grantors, or by two or more
grantees, all covenants of such parties shall be and for all purposes deemed to
be joint and several.
This instrument may be executed in counterparts, each of which shall be deemed
an original, and said counterparts shall together constitute one and the same
instrument, binding all of the parties hereto, notwithstanding all of the
parties are not signatory to the original of the same counterparts. For all
purposes, including, without limitation, recordation, filing and delivery of
this instrument, duplicate unexecuted and unacknowledged pages of the
counterparts may be discarded and the remaining pages assembled as one document.
The person or company recording or arranging for the recordation of this
document is authorized to complete any blanks contained in this document with
the applicable number of pages, dates, and recordation information, whether
before or after this document has been notarized by a notary public, and in no
event shall completion of such blanks be deemed an alteration of this document
by means of the insertion of new content.
IN WITNESS WHEREOF, Grantor and Grantee have executed these presents as of the
day and year first above written.


GRANTOR:
[___________________]
By:
Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member

By:                    
Name:                    
Title:                    




 
 

 [CALIFORNIA NOTARY FORM]


Schedule 9.3.6-162
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 
 
 
 
STATE OF
____________________
)SS
COUNTY OF
____________________
)

 
On _____________ _____, 20__ before me, ______________________________, Notary
Public, personally appeared ___________________as___________________ of
[______________], who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.
 
 
 
Signature
 
__________________________________
 
 
 
 
     This area for official notarial seal

 
EXHIBIT A


LEGAL DESCRIPTION


Tax Map Key: _________
[TO BE INSERTED]


Schedule 9.3.6-163
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







EXHIBIT B
[TO BE INSERTED]
H-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT H
NOTICE TO TENANTS
__________________, 20__
Re:
[_______________________] (the “Property”)

This is to notify you that [TRC SPE], a [Delaware limited liability company]
(“Owner”), has sold its interest in the property described above and in
connection therewith has assigned its interest as landlord under your lease to
[A & B PROPERTIES HAWAII, LLC, SERIES R], a Delaware limited liability company
(“Purchaser”).
You are further notified that any refundable security deposits or any prepaid
rents under your lease have been transferred to Purchaser.
Commencing as of                 , all rental payments under your lease shall be
paid to Purchaser or as Purchaser shall direct. Please make your rent checks
payable to Purchaser at the following address:
    
    
    
Any written notices you desire or are required to make to the landlord under
your lease should hereafter be sent to Purchaser at the above address.


Schedule 9.3.6-164
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Very truly yours,
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:





I-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT I
NOTICE TO PARTIES TO SERVICE CONTRACTS
__________________, 20__
Re:
[__________________] (the “Property”)

Dear Service Provider:
This is to notify you that [TRC SPE], a [Delaware limited liability company]
(“Owner”), has sold its interest in the property described above to [A & B
PROPERTIES HAWAII, LLC, SERIES R], a Delaware limited liability company
(“Purchaser”), and in connection therewith has assigned its interest under your
service contract to Purchaser. All notices to the owner of the Property pursuant
to your service contract at the Property should be sent to Purchaser in the
manner provided in the service contract to the following address:
    
    
    
    


Schedule 9.3.6-165
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Very truly yours,
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:





J-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT J
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee (i.e., A & B
PROPERTIES HAWAII, LLC, SERIES R) that withholding of tax is not required upon
the disposition of a U.S. real property interest by [TRC SPE], a [Delaware
limited liability company] (“Transferor”), the undersigned hereby certifies the
following on behalf of Transferor:
1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

2.
[Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the Income Tax Regulations];

3.
Transferor’s U.S. employer identification number is [___________________]; and

4.
Transferor’s office address is in care of Terramar Retail Centers, LLC, 4695
MacArthur Court, Suite 700, Newport Beach, CA 92660.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Schedule 9.3.6-166
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
TRANSFEROR
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:



K-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT K
RESERVED






L-1-3
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-167
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT L
FORM TENANT ESTOPPEL CERTIFICATE
[TRC SPE]
c/o Terramar Retail Centers, LLC
4695 MacArthur Court, Suite 700
Newport Beach, CA 92660
Attention:Tom Kuehl
A & B PROPERTIES HAWAII, LLC, SERIES R
c/o A&B Properties, Inc.
822 Bishop Street
Honolulu, Hawaii 96813
[ADD PURCHASER’S LENDER OR EXISTING LENDER (IF LOAN BEING ASSUMED), IF
NECESSARY]

Re:Lease described on Exhibit A (the “Lease”) between the undersigned (“Tenant”)
and the Landlord named therein (“Landlord”) concerning the premises described
therein (“Leased Premises”) located at the property generally described in Part
C of Exhibit A (“Property”).
    
At the request of Landlord, made in connection with the proposed sale of the
Property to the above named purchaser (“Purchaser”), the undersigned hereby
certifies to Landlord, its successors and assigns, [and] Purchaser, [and the
above named lender of Purchaser and/or Landlord] [any lender of Purchaser or
Landlord] [(“Lender”)] [and to an as yet to be determined lender, and its
successors, assigns, and participants [collectively, “Lender”] (“Lender”)], as
follows:
1.    Except as shown on Part D of Exhibit A, the Lease is presently in full
force and effect and the original Lease has not been amended, extended,
supplemented or modified.
2.    The Lease represents the entire agreement between Tenant and Landlord with
respect to the Leased Premises, the Property and the building of which the
Leased Premises are a part.
3.    Except as disclosed in Part D of Exhibit A, Tenant is in sole possession
of the Leased Premises and is occupying the Leased Premises and conducting
business therein and Tenant has not entered into any assignment, sublease,
hypothecation, leasehold mortgage or other agreement transferring or encumbering
any of its interest in the Lease or the Leased Premises.


Schedule 9.3.6-168
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





4.    The commencement and expiration dates of the current term of the Lease
(which is the current option term, if applicable) and certain information
concerning rent provisions under the Lease, as well as the approximate square
footage of the Leased Premises, are set forth on Exhibit A. Minimum rent and
additional rent, real estate taxes, common area maintenance costs contributions
and charges and all other charges due under the Lease have been paid (subject to
any reconciliation required under the Lease, if any) up to and including
____________, 20__. No rent or other charge or expense has been paid more than
30 days in advance of its due date.
5.    The current amount of Tenant’s security deposit, if any, is as set forth
on Part H of Exhibit A.
6.    Except as shown on Part K of Exhibit A, to the knowledge of the Tenant,
Landlord has no unpaid obligations under the Lease.
7.    Except as shown on Part K of Exhibit A, neither Tenant nor, to Tenant’s
best knowledge, Landlord is in default under any of the terms of the Lease, nor
has any event occurred which with the passage of time or the giving of notice or
both would constitute a default under the Lease. Except as shown on Part K of
Exhibit A, Tenant has no claims, counterclaims, defenses or setoffs against
Landlord arising under the Lease or in connection with the Leased Premises or
the Property, and Tenant is not entitled to any concession, abatement, rebate,
allowance or free or reduced rent for any period after the date hereof, except
as set forth on Part K of Exhibit A.
8.    Except as shown on Part K of Exhibit A, possession of the Leased Premises
has been delivered to Tenant, and Tenant has accepted the Leased Premises,
occupies the Leased Premises and is open for business in the Leased Premises.
Landlord has completed all construction required by the Lease and Landlord has
no current obligation to pay for any Tenant finish, leasehold improvements or
other construction. Further, all other conditions under the Lease to be
performed by Landlord have been satisfied.
9.    Except as shown on Part K of Exhibit A, to Tenant’s best knowledge and
belief, all space and improvements leased by Tenant have been completed in
compliance with applicable laws and Tenant has received no notice of and has no
knowledge of, any violation of any governmental law or requirement with respect
to the Leased Premises or its operations.
10.    Except as shown on Part G of Exhibit A, Tenant does not have any right to
renew or extend the Lease, or to terminate the Lease, or to expand or lease
additional space, or any option or preferential right to purchase all or any
part of or interest in the Leased Premises or the building of which the Leased
Premises are a part, or the Property.
11.    The operation and use of the Leased Premises do not involve the
generation, treatment, storage, disposal or release of a hazardous substance or
a solid waste into the environment other than to the extent necessary to conduct
its ordinary course of business in the Leased Premises and in accordance with
all applicable environmental laws.


Schedule 9.3.6-169
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





12.    There are no actions pending against Tenant or any guarantor of Tenant’s
obligations under the Lease pursuant to bankruptcy, insolvency or other similar
laws of any jurisdiction.
13.    All of the matters set forth herein and on Exhibit A are true and correct
as of the date hereof.


IN WITNESS WHEREOF, Tenant has executed this Estoppel Certificate on this
_______ day of __________________, 20__.
Tenant:
[TO BE INSERTED]



    






Schedule 9.3.6-170
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT A
Lease Document, Lease Terms, and Current Status
 
 
 
 
 
A.
Date of Lease:
_________________________________
B.
Parties:
_________________________________
 
 
 
1. Landlord:
_________________________________
 
2. Tenant:
_________________________________
 
   DBA:
_________________________________
C.
Premises Known As:
_________________________________
 
 
_________________________________
 
 
Suite No:
_________________________________
 
 
D.
Amendments, Assignments, Subleases, and Encumbrances
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E.
Rent Commencement Date (Current Term):
________________________________
 
 
F.
Expiration Date (Current Term):
________________________________
 
 
G.
Rights to Renew, to Terminate, to Rent Additional Space or Purchase any portion
of the Shopping Center
 
 
H.
Security Deposit Currently Held by Landlord:
$
 
I.
Current Fixed Minimum Rent (Annual):
$
J.
Approx. Square Feet:
_________________________________
 
 
K.
Other Issues: (None unless listed Below)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

L.FOR ULTA ESTOPPEL ONLY: Tenant agrees that, Planet Fitness or any other gym or
fitness center falls within the meaning of the word “retailer” and “retail
tenant” as such terms are used in the definition of Named Co-Tenants in
Paragraph H of the Lease, the Co-Tenancy conditions in Section 2.3 of the Lease,
and the exception of a 10,000 square foot or greater retailer from the massage
exclusive in Section 5.4(a) of the Lease.N-1-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT N-1
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO Hokulei LAND
None




Schedule 9.3.6-171
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------









N-2-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT N-2
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO LAULANI LAND
None
N-3-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT N-3
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO PAD G LAND


None    N-4-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT N-4
LIST OF PENDING LITIGATION FOR PROPERTY RELATED TO PUUNENE LAND
None




O-1
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-172
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT O
BILL OF SALE
[TRC SPE], a [Delaware limited liability company] (“Seller”), in consideration
of Ten and No/100 Dollars ($10.00), receipt of which is hereby acknowledged does
hereby sell, assign and transfer to A & B PROPERTIES HAWAII, LLC, SERIES R, a
Delaware limited liability company (“Purchaser”), all of Seller’s right, title
and interest in, to and under the Tangible Personal Property (as defined in that
certain Purchase and Sale Agreement dated as of [______________] (the
“Agreement”) by and between Seller and Purchaser) relating to that certain real
property commonly known as [____________________] located at
[_____________________]. Such sale, assignment and transfer does not include any
of the Excluded Property (as defined in the Agreement).
This sale, assignment and transfer is made without representation, warranty or
guaranty by, or recourse against, Seller of any kind whatsoever except that
Seller warrants that it is the owner of the Tangible Personal Property, free and
clear or any liens or other monetary encumbrances. Further, any implied
warranties of quality, fitness or merchantability are hereby disclaimed.
The recourse of Purchaser against Seller, and its members, managers, officers,
employees, agents and representatives, with respect to any alleged breach by or
on the part of Seller of any representation, warranty, covenant, undertaking,
indemnity or agreement contained in this Bill of Sale is subject to, and shall
be limited as set forth in, the Agreement (including without limitation Section
9.2, Section 9.6 and Section 10 thereof).
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
________ day of _________________, 20__.
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:





P-1-1
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-173
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT P-1
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO Hokulei LAND
NONE




P-2-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT P-2
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO LAULANI LAND


NONE    P-3-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT P-3
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO PAD G LAND
NONE
P-4-1
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-174
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





EXHIBIT P-4
MATERIAL VIOLATION DISCLOSURES FOR PROPERTY RELATED TO PUUNENE LAND
NONE


Q-1
1379426.v9
ImanageDB:4161238.11
EXHIBIT Q
NOTICE TO PARTIES TO PROPERTY AGREEMENTS
__________________, 20__
Re:
[________________] (the “Property”)

This is to notify you that [TRC SPE], a [Delaware limited liability company]
(“Owner”), has sold its interest in the property described above and in
connection therewith has assigned its interest under that certain
[                         dated              ] (the “Agreement”) to A & B
PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
(“Purchaser”).
You are further notified that any prepaid amounts under the Agreement have been
transferred to Purchaser.
Commencing as of ________________, all payments under the Agreement shall be
paid to Purchaser or as Purchaser shall direct. Please make your rent checks
payable to Purchaser at the following address:
[PURCHASER TO PROVIDE]


Any written notices you desire or are required to make to under the Agreement
should hereafter be sent to Purchaser at the above address.


Schedule 9.3.6-175
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Very truly yours,
[SPE OWNER]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:





R-3
1379426.v9
ImanageDB:4161238.11
EXHIBIT R
ASSIGNMENT OF LEASES
[Recordable Format to be Used for Any Recorded Leases]
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of                      (the “Effective Date”) by and between [TRC SPE],
a [Delaware limited liability company] (“Assignor”), and A & B PROPERTIES
HAWAII, LLC, SERIES R, a Delaware limited liability company (“Assignee”).
RECITALS:
A.    Assignor and Assignee have heretofore entered into that certain Purchase
and Sale Agreement dated as of (the “Purchase Agreement”), pursuant to which
Assignor has agreed to sell to Assignee, and Assignee has agreed to purchase
from Assignor, that certain real property commonly known as [__________________]
located at [__________________________] (the “Property”).
B.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest in, to and under all leases with respect to the Property, as more
particularly described on the list attached hereto as Exhibit A (collectively,
the “Leases”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:


Schedule 9.3.6-176
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





1.    Assignment. Effective as of the Effective Date, Assignor hereby assigns,
transfers, conveys and sets over to Assignee all of Assignor’s right, title and
interest in, to and under the Leases, including any security deposits held
thereunder. Such assignment, transfer and conveyance does not include any of the
Excluded Property (as defined in the Purchase Agreement).
2.    Acceptance. Assignee hereby accepts the assignment of the Leases and
agrees to assume, keep, perform and fulfill all liabilities and obligations of
the landlord under the Leases which accrue from and after the Effective Date.
3.    Indemnity. Assignee hereby agrees to indemnify and hold Assignor harmless
from and against any claims, costs or liabilities in connection with Assignee’s
breach of any of the Leases arising or accruing on or after the date hereof.
Assignor agrees to indemnify and hold Assignee harmless from and against any
claims, costs or liabilities in connection with Assignor’s breach of any of the
Leases arising or accruing prior to and until (but not including) the date
hereof.
4.    Exculpation of Assignor and Related Parties. The recourse of Assignee with
respect to any alleged breach by or on the part of Assignor of any
representation, warranty, covenant, undertaking, indemnity or agreement
contained in this Assignment is subject to, and shall be limited as set forth
in, the Purchase Agreement (including without limitation Section 9.2, Section
9.6 and Section 10 thereof).
5.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
6.    No Modification. This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.
7.    Governing Law. This Assignment and all questions arising in connection
herewith shall be governed by and construed in accordance with the internal laws
of the state where the Property is located. The parties hereto consent to the
jurisdiction of the courts of the State of Hawaii and to the United States
District Court for the State of Hawaii. In the event either party to this
Assignment commences a legal action to enforce or interpret the provisions
hereof, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs incurred therein.
8.    Counterparts; .PDF Signatures. This Assignment may be executed in two or
more counterparts, all of which shall be read together and be construed as one
instrument. In order to expedite the transaction contemplated herein, .pdf
signatures sent via e-mail may be used in place of original signatures on this
Assignment. Assignor and Assignee intend to be bound by the signatures on the
e-mailed document, are aware that the other party will rely on the e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.


Schedule 9.3.6-177
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





[Signatures follow on next page]




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.
ASSIGNOR:
[TRC SPE]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:
ASSIGNEE:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By:
Name:
Title:



S-3
1379426.v9
ImanageDB:4161238.11
EXHIBIT S
GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT (this “Assignment”) is made and entered into as of
[_______________________] (the “Effective Date”) by and between [TRC SPE], a
[Delaware limited liability company] (“Assignor”), and A & B PROPERTIES HAWAII,
LLC, SERIES R, a Delaware limited liability company (“Assignee”).
RECITALS:
A.    Assignor and Assignee have heretofore entered into that certain Purchase
and Sale Agreement dated as of [___________________] (the “Purchase Agreement”),
pursuant to which Assignor has agreed to sell to Assignee, and Assignee has
agreed to purchase from Assignor, that certain real property commonly known as


Schedule 9.3.6-178
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





[________________________] located at [___________________________] (the
“Property”).
B.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest, if any, in, to and under the maintenance, service, and other like
contracts and agreements with respect to the ownership and operation of the
Property or any portion thereof (excluding contracts affecting other properties
in addition to the Property), as listed on Exhibit A attached hereto
(collectively, the “Service Contracts”).
C.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest, if any, in, to and under all intangible property, permits, licenses,
approvals, guarantees and warranties benefiting or pertaining to the Property or
any portion thereof, except for the Excluded Property (as defined in the
Purchase Agreement) (collectively, the “Intangibles”).
D.    In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign all of its right, title and interest,
if any and to the extent assignable, in, to and under those documents listed on
Exhibit B attached hereto (collectively, the “Other Agreements”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1.    Assignment. Effective as of the Effective Date, Assignor hereby assigns,
transfers, conveys and sets over to Assignee all of Assignor’s right, title and
interest, if any, in, to and under the Service Contracts, Intangibles and the
Other Agreements. Such assignment, transfer and conveyance does not include any
of the Excluded Property (as defined in the Purchase Agreement).
2.    Acceptance. Assignee hereby accepts the assignment of the Service
Contracts, Intangibles and the Other Agreements, and agrees to assume, keep,
perform and fulfill all liabilities and obligations of Assignor which accrue
under the Service Contracts, Intangibles and the Other Agreements from and after
the Effective Date.
3.    Indemnity. Assignee hereby agrees to indemnify and hold Assignor harmless
from and against any claims, costs or liabilities in connection with Assignee’s
breach of any of the Service Contracts, Intangibles or Other Agreements arising
or accruing on or after the date hereof. Assignor agrees to indemnify and hold
Assignee harmless from and against any claims, costs or liabilities in
connection with Assignor’s breach of any of the Service Contracts, Intangible or
Other Agreements arising or accruing prior to and until (but not including) the
date hereof.
4.    Exculpation of Assignor and Related Parties. The recourse of Assignee with
respect to any alleged breach by or on the part of Assignor of any
representation, warranty,


Schedule 9.3.6-179
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





covenant, undertaking, indemnity or agreement contained in this Assignment is
subject to, and shall be limited as set forth in, the Purchase Agreement
(including without limitation Section 9.2, Section 9.6 and Section 10 thereof).
5.    Binding Affect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
6.    No Modification. This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.
7.    Governing Law. This Assignment and all questions arising in connection
herewith shall be governed by and construed in accordance with the internal laws
of the state where the Property is located. . The parties hereto consent to the
jurisdiction of the courts of the State of Hawaii and to the United States
District Court for the State of Hawaii. In the event either party to this
Assignment commences a legal action to enforce or interpret the provisions
hereof, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs incurred therein.
8.    Counterparts; .pdf Signatures. This Assignment may be executed in two or
more counterparts, all of which shall be read together and be construed as one
instrument. In order to expedite the transaction contemplated herein, .pdf
signatures sent via e-mail may be used in place of original signatures on this
Assignment. Assignor and Assignee intend to be bound by the signatures on the
e-mailed document, are aware that the other party will rely on the e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.
[Signatures follow on next page]IN WITNESS WHEREOF, Assignor and Assignee have
executed and delivered this Assignment as of the Effective Date.
ASSIGNOR:
[TRC SPE]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:
ASSIGNEE:
A & B PROPERTIES HAWAII, LLC, SERIES R, a Delaware limited liability company
By:
Name:
Title:



T-4


Schedule 9.3.6-180
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





1379426.v9
ImanageDB:4161238.11
EXHIBIT T


1031 ASSIGNMENT & ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment Agreement”) is
entered into as of this ____ day of ________, 2017 (the “Effective Date,” which
is one day prior to the Closing Date) by and among (i) A & B PROPERTIES HAWAII,
LLC, SERIES R, a series of a Delaware limited liability company (“ABP”); (ii) T.
G. EXCHANGE, INC., a Hawaii corporation (“TGX”); (iii) _______________________
(“__________”); and (iv) _______________________ (“__________”), and
_______________________ (“__________”) (together, “Transferor”).
THE PARTIES ENTER INTO THIS ASSIGNMENT AGREEMENT on the basis of the following
facts, understandings and intentions:
A.    ABP and Transferor entered into that certain Purchase and Sale Agreement
with reference date ____________________ (as amended, and including addenda, the
“Acquisition Agreement”), whereby, subject to certain terms and conditions,
Transferor agreed to convey to ABP or its permitted assigns the real property
located at _________________________ (the “Property”), as more particularly
described in the Acquisition Agreement. Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Acquisition
Agreement.
B.    TGX is acting as qualified intermediary for ABP.
C.    ____________________ is disregarded as separate from ABP for income tax
purposes.
D.    As of the Effective Date, ABP desires to assign all of its right, title
and interest in, to and under the Acquisition Agreement to TGX.
E.    On the Closing Date, TGX desires Transferor to convey the Property to
____________________; and ____________________ desires to accept such
conveyance.
NOW THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto’ the parties agree as follows:
1.Assignment by Assignor. As of the Effective Date, ABP shall and hereby does
assign and transfer all of its right, title and interest in, to and under the
Acquisition Agreement to TGX (as qualified intermediary for ABP). TGX shall and
hereby does accept such assignment and assume and agree to perform all of ABP’s
duties, obligations and responsibilities arising under the Acquisition
Agreement. The foregoing assignments shall not release ABP from any liability
under the Acquisition Agreement.


Schedule 9.3.6-181
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





2.Conveyance of Property. TGX shall and hereby does direct Transferor, on the
Closing Date, to convey the Property to ____________________. Such conveyance
shall not release ABP from any liability under the Acquisition Agreement.
3.Consent by Transferor. As of the Effective Date, Transferor shall and hereby
does consent to the foregoing assignment and assumption of the Acquisition
Agreement and instructions regarding the conveyance of the Property.
4.Benefit. This Assignment Agreement and all of the terms, covenants, and
conditions hereof shall extend to the benefit of and be binding upon the
respective successors and permitted assigns of the parties hereto.
5.Modifications. This Assignment Agreement may not be amended modified or
otherwise changed in any manner except in writing and executed by the parties to
be charged.
6.Miscellaneous. This Assignment Agreement shall be governed and construed in
accordance with the laws of the State in which the Property is located. Any
liability which may arise as a consequence of the execution of this Assignment
by any entity that is party hereto shall be a liability of such entity and not
the personal liability any officer, director, shareholder or employee of such
entity or any affiliate thereof. This Assignment Agreement may be executed in
counterparts and delivered by fax machine, as a PDF attached to an email, or by
other electronic transmission, and each counterpart so executed shall,
irrespective of the date of its execution and delivery, be deemed an original,
and the counterparts together shall constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the day and year first above written.




Schedule 9.3.6-182
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
ABP:
 
A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited liability
company


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:
 
____________________:
 
____________________,
a ____________________
    
     By: _______________________________
     Name:
     Title:
     
     By: _______________________________
     Name:
     Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]




 
TGX:
 
T. G. EXCHANGE, INC.,
a Hawaii corporation


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


Schedule 9.3.6-183
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







 
Transferor:
 
____________________,
a ____________________


By: __________________________________
Name:
Title:
 
____________________,
a ____________________


By: __________________________________
Name:
Title:



U-5
1379426.v9
ImanageDB:4161238.11
EXHIBIT U


1031 ASSIGNMENT & RELEASE AGREEMENT


ASSIGNMENT AND RELEASE AGREEMENT
THIS ASSIGNMENT AND RELEASE AGREEMENT (this “Release Agreement”) is entered into
as of this ____ day of ________, 2017 (the “Effective Date,” which is one day
after the Closing Date) by and among (i) T. G. EXCHANGE, INC., a Hawaii
corporation (“TGX”); (ii) A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a
Delaware limited liability company (“ABP”), and _______________________
(“__________”) (together, the “ABP Entities”); and (iii)
_______________________, and _______________________ (together, “Transferor”).
THE PARTIES ENTER INTO THIS ASSIGNMENT AND RELEASE AGREEMENT on the basis of the
following facts, understandings and intentions:
A.    ABP and Transferor entered into that certain Purchase and Sale Agreement
with reference date ______________ (as amended, and including addenda, the
“Acquisition Agreement”), whereby, subject to certain terms and conditions,
Transferor agreed to convey to ABP or its permitted assigns the real property
located at __________________________ (the “Property”), as more particularly
described


Schedule 9.3.6-184
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





in the Acquisition Agreement. Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Acquisition Agreement.
B.    Pursuant to that certain Assignment and Assumption Agreement dated as of
________ ____, 2017 (the “Assignment Agreement”), ABP assigned all of its right,
title and interest in, to and under the Acquisition Agreement to TGX. TGX
assumed and accepted ABP’s obligations arising under the Acquisition Agreement,
but directed that the Property be conveyed to __________________. Transferor
consented to the assignment and instructions regarding the conveyance of the
Property.
C.    The Property was transferred to ___________________ pursuant to the
Acquisition Agreement (as assigned).
D.    TGX now desires to reassign to the ABP Entities any remaining
representations, warranties, indemnities, covenants, liabilities and obligations
which survive the date of closing of escrow and transfer of the Real Property
(the “Closing”).
NOW THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto, the parties agree as follows:
1.    Assignment by TGX. As of the Effective Date, TGX shall and hereby does
reassign and transfer to the ABP Entities all of its right, title and interest
in, to and under each of the representations, warranties, indemnities,
covenants, liabilities and obligations in the Acquisition Agreement which by
their terms survive the Closing; and the ABP Entities hereby assume the same.
2.    Consent and Release of Assignor. As of the Effective Date, Transferor
shall and hereby does (a) consent to the foregoing assignment and (b) release
TGX of and from any and all obligations TGX may now have or may in the past have
had or in the future may have towards Transferor arising under or in connection
with the Acquisition Agreement. This Release Agreement does not release the ABP
Entities from any liability under the Acquisition Agreement.
3.    Benefit. This Release Agreement and all of the terms, covenants, and
conditions hereof shall extend to the benefit of and be binding upon the
respective successors and permitted assigns of the parties hereto.
4.    Modifications. This Release Agreement may not be amended, modified or
otherwise changed in any manner except in writing and executed by the parties to
be charged.
5.    Miscellaneous. This Release Agreement shall be governed and construed in
accordance with the laws of the State in which the Real Property is located. Any
liability which may arise as a consequence of the execution of this Assignment
by any entity that is party hereto shall be a liability of such entity and not
the personal liability of any officer, director, shareholder


Schedule 9.3.6-185
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





or employee of such entity or any affiliate thereof. This Release Agreement may
be executed in counterparts and delivered by fax machine, as a PDF attached to
an email, or by other electronic transmission, and each counterpart so executed
shall, irrespective of the date of its execution and delivery, be deemed an
original, and the counterparts together shall constitute one and the same
instrument.
[SIGNATURES PAGES FOLLOW]
IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement as
of the day and year first above written.
 
TGX:
 
T. G. EXCHANGE, INC.,
a Hawaii corporation




By: __________________________________
Name:
Title:




By: __________________________________
Name:
Title:





[SIGNATURES CONTINUE ON FOLLOWING PAGES]




Schedule 9.3.6-186
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





 
ABP:
 
A & B PROPERTIES HAWAII, LLC, SERIES R
a series of a Delaware limited liability company




By: __________________________________
Name:
Title:




By: __________________________________
Name:
Title:


 
____________________:
 
____________________,
a ____________________




    
     By: _______________________________
     Name:
     Title:


     
     By: _______________________________
     Name:
     Title:



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


 
Transferor:
 
____________________,
a ____________________




By: __________________________________
Name:
Title:
 
____________________,
a ____________________




By: __________________________________
Name:
Title:

 




V-5
1379426.v9


Schedule 9.3.6-187
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





ImanageDB:4161238.11




EXHIBIT V
FORM OF ASSIGNMENT OF DECLARANT RIGHTS






Return by Mail ( ) Pickup ( x ) To:
 
This document contains _____ pages

Tax Map Key Nos.
 
ASSIGNMENT AND ASSUMPTION OF [DECLARANT, DEVELOPER] RIGHTS


THIS ASSIGNMENT AND ASSUMPTION OF [DECLARANT, DEVELOPER] RIGHTS (“Assignment”)
is made effective as of             , 20 (“Effective Date”), by and between [TRC
SPE], a [Delaware limited liability company] whose address is
____________________________________ (“Assignor”), and [A & B PROPERTIES HAWAII,
LLC, a Delaware limited liability company], whose address is 822 Bishop Street,
Honolulu, Hawaii 96813 (“Assignee”).
RECITALS.
A.    Assignor and Assignee have heretofore entered into that certain Purchase
and Sale Agreement dated as of (the “Purchase Agreement”), pursuant to which
Assignor has agreed to sell to Assignee, and Assignee has agreed to purchase
from Assignor, that certain real property commonly known as [__________________]
located at [__________________________] (the “Property”).
B.    Assignor is the [“Declarant,” “Developer,” etc.] under that certain
[Declaration, REA, etc.] dated as of         , and [filed / recorded] in the
[Office of the Assistant Registrar of the Land Court of the State of Hawaii /
Bureau of Conveyances of the State of Hawaii] as Document No.          [(the
“Declaration”) (the “REA”) etc.]
C.    By this Assignment, Assignor, as the [Declarant, Developer, etc.] under
the [Declaration, REA, etc.], desires to assign and transfer to Assignee, and
Assignee agrees to assume, all of the rights, privileges, powers, interests and
obligations of the [Declarant, Developer, etc.] under the [Declaration, REA,
etc.].


Schedule 9.3.6-188
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to the following:
1.Assignor hereby assigns and transfers to Assignee all of the rights,
privileges, powers, interests and obligations of the [Declarant, Developer,
etc.] under the [Declaration, REA, etc.].
2.Assignee hereby assumes all of the rights, privileges, powers, interests and
obligations of the [Declarant, Developer, etc.] under the [Declaration, REA,
etc.] and covenants to and with Assignor that Assignee shall observe and perform
the rights, privileges, powers, interests and obligations of the [Declarant,
Developer, etc.] in accordance with the terms thereof.
3.Assignee hereby agrees to indemnify and hold Assignor harmless from and
against any claims, costs or liabilities in connection with Assignee’s breach of
any of the [Declaration, REA, etc.] arising or accruing on or after the date
hereof. Assignor agrees to indemnify and hold Assignee harmless from and against
any claims, costs or liabilities in connection with Assignor’s breach of any of
the [Declaration, REA, etc.] arising or accruing prior to and until (but not
including) the date hereof.
4.The recourse of Assignee against Assignor, and its members, managers,
officers, employees, agents and representatives, with respect to any alleged
breach by or on the part of Assignor of any representation, warranty, covenant,
undertaking, indemnity or agreement contained in this Assignment is subject to,
and shall be limited as set forth in, the Purchase Agreement (including without
limitation Section 9.2, Section 9.6 and Section 10 thereof).
5.This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.
6.The parties hereto agree that this instrument may executed in counterparts,
each of which shall be deemed an original and said counterparts shall together
constitute one and the same agreement binding all of the parties hereto
notwithstanding all of the parties are not signatory to the original or the same
counterparts. For all purposes, including without limitation, recordation,
filing and delivery of this instrument, duplicate unexecuted and unacknowledged
pages of the counterparts may be discarded and the remaining pages assembled as
one document.
[Signatures on the following page]
IN WITNESS WHEREOF, the undersigned have executed this instrument effective as
of the Effective Date.


Schedule 9.3.6-189
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





ASSIGNOR:
[TRC SPE]
By: Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member
By:
Name:
Title:
ASSIGNEE:
[A & B PROPERTIES HAWAII, LLC,
a Delaware limited liability company]




By:
Name: 
Title: 


By:
Name:
Title:



“Assignee”
[CALIFORNIA NOTARY FORM]
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 
 
 
STATE OF
____________________
)SS
COUNTY OF
____________________
)

 
On _____________ _____, 20__ before me, ______________________________, Notary
Public, personally appeared ___________________as___________________ of
[______________], who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


Schedule 9.3.6-190
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------







I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
WITNESS my hand and official seal.
 
 
 
Signature
 
__________________________________
 
 
 
 
     This area for official notarial seal



 
 

 
STATE OF HAWAII


CITY AND COUNTY OF HONOLULU
)
)
)
ss.

On ______________ before me personally appeared ____________________________, to
me personally known, who, being by me duly sworn or affirmed, did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.
        
Type or print name:
Notary Public, State of Hawaii
My commission expires:
(Official Stamp or Seal)




Schedule 9.3.6-191
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Assignment and Assumption of
[Declarant, Developer] Rights


 Doc. Date: ___________________ or  Undated at time of notarization
No. of Pages: ___Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement


        (Official Stamp or Seal)
Printed Name of Notary







STATE OF HAWAII


CITY AND COUNTY OF HONOLULU
)
)
)
ss.

On ______________ before me personally appeared ____________________________, to
me personally known, who, being by me duly sworn or affirmed, did say that such
person executed the foregoing instrument as the free act and deed of such
person, and if applicable, in the capacity shown, having been duly authorized to
execute such instrument in such capacity.
        
Type or print name:
Notary Public, State of Hawaii
My commission expires:
(Official Stamp or Seal)




Schedule 9.3.6-192
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





NOTARY CERTIFICATION STATEMENT
Document Identification or Description: Assignment and Assumption of
[Declarant, Developer] Rights


 Doc. Date: ___________________ or  Undated at time of notarization
No. of Pages: ___Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement


        (Official Stamp or Seal)
Printed Name of Notary









Schedule 1.4-8
1379426.v9
ImanageDB:4161238.11


EXHIBIT W
FORM OF GUARANTY
This Guaranty (“Guaranty”) is entered into as of _________________________ by
TERRAMAR RETAIL CENTERS, LLC, a Delaware limited liability company (“Guarantor”)
in favor of A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware
limited liability company, and [insert names of Purchaser Designees]
(individually and collectively, “Purchaser”) with reference to the following:
WHEREAS, A & B PROPERTIES HAWAII, LLC, SERIES R, a series of a Delaware limited
liability company and Guarantor’s subsidiaries, HOKULEI VILLAGE, LLC, a Delaware
limited liability company, TRC LAULANI VILLAGE, LLC, a Delaware limited
liability company, LAULANI VILLAGE PAD G, LLC, a Delaware limited liability
company and PUUNENE SHOPPING CENTER, LLC, a Delaware limited liability company
(individually and collectively, “Seller”) entered into that certain Purchase and
Sale Agreement dated


Schedule 9.3.6-193
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





November ______, 2017 (the “Agreement”), regarding Purchaser’s acquisition of
three shopping centers owned by Seller located in the State of Hawaii (the
“Properties”); and
WHEREAS, Guarantor will directly or indirectly benefit from Purchaser’s purchase
of the Properties pursuant to the Agreement; and
WHEREAS, pursuant to Section 10.2 of the Agreement, Seller agreed to at closing
under the Agreement (“Closing”) deliver Guarantor’s guaranty of Seller’s payment
of Seller’s debts, obligations or liabilities to Purchaser that arise after
Closing pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations of Seller under the Agreement
or any document of conveyance executed by Seller or delivered to Purchaser by
Seller in connection with Closing (the “Post-Closing Obligations”).
NOW THEREFORE, in consideration of the foregoing premises and as an inducement
for Purchaser’s execution, delivery and performance of the Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Guarantor hereby agrees as follows:
1.Guarantor unconditionally guarantees to Purchaser Seller’s full and punctual
payment of all of the Post-Closing Obligations, provided that Guarantor’s total
liability under this Guaranty shall not exceed Ten Million Dollars
($10,000,000.00) (the “Liability Limitation”). The Liability Limitation under
this Guaranty shall be reduced by the amount of any payments Purchaser receives
from Seller or the Holdback Account established under Section 10.1 of the
Agreement.
2.Purchaser’s right to enforce this Guaranty shall survive for only twelve (12)
months from and after the Closing (the “Survival Period”). No claim by Purchaser
against Guarantor under this Guaranty shall be actionable or payable unless
written notice containing a description of the specific nature of such claim
shall have been given to Guarantor prior to the expiration of the Survival
Period and an action shall have been commenced in a court having jurisdiction
within forty-five (45) days after the expiration of the Survival Period, in
which case Guarantor’s obligations hereunder with respect to such action shall
survive until such action is fully and finally resolved.
3.Until the expiration of the Survival Period, Guarantor shall maintain net
assets, determined in accordance with generally accepted accounting principles,
of no less than TWO HUNDRED MILLION DOLLARS ($200,000,000.00) (the “Net Assets
Requirement”). If at any time during the Survival Period Guarantor does not meet
the Net Assets Requirement, Guarantor shall immediately deposit in the Holdback
Account established under Section 10.1 of the Agreement Nine Million Dollars
($9,000,000), which


Schedule 9.3.6-194
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





amount shall become part of the Holdback Amount and shall be held and disbursed
in accordance with Section 10.1 of the Agreement. For purposes of verifying
compliance with the Net Assets Requirement, Guarantor shall, throughout the
Survival Period, provide Purchaser with Guarantor’s unaudited quarterly
financial statements within sixty (60) days after the end of each calendar
quarter.
4.The liability of Guarantor hereunder shall be primary and joint and several
with Seller. Guarantor waives notice of any breach or default by Seller. If, at
any time, default shall be made by Seller in the payment of any Post-Closing
Obligations, Guarantor shall promptly on demand pay to Purchaser the
Post-Closing Obligations then-due. If any right of action shall accrue to
Purchaser under the Agreement with respect to the Post-Closing Obligations,
Purchaser may, at Purchaser’s option, proceed against Guarantor without having
commenced any action or having obtained any judgment against Seller.
5.Any act of Purchaser, or the successors or assigns of Purchaser, consisting of
a waiver of any of the terms, covenants, conditions or agreements of the
Agreement, or the granting of any indulgences or extensions of time to Seller,
may be done without notice to Guarantor and without releasing or otherwise
affecting the obligations of Guarantor hereunder.
6.Intentionally Omitted.
7.The liability of Guarantor hereunder shall in no way be affected by (a) the
release or discharge of Seller in any creditors’, receivership, bankruptcy or
other proceedings, (b) the impairment, limitation or modification of the
liability of Seller or the estate of Seller in bankruptcy, or any remedy for the
enforcement of Seller’s said liability under the Agreement resulting from the
operation of any present or future provision of the U.S. Bankruptcy Code or
other statutes or from the decisions of any court, (c) the rejection or
disaffirmance of the Agreement in any such proceedings; (d) the assignment or
transfer of the Agreement by Seller, (e) any disability or other defense of
Seller, or (f) the cessation from any cause whatsoever of the liability of
Seller except satisfaction of the Post-Closing Obligations.
8.Until all of the Post-Closing Obligations are fully discharged, Guarantor (a)
shall have no right of subrogation against Seller by reason of any payments or
acts or performance by Guarantor in compliance with the obligations of Guarantor
hereunder, (b) waives any right to enforce any remedy which Guarantor now or
hereafter shall have against Seller by reason of any one or more payments or
acts of performance in compliance with the obligations of Guarantor hereunder,
and (c) subordinates any liability or indebtedness of Seller now or hereafter
held by Guarantor to the obligations of Seller to the Purchaser under the
Agreement; provided, however, that nothing contained herein shall prohibit
Seller from making capital distributions to Guarantor.
9.Guarantor hereby (a) consents to any amendments, modifications, extensions or
renewals of the Agreement and (b) waives notice of any such amendments,
modifications, extensions or renewals.
10.The Guarantor shall pay all costs and expenses, including reasonable
attorneys’ fees, incurred by Purchaser in enforcing the obligations of Seller
hereby guaranteed or the obligations of Guarantor hereunder.
11.This instrument shall be governed by the laws of the State of Hawaii.


Schedule 9.3.6-195
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





12.Guarantor hereby irrevocably submits to the jurisdiction of the Circuit Court
of the First Circuit of the State of Hawaii and the Federal District Court for
the District of Hawaii.
13.Guarantor and Purchaser by accepting this Guaranty hereby waive their right
to trial by jury in any action proceeding or counterclaim brought in connection
with this Guaranty or the Agreement.
14.Guarantor shall not take any action the sole purpose of which is to avoid
liability under this Guaranty.
15.All notices, requests, demands or other communications required or permitted
under this Guaranty shall be in writing and delivered personally or by certified
mail, return receipt requested, postage prepaid, or by overnight courier (such
as Federal Express), addressed as follows below. All notices given in accordance
with the terms hereof shall be deemed given when received or upon refusal of
delivery. Either party hereto may change the address for receiving notices,
requests, demands or other communication by notice sent in accordance with the
terms of this Section.


Schedule 9.3.6-196
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





If to Guarantor:
Terramar Retail Centers, LLC
4695 MacArthur Court, Suite 700
Newport Beach, CA 92660
Attention:Tom Kuehl
Telephone:(949) 662-2122


With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attention: Chuck Picton, Esq.
Telephone:(312) 629-5133
If to Purchaser:
c/o A&B Properties Hawaii, LLC Series R
822 Bishop Street
Honolulu, Hawaii 96813
Attention:Jeff Pauker
Telephone:(808) 525-6611
With a copy to:
A&B Properties Hawaii, LLC Series R
822 Bishop Street
Honolulu, Hawaii 96813
Attention:General Counsel
Telephone:(808) 525-6611


With a copy to:
Cades Schutte LLP
1000 Bishop Street, 12th Floor
Honolulu, Hawaii 96813
Attention:Richard Kiefer, Esq.
Telephone:(808) 521-9200

16.This instrument may not be changed, modified, discharged or terminated orally
or in any other manner other than by an agreement in writing signed by Guarantor
and Purchaser.
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
written above.
TERRAMAR RETAIL CENTERS, LLC
By         


Schedule 9.3.6-197
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Name:
Title:


SCHEDULE 1.4
TANGIBLE PERSONAL PROPERTY
a14.jpg [a14.jpg]

--------------------------------------------------------------------------------

a15.jpg [a15.jpg]

--------------------------------------------------------------------------------



Schedule 9.3.6-198
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





a147.jpg [a147.jpg]

--------------------------------------------------------------------------------



Schedule 1.7-1
1379426.v9
ImanageDB:4161238.11
SCHEDULE 1.7
OTHER AGREEMENTS
8.
Those two (2) certain AIA Document A102 - 2007 Standard Form of Agreements
Between Owner and Contractor by and between Puunene Seller, as owner, and Maryl
Group Construction, Inc., as contractor, including all amendments thereto,
concerning the development of the Puunene Shopping Center.

9.
That certain AIA Document A102 - 2007 Standard Form of Agreement Between Owner
and Contractor by and between Puunene Seller, as owner, and Maryl Group
Construction, Inc., as contractor, including all amendments thereto, regarding
the Ulta space build-out at Puunene.

10.
All contracts between Puunene Seller and any architects, engineers or other
design professionals or contractors in connection with the work covered by the
contracts listed above to be identified by Seller within seven (7) days of the
Effective Date.





Schedule 2-2
1379426.v9
ImanageDB:4161238.11
SCHEDULE 2.1
PURCHASE PRICE ALLOCATION




Schedule 9.3.6-199
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Seller and Purchaser agree that the Purchase Price is allocated as follows for
purposes of this Agreement:


1.    $124,000,000.00 is allocated to the Laulani Land and the Pad G Land,
collectively, the Improvements thereon, and all related assets.


2. $70,000,000.00 is allocated to the Hokulei Land, the Improvements thereon,
and all related assets.


3.    $68,500,000.00 is allocated to the Puunene Land, the Improvements thereon,
and all related assets.


For purposes of calculations of State of Hawaii conveyance tax the parties agree
to further allocate each such amounts among the separate Tax Map Key parcels
that comprise each of the shopping centers.


SCHEDULE 2.2
LEASING & CONSTRUCTION CREDITS



--------------------------------------------------------------------------------



Schedule 9.3.6-200
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





v9.jpg [v9.jpg]


Schedule 9.3.6-201
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Schedule 4.1(n)-2
1379426.v9
ImanageDB:4161238.11


Schedule 9.3.6-202
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





SCHEDULE 4.1(n)
DECLARATIONS AND R.E.A.s
No.
Property
Document/Agreement
Counterparty
1.
Puunene Shopping Center
Operation and Easement Agreement
Dated: November 8, 2013
Document No.: A-50600305
Parties: Target Corporation, Property Development Centers LLC, and PDC I, Inc.
“Party” - Target Corporation, a Minnesota corporation
“Operator” -      (if any)
2.
Laulani
Amended and Restated Declaration of Easements with Covenants and Restrictions
Affecting Land
Dated: June 6, 2013
Document No.: A-49050284
Parties: Property Development Centers LLC, a Delaware limited liability company
and Safeway Inc., a Delaware corporation
“Owner” - (1) American Savings Bank, F.S.B., a federal savings bank , and
(2) City Mill Company, Limited, a Hawaii corporation
“Maintenance Director” - Property Development Centers LLC, a Delaware limited
liability company is the initial Maintenance Director under the original
Declaration
Safeway Inc., a Delaware corporation
3.
Laulani
Amended and Restated Infrastructure Plan dated and effective October 19, 2011,
by and between Gentry Homes, Ltd., a Hawaii corporation and Property Development
Centers, LLC, a Delaware limited liability company
(1) Gentry Homes, Ltd., a Hawaii corporation
4.
Hokulei Village
Exhibit “D” (Reciprocal Easement Agreement) to Declaration of Condominium
Property Regime of Hokulei Village
(1) Grove Farm Properties, Inc., a Hawaii corporation
(2) American Savings Bank, F.S.B., a federal savings Bank
5.
Hokulei Village
Exhibit “E” (Restrictive Agreement Affecting Revised Phase 2 Land) to
Declaration of Condominium Property Regime of Hokulei Village
(1) Grove Farm Properties, Inc., a Hawaii corporation
(2) Safeway, Inc., a Delaware corporation
6.
Puunene Shopping Center
Declaration of Condominium Property Regime
(1) Target Corporation
(2) Association of Unit Owners
7.
Puunene Shopping Center
Site Development Agreement dated November 8, 2013
Target Corporation



Schedule 9.3.6-203
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





Schedule 8.1-1
1379426.v9
ImanageDB:4161238.11


SCHEDULE 8.1
DUE DILIGENCE DOCUMENTS
Those documents, reports and agreements related to the Property delivered, or
otherwise made available, to Purchaser on or before the Effective Date.


Schedule 9.3.1-1
1379426.v9
ImanageDB:4161238.11
SCHEDULE 9.3.1
approved new leases


pUUNENE lAND
jERSEY mIKE’S
hAWAII STATE FEDERAL CREDIT UNION
STARBUCKS
FoRK & SALAD
LAULANI LAND & PAD G LAND
NONE
LAULANI LAND & PAD G LAND
NONE
HOKULEI LAND
TWO MOTHERS MONTESSORI






Schedule 9.3.6-204
1379426.v9
ImanageDB:4161238.11

--------------------------------------------------------------------------------





3    
ImanageDB:4196949.2
ImanageDB:4196949.2
SCHEDULE 9.3.6
PERMITTED ACTIONS
Amendment of the Safeway Inc. lease at the Hokulei Land to increase the “monthly
rent” payable thereunder to $155,437.00 per month, effective no later than the
Closing Date.


 








Schedule 9.3.6-205
1379426.v9
ImanageDB:4161238.11